Exhibit 10.1
Execution Version
 
 
CREDIT AGREEMENT
among
SWISHER HYGIENE INC.,
as Borrower,
THE LENDERS NAMED HEREIN,
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent.
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I
       
 
       
DEFINITIONS
       
1.1 Defined Terms
    1  
1.2 Accounting Terms
    23  
1.3 Other Terms; Construction
    23  
 
       
ARTICLE II
       
 
       
AMOUNT AND TERMS OF THE LOANS
       
2.1 Commitments
    24  
2.2 Borrowings
    25  
2.3 Disbursements; Funding Reliance; Domicile of Loans
    28  
2.4 Evidence of Debt; Notes
    28  
2.5 Termination and Reduction of Commitments and Swingline Commitment
    29  
2.6 Mandatory Payments and Prepayments
    30  
2.7 Voluntary Prepayments
    31  
2.8 Interest
    32  
2.9 Fees
    33  
2.10 Interest Periods
    34  
2.11 Conversions and Continuations
    35  
2.12 Method of Payments; Computations; Apportionment of Payments
    36  
2.13 Recovery of Payments
    38  
2.14 Use of Proceeds
    38  
2.15 Pro Rata Treatment
    39  
2.16 Increased Costs; Change in Circumstances; Illegality
    39  
2.17 Taxes
    41  
2.18 Compensation
    43  
2.19 Replacement of Lender; Mitigation of Costs
    43  
2.20 Defaulting Lenders
    44  
 
       
ARTICLE III
       
 
       
LETTERS OF CREDIT
       
3.1 Issuance
    47  
3.2 Notices
    48  
3.3 Participations
    48  
3.4 Reimbursement
    48  
3.5 Payment by Revolving Loans
    49  
3.6 Payment to Lenders
    49  
3.7 Obligations Absolute
    50  
3.8 Cash Collateral Account
    51  
3.9 The Issuing Lender
    52  
3.10 Effectiveness
    52  
3.11 Existing Letters of Credit
    52  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE IV
         
CONDITIONS OF BORROWING
       
4.1 Conditions of Initial Borrowing
    52  
4.2 Conditions of All Borrowings
    55  
 
       
ARTICLE V
       
 
       
REPRESENTATIONS AND WARRANTIES
       
5.1 Corporate Organization and Power
    56  
5.2 Corporate Authority: No Conflict With Other Instruments or Law
    56  
5.3 Due Execution and Delivery
    57  
5.4 Enforceability
    57  
5.5 Governmental Approval
    57  
5.6 Margin Stock
    57  
5.7 Investment Company
    57  
5.8 Taxes
    57  
5.9 Litigation
    57  
5.10 Financial Statements; Solvency
    58  
5.11 No Material Adverse Effect
    58  
5.12 Compliance with Laws
    58  
5.13 Environmental Compliance
    59  
5.14 Ownership of Properties
    60  
5.15 Intellectual Property
    60  
5.16 Insurance
    60  
5.17 ERISA
    60  
5.18 Full Disclosure
    61  
5.19 No Default
    61  
5.20 Subsidiaries
    61  
5.21 Security Documents
    61  
5.22 Labor Relations
    62  
5.23 No Burdensome Restrictions
    62  
5.24 OFAC; Anti-Terrorism Laws
    62  
5.25 Material Contracts
    62  
 
       
ARTICLE VI
       
 
       
AFFIRMATIVE COVENANTS
       
6.1 Financial Statements
    63  
6.2 Other Business and Financial Information
    64  
6.3 Existence; Franchises; Maintenance of Properties
    65  
6.4 Compliance with Laws
    66  
6.5 Payment of Obligations
    66  
6.6 Maintenance of Books and Records; Inspection
    66  
6.7 Insurance
    66  
6.8 Name Change
    67  
6.9 Permitted Acquisitions
    67  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.10 Creation or Acquisition of Subsidiaries
    68  
6.11 Banking Relationship
    70  
6.12 Additional Security
    70  
6.13 Environmental Laws
    70  
6.14 OFAC, PATRIOT Act Compliance
    71  
6.15 Further Assurances
    71  
6.16 Landlord Agreements
    71  
6.17 Delivery of Certain Certificates representing Capital Stock
    71  
6.18 Certain Consents
    71  
 
       
ARTICLE VII
       
 
       
FINANCIAL COVENANTS
       
7.1 Senior Net Leverage Ratio
    72  
7.2 Total Net Leverage Ratio
    73  
7.3 Consolidated EBITDA
    74  
7.4 Fixed Charge Coverage Ratio
    74  
7.5 Unencumbered Liquidity to Current Maturity of Convertible Seller Notes
    74  
7.6 Minimum Unencumbered Liquidity
    74  
 
       
ARTICLE VIII
       
 
       
NEGATIVE COVENANTS
       
8.1 Merger; Consolidation
    75  
8.2 Indebtedness
    75  
8.3 Liens
    77  
8.4 Asset Dispositions
    78  
8.5 Restricted Investments
    79  
8.6 Restricted Payments
    80  
8.7 Transactions with Affiliates
    81  
8.8 Sale-Leaseback Transactions
    82  
8.9 Certain Amendments
    82  
8.10 Limitation on Certain Restrictions
    82  
8.11 No Other Negative Pledges
    82  
8.12 Lines of Business
    83  
8.13 Fiscal Year
    83  
8.14 Accounting Changes
    83  
8.15 Change of Control
    83  
 
       
ARTICLE IX
       
 
       
EVENTS OF DEFAULT
       
9.1 Events of Default
    83  
9.2 Remedies: Termination of Commitments, Acceleration, etc
    85  
9.3 Remedies: Set-Off
    86  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE X
       
 
       
THE ADMINISTRATIVE AGENT
       
10.1 Appointment and Authority
    86  
10.2 Rights as a Lender
    87  
10.3 Exculpatory Provisions
    87  
10.4 Reliance by Administrative Agent
    88  
10.5 Delegation of Duties
    88  
10.6 Resignation of Administrative Agent
    88  
10.7 Non-Reliance on Administrative Agent and Other Lenders
    89  
10.8 Collateral and Guaranty Matters
    89  
10.9 Issuing Lender and Swingline Lender
    89  
 
       
ARTICLE XI
       
 
       
MISCELLANEOUS
       
11.1 Expenses; Indemnity; Damage Waiver
    90  
11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process
    91  
11.3 Arbitration; Preservation and Limitation of Remedies
    92  
11.4 Notices; Effectiveness; Electronic Communication
    93  
11.5 Amendments, Waivers, etc
    94  
11.6 Successors and Assigns
    95  
11.7 No Waiver
    98  
11.8 Survival
    99  
11.9 Severability
    99  
11.10 Construction
    99  
11.11 Confidentiality
    99  
11.12 Counterparts; Integration; Effectiveness
    100  
11.13 Disclosure of Information
    100  
11.14 USA Patriot Act Notice
    100  

iv



--------------------------------------------------------------------------------



 



          EXHIBITS
Exhibit A-1
  Form of Revolving Note
Exhibit A-2
  Form of Swingline Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Conversion/Continuation
Exhibit C
  Form of Compliance Certificate
Exhibit D
  Form of Assignment and Assumption
Exhibit E
  Form of Security Agreement
Exhibit F
  Form of Guaranty
 
   
 
  SCHEDULES
 
   
Schedule 1.1(a)
  Commitments and Notice Addresses
Schedule 1.1(b)
  Certain Indebtedness
Schedule 3.11
  Existing Letters of Credit
Schedule 4.2
  Certain Post-Closing Deliveries
Schedule 5.9
  Litigation
Schedule 5.10(c)
  Note Receivables
Schedule 5.13
  Environmental Compliance
Schedule 5.14
  Realty
Schedule 5.15
  Intellectual Property
Schedule 5.16
  Insurance
Schedule 5.20
  Subsidiaries
Schedule 5.25
  Material Contracts
Schedule 8.3
  Liens
Schedule 8.7
  Transactions with Affiliates

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT, dated as of the 30th day of March, 2011, is made
among SWISHER HYGIENE INC., a Delaware corporation (the “Borrower”), the Lenders
(as hereinafter defined), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders.
BACKGROUND STATEMENT
     The Borrower has requested that the Lenders make available to the Borrower
a revolving credit facility in the aggregate principal amount of $100,000,000,
subject to the availability provisions hereof. The Borrower will use the
proceeds of these facilities as provided in Section 2.14. The Lenders are
willing to make available to the Borrower the credit facilities described herein
subject to and on the terms and conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual provisions, covenants and
agreements herein contained, the parties hereto hereby agree as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. For purposes of this Agreement, in addition to the terms
defined elsewhere herein, the following terms have the meanings set forth below
(such meanings to be equally applicable to the singular and plural forms
thereof):
     “Account Designation Letter” means a letter from the Borrower to the
Administrative Agent, duly completed and signed by an Authorized Officer of the
Borrower and in form and substance reasonably satisfactory to the Administrative
Agent, listing any one or more accounts to which the Borrower may from time to
time request the Administrative Agent to forward the proceeds of any Loans made
hereunder.
     “Acquisition” means any transaction or series of related transactions,
consummated on or after the date hereof, by which the Borrower or any Subsidiary
of the Borrower, (i) acquires all or substantially all of the assets of any
Person or any going business, division thereof or line of business, whether
through purchase of assets, merger or otherwise, or (ii) acquires Capital Stock
of any Person having at least a majority of combined voting power of the then
outstanding Capital Stock of such Person. For purposes of this agreement, a
business shall be defined by the criteria set forth in Statement of Financial
Accounting Standard 141R paragraph 3(d) and Regulation S-X Rule 11-01 (d) of the
Securities Act of 1933.
     “Acquisition Amount” means, with respect to any Acquisition, the sum
(without duplication) of (i) the amount of cash paid as purchase price by the
Borrower and its Subsidiaries in connection with such Acquisition, (ii) the
value of all Capital Stock of the Borrower issued or given as purchase price in
connection with such Acquisition (as determined by the parties thereto under the
definitive acquisition agreement), (iii) the amount (determined by using the
face amount or the amount payable at maturity, whichever is greater) of all
Indebtedness incurred, assumed or acquired by the Borrower and its Subsidiaries
in connection with such Acquisition, (iv) the maximum amount of any Contingent
Purchase Price Obligations in connection with such Acquisition, as determined in
good faith by the Borrower,





--------------------------------------------------------------------------------



 



(v) all amounts paid in respect of noncompetition agreements, consulting
agreements (to the extent annualized payments exceed $250,000 per year) and
similar arrangements entered into in connection with such Acquisition, and
(vi) the aggregate fair market value of all other real, mixed or personal
property paid as purchase price by the Borrower and its Subsidiaries in
connection with such Acquisition.
     “Adjusted Base Rate” means, at any time with respect to any Base Rate Loan
of any Class, a rate per annum equal to the Base Rate as in effect at such time
plus the Applicable Percentage for Base Rate Loans as in effect at such time.
     “Adjusted LIBOR Market Index Rate” means, for any date, with respect to any
LIBOR Market Index Rate Loan, a rate per annum equal to the LIBOR Market Index
Rate as in effect at such time plus the Applicable Percentage for LIBOR Loans as
in effect at such time.
     “Adjusted LIBOR Rate” means, at any time with respect to any LIBOR Loan of
any Class, a rate per annum equal to the LIBOR Rate as in effect at such time
plus the Applicable Percentage for LIBOR Loans as in effect at such time.
     “Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent appointed under Section 10.1, and its successors and permitted assigns in
such capacity.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, (i) Controls or is
Controlled by or is under common Control with the Person specified or
(ii) beneficially owns, is owned by or is under common ownership with respect to
securities or other ownership interests of such Person having 10% or more of the
combined voting power of the then outstanding securities or other ownership
interests of such Person ordinarily (and apart from rights accruing under
special circumstances) having the right to vote in the election of directors or
other governing body of such Person. Notwithstanding the foregoing, neither the
Administrative Agent nor any Lender shall be deemed an “Affiliate” of any Credit
Party.
     “Agreement” means this Credit Agreement, as amended, modified, restated or
supplemented from time to time in accordance with its terms.
     “Aggregate Credit Exposure” means, at any time, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding at such time, (ii) the
aggregate Letter of Credit Exposure at such time and (iii) the aggregate
principal amount of Swingline Loans outstanding at such time.
     “Applicable Percentage” means, at any time from and after the Closing Date,
the applicable percentage (i) to be added to the Base Rate for purposes of
determining the Adjusted Base Rate, and (ii) (ii) to be added to the LIBOR Rate
and the LIBOR Market Index Rate for purposes of, respectively, determining the
Adjusted LIBOR Rate and Adjusted LIBOR Market Index Rate, in each case as
determined under the following matrix with reference to the Senior Net Leverage
Ratio:

                          Senior Net   Applicable   Applicable Base Level  
Leverage Ratio   LIBOR Margin   Rate Margin
I
  Greater than or equal to 4.00 to 1.0     4.00 %     3.00 %  
II
  Less than 4.00 to 1.0 but greater than or equal to 3.25 to 1.0     3.50 %    
2.50 %

2



--------------------------------------------------------------------------------



 



                          Senior Net   Applicable   Applicable Base Level  
Leverage Ratio   LIBOR Margin   Rate Margin
III
  Less than 3.25 to 1.0 but greater than or equal to 2.50 to 1.0     3.00 %    
2.00 %  
IV
  Less than 2.50 to 1.0     2.50 %     1.50 %

     On each Adjustment Date (as hereinafter defined), the Applicable Percentage
for all Loans shall be adjusted effective as of such Adjustment Date (based upon
the calculation of the Senior Net Leverage Ratio as of the last day of the
Reference Period to which such Adjustment Date relates) in accordance with the
above matrix; provided, however, that, notwithstanding the foregoing or anything
else herein to the contrary, (i) if at any time the Borrower shall have failed
to deliver any of the financial statements as required by Sections 6.1(a) or
6.1(b), as the case may be, or the Compliance Certificate as required by Section
6.2(a), then at all times from and including the date on which such statements
and Compliance Certificate are required to have been delivered until the date on
which the same shall have been delivered, each Applicable Percentage shall be
determined based on Level I above (notwithstanding the actual Senior Net
Leverage Ratio), and (ii) the determination of the Applicable Percentage shall
be subject to Section 2.8(f). For purposes of this definition, “Adjustment Date”
means, with respect to any Reference Period of the Borrower beginning with the
Reference Period ending as of the last day of the second fiscal quarter of
fiscal year 2011, the day (or, if such day is not a Business Day, the next
succeeding Business Day) of delivery by the Borrower in accordance with
Section 6.1(a) or Section 6.1(b), as the case may be, of (i) financial
statements as of the end of and for such Reference Period and (ii) a duly
completed Compliance Certificate with respect to such Reference Period. From the
Closing Date until the first Adjustment Date requiring a change in any
Applicable Percentage as provided herein, each Applicable Percentage shall be
based on Level III above.
     “Approved Fund” means any Fund that is administered, underwritten or
managed by (i) a Lender, (ii) an Affiliate of a Lender, or (iii) a Person (or an
Affiliate of a Person) that administers or manages a Lender.
     “Asset Disposition” means any sale, assignment, lease, conveyance, transfer
or other disposition by the Borrower or any of its Subsidiaries (whether in one
or a series of transactions) of all or any of its assets, business or other
properties (including Capital Stock of Subsidiaries), other than pursuant to a
Casualty Event.
     “Assignment and Assumption” means an Assignment and Assumption entered into
by a Lender and an assignee (with the consent of any Person whose consent is
required by Section 11.6(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.
     “Authorized Officer” means, with respect to any action specified herein to
be taken by or on behalf of a Credit Party, any officer of such Credit Party
duly authorized by resolution of its board of directors or other governing body
to take such action on its behalf, and whose signature and incumbency shall have
been certified to the Administrative Agent by the secretary or an assistant
secretary of such Credit Party.
     “Bankruptcy Code” means 11 U.S.C. §§ 101 et seq., as amended from time to
time, and any successor statute, and all regulations from time to time
promulgated thereunder.
     “Bankruptcy Event” means the occurrence of an Event of Default pursuant to
Section 9.1(f) or Section 9.1(g).

3



--------------------------------------------------------------------------------



 



     “Base Rate” means the higher of (i) the per annum interest rate publicly
announced from time to time by Wells Fargo in Charlotte, North Carolina, to be
its prime rate (which may not necessarily be its lowest or best lending rate),
as adjusted to conform to changes as of the opening of business on the date of
any such change in such prime rate, (ii) the Federal Funds Rate plus 0.5% per
annum, as adjusted to conform to changes as of the opening of business on the
date of any such change in the Federal Funds Rate, and (iii) the LIBOR Rate for
an Interest Period of 1 month plus 1.50%, as adjusted to conform to changes as
of the opening of business on the date of any such change of such LIBOR Rate.
     “Base Rate Loan” means, at any time, any Loan that bears interest at such
time at the applicable Adjusted Base Rate.
     “Borrower” has the meaning given to such term in the introductory paragraph
hereof.
     “Borrowing” means the incurrence by the Borrower (including as a result of
conversions and continuations of outstanding Loans pursuant to Section 2.11) on
a single date of a group of Loans of a single Class and Type and, in the case of
LIBOR Loans, as to which a single Interest Period is in effect.
     “Borrowing Date” means, with respect to any Borrowing, the date upon which
such Borrowing is made.
     “Business Day” means (i) any day other than a Saturday or Sunday, a legal
holiday or a day on which commercial banks in Charlotte, North Carolina or New
York, New York are authorized or required by law to be closed and (ii) in
respect of any determination relevant to a LIBOR Loan or a LIBOR Market Index
Loan, any such day that is also a day on which trading in Dollar deposits is
conducted by banks in London, England in the London interbank Eurodollar market.
     “Capital Expenditures” means, for any period, the aggregate amount (whether
paid in cash or accrued as a liability) that would, in accordance with GAAP, be
included on the consolidated statement of cash flows of the Borrower and its
Subsidiaries for such period as additions to equipment, fixed assets, real
property or improvements or other capital assets (including, without limitation,
Capital Lease Obligations); provided, however, that Capital Expenditures shall
not include any such expenditures (i) for replacements, repairs or acquisitions
of capital assets, to the extent made with the proceeds of insurance in
accordance with Section 2.6(c), (ii) for replacements, repairs or acquisitions
of capital assets, to the extent made with proceeds from Asset Dispositions
permitted under Sections 8.4(ii) or 8.4(v), or (iii) included within the
Acquisition Amount of any Permitted Acquisition.
     “Capital Lease” means, with respect to any Person, any lease of property
(whether real, personal or mixed) by such Person as lessee that is or is
required to be, in accordance with GAAP, recorded as a capital lease on such
Person’s balance sheet.
     “Capital Lease Obligations” means, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital
Leases, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.
     “Capital Stock” means (i) with respect to any Person that is a corporation,
any and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.
     “Cash Collateral Account” has the meaning given to such term in
Section 3.8.

4



--------------------------------------------------------------------------------



 



     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent (with any
interest earned thereon to be credited as additional collateral), the Issuing
Bank or the Swingline Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Exposure, the Swingline Exposure, or obligations of Lenders
to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Bank or the
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Bank or the Swingline Lender. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.
     “Cash Equivalents” means (i) securities issued or unconditionally
guaranteed or insured by the United States of America or any agency or
instrumentality thereof, backed by the full faith and credit of the United
States of America and maturing within one year from the date of acquisition,
(ii) commercial paper issued by any Person organized under the laws of the
United States of America, maturing within 180 days from the date of acquisition
and, at the time of acquisition, having a rating of at least A-1 or the
equivalent thereof by Standard & Poor’s Ratings Services or at least P-1 or the
equivalent thereof by Moody’s Investors Service, Inc., (iii) time deposits and
certificates of deposit maturing within 180 days from the date of issuance and
issued by a bank or trust company organized under the laws of the United States
of America or any state thereof (y) that has combined capital and surplus of at
least $500,000,000 or (z) that has (or is a subsidiary of a bank holding company
that has) a long-term unsecured debt rating of at least A or the equivalent
thereof by Standard & Poor’s Ratings Services or at least A2 or the equivalent
thereof by Moody’s Investors Service, Inc., (iv) repurchase obligations with a
term not exceeding 30 days with respect to underlying securities of the types
described in clause (i) above entered into with any bank or trust company
meeting the qualifications specified in clause (iii) above, and (v) money market
funds at least 95% of the assets of which are continuously invested in
securities of the foregoing types.
     “Casualty Event” means, with respect to any property (including any
interest in property) of any Credit Party, any loss of, damage to, or
condemnation or other taking of, such property for which such Credit Party
receives insurance proceeds, proceeds of a condemnation award or other
compensation.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (i) the adoption or taking effect of any law, rule,
regulation or treaty, (ii) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (iii) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
     “Change of Control” means the occurrence of any of the following: (i) any
Person or group of Persons acting in concert as a partnership or other group
shall have become, as a result of a tender or exchange offer, open market
purchases, privately negotiated purchases or otherwise, the beneficial owner of
outstanding Capital Stock of the Borrower having 30% or more of the Total Voting
Power of the Borrower (other than any such Person owning in excess of 15% of the
Total Voting Power of the Borrower as of the date hereof), or (ii) during any
period of up to twelve consecutive months, a majority of the members of the
Board of Directors of the Borrower ceases to be composed of individuals that are
Continuing Directors
     “Class” has the meaning given to such term in Section 2.2(a).
     “Closing Date” means the date upon which the initial extensions of credit
are made pursuant to this Agreement, which shall be the initial date after the
execution and delivery of this Agreement upon

5



--------------------------------------------------------------------------------



 



which each of the conditions set forth in Sections 4.1 and 4.2 shall have been
satisfied or waived in accordance with the terms of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute, and all rules and regulations from time to time
promulgated thereunder.
     “Collateral” means all the assets, property and interests in property that
shall from time to time be pledged or be purported to be pledged as direct or
indirect security for the Obligations pursuant to any one or more of the
Security Documents.
     “Commitment” means, with respect to any Lender at any time, the commitment
of such Lender to make Revolving Loans in an aggregate principal amount at any
time outstanding up to the amount set forth opposite such Lender’s name on
Schedule 1.1(a) under the caption “Commitment” or, if such Lender has entered
into one or more Assignment and Assumptions, the amount set forth for such
Lender at such time in the Register maintained by the Administrative Agent
pursuant to Section 11.6(c) as such Lender’s “Commitment,” in either case, as
such amount may be reduced at or prior to such time pursuant to the terms
hereof.
     “Compliance Certificate” means a fully completed and duly executed
certificate in the form of Exhibit C, together with a Covenant Compliance
Worksheet.
     “Consolidated EBITDA” means, for any Reference Period, the aggregate of
(i) Consolidated Net Income for such period, plus (ii) the sum of
(A) Consolidated Interest Expense, (B) foreign, federal, state, local and other
income taxes, and (C) depreciation and amortization all to the extent taken into
account in the calculation of Consolidated Net Income for such Reference Period
and all calculated in accordance with GAAP, plus (iii) extraordinary losses, to
the extent taken into account in the calculation of Consolidated Net Income for
such Reference Period; minus (iv) extraordinary gains or income, to the extent
taken into account in the calculation of Consolidated Net Income for such
Reference Period, plus (v) compensation paid by the Borrower and its
Subsidiaries in the form of stock of the Borrower, the extent taken into account
in the calculation of Consolidated Net Income for such period, plus (vi) any
nonrecurring transaction costs and expenses incurred in connection with the
private placement of the equity of the Borrower, to the extent documented and
approved by the Administrative Agent, in its reasonable discretion, plus
(vii) any nonrecurring transaction costs and expenses incurred in connection
with Permitted Acquisitions, to the extent documented and approved by the
Administrative Agent, in its reasonable discretion, plus(viii) for the fiscal
year ending December 31, 2011, to the extent taken into account in the
calculation of Consolidated Net Income for such fiscal year (or portion thereof)
and to be evidenced by documentation reasonably satisfactory to the
Administrative Agent, the sum of (A) nonrecurring costs and expenses incurred in
connection with the merger with and into Coolbrands International, Inc. not to
exceed $*, and (B) nonrecurring costs and expenses incurred in connection with
the private placement of the equity of the Borrower that closed in February,
2011 and the acquisition by the Borrower of Choice Environmental Services, Inc.
and its Subsidiaries, not to exceed $* in the aggregate; provided that the
Consolidated EBITDA of the Borrower and its Subsidiaries for the fiscal year
ending December 31, 2011 (or any portion thereof) shall be calculated on a Pro
Forma Basis as if any acquisition consummated during the period beginning
August 18, 2010 and ending on the Closing Date, had been consummated on the
first day of the applicable Reference Period; and provided further that
Consolidated EBITDA of the Borrower and its Subsidiaries for any Reference
Period shall be calculated on a Pro Forma Basis as if any Permitted Acquisition
consummated during such Reference Period (but after the Closing Date) had been
consummated on the first day of such Reference Period provided that any such
additions or reductions to Consolidated EBITDA as a result of the foregoing
shall have been approved by the Administrative Agent in its reasonable
discretion (such approval not to be required for the consummation of the
Acquisition itself unless otherwise required
 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

6



--------------------------------------------------------------------------------



 



herein) based upon a review of the highest quality financial statements or
financial data available to the Borrower with respect to such Acquisition.
     “Consolidated Fixed Charges” means, for any Reference Period, the aggregate
(without duplication) of the following, all determined on a consolidated basis
for the Borrower and its Subsidiaries in accordance with GAAP: (i) Consolidated
Interest Expense to the extent paid (or required to be paid) in cash during such
Reference Period, (ii) aggregate tax expense to the extent paid (or required to
be paid) in cash during such Reference Period, (iii) the aggregate (without
duplication) of all scheduled payments of principal on Funded Debt required to
be made in the next 12 months (other than payments on Convertible Seller Notes),
and (iv) the aggregate of all amounts paid or declared to be paid (without
duplication) by the Borrower or any of its Subsidiaries during such Reference
Period as cash dividends or cash distributions in respect of its Capital Stock
or to purchase, redeem, retire or otherwise acquire its Capital Stock.
     “Consolidated Funded Senior Debt” means, as of any date of determination,
the aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date that does not constitute Subordinated Indebtedness
(to the extent such Subordinated Indebtedness is evidenced by a written
instrument in form and substance, including subordination provisions, approved
in writing by the Administrative Agent).
     “Consolidated Interest Expense” means, for any Reference Period, the sum
(without duplication) of (i) total interest expense of the Borrower and its
Subsidiaries for such Reference Period in respect of Consolidated Total Funded
Debt (including, without limitation, all such interest expense accrued or
capitalized during such Reference Period, whether or not actually paid during
such Reference Period), determined on a consolidated basis in accordance with
GAAP, (ii) all net amounts payable under or in respect of interest rate Hedge
Agreements, to the extent paid or accrued by the Borrower and its Subsidiaries
during such Reference Period, and (iii) all recurring unused commitment fees and
other ongoing fees in respect of Funded Debt (including the unused fees provided
for under Section 2.9(b)) paid, accrued or capitalized by the Borrower and its
Subsidiaries during such Reference Period.
     “Consolidated Net Income” means, for any Reference Period, net income (or
loss) for the Borrower and its Subsidiaries for such Reference Period,
determined on a consolidated basis in accordance with GAAP (after deduction for
minority interests); provided that, in making such determination, there shall be
excluded (i) the net income of any other Person that is not a Subsidiary of the
Borrower (or is accounted for by the Borrower by the equity method of
accounting) except to the extent of actual payment of cash dividends or
distributions by such Person to the Borrower or any Subsidiary of the Borrower
during such Reference Period, (ii) the net income (or loss) of any other Person
acquired by, or merged with, the Borrower or any of its Subsidiaries for any
period prior to the date of such acquisition or merger, and (iii) the net income
of any Subsidiary of the Borrower to the extent that the declaration or payment
of dividends or similar distributions by such Subsidiary of such net income is
not at the time permitted by operation of the terms of its charter, certificate
of incorporation or formation or other constituent document or any agreement or
instrument (other than a Credit Document) or Requirement of Law applicable to
such Subsidiary.
     “Consolidated Total Funded Debt” means, as of any date of determination,
the aggregate (without duplication) of all Funded Debt of the Borrower and its
Subsidiaries as of such date.
     “Contingent Purchase Price Obligations” means any earnout obligations or
similar deferred or contingent purchase price obligations of the Borrower or any
of its Subsidiaries incurred or created in connection with an Acquisition.

7



--------------------------------------------------------------------------------



 



     “Continuing Directors” means, as of any date, members of the board of
directors of the Borrower (i) who were members of that board or equivalent
governing body on the date twelve months prior to such date (but not prior to
the Closing Date), (ii) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (i) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body, or (iii) whose election or nomination
to that board or other equivalent governing body was approved by individuals
referred to in clauses (i) and (ii) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.
     “Control” means, with respect to any Person, the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise; and the terms “Controlled” and “Controlling” have
correlative meanings.
     “Convertible Seller Notes” means promissory notes issued by the Borrower or
its Subsidiaries issued in connection with Permitted Acquisitions and other
acquisitions consummated prior to the Closing Date that may be convertible into
Capital Stock of the Borrower.
     “Covenant Compliance Worksheet” means a fully completed worksheet in the
form of Attachment A to Exhibit C.
     “Credit Documents” means this Agreement, the Notes, the Letters of Credit,
the Security Agreement, the Mortgages, any other Security Documents, and all
other agreements, instruments, documents and certificates now or hereafter
executed and delivered to the Administrative Agent or any Lender by or on behalf
of the Borrower or any other Credit Party with respect to this Agreement, in
each case as amended, modified, supplemented or restated from time to time; but
specifically excluding any Hedge Agreement to which the Borrower and any Hedge
Party are parties.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
(i) the aggregate principal amount of all Loans made by such Lender that are
outstanding at such time, (ii) such Lender’s Swingline Exposure at such time and
(iii) such Lender’s Letter of Credit Exposure at such time.
     “Credit Parties” means the Borrower, the Borrower’s Subsidiaries, and their
respective successors.
     “Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
     “Default” means any event or condition that, with the passage of time or
giving of notice, or both, would constitute an Event of Default.
     “Defaulting Lender” means any Lender that, as determined by the
Administrative Agent (with notice to the Borrower of such determination),
(i) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or participations in Letters of Credit, within one Business
Day of the date required to be funded by it hereunder, (ii) has notified the
Borrower or the Administrative Agent or the Issuing Lender that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (iii) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply

8



--------------------------------------------------------------------------------



 



with its funding obligations, or (iv) has, or has a direct or indirect parent
company that has (a) become the subject of a proceeding under any Debtor Relief
Law, or (b) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation or its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.
     “Disqualified Capital Stock” means, with respect to any Person, any Capital
Stock of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event or otherwise, (i) matures or is mandatorily redeemable or subject
to any mandatory repurchase requirement, pursuant to a sinking fund obligation
or otherwise, (ii) is redeemable or subject to any mandatory repurchase
requirement at the sole option of the holder thereof, or (iii) is convertible
into or exchangeable for (whether at the option of the issuer or the holder
thereof) (y) debt securities or (z) any Capital Stock referred to in (i) or
(ii) above, in each case under (i), (ii) or (iii) above at any time on or prior
to the first anniversary of the Maturity Date; provided, however, that only the
portion of Capital Stock that so matures or is mandatorily redeemable, is so
redeemable at the option of the holder thereof, or is so convertible or
exchangeable on or prior to such date shall be deemed to be Disqualified Capital
Stock.
     “Dollars” or “$” means dollars of the United States of America.
     “Environmental Claims” means any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigations by a Governmental Authority, or
proceedings (including, without limitation, administrative, regulatory and
judicial proceedings) relating in any way to any Hazardous Substance, any actual
or alleged violation of or liability under any Environmental Law or any permit
issued, or any approval given, under any Environmental Law (collectively,
“Claims”), including, without limitation, (i) any and all Claims by Governmental
Authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law and (ii) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief resulting from any Hazardous
Substance or arising from alleged injury to human health or the environment.
     “Environmental Laws” means any and all federal, state and local laws,
statutes, ordinances, rules, regulations, permits, licenses, approvals, rules of
common law and orders of courts or Governmental Authorities, relating to the
protection of human health, occupational safety with respect to exposure to
Hazardous Substances, or the environment, now or hereafter in effect, and in
each case as amended from time to time, including, without limitation,
requirements pertaining to the manufacture, processing, distribution, use,
treatment, storage, disposal, transportation, handling, reporting, licensing,
permitting, investigation or remediation of Hazardous Substances.
     “Equity Issuance” means the issuance, sale or other disposition by any
Credit Party of its Capital Stock or the receipt by the Borrower after the
Closing Date of any capital contribution (whether or not evidenced by any
Capital Stock issued by the recipient of such contribution).
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute, and all rules and
regulations from time to time promulgated thereunder.
     “ERISA Affiliate” means any Person (including any trade or business,
whether or not incorporated) deemed to be under “common control” with, or a
member of the same “controlled group”

9



--------------------------------------------------------------------------------



 



as, the Borrower or any of its Subsidiaries, within the meaning of
Sections 414(b), (c), (m) or (o) of the Code or Section 4001 of ERISA.
     “ERISA Event” means any of the following with respect to a Plan or
Multiemployer Plan, as applicable: (i) a Reportable Event, (ii) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan that results in liability under Section 4201 or 4204 of ERISA, or the
receipt by the Borrower or any ERISA Affiliate of notice from a Multiemployer
Plan that it is in reorganization or insolvency pursuant to Section 4241 or 4245
of ERISA or that it intends to terminate or has terminated under Section 4041A
of ERISA, (iii) the distribution by the Borrower or any ERISA Affiliate under
Section 4041 or 4041A of ERISA of a notice of intent to terminate any Plan or
the taking of any action to terminate any Plan, (iv) the commencement of
proceedings by the PBGC under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Plan, or the receipt by the
Borrower or any ERISA Affiliate of a notice from any Multiemployer Plan that
such action has been taken by the PBGC with respect to such Multiemployer Plan,
(v) the institution of a proceeding by any fiduciary of any Multiemployer Plan
against the Borrower or any ERISA Affiliate to enforce Section 515 of ERISA,
which is not dismissed within 30 days, (vi) the imposition upon the Borrower or
any ERISA Affiliate of any liability under Title IV of ERISA, other than for
PBGC premiums due but not delinquent under Section 4007 of ERISA, or the
imposition or threatened imposition of any Lien upon any assets of the Borrower
or any ERISA Affiliate as a result of any alleged failure to comply with the
Code or ERISA in respect of any Plan, (vii) the engaging in or otherwise
becoming liable for a nonexempt Prohibited Transaction by the Borrower or any
ERISA Affiliate, or a violation of the applicable requirements of Section 404 or
405 of ERISA or the exclusive benefit rule under Section 401(a) of the Code by
any fiduciary of any Plan for which the Borrower or any of its ERISA Affiliates
may be directly or indirectly liable, (viii) the failure of any Plan to satisfy
the minimum funding standard of Section 302 of ERISA and Section 412 of the
Code, whether or not waived, (ix) with respect to plan years beginning prior to
January 1, 2008, the adoption of an amendment to any Plan that, pursuant to
Section 307 of ERISA, would require the provision of security to such Plan by
the Borrower or an ERISA Affiliate, or (x) with respect to plan years beginning
on or after the PPA 2006 Effective Date, the incurrence of an obligation to
provide a notice under Section 101(j) of ERISA, the adoption of an amendment
which may not take effect due to the application of Section 436(c)(1) of the
Code or Section 206(g)(2)(A) of ERISA, or the payment of a contribution in order
to satisfy the requirements of Section 436(c)(2) of the Code or
Section 206(g)(2)(B) of ERISA.
     “Event of Default” has the meaning given to such term in Section 9.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and any successor statute, and all rules and regulations from time
to time promulgated thereunder.
     “Excluded Asset Disposition” means (i) any Asset Disposition permitted
under Sections 8.4, (ii) any Asset Disposition with Net Cash Proceeds less than
$2,500,000, and (iii) any Equity Issuance or Casualty Event.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) taxes imposed on
or measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which the Borrower is located, (iii) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(a)), any withholding tax that is imposed on amounts payable
to such

10



--------------------------------------------------------------------------------



 



Foreign Lender at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office) or is attributable to such Foreign Lender’s
failure or inability (other than as a result of a Change in Law) to comply with
Section 2.17(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (iv) any U.S. Federal
withholding taxes imposed by FATCA.
     “Existing Senior Credit Facilities” has the meaning given to such term in
Section 4.1(f).
     “FATCA” means Sections 1471 through 1474 of the Code and any regulations or
official interpretations thereof.
     “Federal Funds Rate” means, for any period, a fluctuating per annum
interest rate (rounded upwards, if necessary, to the nearest 1/100 of one
percentage point) equal for each day during such period to the weighted average
of the rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the immediately preceding Business Day)
by the Federal Reserve Bank of New York, or if such rate is not so published for
any day that is a Business Day, the average of the quotations for such day on
such transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by the Administrative Agent.
     “Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any successor thereto.
     “Financial Officer” means, the chief financial officer, vice president —
finance, principal accounting officer or treasurer of the Borrower.
     “fiscal quarter” or “FQ” means a fiscal quarter of the Borrower and its
Subsidiaries.
     “fiscal year” or “FY” means a fiscal year of the Borrower and its
Subsidiaries.
     “Fixed Charge Coverage Ratio” means, as of the last day of any Reference
Period ending on the last day of a fiscal quarter, the ratio of (i) Consolidated
EBITDA for such Reference Period minus, beginning with the fiscal quarter ending
December 31, 2011, unfinanced Capital Expenditures (but including Capital
Expenditures financed with Loans) to the extent paid (or required to be paid) in
cash during such Reference Period, to (ii) Consolidated Fixed Charges for such
Reference Period.
     “Foreign Lender” means, with respect to the Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Subsidiary” means a Subsidiary of the Borrower that is a
“controlled foreign corporation,” as such term is defined in Section 957 of the
Code.
     “Fronting Exposure” means, at any time there is a Defaulting Lender,
(i) with respect to the Issuing Bank, such Defaulting Lender’s Letter of Credit
Exposure with respect to Letters of Credit issued by the Issuing Bank other than
such portion of such Defaulting Lender’s Letter of Credit Exposure as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with Section 2.20, and (ii) with
respect to any Swingline Lender, such Defaulting Lender’s Swingline Exposure
with respect to outstanding Swingline Loans made by the

11



--------------------------------------------------------------------------------



 



Swingline Lender other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with Section 2.20.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “Funded Debt” means, with respect to any Person, all Indebtedness of such
Person (other than Indebtedness of the types referred to in clauses (ix) and
(x) of the definition of “Indebtedness” and other than permitted intercompany
Indebtedness) and all Guaranty Obligations with respect to Funded Debt of other
Persons.
     “GAAP” means generally accepted accounting principles in the United States
of America, as set forth in the statements, opinions and pronouncements of the
Accounting Principles Board, the American Institute of Certified Public
Accountants and the Financial Accounting Standards Board, consistently applied
and maintained, as in effect from time to time (subject to the provisions of
Section 1.2).
     “Governmental Authority” means the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantor” means any Subsidiary of the Borrower that is a guarantor of the
Obligations under the Guaranty (or under another guaranty agreement in form and
substance satisfactory to the Administrative Agent) and has granted to the
Administrative Agent a Lien upon and security interest in its personal property
assets pursuant to the Security Agreement.
     “Guaranty” means a guaranty agreement made by the Guarantors in favor of
the Administrative Agent and the Lenders, in substantially the form of
Exhibit F, as amended, modified, restated or supplemented from time to time.
     “Guaranty Obligation” means, with respect to any Person, any direct or
indirect liability of such Person with respect to any Indebtedness, liability or
other obligation (the “primary obligation”) of another Person (the “primary
obligor”), whether or not contingent, (i) to purchase, repurchase or otherwise
acquire such primary obligation or any property constituting direct or indirect
security therefor, (ii) to advance or provide funds (x) for the payment or
discharge of any such primary obligation or (y) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet item, level of income or financial condition of
the primary obligor (including, without limitation, keep well agreements,
maintenance agreements, comfort letters or similar agreements or arrangements),
(iii) to lease or purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor in respect thereof to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss or failure or inability to perform in respect
thereof; provided, however, that, with respect to the Borrower and its
Subsidiaries, the term Guaranty Obligation shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guaranty Obligation of any guaranteeing Person hereunder shall be deemed to be
the lower of (a) an amount equal to the stated or determinable amount of the
primary obligation in respect of which such Guaranty Obligation is made and
(b) the maximum amount for which such guaranteeing Person may be liable pursuant
to the terms of the instrument embodying such Guaranty Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing Person may
be liable are not stated or

12



--------------------------------------------------------------------------------



 



determinable, in which case the amount of such Guaranty Obligation shall be such
guaranteeing Person’s maximum reasonably anticipated liability in respect
thereof as determined by such guaranteeing Person in good faith.
     “Hazardous Substance” means any substance or material meeting any one or
more of the following criteria: (i) it is or contains a substance designated as
a hazardous waste, hazardous substance, hazardous material, pollutant,
contaminant or toxic substance under any Environmental Law, (ii) it is toxic,
explosive, corrosive, ignitable, infectious, radioactive, mutagenic or otherwise
hazardous to human health or the environment and is regulated by any
Governmental Authority, (iii) its presence may require investigation or response
under any Environmental Law, or (iv) it is or contains, without limiting the
foregoing, asbestos, polychlorinated biphenyls, urea formaldehyde foam
insulation, petroleum hydrocarbons, petroleum derived substances or wastes,
crude oil, nuclear fuel, natural gas or synthetic gas.
     “Hedge Agreement” means any interest or foreign currency rate swap, cap,
collar, option, hedge, forward rate or other similar agreement or arrangement
designed to protect against fluctuations in interest rates, currency exchange
rates or spot prices of new materials.
     “Hedge Party” means any Lender or any Affiliate of any Lender in its
capacity as a counterparty to any Hedge Agreement with the Borrower or any
Subsidiary, which Hedge Agreement is required or permitted under this Agreement
to be entered into by the Borrower, or any former Lender or any Affiliate of any
former Lender in its capacity as a counterparty to any such Hedge Agreement
entered into prior to the date such Person or its Affiliate ceased to be a
Lender.
     “Indebtedness” means, with respect to any Person (without duplication),
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by notes, bonds, debentures or similar instruments, or
upon which interest payments are customarily made, (iii) the maximum stated or
face amount of all surety bonds (other than, in the case of the Borrower and its
Subsidiaries, surety bonds issued in the ordinary course of business in
connection with the waste collection and related businesses), letters of credit
and bankers’ acceptances issued or created for the account of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(iv) all obligations of such Person to pay the deferred purchase price of
property or services (excluding trade payables incurred in the ordinary course
of business and not more than 60 days past due, unless such delay in payment is
due to the contesting in good faith by the Borrower of the obligations owed
pursuant to such trade payable), including any Contingent Purchase Price
Obligations, (v) all indebtedness created or arising under any conditional sale
or other title retention agreement with respect to property acquired by such
Person, (vi) all Capital Lease Obligations of such Person, (vii) all
Disqualified Capital Stock issued by such Person, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, (viii) the principal balance outstanding and owing by
such Person under any synthetic lease, tax retention operating lease or similar
off-balance sheet financing product, (ix) all Guaranty Obligations of such
Person with respect to Indebtedness of another Person, (x) the net termination
obligations of such Person under any Hedge Agreements, calculated as of any date
as if such agreement or arrangement were terminated as of such date, and
(xi) all indebtedness of the types referred to in clauses (i) through (x) above
(A) of any partnership or unincorporated joint venture in which such Person is a
general partner or joint venturer to the extent such Person is liable therefor
or (B) secured by any Lien on any property or asset owned or held by such Person
regardless of whether or not the indebtedness secured thereby shall have been
incurred or assumed by such Person or is nonrecourse to the credit of such
Person, the amount thereof being equal to the value of the property or assets
subject to such Lien.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.

13



--------------------------------------------------------------------------------



 



     “Intellectual Property” means (i) all inventions (whether or not patentable
and whether or not reduced to practice), all improvements thereto, and all
patents, patent applications, and patent disclosures, together with all
reissues, continuations, continuations-in-part, divisions, revisions,
extensions, and reexaminations thereof, (ii) all trademarks, service marks,
trade dress, logos, trade names, and corporate names, together with all goodwill
associated therewith, and all applications, registrations, and renewals in
connection therewith, (iii) all copyrightable works and all copyrights
(registered and unregistered), (iv) all trade secrets and confidential
information (including, without limitation, financial, business and marketing
plans and customer and supplier lists and related information), (v) all computer
software and software systems (including, without limitation, data, databases
and related documentation), (vi) all Internet web sites and domain names,
(vii) all technology, know-how, processes and other proprietary rights, and
(viii) all licenses or other agreements to or from third parties regarding any
of the foregoing.
     “Interest Period” has the meaning given to such term in Section 2.10.
     “Investments” has the meaning given to such term in Section 8.5.
     “Issuing Lender” means Wells Fargo Bank, National Association, in its
capacity as issuer of Letters of Credit hereunder.
     “Knowledge of the Borrower” means the actual knowledge of any Responsible
Officer of the Borrower.
     “Lender” means each Person signatory hereto as a “Lender” and each other
Person that becomes a “Lender” hereunder pursuant to Section 11.6, and their
respective successors and assigns, and shall include the Swingline Lender, as
the context requires.
     “Lending Office” means, with respect to any Lender, the office of such
Lender designated as such in such Lender’s Administrative Questionnaire or in
connection with an Assignment and Assumption, or such other office as may be
otherwise designated in writing from time to time by such Lender to the Borrower
and the Administrative Agent. A Lender may designate separate Lending Offices as
provided in the foregoing sentence for the purposes of making or maintaining
different Types of Loans, and, with respect to LIBOR Loans, such office may be a
domestic or foreign branch or Affiliate of such Lender.
     “Letter of Credit Exposure” means, with respect to any Lender at any time,
such Lender’s ratable share (based on the proportion that its Commitment bears
to the aggregate Commitments at such time) of the sum of (i) the aggregate
Stated Amount of all Letters of Credit outstanding at such time and (ii) the
aggregate amount of all Reimbursement Obligations outstanding at such time.
     “Letter of Credit Maturity Date” means the fifth Business Day prior to the
Maturity Date.
     “Letter of Credit Notice” has the meaning given to such term in
Section 3.2.
     “Letter of Credit Subcommitment” means $10,000,000 or, if less, the
aggregate Commitments at the time of determination, as such amount may be
reduced at or prior to such time pursuant to the terms hereof.
     “Letters of Credit” has the meaning given to such term in Section 3.1.
     “LIBOR Loan” means, at any time, any Loan that bears interest at such time
at the applicable Adjusted LIBOR Rate.

14



--------------------------------------------------------------------------------



 



     “LIBOR Market Index Rate” means, for any date, the rate for one month
deposits in the applicable Currency as reported on Reuters Screen LIBOR01 Page
as of 11:00 a.m. London time, on such day, or if such day is not a Business Day,
then the immediately preceding Business Day (or if not so reported, then as
reasonably determined by the Administrative Agent from another recognized source
or interbank quotation).
     “LIBOR Market Index Rate Loan” means any Swingline Loan bearing interest at
a rate determined by reference to the LIBOR Market Index Rate.
     “LIBOR Rate” means, with respect to each LIBOR Loan comprising part of the
same Borrowing for any Interest Period, an interest rate per annum obtained by
dividing (i) (y) the rate of interest appearing on Reuters Screen LIBOR01 Page
(or any successor page) that represents an average British Bankers Association
Interest Settlement Rate for Dollar deposits or (z) if no such rate is
available, the rate of interest determined by the Administrative Agent to be the
rate or the arithmetic mean of rates at which Dollar deposits in immediately
available funds are offered to first-tier banks in the London interbank
Eurodollar market, in each case under (y) and (z) above at approximately
11:00 a.m., London time, two Business Days prior to the first day of such
Interest Period for a period substantially equal to such Interest Period and in
an amount substantially equal to the amount of Wells Fargo’s LIBOR Loan
comprising part of such Borrowing, by (ii) the amount equal to 1.00 minus the
Reserve Requirement (expressed as a decimal) for such Interest Period.
     “Lien” means any mortgage, pledge, hypothecation, assignment, security
interest, lien (statutory or otherwise), charge or other encumbrance of any
nature, whether voluntary or involuntary, including, without limitation, the
interest of any vendor or lessor under any conditional sale agreement, title
retention agreement, Capital Lease or any other lease or arrangement having
substantially the same effect as any of the foregoing.
     “Loan” means any or all of the Revolving Loans and the Swingline Loans.
     “Margin Stock” has the meaning given to such term in Regulation U.
     “Material Adverse Effect” shall mean a material adverse effect upon any of
(i) the financial condition, operations, business or properties of the Borrower
and its Subsidiaries, taken as a whole; (ii) the ability of the Borrower or any
Material Subsidiary to perform its obligations under this Agreement or any other
Credit Document to which it is a party in any material respect or any other
material contract in any material respect to which any one or more of them is a
party; (iii) the legality, validity or enforceability of this Agreement or any
other Credit Document; or (iv) the perfection or priority of the Liens in favor
of the Administrative Agent granted under this Agreement or any other Credit
Document or the rights and remedies of the Administrative Agent or the Lenders
under this Agreement or any other Credit Document (other than a change resulting
from any act or omission by the Administrative Agent or the Lenders).
     “Material Contract” means each contract to which any Credit Party is a
party, by which any Credit Party or its properties is bound or to which any
Credit Party is subject, that the breach or termination of which could
reasonably be expected to result in a Material Adverse Effect.
     “Material Subsidiary” means Choice Environmental Services, Inc., Swisher
International, Inc., Swisher Hygiene Franchise Corp., HB Service, LLC, 7324375
Canada Inc., and each other Subsidiary of the Borrower, the absence of revenue
therefrom or assets thereof, could reasonably be expected to have a Material
Adverse Effect.

15



--------------------------------------------------------------------------------



 



     “Maturity Date” means July 31, 2013.
     “Maximum Availability” means the lesser of (A) the aggregate Commitments
and (B) (i) from the Closing Date until the delivery of each of (A) the
financial statements for the fiscal year ending December 31, 2010 in accordance
with Section 6.1(b), (B) the financial statements for the fiscal quarter ending
March 31, 2011 in accordance with Section 6.1(a) and (C) the Compliance
Certificate for each such period in accordance with Section 6.1(c), in each case
demonstrating compliance with the financial covenants in Article VII as of the
last day of each such period, $32,500,000; provided that the failure to
demonstrate such compliance shall result in the Maximum Availability to remain
at $32,500,000 thereafter until such time as the Borrower has demonstrated such
compliance with the respect to two consecutive fiscal quarters, at which time
Maximum Availability shall be determined in accordance with clause (ii) hereof;
and (ii) thereafter, an amount, at any time, equal to the maximum amount the
Borrower would be permitted to borrow to remain in compliance with Sections 7.1
and 7.2 at such time; provided, however, that, notwithstanding anything to the
contrary herein, “Maximum Availability” shall not exceed $75,000,000 unless
(y) the Borrower has deposited in a blocked account with the Administrative
Agent, for the benefit of the Lenders, Cash Collateral in the aggregate
principal amount of $25,000,000, or (z) each of the following conditions have
been satisfied (such increase in availability upon the satisfaction of such
conditions in this clause (z), a “Specified Availability Increase”): (A) the
Borrower shall be in Pro Forma compliance with the financial covenants in
Article VII hereof (including as such covenants are applicable pursuant to the
terms thereof following the occurrence of a Specified Availability Increase)
both before and after giving effect to such Specified Availability Increase, and
(B) Wells Fargo shall have assigned at least $25,000,000 of its Commitment to
another Lender reasonably satisfactory to the Administrative Agent.
     “Mortgage” means any mortgage, deed of trust, deed to secure debt,
collateral assignment of lease or similar agreement or instrument pursuant to
which any Credit Party grants in favor of the Administrative Agent, for its
benefit and the benefit of the Lenders, a security interest in and Lien upon any
fee or leasehold interest in real property owned by it, as amended, modified,
restated or supplemented from time to time.
     “Multiemployer Plan” means any “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate makes,
is making or is obligated to make contributions or has made or been obligated to
make contributions.
     “Net Cash Proceeds” means, in the case of any Casualty Event or Asset
Disposition, the aggregate cash proceeds received by any Credit Party in respect
thereof (including, in the case of a Casualty Event, insurance proceeds and
condemnation awards), less (i) reasonable fees and out-of-pocket expenses
payable by the Borrower or any of its Subsidiaries in connection therewith,
(ii) taxes paid or payable as a result thereof, and (iii) the amount required to
retire Indebtedness to the extent such Indebtedness is secured by Permitted
Liens on the subject property; it being understood that the term “Net Cash
Proceeds” shall include, as and when received, any cash received upon the sale
or other disposition of any non-cash consideration received by any Credit Party
in respect of any of the foregoing events.
     “Non-Defaulting Lender” means, at any time, each Lender that is not a
Defaulting Lender at such time.
     “Notice of Swingline Borrowing” has the meaning given to such term in
Section 2.2(d).
     “Notes” means any or all of the Revolving Notes and the Swingline Note.
     “Notice of Borrowing” has the meaning given to such term in Section 2.2(b).

16



--------------------------------------------------------------------------------



 



     “Notice of Conversion/Continuation” has the meaning given to such term in
Section 2.11(b).
     “Obligations” means all principal of and interest (including interest
accruing after the filing of a petition or commencement of a case by or with
respect to the Borrower seeking relief under any applicable federal and state
laws pertaining to bankruptcy, reorganization, arrangement, moratorium,
readjustment of debts, dissolution, liquidation or other debtor relief,
specifically including, without limitation, the Bankruptcy Code and any
fraudulent transfer and fraudulent conveyance laws, whether or not the claim for
such interest is allowed in such proceeding) on the Loans and Reimbursement
Obligations and all fees, expenses, indemnities and other obligations owing, due
or payable at any time by the Borrower or any Subsidiary Guarantor to the
Administrative Agent, any Lender (including the Swingline Lender), the Issuing
Lender or any other Person entitled thereto, under this Agreement or any of the
other Credit Documents, and all payment and other obligations owing or payable
at any time by the Borrower to any Hedge Party under or in connection with any
Hedge Agreement required or permitted by this Agreement, in each case whether
direct or indirect, joint or several, absolute or contingent, matured or
unmatured, liquidated or unliquidated, secured or unsecured, and whether
existing by contract, operation of law or otherwise.
     “OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Credit Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Credit Document.
     “Participant” has the meaning given to such term in Section 11.6(d).
     “PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
of 2001, as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.
     “Payment Office” means the office as the Administrative Agent may designate
to the Lenders and the Borrower for such purpose from time to time.
     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA, and any successor thereto.
     “Permitted Acquisition” means (a) any Acquisition to which the Required
Lenders (or the Administrative Agent on their behalf) shall have given their
prior written consent (which consent may be in their sole discretion and may be
given subject to such additional terms and conditions as the Required Lenders
shall establish), or (b) any Acquisition with respect to which all of the
following conditions and requirements have been satisfied or waived in writing
by the Required Lenders (or the Administrative Agent on their behalf):
     (i) each business acquired shall be within the permitted lines of business
described in Section 8.12;
     (ii) any Capital Stock given as consideration in connection therewith shall
be Capital Stock of the Borrower (except as permitted in clause (iii));

17



--------------------------------------------------------------------------------



 



     (iii) except as may be permitted pursuant to Section 8.5(xi), in the case
of an Acquisition involving the acquisition of control of Capital Stock of any
Person, immediately after giving effect to such Acquisition such Person (or the
surviving Person, if the Acquisition is effected through a merger or
consolidation) shall be a Wholly Owned Subsidiary of the Borrower;
     (iv) the Person to be acquired (or its board of directors or equivalent
governing body) has not (A) announced it will oppose such Acquisition or
(B) commenced any action which alleges that such Acquisition violates, or will
violate, any Requirement of Law;
     (v) no Default or Event of Default shall have occurred and be continuing at
the time of the consummation of such Permitted Acquisition or would exist
immediately after giving effect thereto;
     (vi) immediately after giving effect to such Permitted Acquisition and any
Borrowings in connection therewith, the Borrower shall be in compliance with the
financial covenants contained in Article VII (including, without limitation,
compliance with the applicable minimum Unencumbered Liquidity covenant), such
compliance determined with regard to calculations made on a Pro Forma Basis for
the Reference Period then most recently ended for which the Administrative Agent
has received the financial statements required by Section 6.1 or 6.2 (and a
Compliance Certificate);
     (vii) subject to compliance with Sections 8.5(viii) and (ix), the aggregate
of the Acquisition Amounts for all Permitted Acquisitions involving assets
situated outside of the United States of America or the Capital Stock of Persons
organized outside the United States of America shall not exceed $15,000,000
during the term of this Agreement; and
     (viii) all of the conditions and requirements of Sections 6.9 and 6.10
applicable to such Acquisition are satisfied.
     “Permitted Asset Disposition” means any Asset Disposition permitted under
Section 8.4(v).
     “Permitted Liens” has the meaning given to such term in Section 8.3.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” within the meaning of
Section 3(2) of ERISA that is subject to the provisions of Title IV of ERISA
(other than a Multiemployer Plan) and to which the Borrower or any ERISA
Affiliate may have any liability.
     “PPA 2006 Effective Date” means, with respect to any Plan, except as
hereinafter provided, the first day of the first plan year beginning on or after
January 1, 2008, However, solely with respect to a Plan maintained pursuant to
one or more collective bargaining agreements between employee representatives
and one or more employers ratified before January 1, 2008, such term means the
first day of the first plan year beginning on or after the earlier of (A) and
(B), where (A) is the later of (x) the date on which the last collective
bargaining agreement relating to the Plan terminates (determined without regard
to any extension thereof agreed to after August 17, 2006), or (y) the first day
of the first plan year beginning on or after January 1, 2008; and (B) is
January 1, 2010.
     “Pro Forma Balance Sheet” has the meaning given to such term in
Section 4.1(k).

18



--------------------------------------------------------------------------------



 



     “Pro Forma Basis” has the meaning given to such term in Section 1.3(c).
     “Prohibited Transaction” means any transaction described in (i) Section 406
of ERISA that is not exempt by reason of Section 408 of ERISA or by reason of a
Department of Labor prohibited transaction individual or class exemption or
(ii) Section 4975(c) of the Code that is not exempt by reason of
Section 4975(c)(2) or 4975(d) of the Code.
     “Projections” has the meaning given to such term in Section 5.10(e).
     “Realty” means all real property and interests in real property now or
hereafter acquired or leased by any Credit Party.
     “Reference Period” with respect to any date of determination, means (except
as may be otherwise expressly provided herein) the period of twelve consecutive
fiscal months of the Borrower immediately preceding such date or, if such date
is the last day of a fiscal quarter, the period of four consecutive fiscal
quarters ending on such date.
     “Refunded Swingline Loans” has the meaning given to such term in
Section 2.2(e).
     “Register” has the meaning given to such term in Section 11.6(c).
     “Regulations D, T, U and X” means Regulations D, T, U and X, respectively,
of the Federal Reserve Board, and any successor regulations.
     “Reimbursement Obligation” has the meaning given to such term in
Section 3.4.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents and advisors
of such Person and of such Person’s Affiliates.
     “Reportable Event” means, with respect to any Plan, (i) any “reportable
event” within the meaning of Section 4043(c) of ERISA for which the 30-day
notice under Section 4043(a) of ERISA has not been waived by the PBGC
(including, without limitation, any failure to meet the minimum funding standard
of, or timely make any required installment under, Section 412 of the Code or
Section 302 of ERISA, regardless of the issuance of any waivers in accordance
with Section 412 of the Code), (ii) any such “reportable event” subject to
advance notice to the PBGC under Section 4043(b)(3) of ERISA, (iii) any
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code, and (iv) a cessation of operations
described in Section 4062(e) of ERISA.
     “Required Lenders” means, at any time, the Lenders holding outstanding
Credit Exposure (excluding Swingline Loans) and unutilized Commitments (or,
after the termination of the Commitments, outstanding Credit Exposure (excluding
Swingline Loans)) representing more than 50% of the aggregate, at such time, of
all outstanding Credit Exposure (excluding Swingline Loans) and Unutilized
Commitments (or, after the termination of the Commitments, the aggregate at such
time of all outstanding Credit Exposure (excluding Swingline Loans)), provided
that the Commitment of, and the portion of the outstanding Credit Exposure held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.
     “Requirement of Law” means, with respect to any Person, the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person, and any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such

19



--------------------------------------------------------------------------------



 



Person or any of its property or to which such Person or any of its property is
subject or otherwise pertaining to any or all of the transactions contemplated
by this Agreement and the other Credit Documents.
     “Reserve Requirement” means, with respect to any Interest Period, the
reserve percentage (expressed as a decimal and rounded upwards, if necessary, to
the next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including, without limitation, basic,
supplemental, marginal and emergency reserves) applicable to Wells Fargo under
Regulation D with respect to “Eurocurrency liabilities” within the meaning of
Regulation D, or under any similar or successor regulation with respect to
Eurocurrency liabilities or Eurocurrency funding.
     “Responsible Officer” means, with respect to any Credit Party, the
president, the chief executive officer, the chief financial officer, general
counsel, or any other Financial Officer of the Borrower, and any other executive
officer or similar official of the Borrower thereof responsible directly or
indirectly for the administration of the obligations of such Credit Party in
respect of this Agreement or any other Credit Document.
     “Revolving Loans” has the meaning given such term in Section 2.1(a).
     “Revolving Note” means, with respect to any Lender requesting the same, the
promissory note of the Borrower in favor of such Lender evidencing the Revolving
Loans made by such Lender pursuant to Section 2.1(a), in substantially the form
of Exhibit A-3, together with any amendments, modifications and supplements
thereto, substitutions therefor and restatements thereof.
     “Sanctioned Country” means a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.
     “Sanctioned Person” means (i) a Person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.
     “Security Agreement” means the Pledge and Security Agreement made by the
Borrower and the Subsidiaries of the Borrower party thereto in favor of the
Administrative Agent, in substantially the form of Exhibit E, as amended,
modified, restated or supplemented from time to time.
     “Security Documents” means the Security Agreement, and all other pledge or
security agreements, Mortgages, assignments or other similar agreements or
instruments executed and delivered by any Credit Party pursuant to Section 6.7
or otherwise in connection with the transactions contemplated hereby, in each
case as amended, modified, restated or supplemented from time to time.
     “Senior Net Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Funded Senior Debt as of such date, net of cash and Cash
Equivalents in excess of $10,000,000 held by the Borrower and the Subsidiary
Guarantors as of such date, to (ii) Consolidated EBITDA for the fiscal quarter
most recently ended for which financial statements are required to have been
delivered under Section 6.1(a) or 6.1(b) (including financial statements
delivered contemporaneously with a calculation of the Senior Net Leverage
Ratio), taking into account any adjustments to Consolidated EBITDA permitted
hereunder as a result of any Permitted Acquisition consummated since the last
day of such fiscal quarter, provided that

20



--------------------------------------------------------------------------------



 



for purposes of the calculation of the Senior Net Leverage Ratio, the
Indebtedness set forth on Schedule 1.1(b) (up to a maximum amount of
$16,000,000) shall not be considered Consolidated Funded Senior Debt.
     “Senior Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Funded Senior Debt as of such date, to (ii) Consolidated EBITDA
for the fiscal quarter most recently ended for which financial statements are
required to have been delivered under Section 6.1(a) or 6.1(b) (including
financial statements delivered contemporaneously with a calculation of the
Senior Leverage Ratio), taking into account any adjustments to Consolidated
EBITDA permitted hereunder as a result of any Permitted Acquisition consummated
since the last day of such fiscal quarter, provided that for purposes of the
calculation of the Senior Leverage Ratio, the Indebtedness set forth on
Schedule 1.1(b) (up to a maximum amount of $16,000,000) shall not be considered
Consolidated Funded Senior Debt.
     “Solvent” shall mean as to any Person on any particular date, that such
Person (i) does not have unreasonably small capital to carry on its business as
now conducted and as presently proposed to be conducted, (ii) is able to pay its
debts as they become due in the ordinary course of business, and (iii) has
assets with a present fair saleable value greater than its total stated
liabilities and identified contingent liabilities, including any amounts
necessary to satisfy preferential rights of shareholders.
     “Specified Availability Increase” has the meaning given to such term in the
defined term “Maximum Availability”.
     “Stated Amount” means, with respect to any Letter of Credit at any time,
the aggregate amount available to be drawn thereunder at such time (regardless
of whether any conditions for drawing could then be met).
     “Subordinated Indebtedness” means any Indebtedness of the Borrower and its
Subsidiaries that is expressly subordinated in right of payment and performance
to the Obligations.
     “Subsidiary” means, with respect to any Person, any corporation or other
Person of which more than 50% of the outstanding Capital Stock having ordinary
voting power to elect a majority of the board of directors, board of managers or
other governing body of such Person, is at the time, directly or indirectly,
owned or controlled by such Person and one or more of its other Subsidiaries or
a combination thereof (irrespective of whether, at the time, securities of any
other class or classes of any such corporation or other Person shall or might
have voting power by reason of the happening of any contingency). When used
without reference to a parent entity, the term “Subsidiary” shall be deemed to
refer to a Subsidiary of the Borrower.
     “Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the
Borrower.
     “Swingline Commitment” means $5,000,000 or, if less, the aggregate
Commitments at the time of determination, as such amount may be reduced at or
prior to such time pursuant to the terms hereof.
     “Swingline Exposure” means, with respect to any Lender at any time, its
maximum aggregate liability to make Refunded Swingline Loans pursuant to
Section 2.2(e) to refund, or to purchase participations pursuant to
Section 2.2(f) in, Swingline Loans that are outstanding at such time.
     “Swingline Lender” means Wells Fargo in its capacity as maker of Swingline
Loans, and its successors in such capacity.
     “Swingline Loans” has the meaning given to such term in Section 2.1(b).

21



--------------------------------------------------------------------------------



 



     “Swingline Maturity Date” means the fifth Business Day prior to the
Maturity Date.
     “Swingline Note” means, if requested by the Swingline Lender, the
promissory note of the Borrower in favor of the Swingline Lender evidencing the
Swingline Loans made by the Swingline Lender pursuant to Section 2.1(b), in
substantially the form of Exhibit A-2, together with any amendments,
modifications and supplements thereto, substitutions therefor and restatements
thereof.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Date” means the Maturity Date or such earlier date of
termination of the Commitments pursuant to Section 2.5 or Section 9.2.
     “Total Net Leverage Ratio” means, as of any date, the ratio of
(i) Consolidated Total Funded Debt as of such date net of cash and Cash
Equivalents in excess of $10,000,000 held by the Borrower and the Subsidiary
Guarantors as of such date, to (ii) Consolidated EBITDA for the fiscal quarter
most recently ended for which financial statements are required to have been
delivered under Section 6.1(a) or 6.1(b), taking into account any adjustments to
Consolidated EBITDA permitted hereunder as a result of any Permitted Acquisition
consummated since the last day of such fiscal quarter.
     “Total Leverage Ratio” means, as of any date, the ratio of (i) Consolidated
Total Funded Debt as of such date, to (ii) Consolidated EBITDA for the fiscal
quarter most recently ended for which financial statements are required to have
been delivered under Section 6.1(a) or 6.1(b), taking into account any
adjustments to Consolidated EBITDA permitted hereunder as a result of any
Permitted Acquisition consummated since the last day of such fiscal quarter.
     “Total Voting Power” means, with respect to any Person, the total number of
votes which may be cast in the election of directors of such Person at any
meeting of stockholders of such Person if all securities entitled to vote in the
election of directors of such Person (on a fully diluted basis, assuming the
exercise, conversion or exchange of all rights, warrants, options and securities
exercisable for, exchangeable for or convertible into, such voting securities)
were present and voted at such meeting (other than votes that may be cast only
upon the happening of a contingency).
     “Type” has the meaning given to such term in Section 2.2(a).
     “Unfunded Pension Liability” means, with respect to any Plan, the excess of
its benefit liabilities under Section 4001(a)(16) of ERISA over the current
value of its assets, determined in accordance with the applicable assumptions
used for funding under Section 412 of the Code for the applicable plan year.
     “Unencumbered Liquidity” means, at any time, the sum of (i) all
unencumbered (except for encumbrances and Liens in favor of the Lenders pursuant
to the Credit Documents) cash and Cash Equivalents of the Borrower at such time,
plus (ii) the amount that the Maximum Availability exceeds the Aggregate Credit
Exposure at such time.
     “Unutilized Commitment” means, with respect to any Lender at any time, such
Lender’s Commitment at such time less the sum of: (i) aggregate principal amount
of all Revolving Loans made by such Lender that are outstanding at such time,
(ii) such Lender’s Letter of Credit Exposure at such time and (iii) such
Lender’s Swingline Exposure at such time; provided that for purposes of
calculation of the fee in Section 2.9(b) at all times prior to the occurrence of
one of the events in clause (y) or clause (z) of the definition of “Maximum
Availability”, “Unutilized Commitment” shall mean $75,000,000 less the

22



--------------------------------------------------------------------------------



 



sum of: (i) aggregate principal amount of all Revolving Loans made by such
Lender that are outstanding at such time, (ii) such Lender’s Letter of Credit
Exposure at such time and (iii) such Lender’s Swingline Exposure at such time.
     “Unutilized Swingline Commitment” means, with respect to the Swingline
Lender at any time, the Swingline Commitment at such time less the aggregate
principal amount of all Swingline Loans that are outstanding at such time.
     “Wells Fargo” means Wells Fargo Bank, National Association, and its
successors and assigns.
     “Wholly Owned” means, with respect to any Subsidiary of any Person, that
100% of the outstanding Capital Stock of such Subsidiary (excluding any
directors’ qualifying shares and shares required to be held by foreign
nationals, in the case of a Foreign Subsidiary) is owned, directly or
indirectly, by such Person.
     1.2 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared in accordance with, GAAP applied on a basis consistent with
the most recent audited consolidated financial statements of the Borrower
delivered to the Lenders prior to the Closing Date; provided that if the
Borrower notifies the Administrative Agent that it wishes to amend any financial
covenant in Article VII to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Administrative Agent notifies the Borrower
that the Required Lenders wish to amend Article VII for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP as in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.
     1.3 Other Terms; Construction.
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented, restated or otherwise
modified (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein or in any other Credit Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns permitted hereunder, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Credit
Document, shall be construed to refer to such Credit Document in its entirety
and not to any particular provision thereof, (iv) all references in a Credit
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Credit
Document in which such references appear, (v) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

23



--------------------------------------------------------------------------------



 



     (b) All references herein to the Lenders or any of them shall be deemed to
include the Issuing Lender and the Swingline Lender unless specifically provided
otherwise or unless the context otherwise requires.
     (c) Notwithstanding the foregoing, calculations to determine compliance by
the Borrower for any period with the financial covenants contained in
Article VII to determine whether a condition to a Permitted Acquisition,
Permitted Asset Disposition, permitted incurrence of Indebtedness or other
transaction has been met, shall be determined in each case on a pro forma basis
(a “Pro Forma Basis”) after giving effect to any Acquisition, Asset Disposition,
incurrence of Indebtedness or other transaction (each, a “transaction”)
occurring during such Reference Period (or proposed to be consummated, as the
case may be, whether or not during such Reference Period) as if such transaction
had occurred as of the first day of such Reference Period, in accordance with
the following:
     (i) any Indebtedness incurred or assumed by any Credit Party in connection
with any transaction (including any Indebtedness of a Person acquired in a
Permitted Acquisition that is not retired or repaid in connection therewith)
shall be deemed to have been incurred or assumed as of the first day of the
applicable Reference Period (and if such Indebtedness has a floating or formula
rate, such Indebtedness shall, for purposes of such determination, have an
implied rate of interest during the applicable Reference Period determined by
utilizing the rate of interest that is or would be in effect with respect to
such Indebtedness as of the date of determination);
     (ii) any Indebtedness retired or repaid in connection with any transaction
(including any Indebtedness of a Person acquired in a Permitted Acquisition)
shall be deemed to have been retired or repaid as of the first day of the
applicable Reference Period;
     (iii) with respect to any Permitted Acquisition, (A) income statement items
(whether positive or negative) and balance sheet items attributable to the
Person or assets acquired shall (to the extent not otherwise included in the
consolidated financial statements of the Borrower and its Subsidiaries in
accordance with GAAP or in accordance with other provisions of this Agreement)
be included in such calculations to the extent relating to the applicable
Reference Period, provided that such income statement and balance sheet items
are reflected in financial statements or other financial data reasonably
acceptable to the Administrative Agent, and (B) operating expense reductions,
cost savings and other pro forma adjustments attributable to such Permitted
Acquisition may be included to the extent that such adjustments (y) would be
permitted pursuant to Article XI of Regulation S-X under the Securities Act
(irrespective of whether the Borrower is subject thereto) or (z) have been
approved in writing by the Administrative Agent; and
     (iv) with respect to any Permitted Asset Disposition, income statement
items (whether positive or negative) and balance sheet items attributable to the
assets disposed of shall be excluded from such calculations to the extent
relating to the applicable Reference Period.
ARTICLE II
AMOUNT AND TERMS OF THE LOANS
     2.1 Commitments.
     (a) Each Lender severally agrees, subject to and on the terms and
conditions of this Agreement, to make loans (each, a “Revolving Loan,” and
collectively, the “Revolving Loans”) to the Borrower, from time to time on any
Business Day during the period from and including the Closing Date to but not
including the Termination Date, in an aggregate principal amount at any time
outstanding not

24



--------------------------------------------------------------------------------



 



exceeding its Commitment, provided that no Borrowing of Loans shall be made if,
immediately after giving effect thereto (and to any concurrent repayment of
Swingline Loans with proceeds of Revolving Loans made pursuant to such
Borrowing), (y) the Credit Exposure of any Lender would exceed its Commitment at
such time or (z) the Aggregate Credit Exposure would exceed the aggregate
Commitments or the Maximum Availability at such time. Subject to and on the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Loans.
     (b) The Swingline Lender agrees, subject to and on the terms and conditions
of this Agreement, to make loans (each, a “Swingline Loan,” and collectively,
the “Swingline Loans”) to the Borrower, from time to time on any Business Day
during the period from the Closing Date to but not including the Swingline
Maturity Date (or, if earlier, the Termination Date), in an aggregate principal
amount at any time outstanding not exceeding the Swingline Commitment. Swingline
Loans may be made even if the aggregate principal amount of Swingline Loans
outstanding at any time, when added to the aggregate principal amount of the
Revolving Loans made by the Swingline Lender in its capacity as a Lender
outstanding at such time and its Letter of Credit Exposure at such time, would
exceed the Swingline Lender’s own Commitment at such time, but provided that no
Borrowing of Swingline Loans shall be made if, immediately after giving effect
thereto, (y) the Credit Exposure of any Lender would exceed its Commitment at
such time or (z) the Aggregate Credit Exposure would exceed the aggregate
Commitments or the Maximum Availability at such time, and provided further that
the Swingline Lender shall not be required to make any Swingline Loan if any
Lender is at that time a Defaulting Lender, unless the Swingline Lender has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the Swingline Lender (in its sole discretion) with the Borrower
or such Lender to eliminate the Swingline Lender’s actual or potential Fronting
Exposure (after giving effect to Section 2.20(a)(iii)) with respect to the
Defaulting Lender arising from either the Swingline Loan then proposed to be
made or that the Swingline Loan and all other Swingline Loans as to which the
Swingline Lender has actual or potential Fronting Exposure, as it may elect in
its sole discretion. Subject to and on the terms and conditions of this
Agreement, the Borrower may borrow, repay (including by means of a Borrowing of
Revolving Loans pursuant to Section 2.2(e)) and reborrow Swingline Loans. All
Swingline Loans shall bear interest at the Adjusted LIBOR Market Index Rate.
     2.2 Borrowings.
     (a) The Revolving Loans (each, together with the Swingline Loans, a “Class”
of Loan) shall, at the option of the Borrower and subject to the terms and
conditions of this Agreement, be either Base Rate Loans or LIBOR Loans (each, a
“Type” of Loan), provided that all Revolving Loans comprising the same Borrowing
shall, unless otherwise specifically provided herein, be of the same Type. The
Swingline Loans shall be made and maintained as LIBOR Market Index Rate Loans at
all times.
     (b) In order to make a Borrowing (other than (w) Borrowings of Swingline
Loans, which shall be made pursuant to Section 2.2(d), (x) Borrowings for the
purpose of repaying Refunded Swingline Loans, which shall be made pursuant to
Section 2.2(e), (y) Borrowings involving continuations or conversions of
outstanding Loans, which shall be made pursuant to Section 2.11 or
(z) Borrowings for the purpose of paying unpaid Reimbursement Obligations, which
shall be made pursuant to Section 3.5), the Borrower will give the
Administrative Agent written notice not later than 11:00 a.m., Charlotte time,
three Business Days prior to each Borrowing to be comprised of LIBOR Loans and
one Business Day prior to each Borrowing to be comprised of Base Rate Loans;
provided, however, that requests for the Borrowing of Revolving Loans to be made
on the Closing Date may, at the discretion of the Administrative Agent, be given
with less advance notice than as specified hereinabove. Each such notice (each,
a “Notice of Borrowing”) shall be irrevocable, shall be given in the form of
Exhibit B-1 and shall specify (1) the aggregate principal amount, Class and
initial Type of the Loans to be made pursuant to such Borrowing, (2) in the case
of a Borrowing of LIBOR Loans, the initial Interest Period to be

25



--------------------------------------------------------------------------------



 



applicable thereto, and (3) the requested Borrowing Date, which shall be a
Business Day. Upon its receipt of a Notice of Borrowing, the Administrative
Agent will promptly notify each applicable Lender of the proposed Borrowing.
Notwithstanding anything to the contrary contained herein:
     (i) the aggregate principal amount of each Borrowing comprised of Base Rate
Loans shall not be less than $1,000,000 or, if greater, an integral multiple of
$100,000 in excess thereof (or, if less, in the amount of the aggregate
Commitments less the Aggregate Credit Exposure), and the aggregate principal
amount of each Borrowing comprised of LIBOR Loans shall not be less than
$2,000,000 or, if greater, an integral multiple of $1,000,000 in excess thereof;
     (ii) if the Borrower shall have failed to designate the Type of Loans
comprising a Borrowing, the Borrower shall be deemed to have requested a
Borrowing comprised of Base Rate Loans; and
     (iii) if the Borrower shall have failed to select the duration of the
Interest Period to be applicable to any Borrowing of LIBOR Loans, then the
Borrower shall be deemed to have selected an Interest Period with a duration of
one month.
     (c) Not later than 1:00 p.m., Charlotte time, on the requested Borrowing
Date, each applicable Lender will make available to the Administrative Agent at
the Payment Office an amount, in Dollars and in immediately available funds,
equal to the amount of the Loan or Loans to be made by such Lender. To the
extent such Lenders have made such amounts available to the Administrative Agent
as provided hereinabove, the Administrative Agent will make the aggregate of
such amounts available to the Borrower in accordance with Section 2.3(a) and in
like funds as received by the Administrative Agent.
     (d) In order to make a Borrowing of a Swingline Loan, the Borrower will
give the Administrative Agent (and the Swingline Lender, if the Swingline Lender
is not also the Administrative Agent) written notice not later than 11:00 a.m.,
Charlotte time, on the date of such Borrowing. Each such notice (each, a “Notice
of Swingline Borrowing”) shall be given in the form of Exhibit B-2, shall be
irrevocable and shall specify (i) the principal amount of the Swingline Loan to
be made pursuant to such Borrowing (which shall not be less than $500,000 and,
if greater, shall be in an integral multiple of $100,000 in excess thereof (or,
if less, in the amount of the Unutilized Swingline Commitment)) and (ii) the
requested Borrowing Date, which shall be a Business Day. Not later than 1:00
p.m., Charlotte time, on the requested Borrowing Date, the Swingline Lender will
make available to the Administrative Agent at the Payment Office an amount, in
Dollars and in immediately available funds, equal to the amount of the requested
Swingline Loan. To the extent the Swingline Lender has made such amount
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make such amount available to the Borrower in
accordance with Section 2.3(a) and in like funds as received by the
Administrative Agent.
     (e) With respect to any outstanding Swingline Loans, the Swingline Lender
may at any time (whether or not an Event of Default has occurred and is
continuing) in its sole and absolute discretion, and is hereby authorized and
empowered by the Borrower to, cause a Borrowing of Revolving Loans to be made
for the purpose of repaying such Swingline Loans by delivering to the
Administrative Agent (if the Administrative Agent is not also the Swingline
Lender) and each other Lender (on behalf of, and with a copy to, the Borrower),
not later than 11:00 a.m., Charlotte time, one Business Day prior to the
proposed Borrowing Date therefor, a notice (which shall be deemed to be a Notice
of Borrowing given by the Borrower) requesting the Lenders to make Revolving
Loans (which shall be made initially as Base Rate Loans) on such Borrowing Date
in an aggregate amount equal to the amount of such Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date such notice is given that
the Swingline Lender requests to be repaid. Not later than 1:00 p.m., Charlotte
time, on the requested Borrowing Date,

26



--------------------------------------------------------------------------------



 



each Lender (other than the Swingline Lender) will make available to the
Administrative Agent at the Payment Office an amount, in Dollars and in
immediately available funds, equal to the amount of the Revolving Loan to be
made by such Lender. To the extent the Lenders have made such amounts available
to the Administrative Agent as provided hereinabove, the Administrative Agent
will make the aggregate of such amounts available to the Swingline Lender in
like funds as received by the Administrative Agent, which shall apply such
amounts in repayment of the Refunded Swingline Loans. Notwithstanding any
provision of this Agreement to the contrary, on the relevant Borrowing Date, the
Refunded Swingline Loans (including the Swingline Lender’s ratable share
thereof, in its capacity as a Lender) shall be deemed to be repaid with the
proceeds of the Revolving Loans made as provided above (including a Revolving
Loan deemed to have been made by the Swingline Lender), and such Refunded
Swingline Loans deemed to be so repaid shall no longer be outstanding as
Swingline Loans but shall be outstanding as Revolving Loans. If any portion of
any such amount repaid (or deemed to be repaid) to the Swingline Lender shall be
recovered by or on behalf of the Borrower from the Swingline Lender in any
bankruptcy, insolvency or similar proceeding or otherwise, the loss of the
amount so recovered shall be shared ratably among all the Lenders in the manner
contemplated by Section 2.15(b).
     (f) If, as a result of any bankruptcy, insolvency or similar proceeding
with respect to the Borrower, Revolving Loans are not made pursuant to
Section 2.2(e) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans, or if the
Swingline Lender is otherwise precluded for any reason from giving a notice on
behalf of the Borrower as provided for hereinabove, the Swingline Lender shall
be deemed to have sold without recourse, representation or warranty (except for
the absence of Liens thereon created, incurred or suffered to exist by, through
or under the Swingline Lender), and each Lender shall be deemed to have
purchased and hereby agrees to purchase, a participation in such outstanding
Swingline Loans in an amount equal to its ratable share (based on the proportion
that its Commitment bears to the aggregate Commitments at such time) of the
unpaid amount thereof together with accrued interest thereon. Upon one Business
Day’s prior notice from the Swingline Lender, each Lender (other than the
Swingline Lender) will make available to the Administrative Agent at the Payment
Office an amount, in Dollars and in immediately available funds, equal to its
respective participation. To the extent the Lenders have made such amounts
available to the Administrative Agent as provided hereinabove, the
Administrative Agent will make the aggregate of such amounts available to the
Swingline Lender in like funds as received by the Administrative Agent. In the
event any such Lender fails to make available to the Administrative Agent the
amount of such Lender’s participation as provided in this Section 2.2(f), the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender, together with interest thereon for each day from the date such amount is
required to be made available for the account of the Swingline Lender until the
date such amount is made available to the Swingline Lender at the Federal Funds
Rate for the first three Business Days and thereafter at the Adjusted Base Rate
applicable to Revolving Loans. Promptly following its receipt of any payment by
or on behalf of the Borrower in respect of a Swingline Loan, the Swingline
Lender will pay to each Lender that has acquired a participation therein such
Lender’s ratable share of such payment.
     (g) Notwithstanding any provision of this Agreement to the contrary, the
obligation of each Lender (other than the Swingline Lender) to make Revolving
Loans for the purpose of repaying any Refunded Swingline Loans pursuant to
Section 2.2(e) and each such Lender’s obligation to purchase a participation in
any unpaid Swingline Loans pursuant to Section 2.2(f) shall be absolute and
unconditional and shall not be affected by any circumstance or event whatsoever,
including, without limitation, (i) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against the Swingline Lender,
the Administrative Agent, the Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of any Default or Event of
Default, (iii) the failure of the amount of such Borrowing of Revolving Loans to
meet the minimum Borrowing amount specified in

27



--------------------------------------------------------------------------------



 



Section 2.2(b), or (iv) the failure of any conditions set forth in Section 4.2
or elsewhere herein to be satisfied.
     2.3 Disbursements; Funding Reliance; Domicile of Loans.
     (a) The Borrower hereby authorizes the Administrative Agent to disburse the
proceeds of each Borrowing in accordance with the terms of any written
instructions from any Authorized Officer of the Borrower, provided that the
Administrative Agent shall not be obligated under any circumstances to forward
amounts to any account not listed in an Account Designation Letter. The Borrower
may at any time deliver to the Administrative Agent an Account Designation
Letter listing any additional accounts or deleting any accounts listed in a
previous Account Designation Letter.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.2 or Section 3.5 and
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the Adjusted Base Rate. If the
Borrower and such Lender shall pay such interest to the Administrative Agent for
the same or an overlapping period, the Administrative Agent shall promptly remit
to the Borrower the amount of such interest paid by the Borrower for such
period. If such Lender pays its share of the applicable Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Lender that shall have
failed to make such payment to the Administrative Agent.
     (c) The obligations of the Lenders hereunder to make Loans, to fund
participations in Letters of Credit and Swingline Loans and to make payments
pursuant to Section 11.1(c) are several and not joint. The failure of any Lender
to make any Loan, to fund any such participation or to make any such payment on
any date shall not relieve any other Lender of its corresponding obligation, if
any, hereunder to do so on such date, but no Lender shall be responsible for the
failure of any other Lender to so make its Loan, fund its participation or to
make any such payment required hereunder.
     (d) Subject to Section 2.9(b), each Lender may, at its option, make and
maintain any Loan at, to or for the account of any of its Lending Offices,
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan to or for the account of such Lender in accordance
with the terms of this Agreement.
     2.4 Evidence of Debt; Notes.
     (a) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to the
applicable Lending Office of such Lender resulting from each Loan made by such
Lending Office of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lending Office of such Lender
from time to time under this Agreement.

28



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall maintain the Register pursuant to
Section 11.6(c), and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount of each such Loan,
the Class and Type of each such Loan and the Interest Period applicable thereto,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder in respect of each such
Loan and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower in respect of each such Loan and each Lender’s share
thereof.
     (c) The entries made in the accounts, Register and subaccounts maintained
pursuant to Section 2.4(b) (and, if consistent with the entries of the
Administrative Agent, Section 2.4(a)) shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided, however, that the
failure of any Lender or the Administrative Agent to maintain such account, such
Register or such subaccount, as applicable, or any error therein, shall not in
any manner affect the obligation of the Borrower to repay (with applicable
interest) the Loans made to the Borrower by such Lender in accordance with the
terms of this Agreement.
     (d) The Loans of each Class made by each Lender shall, if requested by the
applicable Lender (which request shall be made to the Administrative Agent), be
evidenced (i) in the case of Revolving Loans, by a Revolving Note appropriately
completed in substantially the form of Exhibit A-1 and (ii) in the case of
Swingline Loans, by a Swingline Note appropriately completed in substantially
the form of Exhibit A-2, in each case executed by the Borrower and payable to
the order of such Lender. Each Note shall be entitled to all of the benefits of
this Agreement and the other Credit Documents and shall be subject to the
provisions hereof and thereof. At the Borrower’s option, the Borrower may
execute and deliver any Note in the State of North Carolina.
     2.5 Termination and Reduction of Commitments and Swingline Commitment.
     (a) The Commitments shall be automatically and permanently terminated on
the Termination Date, unless sooner terminated pursuant to any other provision
of this Section 2.5 or Section 9.2. The Swingline Commitment shall be
automatically and permanently terminated on the Swingline Maturity Date, unless
sooner terminated pursuant to any other provision of this Section 2.5 or
Section 9.2.
     (b) At any time and from time to time after the date hereof, upon not less
than five Business Days’ prior written notice to the Administrative Agent (and
in the case of a termination or reduction of the Unutilized Swingline
Commitment, the Swingline Lender), the Borrower may terminate in whole or reduce
in part the aggregate Unutilized Commitments or the Unutilized Swingline
Commitment, provided that any such partial reduction shall be in an aggregate
amount of not less than $2,000,000 ($500,000 in the case of the Unutilized
Swingline Commitment) or, if greater, an integral multiple of $1,000,000 in
excess thereof ($100,000 in the case of the Unutilized Swingline Commitment).
The amount of any termination or reduction made under this Section 2.5(a) may
not thereafter be reinstated.
     (c) Each reduction of the Commitments pursuant to this section shall be
applied ratably among the Lenders according to their respective Commitments.
Notwithstanding any provision of this Agreement to the contrary, any reduction
of the Commitments pursuant to this Section 2.5 that has the effect of reducing
the aggregate Commitments to an amount less than the amount of the Swingline
Commitment or the Letter of Credit Subcommitment at such time shall result in an
automatic corresponding reduction of the Swingline Commitment or the Letter of
Credit Subcommitment, to the amount of the aggregate Commitments (as so
reduced), without any further action on the part of the Borrower, the Swingline
Lender or any other Lender.

29



--------------------------------------------------------------------------------



 



     2.6 Mandatory Payments and Prepayments.
     (a) Except to the extent due or paid sooner pursuant to the provisions of
this Agreement, (i) the aggregate outstanding principal of the Revolving Loans
shall be due and payable in full on the Maturity Date and (ii) the aggregate
outstanding principal of the Swingline Loans shall be due and payable in full on
the Swingline Maturity Date.
     (b) In the event that, at any time, the Aggregate Credit Exposure
(excluding the aggregate amount of any Swingline Loans to be repaid with
proceeds of Revolving Loans made on the date of determination) shall exceed the
aggregate Commitments (after giving effect to any concurrent termination or
reduction thereof) or the Maximum Availability at such time, the Borrower will
immediately prepay the outstanding principal amount of the Swingline Loans and,
to the extent of any excess remaining after prepayment in full of outstanding
Swingline Loans, the outstanding principal amount of the Revolving Loans, in the
amount of such excess, provided that, to the extent such excess amount is
greater than the aggregate principal amount of Swingline Loans and Revolving
Loans outstanding immediately prior to the application of such prepayment, the
amount so prepaid shall be retained by the Administrative Agent and held in the
Cash Collateral Account as cover for Letter of Credit Exposure, as more
particularly described in Section 3.8, and thereupon such cash shall be deemed
to reduce the aggregate Letter of Credit Exposure by an equivalent amount.
     (c) Not later than 180 days after receipt by any Credit Party of any
proceeds of insurance, condemnation award or other compensation in respect of
any Casualty Event (or, if earlier, upon its determination not to repair or
replace any property subject to such Casualty Event or to acquire assets used or
useable in the business of the Borrower and its Subsidiaries), other than any
Casualty Event with Net Cash Proceeds less than $1,000,000, the Borrower will
prepay the outstanding principal amount of the Loans in an amount equal to 100%
of the Net Cash Proceeds from such Casualty Event (less any amounts theretofore
applied (or contractually committed to be applied) to the repair or replacement
of property subject to such Casualty Event or to acquire assets used or useable
in the business of the Borrower and its Subsidiaries) and will deliver to the
Administrative Agent, concurrently with such prepayment, a certificate signed by
a Financial Officer of the Borrower in form and substance satisfactory to the
Administrative Agent and setting forth the calculation of such Net Cash
Proceeds; provided, however, that, notwithstanding the foregoing, (i) except as
otherwise provided in this Agreement (including in clause (ii) below) or in any
other Credit Document, the Administrative Agent shall turn over to the Borrower
any such proceeds received during such 180-day period (unless the Borrower has,
prior to the Administrative Agent’s receipt of such proceeds, notified the
Administrative Agent of its determination not to repair or replace the property
subject to the applicable Casualty Event or to acquire assets used or useable in
the business of the Borrower and its Subsidiaries), but nothing in this
Section 2.6(c) shall be deemed to limit or otherwise affect any right of the
Administrative Agent herein or in any of the other Credit Documents to receive
and hold such proceeds as loss payee and to disburse the same to the Borrower
upon the terms hereof or thereof, or any obligation of the Borrower or any of
its Subsidiaries herein or in any of the other Credit Documents to remit any
such proceeds to the Administrative Agent upon its receipt thereof, and (ii) any
and all such proceeds received or held by the Administrative Agent or the
Borrower or any of its Subsidiaries during the continuance of an Event of
Default (regardless of any proposed or actual use thereof for repair,
replacement or reinvestment) may, at the option of the Administrative Agent (or
as otherwise directed by the Required Lenders) be applied to prepay the
outstanding principal amount of the Loans.
     (d) Not later than 180 days after receipt by any Credit Party of proceeds
in respect of any Asset Disposition other than an Excluded Asset Disposition
(or, if earlier, upon its determination not to apply such proceeds to the
acquisition of assets used or useable in the business of the Borrower and its
Subsidiaries), the Borrower will prepay the outstanding principal amount of the
Loans in an amount equal

30



--------------------------------------------------------------------------------



 



to 100% of the Net Cash Proceeds from such Asset Disposition (less any amounts
theretofore applied (or contractually committed to be applied) to acquire assets
used or useable in the business of the Borrower and its Subsidiaries) and will
deliver to the Administrative Agent, concurrently with such prepayment, a
certificate signed by a Financial Officer of the Borrower in form and substance
satisfactory to the Administrative Agent and setting forth the calculation of
such Net Cash Proceeds; provided, however, that any such Net Cash Proceeds not
applied (or contractually committed to be applied) within 180 days to the
acquisition of other assets as provided herein shall be applied by the Borrower
as a prepayment of the outstanding principal amount of the Loans no later than
the first Business Day immediately following such 180-day period.
Notwithstanding the foregoing, nothing in this Section 2.6(d) shall be deemed to
permit any Asset Disposition not expressly permitted under Section 8.4.
     (e) Each prepayment of the Loans made pursuant to Sections 2.6(c) and
Section 2.6(d) shall be applied (i) first, to reduce the outstanding principal
amount of the Swingline Loans (with a corresponding permanent reduction of the
Commitments), (ii) second, to reduce the outstanding principal amount of the
Revolving Loans (with a corresponding permanent reduction of the Commitments)
and (iii) third, to the extent of any excess remaining after application as
provided in clauses (i) above, to pay any outstanding Reimbursement Obligations
and, to the extent of any excess remaining, to cash collateralize Letter of
Credit Exposure. Within each Class of Loans, such prepayments shall be applied
first to prepay all Base Rate Loans, and then to prepay LIBOR Loans in direct
order of Interest Period maturities. Each payment or prepayment pursuant to the
provisions of this Section 2.6 shall be applied ratably among the Lenders
holding the Loans being prepaid, in proportion to the principal amount held by
each, provided that if any Lender is a Defaulting Lender at the time of any such
prepayment, any mandatory prepayment of the Loans shall, if the Administrative
Agent so directs at the time of making such mandatory prepayment, be applied to
the Loans of other Lenders as if such Defaulting Lender had no Loans outstanding
and the outstanding Loans of such Defaulting Lender were zero. Each payment or
prepayment of a LIBOR Loan made pursuant to the provisions of this Section on a
day other than the last day of the Interest Period applicable thereto shall be
made together with all amounts required under Section 2.18 to be paid as a
consequence thereof.
     (f) In the event the Administrative Agent receives a notice of prepayment
with respect to Sections 2.6(c) through 2.6(d), the Administrative Agent will
give prompt notice thereof to the Lenders; provided that if such notice has also
been furnished to the Lenders, the Administrative Agent shall have no obligation
to notify the Lenders with respect thereto.
     2.7 Voluntary Prepayments.
     (a) At any time and from time to time, the Borrower shall have the right to
prepay the Loans, in whole or in part, without premium or penalty (except as
provided in clause (iii) below), upon written notice given to the Administrative
Agent not later than 11:00 a.m., Charlotte time, three Business Days prior to
each intended prepayment of LIBOR Loans and one Business Day prior to each
intended prepayment of Base Rate Loans (other than Swingline Loans, which may be
prepaid on a same-day basis), provided that (i) each partial prepayment of LIBOR
Loans shall be in an aggregate principal amount of not less than $2,000,000 or,
if greater, an integral multiple of $1,000,000 in excess thereof ($500,000 and
$100,000, respectively, in the case of Swingline Loans), and each partial
prepayment of Base Rate Loans shall be in an aggregate principal amount of not
less than $1,000,000 or, if greater, an integral multiple of $100,000 in excess
thereof, (ii) no partial prepayment of LIBOR Loans made pursuant to any single
Borrowing shall reduce the aggregate outstanding principal amount of the
remaining LIBOR Loans under such Borrowing to less than $2,000,000 or to any
greater amount not an integral multiple of $1,000,000 in excess thereof, and
(iii) unless made together with all amounts required under Section 2.18 to be
paid as a consequence of such prepayment, a prepayment of a LIBOR Loan may be
made only on the last day of the Interest Period applicable thereto. Each such
notice shall specify the

31



--------------------------------------------------------------------------------



 



proposed date of such prepayment and the aggregate principal amount, Class and
Type of the Loans to be prepaid (and, in the case of LIBOR Loans, the Interest
Period of the Borrowing pursuant to which made), and shall be irrevocable and
shall bind the Borrower to make such prepayment on the terms specified therein.
Revolving Loans and Swingline Loans prepaid pursuant to this Section 2.7(a) may
be reborrowed, subject to the terms and conditions of this Agreement. In the
event the Administrative Agent receives a notice of prepayment under this
Section, the Administrative Agent will give prompt notice thereof to the
Lenders; provided that if such notice has also been furnished to the Lenders,
the Administrative Agent shall have no obligation to notify the Lenders with
respect thereto.
     (b) Each prepayment of the Loans made pursuant to Section 2.7(a) shall be
applied ratably among the Lenders holding the Loans being prepaid, in proportion
to the principal amount held by eachprovided that if any Lender is a Defaulting
Lender at the time of any such prepayment, any voluntary prepayment of the Loans
shall, if the Administrative Agent so directs at the time of making such
voluntary prepayment, be applied to the Loans of other Lenders as if such
Defaulting Lender had no Loans outstanding and the outstanding Loans of such
Defaulting Lender were zero.
     2.8 Interest.
     (a) The Borrower will pay interest in respect of the unpaid principal
amount of each Loan, from the date of Borrowing thereof until such principal
amount shall be paid in full, (i) at the Adjusted Base Rate, as in effect from
time to time during such periods as such Loan is a Base Rate Loan, (ii) at the
Adjusted LIBOR Rate, as in effect from time to time during such periods as such
Loan is a LIBOR Loan, and (iii) at the Adjusted LIBOR Market Index Rate, as in
effect from time to time for all Swingline Loans.
     (b) At the election of the Administrative Agent (or as otherwise directed
by the Lenders and to be applied retroactively to the occurrence of the Event of
Default, at the option thereof) upon the occurrence and during the continuance
of any Event of Default, all outstanding principal amounts of the Loans and, to
the greatest extent permitted by law, all interest accrued on the Loans and all
other accrued and outstanding fees and other amounts hereunder, shall bear
interest at a rate per annum equal to the interest rate applicable from time to
time thereafter to such Loans (whether the Adjusted Base Rate or the Adjusted
LIBOR Rate) plus 2% (or, in the case of interest, fees and other amounts for
which no rate is provided hereunder, at the Adjusted Base Rate applicable to
Revolving Loans plus 2%), and, in each case, such default interest shall be
payable on demand. To the greatest extent permitted by law, interest shall
continue to accrue after the filing by or against the Borrower of any petition
seeking any relief in bankruptcy or under any law pertaining to insolvency or
debtor relief.
     (c) Accrued (and theretofore unpaid) interest shall be payable as follows:
     (i) in respect of each Base Rate Loan (including any Base Rate Loan or
portion thereof paid or prepaid pursuant to the provisions of Section 2.6,
except as provided hereinbelow) and each LIBOR Market Index Loan, in arrears on
the last day of each calendar month, beginning with the first such day to occur
after the Closing Date; provided, that in the event the Loans are repaid or
prepaid in full and the Commitments have been terminated, then accrued interest
in respect of all Base Rate Loans and LIBOR Market Index Loans shall be payable
together with such repayment or prepayment on the date thereof;
     (ii) in respect of each LIBOR Loan (including any LIBOR Loan or portion
thereof paid or prepaid pursuant to the provisions of Section 2.6, except as
provided hereinbelow), in arrears (y) on the last Business Day of the Interest
Period applicable thereto (subject to the provisions of Section 2.10(iv)) and
(z) in addition, in the case of a LIBOR Loan with an Interest

32



--------------------------------------------------------------------------------



 



Period having a duration of six months or longer, on each date on which interest
would have been payable under clause (y) above had successive Interest Periods
of three months’ duration been applicable to such LIBOR Loan; provided, that in
the event all LIBOR Loans made pursuant to a single Borrowing are repaid or
prepaid in full, then accrued interest in respect of such LIBOR Loans shall be
payable together with such repayment or prepayment on the date thereof; and
     (iii) in respect of any Loan, at maturity (whether pursuant to acceleration
or otherwise) and, after maturity, on demand.
     (d) Nothing contained in this Agreement or in any other Credit Document
shall be deemed to establish or require the payment of interest to any Lender at
a rate in excess of the maximum rate permitted by applicable law. If the amount
of interest payable for the account of any Lender on any interest payment date
would exceed the maximum amount permitted by applicable law to be charged by
such Lender, the amount of interest payable for its account on such interest
payment date shall be automatically reduced to such maximum permissible amount.
In the event of any such reduction affecting any Lender, if from time to time
thereafter the amount of interest payable for the account of such Lender on any
interest payment date would be less than the maximum amount permitted by
applicable law to be charged by such Lender, then the amount of interest payable
for its account on such subsequent interest payment date shall be automatically
increased to such maximum permissible amount, provided that at no time shall the
aggregate amount by which interest paid for the account of any Lender has been
increased pursuant to this sentence exceed the aggregate amount by which
interest paid for its account has theretofore been reduced pursuant to the
previous sentence.
     (e) The Administrative Agent shall promptly notify the Borrower and the
Lenders upon determining the interest rate for each Borrowing of LIBOR Loans
after its receipt of the relevant Notice of Borrowing or Notice of
Conversion/Continuation, and upon each change in the Base Rate; provided,
however, that the failure of the Administrative Agent to provide the Borrower or
the Lenders with any such notice shall neither affect any obligations of the
Borrower or the Lenders hereunder nor result in any liability on the part of the
Administrative Agent to the Borrower or any Lender. Each such determination of
an element of an interest rate (including each determination of the Reserve
Requirement) shall, absent manifest error, be conclusive and binding on all
parties hereto.
     (f) In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 5.10, 6.1 or 6.2 is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Percentage for any period (an “Applicable
Period”) than the Applicable Percentage applied for such Applicable Period, then
the Borrower shall immediately (i) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) determine the Applicable
Percentage for such Applicable Period based upon the corrected Compliance
Certificate, and (iii) immediately pay to the Administrative Agent the accrued
additional interest owing as a result of such increased Applicable Percentage
for such Applicable Period, which payment shall be promptly applied by the
Administrative Agent in accordance with Section 2.12(e). This Section 2.8(f) is
in addition to the rights of the Administrative Agent and Lenders with respect
to Sections 2.8(b) and 9.1, if applicable, and other respective rights under
this Agreement.
     2.9 Fees. The Borrower agrees to pay:
     (a) (i) On the Closing Date, to the Administrative Agent, for the account
of Wells Fargo, the initial Lender, an upfront fee equal to $140,000, and
(ii) on the first anniversary of the Closing Date, to the Administrative Agent,
for the account of each Lender, an upfront fee equal to 0.15% of such Lender’s
Commitment on such date.

33



--------------------------------------------------------------------------------



 



     (b) To the Administrative Agent, for the account of each Lender, a
unutilized commitment fee for each calendar quarter (or portion thereof) for the
period from the date of this Agreement to the Termination Date, at a per annum
rate equal to (i) 0.375%, if the daily average balance of the outstanding
Aggregate Credit Exposure for the 12 months ending on the last day of such
calendar quarter is less than 40% of the aggregate Commitments, or (ii) 0.25%,
if the daily average balance of the outstanding Aggregate Credit Exposure for
the 12 months ending on the last day of such calendar quarter is greater than
40% of the aggregate Commitments, in each case payable on such Lender’s ratable
share (based on the proportion that its Commitment bears to the aggregate
Commitments) of the average daily aggregate Unutilized Commitments, payable in
arrears (i) on the last Business Day of each calendar quarter, beginning with
the first such day to occur after the Closing Date, and (ii) on the Termination
Date; provided, however, that no commitment fee shall accrue on the Unutilized
Commitment of a Defaulting Lender during any period that such Lender shall be a
Defaulting Lender.
     (c) To the Administrative Agent, for the account of each Lender, a letter
of credit fee for each calendar quarter (or portion thereof) in respect of all
Letters of Credit outstanding during such quarter, at a per annum rate equal to
the Applicable Percentage in effect from time to time during such quarter for
Revolving Loans that are maintained as LIBOR Loans, on such Lender’s ratable
share (based on the proportion that its Commitment bears to the aggregate
Commitments) of the daily average aggregate Stated Amount of such Letters of
Credit, payable in arrears (i) on the last Business Day of each calendar
quarter, beginning with the first such day to occur after the Closing Date, and
(ii) on the later of the Termination Date and the date of termination of the
last outstanding Letter of Credit; provided, however, that any Letter of Credit
Fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 3.1(a) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.20(a)(iii),
with the balance of such fee, if any, payable to the Issuing Lender for its own
account;
     (d) If at any time there is more than one Lender, to the Issuing Lender,
for its own account, a facing fee for each calendar quarter (or portion thereof)
in respect of all Letters of Credit outstanding during such quarter, at a per
annum rate of 0.125% on the daily average aggregate Stated Amount of such
Letters of Credit, payable in arrears (i) on the last Business Day of each
calendar quarter, beginning with the first such day to occur after the Closing
Date, and (ii) on the later of the Termination Date and the date of termination
of the last outstanding Letter of Credit;
     (e) To the Issuing Lender, for its own account, such commissions, transfer
fees and other fees and charges incurred in connection with the issuance and
administration of each Letter of Credit as are customarily charged from time to
time by the Issuing Lender for the performance of such services in connection
with similar letters of credit, or as may be otherwise agreed to by the Issuing
Lender, but without duplication of amounts payable under Section 2.9(d); and
     (f) To the Administrative Agent, for its own account, an annual
administrative fee equal to $7,500, provided that if there is more than one
Lender, such fee shall be increased to $15,000 per year plus $5,000 for each
Lender in excess of three Lenders, in any case, payable in advance on the
Closing Date, and each anniversary thereof (and upon the addition of a Lender,
as applicable, with such fee for the current year reduced pro rata based upon
the remainder of the such year).
     2.10 Interest Periods. Concurrently with the giving of a Notice of
Borrowing or Notice of Conversion/Continuation in respect of any Borrowing
comprised of Base Rate Loans to be converted into, or LIBOR Loans to be
continued as, LIBOR Loans, the Borrower shall have the right to elect, pursuant
to such notice, the interest period (each, an “Interest Period”) to be
applicable to such LIBOR Loans, which

34



--------------------------------------------------------------------------------



 



Interest Period shall, at the option of the Borrower, be a one, two, three or
six-month period; provided, however, that:
     (i) all LIBOR Loans comprising a single Borrowing shall at all times have
the same Interest Period;
     (ii) the initial Interest Period for any LIBOR Loan shall commence on the
date of the Borrowing of such LIBOR Loan (including the date of any continuation
of, or conversion into, such LIBOR Loan), and each successive Interest Period
applicable to such LIBOR Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;
     (iii) LIBOR Loans may not be outstanding under more than six separate
Interest Periods at any one time (for which purpose Interest Periods shall be
deemed to be separate even if they are coterminous);
     (iv) if any Interest Period otherwise would expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day unless such next succeeding Business Day falls in another calendar month, in
which case such Interest Period shall expire on the immediately preceding
Business Day;
     (v) the Borrower may not select any Interest Period that expires after the
Maturity Date;
     (vi) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month during which such Interest
Period would otherwise expire, such Interest Period shall expire on the last
Business Day of such calendar month; and
     (vii) the Borrower may not select any Interest Period (and consequently, no
LIBOR Loans shall be made) if a Default or Event of Default shall have occurred
and be continuing at the time of such Notice of Borrowing or Notice of
Conversion/Continuation with respect to any Borrowing.
     2.11 Conversions and Continuations.
     (a) The Borrower shall have the right, on any Business Day occurring on or
after the Closing Date, to elect (i) to convert all or a portion of the
outstanding principal amount of any Base Rate Loans of any Class into LIBOR
Loans of the same Class, or to convert any LIBOR Loans of any Class the Interest
Periods for which end on the same day into Base Rate Loans of the same Class, or
(ii) upon the expiration of any Interest Period, to continue all or a portion of
the outstanding principal amount of any LIBOR Loans of any Class the Interest
Periods for which end on the same day for an additional Interest Period,
provided that (w) any such conversion of LIBOR Loans into Base Rate Loans shall
involve an aggregate principal amount of not less than $1,000,000 or, if
greater, an integral multiple of $100,000 in excess thereof; any such conversion
of Base Rate Loans into, or continuation of, LIBOR Loans shall involve an
aggregate principal amount of not less than $2,000,000 or, if greater, an
integral multiple of $1,000,000 in excess thereof; and no partial conversion of
LIBOR Loans made pursuant to a single Borrowing shall reduce the outstanding
principal amount of such LIBOR Loans to less than $2,000,000 or to any greater
amount not an integral multiple of $1,000,000 in excess thereof, (x) except as
otherwise provided in Section 2.16(f), LIBOR Loans may be converted into Base
Rate Loans only on the last day of the Interest Period applicable thereto (and,
in any event, if a LIBOR Loan is converted into a Base Rate Loan on any day
other than the last day of the Interest Period applicable thereto, the Borrower
will pay, upon such conversion, all amounts required under Section 2.18 to be
paid as a consequence thereof), (y) no such

35



--------------------------------------------------------------------------------



 



conversion or continuation shall be permitted with regard to any Swingline
Loans, and (z) no conversion of Base Rate Loans into LIBOR Loans or continuation
of LIBOR Loans shall be permitted during the continuance of a Default or Event
of Default.
     (b) The Borrower shall make each such election by giving the Administrative
Agent written notice not later than 11:00 a.m., Charlotte time, three Business
Days prior to the intended effective date of any conversion of Base Rate Loans
into, or continuation of, LIBOR Loans and one Business Day prior to the intended
effective date of any conversion of LIBOR Loans into Base Rate Loans. Each such
notice (each, a “Notice of Conversion/Continuation”) shall be irrevocable, shall
be given in the form of Exhibit B-2 and shall specify (x) the date of such
conversion or continuation (which shall be a Business Day), (y) in the case of a
conversion into, or a continuation of, LIBOR Loans, the Interest Period to be
applicable thereto, and (z) the aggregate amount, Class and Type of the Loans
being converted or continued. Upon the receipt of a Notice of
Conversion/Continuation, the Administrative Agent will promptly notify each
applicable Lender of the proposed conversion or continuation. In the event that
the Borrower shall fail to deliver a Notice of Conversion/Continuation as
provided herein with respect to any outstanding LIBOR Loans, such LIBOR Loans
shall, absent a Default or Event of Default, automatically be continued as LIBOR
Loans with an Interest Period of one month upon the expiration of the then
current Interest Period applicable thereto (unless repaid pursuant to the terms
hereof). In the event the Borrower shall have failed to select in a Notice of
Conversion/Continuation the duration of the Interest Period to be applicable to
any conversion into, or continuation of, LIBOR Loans, then the Borrower shall be
deemed to have selected an Interest Period with a duration of one month.
     2.12 Method of Payments; Computations; Apportionment of Payments.
     (a) All payments by the Borrower hereunder shall be made without setoff,
counterclaim or other defense, in Dollars and in immediately available funds to
the Administrative Agent, for the account of the Lenders entitled to such
payment or the Swingline Loans (except as otherwise expressly provided herein as
to payments required to be made directly to the Issuing Lender or the Lenders)
at the Payment Office prior to 12:00 noon, Charlotte time, on the date payment
is due. Any payment made as required hereinabove, but after 12:00 noon,
Charlotte time, shall be deemed to have been made on the next succeeding
Business Day. If any payment falls due on a day that is not a Business Day, then
such due date shall be extended to the next succeeding Business Day (except that
in the case of LIBOR Loans to which the provisions of Section 2.10(iv) are
applicable, such due date shall be the next preceding Business Day), and such
extension of time shall then be included in the computation of payment of
interest, fees or other applicable amounts.
     (b) The Administrative Agent will distribute to the Lenders like amounts
relating to payments made to the Administrative Agent for the account of the
Lenders as follows: (i) if the payment is received by 12:00 noon, Charlotte
time, in immediately available funds, the Administrative Agent will make
available to each relevant Lender on the same date, by wire transfer of
immediately available funds, such Lender’s ratable share of such payment (based
on the percentage that the amount of the relevant payment owing to such Lender
bears to the total amount of such payment owing to all of the relevant Lenders),
and (ii) if such payment is received after 12:00 noon, Charlotte time, or in
other than immediately available funds, the Administrative Agent will make
available to each such Lender its ratable share of such payment by wire transfer
of immediately available funds on the next succeeding Business Day (or in the
case of uncollected funds, as soon as practicable after collected).
Notwithstanding the foregoing or any contrary provision hereof, if any Lender
shall fail to make any payment required to be made by it hereunder to the
Administrative Agent, the Swingline Lender or the Issuing Lender, then the
Administrative Agent may, in its discretion, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations to the Administrative Agent, the Swingline Lender or
the Issuing Lender until all such unsatisfied obligations are fully paid. If the

36



--------------------------------------------------------------------------------



 



Administrative Agent shall not have made a required distribution to the
appropriate Lenders as required hereinabove after receiving a payment for the
account of such Lenders, the Administrative Agent will pay to each such Lender,
on demand, its ratable share of such payment with interest thereon at the
Federal Funds Rate for each day from the date such amount was required to be
disbursed by the Administrative Agent until the date repaid to such Lender. The
Administrative Agent will distribute to the Issuing Lender like amounts relating
to payments made to the Administrative Agent for the account of the Issuing
Lender in the same manner, and subject to the same terms and conditions, as set
forth hereinabove with respect to distributions of amounts to the Lenders.
     (c) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Lender hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Lender, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Lender,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or the Issuing
Lender, with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.
     (d) All computations of interest and fees hereunder shall be made on the
basis of a year consisting of (i) in the case of interest on Base Rate Loans,
365/366 days, as the case may be, or (ii) in all other instances, 360 days; and
in each case under (i) and (ii) above, with regard to the actual number of days
(including the first day, but excluding the last day) elapsed.
     (e) Notwithstanding any other provision of this Agreement or any other
Credit Document to the contrary, all amounts collected or received by the
Administrative Agent or any Lender after acceleration of the Loans pursuant to
Section 9.2 or in respect of any sale of, collection from or other realization
upon all or any part of the Collateral pursuant to the exercise by the
Administrative Agent of its remedies shall be applied by the Administrative
Agent as follows:
     (i) first, to the payment of all reasonable out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of the Administrative Agent in connection with
enforcing the rights of the Lenders under the Credit Documents and any
protective advances made by the Administrative Agent with respect to the
Collateral under or pursuant to the terms of the Security Documents;
     (ii) second, to the payment of any fees owed to the Administrative Agent
hereunder or under any other Credit Document;
     (iii) third, to the extent subject to indemnification by the Borrower
hereunder, the payment of all reasonable and documented out-of-pocket costs and
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees irrespective of whether such fees are allowed as a claim after the
occurrence of a Bankruptcy Event) of each of the Lenders in connection with
enforcing its rights under the Credit Documents or otherwise with respect to the
Obligations owing to such Lender;
     (iv) fourth, to the payment of all of the Obligations consisting of accrued
fees and interest (including, without limitation, fees incurred and interest
accruing at the then applicable

37



--------------------------------------------------------------------------------



 



rate after the occurrence of a Bankruptcy Event irrespective of whether a claim
for such fees incurred and interest accruing is allowed in such proceeding), and
including with respect to any Hedge Agreement between any Credit Party and any
Hedge Party (to the extent such Hedge Agreement is permitted hereunder), any
fees, premiums and scheduled periodic payments due under such Hedge Agreement
prior to any termination thereof and any interest accrued thereon;
     (v) fifth, to the payment of the outstanding principal amount of the
Obligations (including the payment of any outstanding Reimbursement Obligations
and the obligation to cash collateralize Letter of Credit Exposure), and
including with respect to any Hedge Agreement between any Credit Party and any
Hedge Party (to the extent such Hedge Agreement is permitted hereunder), any
breakage, termination or other payments due under such Hedge Agreement and any
interest accrued thereon;
     (vi) sixth, to the payment of all other Obligations and other obligations
that shall have become due and payable under the Credit Documents or otherwise
and not repaid; and
     (vii) seventh, to the payment of the surplus (if any) to whomever may be
lawfully entitled to receive such surplus.
In carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category, (y) all amounts shall be apportioned ratably among the
Lenders or Hedge Parties in proportion to the amounts of such principal,
interest, fees or other Obligations owed to them respectively pursuant to
clauses (iii) through (vii) above, and (z) to the extent that any amounts
available for distribution pursuant to clause (v) above are attributable to the
issued but undrawn amount of outstanding Letters of Credit, such amounts shall
be held by the Administrative Agent to cash collateralize Letter of Credit
Exposure pursuant to Section 3.8.
     2.13 Recovery of Payments.
     (a) The Borrower agrees that to the extent the Borrower makes a payment or
payments to or for the account of the Administrative Agent, the Swingline
Lender, any Lender or the Issuing Lender, which payment or payments or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party
under any bankruptcy, insolvency or similar state or federal law, common law or
equitable cause (whether as a result of any demand, settlement, litigation or
otherwise), then, to the extent of such payment or repayment, the Obligation
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been received.
     (b) If any amounts distributed by the Administrative Agent to any Lender
are subsequently returned or repaid by the Administrative Agent to the Borrower,
its representative or successor in interest, or any other Person, whether by
court order, by settlement approved by the Lender in question, or pursuant to
applicable Requirements of Law, such Lender will, promptly upon receipt of
notice thereof from the Administrative Agent, pay the Administrative Agent such
amount. If any such amounts are recovered by the Administrative Agent from the
Borrower, its representative or successor in interest or such other Person, the
Administrative Agent will redistribute such amounts to the Lenders on the same
basis as such amounts were originally distributed.
     2.14 Use of Proceeds. The proceeds of the Loans shall be used (i) to repay
the Existing Senior Credit Facilities in full, and (ii) to provide for working
capital and general corporate purposes and in accordance with the terms and
provisions of this Agreement (including, without limitation, to finance
Permitted Acquisitions in accordance with the terms and provisions of this
Agreement).

38



--------------------------------------------------------------------------------



 



     2.15 Pro Rata Treatment.
     (a) Except in the case of Swingline Loans and for the application of funds
arising from the existence of a Defaulting Lender, all fundings, continuations
and conversions of Loans of any Class shall be made by the Lenders pro rata on
the basis of their respective Commitments to provide Loans of such Class (in the
case of the funding of Loans of such Class pursuant to Section 2.2) or on the
basis of their respective outstanding Loans of such Class (in the case of
continuations and conversions of Loans of such Class pursuant to Section 2.11,
and additionally in all cases in the event the Commitments for Loans of such
Class have expired or have been terminated), as the case may be from time to
time. All payments on account of principal of or interest on any Loans, fees or
any other Obligations owing to or for the account of any one or more Lenders
shall be apportioned ratably among such Lenders in proportion to the amounts of
such principal, interest, fees or other Obligations owed to them respectively.
     (b) If any Lender shall, by exercising any right of setoff or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or other Obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans or
participations in Reimbursement Obligations or Swingline Loans to any assignee
or Participant, other than to the Borrower or any Subsidiary thereof (as to
which the provisions of this Section 2.15(b) shall apply). The Borrower consents
to the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrower rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation. If under
any applicable bankruptcy, insolvency or similar law, any Lender receives a
secured claim in lieu of a setoff to which this Section 2.15(b) applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders entitled
under this Section 2.15(b) to share in the benefits of any recovery on such
secured claim.
     2.16 Increased Costs; Change in Circumstances; Illegality.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except the Reserve Requirement reflected in the LIBOR Rate) or the
Issuing Lender;
     (ii) subject any Lender or the Issuing Lender to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the

39



--------------------------------------------------------------------------------



 



Issuing Lender in respect thereof (except for Indemnified Taxes or Other Taxes
covered by Section 2.17 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or the Issuing Lender); or
     (iii) impose on any Lender or the Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or LIBOR
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Loan (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the Issuing
Lender of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or any other amount),
then, upon request of such Lender or the Issuing Lender, the Borrower will pay
to such Lender or the Issuing Lender, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Lender, as the case may
be, for such additional costs incurred or reduction suffered.
     (b) If any Lender or the Issuing Lender determines that any Change in Law
affecting such Lender or the Issuing Lender or any Lending Office of such Lender
or such Lender’s or the Issuing Lender’s holding company, if any, regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Lender’s capital or on the capital of such
Lender’s or the Issuing Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Lender, to a level below that which such Lender or
such Issuing Lender or such Lender’s or the Issuing Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Lender’s policies and the policies of such Lender’s or
the Issuing Lender’s holding company with respect to capital adequacy), then
from time to time the Borrower will pay to such Lender or the Issuing Lender, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Lender or such Lender’s or the Issuing Lender’s holding
company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Lender setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Lender or
its holding company, as the case may be, as specified in Section 2.16(a) or
Section 2.16(b) and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within ten days
after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s or the Issuing Lender’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to the foregoing provisions
of this Section for any increased costs incurred or reductions suffered more
than nine months prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
     (e) If, on or prior to the first day of any Interest Period, (y) the
Administrative Agent shall have determined that adequate and reasonable means do
not exist for ascertaining the applicable LIBOR

40



--------------------------------------------------------------------------------



 



Rate for such Interest Period or (z) the Administrative Agent shall have
received written notice from the Required Lenders of their determination that
the rate of interest referred to in the definition of “LIBOR Rate” upon the
basis of which the Adjusted LIBOR Rate for LIBOR Loans for such Interest Period
is to be determined will not adequately and fairly reflect the cost to such
Lenders of making or maintaining LIBOR Loans during such Interest Period, the
Administrative Agent will forthwith so notify the Borrower and the Lenders. Upon
such notice, (i) all then outstanding LIBOR Loans shall automatically, on the
expiration date of the respective Interest Periods applicable thereto (unless
then repaid in full), be converted into Base Rate Loans, (ii) the obligation of
the Lenders to make, to convert Base Rate Loans into, or to continue, LIBOR
Loans shall be suspended (including pursuant to the Borrowing to which such
Interest Period applies), and (iii) any Notice of Borrowing or Notice of
Conversion/Continuation given at any time thereafter with respect to LIBOR Loans
shall be deemed to be a request for Base Rate Loans, in each case until the
Administrative Agent or the Required Lenders, as the case may be, shall have
determined that the circumstances giving rise to such suspension no longer exist
(and the Required Lenders, if making such determination, shall have so notified
the Administrative Agent), and the Administrative Agent shall have so notified
the Borrower and the Lenders.
     (f) Notwithstanding any other provision in this Agreement, if, at any time
after the date hereof and from time to time, any Lender shall have determined in
good faith that the introduction of or any change in any applicable law, rule or
regulation or in the interpretation or administration thereof by any
Governmental Authority charged with the interpretation or administration
thereof, or compliance with any guideline or request from any such Governmental
Authority (whether or not having the force of law), has or would have the effect
of making it unlawful for such Lender to make or to continue to make or maintain
LIBOR Loans, such Lender will forthwith so notify the Administrative Agent and
the Borrower. Upon such notice, (i) each of such Lender’s then outstanding LIBOR
Loans shall automatically, on the expiration date of the respective Interest
Period applicable thereto (or, to the extent any such LIBOR Loan may not
lawfully be maintained as a LIBOR Loan until such expiration date, upon such
notice) and to the extent not sooner prepaid, be converted into a Base Rate
Loan, (ii) the obligation of such Lender to make, to convert Base Rate Loans
into, or to continue, LIBOR Loans shall be suspended (including pursuant to any
Borrowing for which the Administrative Agent has received a Notice of Borrowing
but for which the Borrowing Date has not arrived), and (iii) any Notice of
Borrowing or Notice of Conversion/Continuation given at any time thereafter with
respect to LIBOR Loans shall, as to such Lender, be deemed to be a request for a
Base Rate Loan, in each case until such Lender shall have determined that the
circumstances giving rise to such suspension no longer exist and shall have so
notified the Administrative Agent, and the Administrative Agent shall have so
notified the Borrower.
     2.17 Taxes.
     (a) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Credit Document shall be made free and clear of and
without reduction or withholding for any Indemnified Taxes or Other Taxes,
provided that if the Borrower shall be required by applicable law to deduct any
Indemnified Taxes (including any Other Taxes) from such payments, then (i) the
sum payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or Issuing Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower shall make such deductions and (iii) the
Borrower shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
     (b) Without limiting the provisions of Section 2.17(a), the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.

41



--------------------------------------------------------------------------------



 



     (c) The Borrower shall indemnify the Administrative Agent, each Lender and
the Issuing Lender, within ten days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or the Issuing Lender, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error.
     (d) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
     (e) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which the Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments hereunder or under any other Credit Document shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times prescribed by applicable law or reasonably requested by the Borrower or
the Administrative Agent, such properly completed and executed documentation
prescribed by applicable law as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.
     Without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (ii) duly completed copies of Internal Revenue Service Form W-8ECI,
     (iii) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or
     (iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such

42



--------------------------------------------------------------------------------



 



supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made.
     (f) If the Administrative Agent, any Lender or the Issuing Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or the Issuing Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent,
such Lender or the Issuing Lender in the event the Administrative Agent, such
Lender or the Issuing Lender is required to repay such refund to such
Governmental Authority. This Section 2.17(f) shall not be construed to require
the Administrative Agent, any Lender or the Issuing Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
     2.18 Compensation. The Borrower will compensate each Lender upon demand for
all losses, expenses and liabilities (including, without limitation, any loss,
expense or liability incurred by reason of the liquidation or reemployment of
deposits or other funds required by such Lender to fund or maintain LIBOR Loans)
that such Lender may incur or sustain (i) if for any reason (other than a
default by such Lender) a Borrowing or continuation of, or conversion into, a
LIBOR Loan does not occur on a date specified therefor in a Notice of Borrowing
or Notice of Conversion/Continuation, (ii) if any repayment, prepayment or
conversion of any LIBOR Loan occurs on a date other than the last day of an
Interest Period applicable thereto (including as a consequence of any assignment
made pursuant to Section 2.19(a) or of any acceleration of the maturity of the
Loans pursuant to Section 9.2), (iii) if any prepayment of any LIBOR Loan is not
made on any date specified in a notice of prepayment given by the Borrower or
(iv) as a consequence of any other failure by the Borrower to make any payments
with respect to any LIBOR Loan when due hereunder. Calculation of all amounts
payable to a Lender under this Section 2.18 shall be made as though such Lender
had actually funded its relevant LIBOR Loan through the purchase of a Eurodollar
deposit bearing interest at the LIBOR Rate in an amount equal to the amount of
such LIBOR Loan, having a maturity comparable to the relevant Interest Period;
provided, however, that each Lender may fund its LIBOR Loans in any manner it
sees fit and the foregoing assumption shall be utilized only for the calculation
of amounts payable under this Section 2.18. A certificate (which shall be in
reasonable detail) showing the bases for the determinations set forth in this
Section 2.18 by any Lender as to any additional amounts payable pursuant to this
Section 2.18 shall be submitted by such Lender to the Borrower either directly
or through the Administrative Agent. Determinations set forth in any such
certificate made in good faith for purposes of this Section 2.18 of any such
losses, expenses or liabilities shall be conclusive absent manifest error.
     2.19 Replacement of Lender; Mitigation of Costs.
     (a) The Borrower may, at any time at its sole expense and effort, require
any Lender (i) that has requested compensation from the Borrower under
Sections 2.16(a) or 2.16(b), or that is a Defaulting Lender, in any case upon
notice to such Lender and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 11.6), all of its interests, rights and
obligations under this Agreement and the related Credit Documents to an assignee
that shall assume such obligations (which assignee shall be another Lender, if a

43



--------------------------------------------------------------------------------



 



Lender accepts such assignment, or another Person reasonably acceptable to the
Administrative Agent); provided that:
     (i) the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.6(b)(iv);
     (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.18) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
     (iii) in the case of any such assignment resulting from a request for
compensation under Sections 2.16(a) or 2.16(b) or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments thereafter; and
     (iv) such assignment does not conflict with applicable Requirements of Law.
     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
     (b) If any Lender requests compensation under Sections 2.16(a) or 2.16(b),
or the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender gives a notice pursuant to Section 2.16(f), then such Lender
shall use reasonable efforts to designate a different Lending Office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 2.16(a), 2.16(b) or 2.17, as the case may be, in
the future, or eliminate the need for the notice pursuant to Section 2.16(f), as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
     2.20 Defaulting Lenders.
     (a) Notwithstanding anything to the contrary contained in this Agreement,
if any Lender becomes a Defaulting Lender, then, until such time as such Lender
is no longer a Defaulting Lender, to the extent permitted by applicable law:
     (i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definition of Required Lenders and in Section 11.5.
     (ii) Any payment of principal, interest, fees or other amounts received by
the Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise) shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
the Swingline Lender hereunder; third, if so determined by the Administrative
Agent or

44



--------------------------------------------------------------------------------



 



requested by the Issuing Bank or the Swingline Lender, to be held as Cash
Collateral for future funding obligations of such Defaulting Lender in respect
of any participation in any Letter of Credit or Swingline Loan; fourth, as the
Borrower may request (so long as no Default exists), to the funding of any Loan
in respect of which that Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrower, to
be held in an interest bearing deposit account and released in order to satisfy
obligations of such Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Bank or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or any Letter
of Credit Exposure in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 5.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and obligations in respect of Letters of Credit owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or obligations in respect of Letters of Credit owed to, such
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
     (iii) All or any part of such Defaulting Lender’s Letters of Credit
Exposure and its Swingline Exposure shall automatically (effective on the day
such Lender becomes a Defaulting Lender) be reallocated among the non-Defaulting
Lenders in accordance with their respective Credit Exposures (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) no Default shall have occurred and be continuing (and, unless the Borrower
shall have otherwise notified the Administrative Agent at the time, the Borrower
shall be deemed to have represented and warranted that such condition is
satisfied at such time), and (y) such reallocation does not cause the Revolving
Credit Exposure of any non-Defaulting Lender to exceed such non-Defaulting
Lender’s Commitment.
     (iv) If the reallocation described in clause (iii) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under law, within two Business Days
following notice by the Administrative Agent, Cash Collateralize such Defaulting
Lender’s Letter of Credit Exposure and its Swingline Exposure (after giving
effect to any partial reallocation pursuant to clause (iii) above) in accordance
with the procedures set forth in Section 2.20(c) for so long as such Swingline
Loans are outstanding.
     (b) If the Borrower, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree in writing in their sole discretion that a Defaulting
Lender should no longer be deemed to be a Defaulting Lender, the Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in

45



--------------------------------------------------------------------------------



 



Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Lenders in accordance with their respective Credit Exposures (without giving
effect to Section 2.20(a)(iii), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.
     (c) At any time that there shall exist a Defaulting Lender, within two
Business Days upon the request of the Administrative Agent, the Issuing Bank or
the Swingline Lender, the Borrower shall deliver to the Administrative Agent
Cash Collateral in an amount sufficient to cover all Fronting Exposure (after
giving effect to Section 2.20(a)(iii) and any Cash Collateral provided by the
Defaulting Lender).
     (i) All Cash Collateral (other than credit support not constituting funds
subject to deposit) shall be maintained in blocked, interest bearing deposit
accounts with the Administrative Agent. The Borrower, and to the extent provided
by any Lender, such Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Lenders (including the Swingline Lender), and agrees to
maintain, a first priority security interest in all such cash, deposit accounts
and all balances therein, and all other property so provided as collateral
pursuant hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to clause
(ii) below. If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent as herein provided, or that the total amount of such Cash
Collateral is less than the applicable Fronting Exposure and other obligations
secured thereby, the Borrower or the relevant Defaulting Lender will, promptly
upon demand by the Administrative Agent, pay or provide to the Administrative
Agent additional Cash Collateral in an amount sufficient to eliminate such
deficiency.
     (ii) Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under any of this Section 2.20 in respect of Letters of
Credit or Swingline Loans shall be held and applied to the satisfaction of the
specific Letter of Credit Exposure or Swingline Loans, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
     (iii) Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee)), or
(ii) the Administrative Agent’s good faith determination that there exists
excess Cash Collateral; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default (and following application as provided in this Section 2.20 may be
otherwise applied in accordance with Section 2.15), and (y) the Person providing
Cash Collateral and each applicable Issuing Bank or Swingline Lender may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

46



--------------------------------------------------------------------------------



 



ARTICLE III
LETTERS OF CREDIT
     3.1 Issuance. Subject to and upon the terms and conditions herein set
forth, so long as no Default or Event of Default has occurred and is continuing,
the Issuing Lender will, at any time and from time to time on and after the
Closing Date and prior to the earlier of (i) the Letter of Credit Maturity Date
and (ii) the Termination Date, and upon request by the Borrower in accordance
with the provisions of Section 3.2, issue for the account of the Borrower or its
Subsidiaries one or more irrevocable standby letters of credit denominated in
Dollars and in a form customarily used or otherwise approved by the Issuing
Lender (together with all amendments, modifications and supplements thereto,
substitutions therefor and renewals and restatements thereof, collectively, the
“Letters of Credit”). The Stated Amount of each Letter of Credit shall not be
less than such amount as may be acceptable to the Issuing Lender.
Notwithstanding the foregoing:
     (a) No Letter of Credit shall be issued if, after giving effect to such
issuance, (i) the Stated Amount when added to the aggregate Letter of Credit
Exposure of the Lenders at such time, would exceed the Letter of Credit
Subcommitment, (ii) the Stated Amount when added to the Aggregate Credit
Exposure, would exceed the aggregate Commitments or the Maximum Availability at
such time, and (iii) any Lender is at that time a Defaulting Lender, unless the
Issuing Lender has entered into an arrangement, including the delivery of Cash
Collateral, satisfactory to the Issuing Lender (in its sole discretion) with the
Borrower or such Lender to eliminate the Issuing Lender’s actual or potential
Fronting Exposure (after giving effect to Section 2.20(a)(iii)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other Letter of Credit Exposure as to
which the Issuing Lender has actual or potential Fronting Exposure, as it may
elect in its sole discretion;
     (b) Notwithstanding that a Letter of Credit issued or outstanding hereunder
is in support of any obligations of, or is for the account of, or otherwise will
benefit, a Subsidiary of the Borrower, the Borrower shall be obligated to
reimburse the Issuing Lender hereunder for any and all drawings under such
Letter of Credit (and the Borrower hereby acknowledges that the issuance of
Letters of Credit for the benefit of its Subsidiaries inures to the benefit of
the Borrower and that the Borrower’s business derives substantial benefits from
the businesses of such Subsidiaries);
     (c) No Letter of Credit shall be issued that by its terms expires later
than the Letter of Credit Maturity Date or, in any event, more than one year
after its date of issuance; provided, however, that a Letter of Credit may, if
requested by the Borrower, provide by its terms, and on terms acceptable to the
Issuing Lender, for renewal for successive periods of one year or less (but not
beyond the Letter of Credit Maturity Date), unless and until the Issuing Lender
shall have delivered a notice of nonrenewal to the beneficiary of such Letter of
Credit; and
     (d) The Issuing Lender shall be under no obligation to issue any Letter of
Credit if, at the time of such proposed issuance, (i) any order, judgment or
decree of any Governmental Authority or arbitrator shall purport by its terms to
enjoin or restrain the Issuing Lender from issuing such Letter of Credit, or any
Requirement of Law applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon the Issuing Lender with respect to
such Letter of Credit any restriction or reserve or capital requirement (for
which the Issuing Lender is not otherwise compensated) not in effect on the
Closing Date, or any unreimbursed loss, cost or expense that was not applicable,
in effect or known to the Issuing Lender as of the Closing Date and that the
Issuing

47



--------------------------------------------------------------------------------



 



Lender in good faith deems material to it, or (ii) the Issuing Lender shall have
actual knowledge, or shall have received notice from any Lender, prior to the
issuance of such Letter of Credit that one or more of the conditions specified
in Section 4.1 (if applicable) or Section 4.2 are not then satisfied (or have
not been waived in writing as required herein) or that the issuance of such
Letter of Credit would violate the provisions of Section 3.1(a).
     3.2 Notices. Whenever the Borrower desires the issuance of a Letter of
Credit, the Borrower will give the Issuing Lender written notice with a copy to
the Administrative Agent not later than 11:00 a.m., Charlotte time, five
Business Days (or such shorter period as is acceptable to the Issuing Lender in
any given case) prior to the requested date of issuance thereof. Each such
notice (each, a “Letter of Credit Notice”) shall be irrevocable, shall be given
in the form of Exhibit B-4 and shall specify (i) the requested date of issuance,
which shall be a Business Day, (ii) the requested Stated Amount and expiry date
of the Letter of Credit, and (iii) the name and address of the requested
beneficiary or beneficiaries of the Letter of Credit. The Borrower will also
complete any application procedures and documents reasonably required by the
Issuing Lender in connection with the issuance of any Letter of Credit. Upon its
issuance of any Letter of Credit, the Issuing Lender will promptly notify the
Administrative Agent of such issuance, and the Administrative Agent will give
prompt notice thereof to each Lender. The renewal or extension of any
outstanding Letter of Credit shall, for purposes of this Article 2.20, be
treated in all respects as the issuance of a new Letter of Credit.
     3.3 Participations. Immediately upon the issuance of any Letter of Credit,
the Issuing Lender shall be deemed to have sold and transferred to each Lender,
and each Lender shall be deemed irrevocably and unconditionally to have
purchased and received from the Issuing Lender, without recourse or warranty
(except for the absence of Liens thereon created, incurred or suffered to exist
by, through or under the Issuing Lender), an undivided interest and
participation, pro rata (based on the percentage of the aggregate Commitments
represented by such Lender’s Commitment), in such Letter of Credit, each drawing
made thereunder and the obligations of the Borrower under this Agreement with
respect thereto and any Collateral or other security therefor or guaranty
pertaining thereto; provided, however, that the fee relating to Letters of
Credit described in Section 2.9(d) shall be payable directly to the Issuing
Lender as provided therein, and the other Lenders shall have no right to receive
any portion thereof. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Lender, such Lender’s pro rata share
(determined as provided above) of each Reimbursement Obligation not reimbursed
by the Borrower on the date due as provided in Section 3.4 or through the
Borrowing of Revolving Loans as provided in Section 3.5 (because the conditions
set forth in Section 4.2 cannot be satisfied, or for any other reason), or of
any reimbursement payment required to be refunded to the Borrower for any
reason. Upon any change in the Commitments of any of the Lenders pursuant to
Section 11.6(a), with respect to all outstanding Letters of Credit and
Reimbursement Obligations there shall be an automatic adjustment to the
participations pursuant to this Section 3.3 to reflect the new pro rata shares
of the assigning Lender and the assignee. Each Lender’s obligation to make
payment to the Issuing Lender pursuant to this Section 3.4 shall be absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the termination of the Commitments or the existence of any Default or
Event of Default, and each such payment shall be made without any offset,
abatement, reduction or withholding whatsoever.
     3.4 Reimbursement. The Borrower hereby agrees to reimburse the Issuing
Lender by making payment to the Administrative Agent, for the account of the
Issuing Lender, in immediately available funds, for any payment made by the
Issuing Lender under any Letter of Credit (each such amount so paid until
reimbursed, together with interest thereon payable as provided hereinbelow, a
“Reimbursement Obligation”) immediately upon, and in any event on the same
Business Day as, the making of such payment by the Issuing Lender (provided that
any such Reimbursement Obligation shall be deemed

48



--------------------------------------------------------------------------------



 



timely satisfied (but nevertheless subject to the payment of interest thereon as
provided hereinbelow) if satisfied pursuant to a Borrowing of Revolving Loans
made on the date of such payment by the Issuing Lender, as set forth more
completely in Section 3.5), together with interest on the amount so paid by the
Issuing Lender, to the extent not reimbursed prior to 2:00 p.m., Charlotte time,
on the date of such payment or disbursement, for the period from the date of the
respective payment to the date the Reimbursement Obligation created thereby is
satisfied, at the Adjusted Base Rate applicable to Revolving Loans as in effect
from time to time during such period, such interest also to be payable on
demand. The Issuing Lender will provide the Administrative Agent and the
Borrower with prompt notice of any payment or disbursement made or to be made
under any Letter of Credit, although the failure to give, or any delay in
giving, any such notice shall not release, diminish or otherwise affect the
Borrower’s obligations under this Section 3.4 or any other provision of this
Agreement. The Administrative Agent will promptly pay to the Issuing Lender any
such amounts received by it under this Section 3.4.
     3.5 Payment by Revolving Loans. In the event that the Issuing Lender makes
any payment under any Letter of Credit and the Borrower shall not have timely
satisfied in full its Reimbursement Obligation to the Issuing Lender pursuant to
Section 3.4, and to the extent that any amounts then held in the Cash Collateral
Account established pursuant to Section 3.8 shall be insufficient to satisfy
such Reimbursement Obligation in full, the Issuing Lender will promptly notify
the Administrative Agent, and the Administrative Agent will promptly notify each
Lender, of such failure. If the Administrative Agent gives such notice prior to
12:00 noon, Charlotte time, on any Business Day, each Lender will make available
to the Administrative Agent, for the account of the Issuing Lender, its pro rata
share (based on the percentage of the aggregate Commitments represented by such
Lender’s Commitment) of the amount of such payment on such Business Day in
immediately available funds. If the Administrative Agent gives such notice after
12:00 noon, Charlotte time, on any Business Day, each such Lender shall make its
pro rata share of such amount available to the Administrative Agent on the next
succeeding Business Day. If and to the extent any Lender shall not have so made
its pro rata share of the amount of such payment available to the Administrative
Agent, such Lender agrees to pay to the Administrative Agent, for the account of
the Issuing Lender, forthwith on demand such amount, together with interest
thereon at the Federal Funds Rate for each day from such date until the date
such amount is paid to the Administrative Agent. The failure of any Lender to
make available to the Administrative Agent its pro rata share of any payment
under any Letter of Credit shall not relieve any other Lender of its obligation
hereunder to make available to the Administrative Agent its pro rata share of
any payment under any Letter of Credit on the date required, as specified above,
but no Lender shall be responsible for the failure of any other Lender to make
available to the Administrative Agent such other Lender’s pro rata share of any
such payment. Each such payment by a Lender under this Section 3.5 of its pro
rata share of an amount paid by the Issuing Lender shall constitute a Revolving
Loan by such Lender (the Borrower being deemed to have given a timely Notice of
Borrowing therefor) and shall be treated as such for all purposes of this
Agreement; provided that for purposes of determining the aggregate Unutilized
Commitments immediately prior to giving effect to the application of the
proceeds of such Revolving Loans, the Reimbursement Obligation being satisfied
thereby shall be deemed not to be outstanding at such time. Each Lender’s
obligation to make Revolving Loans pursuant to this Section 3.5 shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the failure of the amount of such
Borrowing of Loans to meet the minimum Borrowing amount specified in
Section 2.2(b); provided, however, that each Lender’s obligation to make
Revolving Loans pursuant to this Section 3.5 is subject to the conditions set
forth in Section 4.2 (other than delivery by the Borrower of a Notice of
Borrowing).
     3.6 Payment to Lenders. Whenever the Issuing Lender receives a payment in
respect of a Reimbursement Obligation as to which the Administrative Agent has
received, for the account of the Issuing Lender, any payments from the Lenders
pursuant to Section 3.5, the Issuing Lender will promptly pay to the
Administrative Agent, and the Administrative Agent will promptly pay to each
Lender that has

49



--------------------------------------------------------------------------------



 



paid its pro rata share thereof, in immediately available funds, an amount equal
to such Lender’s ratable share (based on the proportionate amount funded by such
Lender to the aggregate amount funded by all Lenders) of such Reimbursement
Obligation.
     3.7 Obligations Absolute. The Reimbursement Obligations of the Borrower
shall be irrevocable, shall remain in effect until the Issuing Lender shall have
no further obligations to make any payments or disbursements under any
circumstances with respect to any Letter of Credit, and shall be absolute and
unconditional, shall not be subject to counterclaim, setoff or other defense or
any other qualification or exception whatsoever and shall be made in accordance
with the terms and conditions of this Agreement under all circumstances,
including, without limitation, any of the following circumstances:
     (a) Any lack of validity or enforceability of this Agreement, any of the
other Credit Documents or any documents or instruments relating to any Letter of
Credit;
     (b) Any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations in respect of any Letter of Credit or any
other amendment, modification or waiver of or any consent to departure from any
Letter of Credit made in accordance with its terms or any documents or
instruments relating thereto, in each case whether or not the Borrower has
notice or knowledge thereof;
     (c) The existence of any claim, setoff, defense or other right that the
Borrower may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated hereby or any unrelated transactions
(including any underlying transaction between the Borrower and the beneficiary
named in any such Letter of Credit);
     (d) Any draft, certificate or any other document presented under the Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
(provided that such draft, certificate or other document appears on its face to
comply with the terms of such Letter of Credit), any errors, omissions,
interruptions or delays in transmission or delivery of any messages, by mail,
telecopier or otherwise, or any errors in translation or in interpretation of
technical terms;
     (e) Any defense based upon the failure of any drawing under a Letter of
Credit to conform to the terms of the Letter of Credit (provided that any draft,
certificate or other document presented pursuant to such Letter of Credit
appears on its face to comply with the terms thereof), any nonapplication or
misapplication by the beneficiary or any transferee of the proceeds of such
drawing or any other act or omission of such beneficiary or transferee in
connection with such Letter of Credit;
     (f) The exchange, release, surrender or impairment of any Collateral or
other security for the Obligations;
     (g) The occurrence of any Default or Event of Default; or
     (h) Any other circumstance or event whatsoever, including, without
limitation, any other circumstance that might otherwise constitute a defense
available to, or a discharge of, the Borrower or a Guarantor.
     Any action taken or omitted to be taken by the Issuing Lender under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall be

50



--------------------------------------------------------------------------------



 



binding upon the Borrower and each Lender and shall not create or result in any
liability of the Issuing Lender to the Borrower or any Lender. It is expressly
understood and agreed that, for purposes of determining whether a wrongful
payment under a Letter of Credit resulted from the Issuing Lender’s gross
negligence or willful misconduct, (i) the Issuing Lender’s acceptance of
documents that appear on their face to comply with the terms of such Letter of
Credit, without responsibility for further investigation, regardless of any
notice or information to the contrary, (ii) the Issuing Lender’s exclusive
reliance on the documents presented to it under such Letter of Credit as to any
and all matters set forth therein, including the amount of any draft presented
under such Letter of Credit, whether or not the amount due to the beneficiary
thereunder equals the amount of such draft and whether or not any document
presented pursuant to such Letter of Credit proves to be insufficient in any
respect (so long as such document appears on its face to comply with the terms
of such Letter of Credit), and whether or not any other statement or any other
document presented pursuant to such Letter of Credit proves to be forged or
invalid or any statement therein proves to be inaccurate or untrue in any
respect whatsoever, and (iii) any noncompliance in any immaterial respect of the
documents presented under such Letter of Credit with the terms thereof shall, in
each case, be deemed not to constitute gross negligence or willful misconduct of
the Issuing Lender.
     3.8 Cash Collateral Account. At any time and from time to time (i) after
the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and at the direction or with the consent of the
Required Lenders shall, require the Borrower to deliver to the Administrative
Agent such additional amount of cash as is equal to 105% of the aggregate Stated
Amount of all Letters of Credit at any time outstanding (whether or not any
beneficiary under any Letter of Credit shall have drawn or be entitled at such
time to draw thereunder) and (ii) in the event of a prepayment under
Section 2.6(b) or Section 2.6(e), the Administrative Agent will retain such
amount as may then be required to be retained, such amounts in each case under
clauses (i) and (ii) above to be held by the Administrative Agent in a cash
collateral account (the “Cash Collateral Account”). The Borrower hereby grants
to the Administrative Agent, for the benefit of the Issuing Lender and the
Lenders, a Lien upon and security interest in the Cash Collateral Account and
all amounts held therein from time to time as security for Letter of Credit
Exposure, and for application to the Borrower’s Reimbursement Obligations as and
when the same shall arise. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest on the investment of such amounts in Cash
Equivalents, which investments shall be made at the direction of the Borrower
(unless a Default or Event of Default shall have occurred and be continuing, in
which case the determination as to investments shall be made at the option and
in the discretion of the Administrative Agent), amounts in the Cash Collateral
Account shall not bear interest. Interest and profits, if any, on such
investments shall accumulate in such account. In the event of a drawing, and
subsequent payment by the Issuing Lender, under any Letter of Credit at any time
during which any amounts are held in the Cash Collateral Account, the
Administrative Agent will deliver to the Issuing Lender an amount equal to the
Reimbursement Obligation created as a result of such payment (or, if the amounts
so held are less than such Reimbursement Obligation, all of such amounts) to
reimburse the Issuing Lender therefor. Any amounts remaining in the Cash
Collateral Account (including interest) after the expiration of all Letters of
Credit and reimbursement in full of the Issuing Lender for all of its
obligations thereunder shall be held by the Administrative Agent, for the
benefit of the Borrower, to be applied against the Obligations in such order and
manner as the Administrative Agent may direct. If the Borrower is required to
provide cash collateral pursuant to Section 2.6(b), such amount (including
interest), to the extent not applied as aforesaid, shall be returned to the
Borrower on demand, provided that after giving effect to such return (i) the
Aggregate Credit Exposure would not exceed the aggregate Commitments or the
Maximum Availability at such time and (ii) no Default or Event of Default shall
have occurred and be continuing at such time. If the Borrower is required to
provide cash collateral as a result of an Event of Default, such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower within three
Business Days after all Events of Default have been cured or waived.

51



--------------------------------------------------------------------------------



 



     3.9 The Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith, and the Issuing Lender shall have all of the rights,
benefits and immunities (a) provided to the Administrative Agent in Article X
with respect to any acts taken or omissions suffered by it in connection with
Letters of Credit issued by it or proposed to be issued by it and any documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article X included the Issuing Lender with respect to such
acts or omissions, and (b) as additionally provided herein with respect to the
Issuing Lender.
     3.10 Effectiveness. Notwithstanding any termination of the Commitments or
repayment of the Loans, or both, the obligations of the Borrower under this
Article 2.20 shall remain in full force and effect until the Issuing Lender and
the Lenders shall have no further obligations to make any payments or
disbursements under any circumstances with respect to any Letter of Credit.
     3.11 Existing Letters of Credit. The Borrowers and the Lenders agree that,
as of the Effective Date, each Existing Letter of Credit issued for the account
of any such Borrower (or its Subsidiary) and set forth on Schedule 3.11 on the
Effective Date will be deemed issued for the account of such Borrower under this
Agreement as a Letter of Credit.
ARTICLE IV
CONDITIONS OF BORROWING
     4.1 Conditions of Initial Borrowing. The obligation of each Lender to make
Loans in connection with the initial Borrowing hereunder, and the obligations of
the Issuing Lender to issue Letters of Credit hereunder on the Closing Date, is
subject to the satisfaction of the following conditions precedent:
     (a) The Administrative Agent shall have received the following, each dated
as of the Closing Date (unless otherwise specified) and in such number of copies
as the Administrative Agent shall have requested:
     (i) to the extent requested by any Lender in accordance with
Section 2.4(d), a Note or Notes for such Lender, in each case duly completed in
accordance with the provisions of Section 2.4(d) and executed by the Borrower;
     (ii) the Guaranty, duly completed and executed by each Subsidiary; provided
that no Foreign Subsidiary shall be required to execute the Guaranty to the
extent that the execution of the Guaranty by such Foreign Subsidiary would
result in material adverse federal income tax consequences for the Borrower as
determined by whether the execution of the Guaranty by such Foreign Subsidiary
would constitute an investment of earnings in United States property under
Section 956 (or any successor statute) of the Code which would trigger an
increase in the gross income of the Borrower pursuant to Section 951 (or any
successor provision) of the Code without corresponding credits or other offsets;
     (iii) the Security Agreement, duly completed and executed by the Borrower
and each Subsidiary (other than any Foreign Subsidiary), together with any
certificates evidencing the Capital Stock being pledged thereunder as of the
Closing Date and undated assignments separate from certificate for any such
certificate, duly executed in blank;

52



--------------------------------------------------------------------------------



 



     (iv) Assignments and Grants of Security Interests for the federally
registered Intellectual Property referred to in Annexes D, E and F of the
Security Agreement, in substantially the form of Exhibits B and C (as
applicable) to the Security Agreement, in each case duly completed and executed
by each applicable Credit Party; and
     (v) the favorable opinions of Akerman Senterfitt LLP, counsel to the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent.
     (b) The Administrative Agent shall have received a certificate, signed by
the chief executive officer or the chief financial officer of the Borrower,
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent, certifying that (i) all representations and warranties of
the Credit Parties contained in this Agreement and the other Credit Documents
are true and correct as of the Closing Date, both immediately before and after
giving effect to the consummation of transactions contemplated hereby, the
making of the initial Loans and the application of the proceeds thereof (except
to the extent any such representation or warranty is expressly stated to have
been made as of a specific date, in which case such representation or warranty
shall be true and correct as of such date), (ii) no Default or Event of Default
has occurred and is continuing, both immediately before and after giving effect
to the consummation of transactions contemplated hereby, the making of the
initial Loans and the application of the proceeds thereof, (iii) both
immediately before and after giving effect to the consummation of the
transactions contemplated hereby, the making of the initial Loans and the
application of the proceeds thereof, no Material Adverse Effect has occurred
since December 31, 2009, other than what previously has been delivered to the
Administrative Agent in the Borrower’s financial statements, and there exists no
event, condition or state of facts that could reasonably be expected to result
in, individually or in the aggregate, a Material Adverse Effect, and (iv) all
conditions to the initial extensions of credit hereunder set forth in this
Section 4.1 and in Section 4.2 have been satisfied or waived as required
hereunder.
     (c) The Administrative Agent shall have received a certificate of the
secretary or an assistant secretary of each Credit Party executing any Credit
Documents as of the Closing Date, dated the Closing Date and in form and
substance reasonably satisfactory to the Administrative Agent, certifying
(i) that attached thereto is a true and complete copy of the articles or
certificate of incorporation, certificate of formation or other organizational
document and all amendments thereto of such Credit Party, certified as of a
recent date by the Secretary of State (or comparable Governmental Authority) of
its jurisdiction of organization, and that the same has not been amended since
the date of such certification, (ii) that attached thereto is a true and
complete copy of the bylaws, operating agreement or similar governing document
of such Credit Party, as then in effect and as in effect at all times from the
date on which the resolutions referred to in clause (iii) below were adopted to
and including the date of such certificate, and (iii) that attached thereto is a
true and complete copy of resolutions adopted by the board of directors (or
similar governing body) of such Credit Party, authorizing the execution,
delivery and performance of this Agreement and the other Credit Documents to
which it is a party, and as to the incumbency and genuineness of the signature
of each officer of such Credit Party executing this Agreement or any of such
other Credit Documents, and attaching all such copies of the documents described
above.
     (d) The Administrative Agent shall have received (i) a certificate as of a
recent date of the good standing of each Credit Party executing any Credit
Documents as of the Closing Date, under the laws of its jurisdiction of
organization, from the Secretary of State (or comparable Governmental Authority)
of such jurisdiction, and (ii) a certificate as of a recent date of the
qualification of each Credit Party to conduct business as a foreign corporation
in such jurisdictions as the Administrative Agent may have reasonably requested,
from the Secretary of State (or comparable Governmental Authority) of such
jurisdiction.

53



--------------------------------------------------------------------------------



 



     (e) All approvals, permits and consents of any Governmental Authorities or
other Persons required in connection with the execution and delivery of this
Agreement, the other Credit Documents and the consummation of the transactions
contemplated hereby shall have been obtained, without the imposition of
conditions that are not acceptable to the Administrative Agent, and all related
filings, if any, shall have been made, and all such approvals, permits, consents
and filings shall be in full force and effect and the Administrative Agent shall
have received such copies thereof as it shall have reasonably requested; all
applicable waiting periods shall have expired without any adverse action being
taken or threatened by any Governmental Authority having jurisdiction; and no
action, proceeding, investigation, regulation or legislation shall have been
instituted, threatened or proposed before, and no order, injunction or decree
shall have been entered by, any court or other Governmental Authority, in each
case to enjoin, restrain or prohibit, to obtain substantial damages in respect
of, or to impose materially adverse conditions upon, this Agreement, any of the
other Credit Documents or the consummation of the transactions contemplated
hereby or that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     (f) Concurrently with the making of the initial Loans hereunder, (i) all
principal, interest and other amounts outstanding under Swisher International,
Inc.’s and HB Service, LLC’s (each a Subsidiary of the Borrower) existing senior
credit agreement with Wells Fargo Bank, National Association (the “Existing
Senior Credit Facilities”), shall be repaid and satisfied in full and all
guarantees relating thereto extinguished, and (ii) all commitments to extend
credit under the agreements and instruments relating to the Existing Senior
Credit Facilities shall be terminated.
     (g) The Administrative Agent shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Borrower or
any of the Borrower’s Subsidiaries as debtor in any of the jurisdictions listed
beneath its name on Annex B to the Security Agreement, as well as lien search
results with respect to Foreign Subsidiaries in their jurisdiction of
organization, as reasonably requested by the Administrative Agent and the
results thereof shall be reasonably satisfactory to the Administrative Agent.
     (h) The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all filings, recordings, registrations and
other actions (including, without limitation, the filing of duly completed UCC-1
financing statements in each jurisdiction listed on Annex A to the Security
Agreement) necessary to perfect the Liens created by the Security Documents
shall have been completed, or arrangements satisfactory to the Administrative
Agent for the completion thereof shall have been made.
     (i) Since December 31, 2009, both immediately before and after giving
effect to the consummation of the transactions contemplated hereby, there shall
not have occurred (i) a Material Adverse Effect, other than what previously has
been delivered to the Administrative Agent in the Borrower’s financial
statements, or (ii) any event, condition or state of facts that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
     (j) The Borrower shall have paid (i) to the Arranger and Wells Fargo, the
fees required pursuant to Section 2.9 to be paid to them on the Closing Date, in
the amounts due and payable on the Closing Date as required by the terms
thereof, and (ii) all other fees and reasonable expenses of the Administrative
Agent and the Lenders required hereunder or under any other Credit Document to
be paid on or prior to the Closing Date (including reasonable fees and expenses
of counsel) in connection with this Agreement and the other Credit Documents.
     (k) The Administrative Agent shall have received copies of the draft
management prepared annual financial statements (10-K) of the Borrower and its
Subsidiaries, as of the Closing Date, and a

54



--------------------------------------------------------------------------------



 



certificate from a Financial Officer of the Borrower certifying that such
financial statements, when finalized and delivered by the Borrower pursuant to
Section 6.1(b), shall be substantially and materially in the same form of the
draft management prepared annual financial statements delivered pursuant to this
Section 4.1(m) (other than updated for disclosures relating to recent equity
contributions and acquisitions).
     (l) The Administrative Agent shall have received evidence, in form and
substance satisfactory to it, that the Borrower shall have consummated the
private placement of equity of the Borrower in the amount of $60,000,000
announced by the Borrower on or about March 22, 2011 (the “March Private
Placement”) and shall have cash and Cash Equivalents on hand in excess of
$90,000,000.
     (m) The Administrative Agent shall have received a draft of the amendment
to the 8-K intended to be filed on or about March 31, 2011, showing on a Pro
Forma Basis the consummation of the acquisition of Choice Environmental
Services, Inc. and the related Equity Issuance, all as if such events had
occurred on such date (the “Pro Forma Balance Sheet”), all of which shall be in
form and substance satisfactory to the Administrative Agent.
     (n) The Administrative Agent shall have received evidence in form and
substance satisfactory to it that all of the requirements of Section 6.7 have
been satisfied, including receipt of certificates of insurance evidencing the
insurance coverages described on Schedule 5.16 and naming the Administrative
Agent as loss payee or additional insured, as its interests may appear.
     (o) The Administrative Agent shall have received an Account Designation
Letter, together with written instructions from an Authorized Officer of the
Borrower, including wire transfer information, directing the payment of the
proceeds of the initial Loans to be made hereunder.
     (p) Each of the Administrative Agent and each Lender shall have received
such other documents, certificates, opinions and instruments in connection with
the transactions contemplated hereby as it shall have reasonably requested.
     4.2 Conditions of All Borrowings. The obligation of each Lender to make any
Loans hereunder, including the initial Loans (but excluding Loans made for the
purpose of repaying Refunded Swingline Loans pursuant to Section 2.2(e) or for
the purposes of paying unpaid Reimbursement Obligations pursuant to
Section 3.5), and the obligation of the Issuing Lender to issue any Letters of
Credit hereunder, is subject to the satisfaction of the following conditions
precedent on the relevant Borrowing Date or date of issuance:
     (a) The Administrative Agent shall have received a Notice of Borrowing in
accordance with Section 2.2(b), or (together with the Swingline Lender) a Notice
of Swingline Borrowing in accordance with Section 2.2(d) or (together with the
Issuing Lender) a Letter of Credit Notice in accordance with Section 3.2, as
applicable;
     (b) Each of the representations and warranties contained in Article 4.2 and
in the other Credit Documents qualified as to materiality shall be true and
correct and those not so qualified shall be true and correct in all material
respects, in each case as of such Borrowing Date (including the Closing Date, in
the case of the initial Loans made hereunder) or date of issuance of a Letter of
Credit with the same effect as if made on and as of such date, both immediately
before and after giving effect to the Loans to be made or Letter of Credit to be
issued on such date (except to the extent any such representation or warranty is
expressly stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct as of such date);

55



--------------------------------------------------------------------------------



 



     (c) No Default or Event of Default shall have occurred and be continuing on
such date, both immediately before and after giving effect to the Loans to be
made or Letter of Credit to be issued on such date; and
     (d) The Borrower shall have satisfied the conditions precedent set forth on
Schedule 4.2 hereof to the reasonable satisfaction of the Administrative Agent,
or such conditions precedent shall have been waived by the Administrative Agent,
prior to any Loan or the issuance of any Letter of Credit that, after giving
effect thereto, would cause the Aggregate Credit Exposure to exceed $32,500,000.
Each giving of a Notice of Borrowing, a Notice of Swingline Borrowing or a
Letter of Credit Notice, and the consummation of each Borrowing or issuance of a
Letter of Credit, shall be deemed to constitute a representation by the Borrower
that the statements contained in Sections 4.2(b) and 4.2(c) are true, both as of
the date of such notice or request and as of the relevant Borrowing Date or date
of issuance.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Administrative Agent, the Issuing Lender and the Lenders to
enter into this Agreement and to induce the Lenders to extend the credit
contemplated hereby and the Issuing Lender to issue Letters of Credit, the
Borrower represents and warrants to the Administrative Agent, the Issuing Lender
and the Lenders as follows:
     5.1 Corporate Organization and Power. Each Credit Party (a) (i) is a
corporation or a limited liability company duly organized or formed, and
(ii) validly existing and in good standing under the laws of the jurisdiction of
its incorporation or formation, as the case may be, except in the case of this
clause (ii) as to any Subsidiary that is not a Material Subsidiary, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; (b) is duly qualified or licensed to do business and is in good
standing in every other jurisdiction where the nature of its business or its
properties makes such qualification or licensing necessary (except where the
failure to be so qualified or licensed could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect); (c) has full
corporate or limited liability company power and authority to execute, deliver
and perform the Credit Documents to which it is or will be a party, to own and
hold its property and to engage in its business as presently conducted, and
(d) has all governmental licenses, permits, franchises, certificates,
inspections, authorizations, consents and approvals required to carry on its
business as it is now being conducted (except where the failure to have such
governmental authorization could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect).
     5.2 Corporate Authority: No Conflict With Other Instruments or Law. The
execution, delivery and performance of this Agreement and the other Credit
Documents and the consummation of the transactions contemplated hereby and
thereby (a) are within the corporate or limited liability company power and
authority of each Credit Party (to the extent such Credit Party is a party
thereto), (b) have been duly authorized by all necessary corporate or limited
liability company action on the part of each Credit Party, (c) do not and will
not violate any provision of, or result in a breach of or default under, or
require the waiver (not already obtained) of any provision of or the consent
(not already given) of any Person under the terms of (i) any Credit Party’s
articles or certificate of incorporation or formation, its bylaws or operating
agreement, or other applicable formation or organizational documents, or
(ii) any indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument to which any Credit Party is a party or by which it is
bound or to which any of its properties are subject (other than, in the case of
this clause (ii), that could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect), (d) will not violate or constitute
a default under any Requirement of Law, and

56



--------------------------------------------------------------------------------



 



(e) will not result in the creation, imposition, or acceleration of any
indebtedness or tax or any Lien that is not a Permitted Lien of any nature upon,
or with respect to, any Credit Party or any of their properties.
     5.3 Due Execution and Delivery. This Agreement and the other Credit
Documents to which any Credit Party is a party have been duly executed and
delivered by such Credit Party.
     5.4 Enforceability. This Agreement and the other Credit Documents to which
any Credit Party is a party constitute the legal, valid and binding obligations
of such Credit Party, enforceable against such Credit Party in accordance with
their terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws, statutes or rules of general
application affecting the enforcement of creditor’s rights or general principles
of equity.
     5.5 Governmental Approval. The execution, delivery and performance by the
Credit Parties of this Agreement and the other Credit Documents to which any
such Credit Party is a party and the transactions contemplated hereby and
thereby do not require any authorization, exemption, consent or approval of,
notice to, or declaration or filing with, any Governmental Authority other than
those obtained on or before the Closing Date (other than those, if not obtained,
that could not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect).
     5.6 Margin Stock. No Credit Party is engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System). The execution,
delivery and performance of this Agreement and the use of the proceeds of the
Loan or any extension of credit hereunder, do not and will not constitute a
violation of such Regulations.
     5.7 Investment Company. No Credit Party is an “investment company” or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
     5.8 Taxes. No Credit Party is delinquent in the payment of any taxes that
have been levied or assessed by any Governmental Authority against it or its
assets unless (a) such tax is being contested in good faith by proper
proceedings and adequate reserves satisfactory to the Administrative Agent have
been established and maintained with respect thereto or (b) such delinquency
could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. Each Credit Party has timely filed all tax returns that
are required by law to be filed, and has paid all taxes shown on said returns to
be payable by such Credit Party and all other assessments or fees levied upon it
or upon its properties to the extent that such taxes, assessments or fees have
become due, and if not due, such taxes have been adequately provided for and
sufficient reserves therefor established on its books of account, in each case
other than could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. Such returns accurately reflect in all
material respects all liability for taxes of the Credit Parties for the periods
covered thereby. No controversy in respect of any Credit Party’s income taxes is
pending or, to the Knowledge of the Borrower, threatened, that could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
     5.9 Litigation. Except as set forth on Schedule 5.9, there is no judgment,
injunction or similar order or decree which, and no action, suit, claim,
investigation or proceeding pending or, to the Knowledge of the Borrower,
threatened against or affecting any Credit Party before any court, commission,
panel, board, bureau, arbitrator or any Governmental Authority which (in any one
case or in the aggregate, if determined adversely to the interests of the
applicable Credit Party), (a) is reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect, or (b) affects the validity or
enforceability of this Agreement or any of the other Credit Documents.

57



--------------------------------------------------------------------------------



 



     5.10 Financial Statements; Solvency.
     (a) The Borrower has delivered to the Administrative Agent and the Lenders
the management prepared unaudited consolidated balance sheets of the Borrower
and its Subsidiaries as of December 31, 2010 with the related statements of
income, cash flows and stockholders’ equity for the fiscal years then ended.
Such financial statements have been prepared in accordance with GAAP (subject,
with respect to the unaudited financial statements, to the absence of notes
required by GAAP and to normal year-end adjustments) contain no material
misstatement or omission and fairly present the financial position, assets and
liabilities of the Borrower and its Subsidiaries for the respective periods then
ended.
     (b) The Borrower and its Subsidiaries, taken as a whole, are Solvent.
     (c) Set forth on Schedule 5.10(c) is a list of all note receivables of the
Borrower and its Subsidiaries, including all notes from franchisees and former
franchisee receivables (each indicated as such), outstanding as of the Closing
Date, and including the outstanding balance of each such note receivable.
     (d) Neither (i) the board of directors of any Credit Party, a committee
thereof or an authorized officer of any Credit Party has concluded that any
financial statement previously furnished to the Administrative Agent pursuant to
or in connection with this Agreement should no longer be relied upon because of
an error, nor (ii) has any Credit Party been advised by its auditors that a
previously issued audit report or interim review cannot be relied on.
     (e) The Pro Forma Balance Sheet reflects adjustments made on a Pro Forma
Basis to give effect to the consummation of the acquisition of Choice
Environmental Services, Inc. and the related Equity Issuance, all as if such
events had occurred on the date as of which the Pro Forma Balance Sheet is
prepared. The Pro Forma Balance Sheet has been prepared based on stated and
noted (where material) assumptions made in good faith and having a reasonable
basis set forth therein, and presents fairly in all material respects the
consolidated financial condition of the Borrower and its Subsidiaries on an
unaudited Pro Forma Basis as of the date set forth therein after giving effect
to the consummation of the transactions described above.
     (f) The Borrower has prepared, and has heretofore furnished to the
Administrative Agent a copy of, budgeted consolidated balance sheets and
statements of income and cash flows of the Borrower and its Subsidiaries,
consisting of balance sheets and statements of income and cash flows prepared by
the Borrower through fiscal year 2011, on a quarterly basis (the “Projections”).
In the good faith opinion of management of the Borrower, the assumptions used in
the preparation of the Projections were fair, complete and reasonable when made
and continue to be fair, complete and reasonable as of the date hereof. The
Projections have been prepared in good faith by the executive and financial
personnel of the Borrower, are complete and represent a reasonable estimate of
the future performance and financial condition of the Borrower and its
Subsidiaries, subject to the uncertainties and approximations inherent in any
projections.
     5.11 No Material Adverse Effect. There has been no Material Adverse Effect
since December 31, 2009 other than what previously has been disclosed in writing
to the Administrative Agent prior to the Closing Date, and there exists no
event, condition or state of facts that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     5.12 Compliance with Laws. To the Knowledge of the Borrower, each Credit
Party has timely filed all material reports, documents and other materials
required to be filed by it under all applicable

58



--------------------------------------------------------------------------------



 



Requirements of Law with any Governmental Authority, has retained all material
records and documents required to be retained by it under all applicable
Requirements of Law, and is otherwise in compliance with all applicable
Requirements of Law in respect of the conduct of its business and the ownership
and operation of its properties, except in each case to the extent that the
failure to comply therewith, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
     5.13 Environmental Compliance. Except as set forth on Schedule 5.13, to the
best Knowledge of the Borrower:
     (a) Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) no Hazardous Material is or has
been generated, used, released, treated, disposed of or stored, or otherwise
located, in, on or under any property owned, leased or operated by a Credit
Party or any portion thereof except in commercially reasonable quantities as a
consumer and generator thereof subject to compliance with applicable laws, and
no part of the property owned, leased or operated by a Credit Party (now or in
the past), including without limitation the soil and groundwater located thereon
and thereunder, has been contaminated by any Hazardous Material; (ii) no
improvements on the property owned, leased or operated by a Credit Party contain
any asbestos or substances containing asbestos; and (iii) none of the property
owned, leased or operated by a Credit Party has been the subject of any remedial
action pursuant to any Environmental Law.
     (b) None of the property currently owned, leased or operated by a Credit
Party has, pursuant to any Environmental Law, been placed on the “National
Priorities List” or “CERCLIS List” (or any similar federal, state or local list)
listing sites with environmental contamination, or, except as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, has any property previously (but not currently) owned, leased or
operated by a Credit Party been so placed.
     (c) There are no underground storage tanks situated on the property owned,
leased or operated by any Credit Party, except as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
     (d) Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, all activities and operations of each
Credit Party meet all requirements of all applicable Environmental Laws, no
Credit Party has violated any Environmental Law in the past, and none of the
property owned, leased or operated by a Credit Party has ever been the site of a
violation of any Environmental Law.
     (e) Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no Credit Party has sent a Hazardous
Material to a site which, pursuant to any Environmental Law, (i) has been placed
on the “National Priorities List” or “CERCLIS List” (or any similar federal,
state or local list) listing sites with environmental contamination, or (ii) is
subject to, or the source of, a claim, an administrative order or other request
by any Governmental Authority to take “response,” “removal,” “corrective” or
“remedial” action, as defined in any Environmental Law, or pay for or contribute
to the costs of cleaning up the site.
     (f) Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no Credit Party is involved in any
suit or proceeding and has not received any notice from any Governmental
Authority or other third party with respect to a release or threat of release of
any Hazardous Material, or violation or alleged violation of any Environmental
Law, and has not received notice of any claim from any person or entity relating
to property damage or to personal injuries from exposure to any Hazardous
Material.

59



--------------------------------------------------------------------------------



 



     (g) Each Credit Party has timely filed all material reports required to be
filed, has acquired all material necessary certificates, approvals and permits,
and has generated and maintained all material documentation and records required
under all Environmental Laws.
     5.14 Ownership of Properties. Each Credit Party (i) has good and marketable
title to all real property owned respectively by it, (ii) holds interests as
lessee under valid leases in full force and effect with respect to all material
leased real and personal property used in connection with its business, and
(iii) has good title to all of its other material properties and assets
reflected in the financial statements referred to in Section 5.10 (except as
sold or otherwise disposed of since the date thereof in the ordinary course of
business or otherwise permitted hereunder), in each case free and clear of all
Liens other than Permitted Liens. Schedule 5.14 lists, as of the Closing Date,
all Realty of the Credit Parties, indicating in each case the identity of the
landlord, the address of the property, the nature of the use of the premises and
whether such interest is a leasehold or fee ownership interest.
     5.15 Intellectual Property. Each Credit Party owns, or has the legal right
to use, all Intellectual Property necessary for it to conduct its business as
currently conducted. Schedule 5.15 lists, as of the Closing Date, all registered
Intellectual Property owned by any Credit Party. No claim has been asserted in
writing or is pending by any Person challenging or questioning the use of any
such Intellectual Property or the validity or effectiveness of any such
Intellectual Property that could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and to the Knowledge of the
Borrower, the use of such Intellectual Property by the Credit Parties does not
infringe on the known rights of any Person.
     5.16 Insurance. Schedule 5.16 sets forth, as of the Closing Date, an
accurate and complete list and a brief description (including the insurer,
policy number, type of insurance, coverage limits, deductibles, expiration dates
and any special cancellation conditions) of all policies of property and
casualty, liability (including, but not limited to, product liability), business
interruption, workers’ compensation, keyman life insurance, and other forms of
insurance owned or held by the Credit Parties or pursuant to which any of their
respective assets are insured. The assets, properties and business of the Credit
Parties are insured against such hazards and liabilities, under such coverages
and in such amounts, as are customarily maintained by prudent companies
similarly situated and under policies issued by insurers of recognized
responsibility.
     5.17 ERISA.
     (a) Each Credit Party and its ERISA Affiliates is in compliance with the
applicable provisions of ERISA, and each Plan is and has been administered in
compliance with all applicable Requirements of Law, including, without
limitation, the applicable provisions of ERISA and the Code, in each case except
where the failure so to comply, individually or in the aggregate, could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. No ERISA Event that could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect (i) has occurred
within the five-year period prior to the Closing Date, (ii) has occurred and is
continuing, or (iii) to the Knowledge of the Borrower, is reasonably expected to
occur with respect to any Plan. Except as could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, no Plan has
any Unfunded Pension Liability as of the most recent annual valuation date
applicable thereto, and no Credit Party or any of its ERISA Affiliates has
engaged in a transaction that could be subject to Section 4069 or 4212(c) of
ERISA.
     (b) Except as could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, no Credit Party or any of its ERISA
Affiliates has any outstanding liability on account of a complete or partial
withdrawal from any Multiemployer Plan, and no Credit Party or any of

60



--------------------------------------------------------------------------------



 



its ERISA Affiliates would become subject to any liability under ERISA if any
such Credit Party or ERISA Affiliate were to withdraw completely from all
Multiemployer Plans as of the most recent valuation date. No Multiemployer Plan
is in “reorganization” or is “insolvent” within the meaning of such terms under
ERISA.
     5.18 Full Disclosure. All information heretofore furnished to the
Administrative Agent and the Lenders by each of the Credit Parties for purposes
of or in connection with this Agreement or any transaction contemplated hereby
is, and all such information hereafter furnished to the Administrative Agent and
the Lenders by each of the Credit Parties will be, true, accurate and complete
in every material respect or based on reasonable estimates on the date as of
which such information is stated or certified. Each of the Credit Parties has
disclosed to the Administrative Agent in writing any and all facts which
materially and adversely affect or may materially and adversely affect (to the
extent any Credit Party can now reasonably foresee), the business, operations or
condition, financial or otherwise, of each of the Credit Parties, or the ability
of each Credit Party to perform its obligations under this Agreement or any of
the other Credit Documents.
     5.19 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.
     5.20 Subsidiaries. Schedule 5.20 sets forth, as of the Closing Date,
(i) all of the Subsidiaries of the Borrower and (ii) as to each Subsidiary,
(x) the number of shares, units or other interests of each class of Capital
Stock outstanding, and the number and effect, if exercised, of all outstanding
options, warrants, rights of conversion or purchase and similar rights and
(y) the direct holders of all such Capital Stock and the number of shares,
units, interests, options, warrants or other purchase rights held by each. All
outstanding shares of Capital Stock of the Borrower and each of its Subsidiaries
are duly and validly issued, fully paid and nonassessable. Except for the shares
of Capital Stock and the other equity arrangements expressly indicated on
Schedule 5.20, as of the Closing Date there are no shares of Capital Stock,
warrants, rights, options or other equity securities, or other Capital Stock of
any Credit Party (other than the Borrower) outstanding or reserved for any
purpose.
     5.21 Security Documents.
     (a) The provisions of each of the Security Documents other than the
Mortgages (whether executed and delivered prior to or on the Closing Date or
thereafter) are and will be effective to create in favor of the Administrative
Agent, for its benefit and the benefit of the Lenders, a valid and enforceable
security interest in and Lien upon all right, title and interest of each Credit
Party that is a party thereto in and to the Collateral purported to be pledged
by it thereunder and described therein, and upon (i) the initial extension of
credit hereunder, (ii) the filing of appropriately completed Uniform Commercial
Code financing statements and continuations thereof in the jurisdictions
specified therein, (iii) the filing of appropriately completed short-form
assignments in the U.S. Patent and Trademark Office and the U.S. Copyright
Office, as applicable, and (iv) the possession by the Administrative Agent of
any certificates evidencing the securities pledged thereby, duly endorsed or
accompanies by duly executed stock powers, such security interest and Lien shall
constitute a fully perfected and first priority security interest in and Lien
upon such right, title and interest of the applicable Credit Party in and to
such Collateral, to the extent that such security interest and Lien can be
perfected by such filings, actions and possession subject only to Permitted
Liens.
     (b) The provisions of each Mortgage (whether executed and delivered prior
to or on the Closing Date or thereafter) are and will be effective to create in
favor of the Administrative Agent, for its benefit and the benefit of the
Lenders, a valid and enforceable security interest in and Lien upon all right,
title and interest of each Credit Party that is a party thereto in and to the
mortgaged premises described

61



--------------------------------------------------------------------------------



 



therein, and upon (i) the initial extension of credit hereunder and (ii) the
filing of the Mortgage in the applicable real property recording office, such
security interest and Lien shall constitute a fully perfected and first priority
security interest in and Lien upon such right, title and interest of such Credit
Party in and to such mortgaged premises, in each case prior and superior to the
rights of any other Person and subject only to Permitted Liens.
     5.22 Labor Relations. No Credit Party is engaged in any unfair labor
practice within the meaning of the National Labor Relations Act of 1947, as
amended. As of the Closing Date, there is (i) no unfair labor practice complaint
before the National Labor Relations Board, or grievance or arbitration
proceeding arising out of or under any collective bargaining agreement, pending
or, to the Knowledge of the Borrower, threatened, against any Credit Party,
(ii) no strike, lock-out, slowdown, stoppage, walkout or other labor dispute
pending or, to the Knowledge of the Borrower, threatened, against any Credit
Party, and (iii) to the Knowledge of the Borrower, no petition for certification
or union election or union organizing activities taking place with respect to
any Credit Party. As of the Closing Date, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of any Credit Party.
     5.23 No Burdensome Restrictions. No Credit Party is a party to any written
agreement or instrument or subject to any other obligations or any charter or
corporate restriction or any provision of any applicable Requirement of Law
that, individually or in the aggregate, could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
     5.24 OFAC; Anti-Terrorism Laws.
     (a) No Credit Party or any Affiliate of any Credit Party (i) is a
Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned Countries,
or (iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.
     (b) Neither the making of the Loans hereunder nor the use of the proceeds
thereof will violate the PATRIOT Act, the Trading with the Enemy Act, as
amended, or any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto. The Credit Parties are in
compliance in all material respects with the PATRIOT Act.
     5.25 Material Contracts. Except as set forth on Schedule 5.25 and, to the
extent applicable, Section 6.18, as of the Closing Date and after giving effect
to the transactions contemplated hereby, (i) each Material Contract is in full
force and effect and is enforceable by each Credit Party that is a party thereto
in accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally, by general or equitable principles or by
principles of good faith and fair dealing, and (ii) no Credit Party or, to the
Knowledge of the Borrower, any other party thereto is in breach of or default
under any Material Contract in any material respect or has given notice of
termination or cancellation of any Material Contract.
ARTICLE VI
AFFIRMATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and

62



--------------------------------------------------------------------------------



 



interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder:
     6.1 Financial Statements. The Borrower will deliver to the Administrative
Agent and to each Lender:
     (a) Within forty-five (45) days (or, if earlier and if applicable to the
Borrower, the quarterly report deadline under the Exchange Act rules and
regulations) after the close of each of the first three fiscal quarters of each
fiscal year of the Borrower, beginning with the fiscal quarter ending March 31,
2011, a consolidated balance sheet (and consolidating balance sheet schedule) of
the Borrower and its Subsidiaries, on a consolidated basis, as of the close of
such fiscal quarter, and consolidated statements of income and cash flows (and
consolidating income statement schedule) for the Borrower and its Subsidiaries,
on a consolidated basis, for the fiscal quarter then ended and for that portion
of the fiscal year then ended, all in reasonable detail setting forth in
comparative form the corresponding figures for the preceding fiscal year, all
prepared in accordance with GAAP applied on a basis consistent with that of the
preceding period or containing disclosure of the effect on the financial
position or results of operation of any change in the application of accounting
principles and practices during the period, subject only to audit and year-end
adjustments, and certified by the Borrower’s chief executive officer or chief
financial officer to be true and accurate; provided that the financial
statements required to be delivered pursuant to this Section 6.1(a) may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the such information has been posted on the
Borrower’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower;
     (b) Within one hundred twenty (120) days (or, if earlier and if applicable
to the Borrower, the quarterly report deadline under the Exchange Act rules and
regulations) after the close of each fiscal year of the Borrower, beginning with
the fiscal year ending December 31, 2010, an audited consolidated balance sheet
(and unaudited consolidating balance sheet schedule) of the Borrower and its
Subsidiaries, on a consolidated basis, as of the close of such fiscal year, and
audited consolidated statements of income and cash flows (and unaudited
consolidating income statement schedule) for the Borrower and its Subsidiaries,
on a consolidated basis, for the fiscal year then ended, including the notes to
each, all in reasonable detail setting forth in comparative form the
corresponding figures for the preceding fiscal year, each prepared by an
independent certified public accountant reasonably acceptable to the
Administrative Agent, in accordance with GAAP applied on a basis consistent with
that of the preceding year or containing disclosure of the effect on the
financial position or results of operation of any change in the application of
accounting principles and practices during the year, and each accompanied by a
report thereon by such certified public accountant containing an opinion that is
not qualified with respect to scope limitations imposed by the Borrower or any
of its Subsidiaries or with respect to accounting principles followed by such
the Borrower or its Subsidiaries not in accordance with GAAP; provided that the
financial statements required to be delivered pursuant to this Section 6.1(b)
may be delivered electronically and, if so delivered, shall be deemed to have
been delivered on the date on which the such information has been posted on the
Borrower’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower; and
     (c) Concurrently with the delivery of the financial statements described in
subsections (a) and (b) above, a Compliance Certificate with respect to the
period covered by the financial statements being delivered thereunder together
with a Covenant Compliance Worksheet reflecting the computation of the financial
covenants set forth in Article VII as of the last day of the period covered by
such financial statements, executed by the chief executive officer or chief
financial officer of the Borrower.

63



--------------------------------------------------------------------------------



 



     6.2 Other Business and Financial Information. The Borrower will deliver to
the Administrative Agent and each Lender:
     (a) promptly after a Responsible Officer’s learning thereof, (i) the
commencement of any material litigation affecting the Borrower or any of its
Subsidiaries, or any of their respective assets, whether or not the claim is
considered by the Borrower or any of its Subsidiaries, as applicable, to be
covered by insurance, and (ii) the institution of any material administrative
proceeding, that in the case of either clause (i) or (ii), would be reasonably
likely to have, individually or in the aggregate, a Material Adverse Effect if
decided adversely to the Borrower or its Subsidiaries;
     (b) As soon as available, but in any event no later than 90 days following
the commencement of each fiscal year, beginning with the 2011 fiscal year, a
consolidated operating budget for the Borrower and its Subsidiaries for such
fiscal year (prepared on a quarterly basis), consisting of a consolidated
balance sheet and consolidated statements of income and cash flows, together
with a certificate of a Financial Officer of the Borrower to the effect that
such budget has been prepared in good faith and is a reasonable estimate of the
financial position and results of operations of the Borrower and its
Subsidiaries for the period covered thereby; and as soon as available from time
to time thereafter, any modifications or revisions to or restatements of such
budget;
     (c) Promptly upon receipt thereof, a copy of the final “management letter”
submitted to any Credit Party by its certified public accountants in connection
with each annual, interim or special audit, and promptly upon completion
thereof, any response reports from such Credit Party in respect thereof;
     (d) immediately after a Responsible Officer’s learning thereof, the
occurrence of any Casualty Event in excess of $1,000,000;
     (e) at least 10 days prior thereto, the relocation of the chief executive
office or corporate headquarters of the Borrower;
     (f) promptly after a Responsible Officer’s learning thereof, any labor
dispute to which the Borrower or any of its Subsidiaries, may become a party, or
any strike or walkout relating to any of their plants or other facilities, in
either case that is reasonably likely to have, individually or in the aggregate,
a Material Adverse Effect, and the expiration of any material labor contract to
which the Borrower or any of its Subsidiaries, is a party or by which any of
them is bound;
     (g) promptly after the occurrence thereof, any default by any obligor under
any note or other evidence of Indebtedness payable to the Borrower or any of its
Subsidiaries, exceeding $1,000,000;
     (h) promptly after the rendition thereof, any judgment in an amount
exceeding $1,000,000 rendered against the Borrower or any of its Subsidiaries;
     (i) promptly after a Responsible Officer’s learning thereof, with respect
to the Borrower or any of its Subsidiaries, taken as a whole, any material
(i) Environmental Liability, (ii) pending or threatened in writing judicial or
administrative proceeding arising from or in any way associated with any
Environmental Law, (iii) written notice from any Governmental Authority, or by
any other Person, of possible or alleged noncompliance with or liability under
any Environmental Law and any investigations concerning any violation of any
Environmental Law, (iv) judgment, decree, order or written agreement with a
Governmental Authority or other entity arising from or in any way associated
with any Environmental Law, in each case at, on, in, under or in any way
affecting the Realty and all facts, events, or conditions that could lead to any
of the foregoing;

64



--------------------------------------------------------------------------------



 



     (j) promptly after a Responsible Officer’s learning thereof, the occurrence
of any ERISA Event resulting in a liability in excess of $500,000, together with
(x) a written statement of a Responsible Officer of the Borrower specifying the
details of such ERISA Event and the action that the applicable Credit Party has
taken and proposes to take with respect thereto, (y) a copy of any notice with
respect to such ERISA Event that may be required to be filed with the PBGC and
(z) a copy of any notice delivered by the PBGC to any Credit Party or an ERISA
Affiliate with respect to such ERISA Event; and
     (k) promptly after a Responsible Officer’s learning thereof , the
occurrence of any material default under, or any proposed or threatened in
writing termination or cancellation of, any Material Contract or other material
contract or agreement to which any Credit Party is a party, the default under or
termination or cancellation of which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect;
     (l) Promptly upon the sending, filing or receipt thereof, copies of (i) all
financial statements, reports, notices and proxy statements that the Borrower
shall send or make available generally to its shareholders, (ii) all regular,
periodic and special reports, registration statements and prospectuses (other
than on Form S-8) that any Credit Party shall render to or file with the
Securities and Exchange Commission, the National Association of Securities
Dealers, Inc. or any national securities exchange, and (iii) all press releases
and other statements made available generally by any Credit Party to the public
concerning material developments in the business of the Credit Parties; provided
that the items required to be delivered pursuant to this Section may be
delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date on which the such information has been posted on the
Borrower’s website on the Internet at http://www.swisherhygiene.com, at
www.sec.gov/edgar/searchedgar/webusers.htm or at another website identified in a
written notice to the Administrative Agent by the Borrower;
     (m) promptly, but in any event within five Business Days after the Borrower
becomes aware of the occurrence of any Default or Event of Default.
     (n) any other matter or event that has, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, together with
a written statement of a Responsible Officer of the Borrower setting forth the
nature and period of existence thereof and the action that the affected Credit
Parties have taken and propose to take with respect thereto; and
     (o) as promptly as reasonably possible, such other information about the
business, condition (financial or otherwise), operations or properties of any
Credit Party as the Administrative Agent or any Lender may from time to time
reasonably request.
     6.3 Existence; Franchises; Maintenance of Properties. The Borrower will,
and will cause each of its Subsidiaries to, (i) except as expressly permitted
otherwise by Section 8.1, maintain and preserve in full force and effect its
legal existence, its good standing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, (except in the case of the good
standing of any Subsidiary that is not a Material Subsidiary, as could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect), and its qualification to do business in every other
jurisdiction where the nature of its business or its properties makes such
qualification necessary (except where the failure to be so qualified or licensed
would not have, individually or in the aggregate, a Material Adverse Effect),
(ii) obtain, maintain and preserve in full force and effect all other rights,
franchises, licenses, permits, certifications, approvals and authorizations
required by Governmental Authorities and necessary to the ownership, occupation
or use of its properties or the conduct of its business, except to the extent
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and (iii) keep all material
properties that are material to the Borrower and its Subsidiaries,

65



--------------------------------------------------------------------------------



 



taken as a whole, in good working order and condition (normal wear and tear and
damage by casualty excepted) and from time to time make all necessary repairs to
and renewals and replacements of such properties, except to the extent that any
of such properties are obsolete or are being replaced or, in the good faith
judgment of the Borrower, are no longer useful or desirable in the conduct of
the business of the Credit Parties.
     6.4 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply in all respects with all Requirements of Law applicable
in respect of the conduct of its business and the ownership and operation of its
properties, except to the extent the failure so to comply could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.
     6.5 Payment of Obligations. The Borrower will, and will cause each of its
Subsidiaries to, (i) pay, discharge or otherwise satisfy at or before maturity
all liabilities and obligations as and when due (subject to any applicable
subordination, grace and notice provisions), except to the extent failure to do
so could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, and (ii) pay and discharge all taxes, assessments and
governmental charges or levies imposed upon it, upon its income or profits or
upon any of its properties, prior to the date on which penalties would attach
thereto, and all lawful claims that, in the case of any such tax, assessment,
charge, levy or claims, if unpaid, would become a Lien (other than a Permitted
Lien) upon any of the properties of any Credit Party; provided, however, that no
Credit Party shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings and as to
which such Credit Party is maintaining adequate reserves with respect thereto in
accordance with GAAP.
     6.6 Maintenance of Books and Records; Inspection. The Borrower will, and
will cause each of its Subsidiaries to, (i) maintain adequate books, accounts
and records, in which full, true and correct entries shall be made of all
financial transactions in relation to its business and properties, and prepare
all financial statements required under this Agreement, in each case in
accordance with GAAP and in compliance with the requirements of any Governmental
Authority having jurisdiction over it, and (ii) permit employees or agents of
the Administrative Agent or any Lender to visit and inspect its properties and
examine or audit its books, records, working papers and accounts and make copies
and memoranda of them, and to discuss its affairs, finances and accounts with
its officers and directors and, upon notice to the Borrower, the independent
public accountants of the Borrower and its Subsidiaries (and by this provision
the Borrower authorizes such accountants to discuss the finances and affairs of
the Borrower and its Subsidiaries), all at such times and from time to time,
upon reasonable notice and during business hours, as may be reasonably
requested.
     6.7 Insurance.
     (a) The Borrower will, and will cause each of its Subsidiaries to,
(i) maintain with financially sound and reputable insurance companies insurance
with respect to its assets, properties and business, against such hazards and
liabilities, of such types and in such amounts, as is customarily maintained by
companies in the same or similar businesses similarly situated, and (ii) deliver
certificates of such insurance to the Administrative Agent with standard loss
payable endorsements naming the Administrative Agent as loss payee (on property
and casualty policies) and additional insured (on liability policies) as its
interests may appear. Each such policy of insurance shall contain a clause
requiring the insurer to give not less than 30 days’ prior written notice to the
Administrative Agent before any cancellation of the policies for any reason
whatsoever (other than non-payment of premium, which notice shall be given not
less than 10 days prior to cancellation therefor) and shall provide that any
loss shall be payable in accordance with the terms thereof notwithstanding any
act of any Credit Party that might result in the forfeiture of such insurance.

66



--------------------------------------------------------------------------------



 



     (b) The Borrower will, and will cause each of its Subsidiaries to, direct
all insurers under policies of property and casualty insurance on the Collateral
to pay all proceeds payable thereunder directly to the Administrative Agent
(other than in respect of any Casualty Event, the Net Cash Proceeds of which are
less than $1,000,000). The Administrative Agent shall hold all such proceeds for
the account of the Credit Parties. So long as no Event of Default has occurred
and is continuing, and subject to Section 2.6(c), the Administrative Agent
shall, at the Borrower’s request, disburse such proceeds as payment for the
purpose of replacing or repairing destroyed or damaged assets, as and when
required to be paid and upon presentation of evidence satisfactory to the
Administrative Agent of such required payments and such other documents as the
Administrative Agent may reasonably request. As and to the extent required by
Section 2.6(c), and upon and during the continuance of an Event of Default, the
Administrative Agent shall apply such proceeds as a prepayment of the Loans in
the order and manner provided in Section 2.6(e).
     6.8 Name Change. The Borrower shall notify the Administrative Agent at
least fifteen (15) days prior to the effective date of any change of its name or
the name of any of its Subsidiaries, and prior to such effective date, the
Borrower or such Person shall have executed any required amended or new UCC
financing statements and other documents necessary to maintain and continue the
perfected security interests of the Administrative Agent, for the benefit of the
Lenders, in all of its collateral and shall have taken such other actions and
executed such documents as the Administrative Agent shall reasonably require.
     6.9 Permitted Acquisitions. In addition to the requirements contained in
the definition of Permitted Acquisition and in the other applicable terms and
conditions of this Agreement, the Borrower shall, with respect to any Permitted
Acquisition, comply with, and cause each other applicable Credit Party to comply
with, the following covenants:
     (a) Not less than seven Business Days prior to the consummation of any
Permitted Acquisition (or within 5 days of the end of each fiscal quarter, for
any Permitted Acquisition consummated in such quarter that included an
Acquisition Amount of less than $5,000,000 but more than $1,000,000), the
Borrower shall have delivered to the Administrative Agent the following
(provided that such deliveries shall not be required with respect to any
Acquisition that includes an Acquisition Amount of less than $1,000,000):
     (i) a certificate (which for quarterly reporting for Permitted Acquisitions
that include an Acquisition Amount of less than $5,000,000 but more than
$1,000,000, may be in summary form with all other such Permitted Acquisitions),
in form and substance reasonably satisfactory to the Administrative Agent,
executed by a Financial Officer of the Borrower setting forth the Acquisition
Amount (including a good faith calculation of any Contingent Purchase Price
Obligations) and further to the effect that, to the best of such Financial
Officer’s knowledge, (w) the consummation of such Permitted Acquisition will not
result (or has not resulted) in a violation of any provision of this Section 6.9
or any other provision of this Agreement, (x) the requirements set forth in
clause (vi) of the definition of “Permitted Acquisition” will be satisfied (with
such covenant calculations to be attached to the certificate using the Covenant
Compliance Worksheet), (y) the Borrower believes in good faith that it will
continue to comply with such financial covenants for a period of one year
following the date of the consummation of such Permitted Acquisition, and
(z) after giving effect to such Permitted Acquisition and any Borrowings in
connection therewith, the Borrower believes in good faith that it will have
sufficient availability under the Commitments to meet its ongoing working
capital requirements;
     (b) At the request of the Administrative Agent, the Borrower shall also
promptly provide the Administrative Agent and the other Lenders such additional
information regarding the Permitted

67



--------------------------------------------------------------------------------



 



Acquisition as reasonably requested by the Administrative Agent or any Lender,
including without limitation the following:
     (i) a reasonably detailed description of the material terms of such
Permitted Acquisition (including, without limitation, the purchase price and
method and structure of payment) and of each Person or business that is the
subject of such Permitted Acquisition (each, a “Target”);
     (ii) drafts of the final operative documents related to such Acquisition;
and
     (iii) audited historical financial statements of the Target for the two
most recent fiscal years available, prepared by a firm of independent certified
public accountants reasonably acceptable to the Administrative Agent, and (if
available) unaudited financial statements for any interim periods since the most
recent fiscal year-end, in each case, if available, and if not available, the
highest quality financial statements or financial data available to the
Borrower;
     (c) Upon the request of the Administrative Agent or any Lender, the
Borrower will deliver to the Administrative Agent or such Lender true and
correct copies of the fully executed acquisition agreement (including schedules
and exhibits thereto) and other material documents and closing papers delivered
in connection therewith.
     (d) The consummation of each Permitted Acquisition shall be deemed to be a
representation and warranty by the Borrower that (except as shall have been
approved in writing by the Required Lenders) all conditions thereto set forth in
this Section 6.9 and in the description furnished under Section 6.9(a)(i) have
been satisfied, that the same is permitted in accordance with the terms of this
Agreement, and that the matters certified to by the Financial Officer of the
Borrower in the certificate referred to in Section 6.9(a)(i) are, to the best of
such Financial Officer’s knowledge, true and correct in all material respects as
of the date such certificate is given, which representation and warranty shall
be deemed to be a representation and warranty as of the date thereof for all
purposes hereunder, including, without limitation, for purposes of Sections 4.2
and 9.1.
     6.10 Creation or Acquisition of Subsidiaries. Subject to the provisions of
Section 6.9, the Borrower may from time to time create or acquire new
Subsidiaries in connection with Permitted Acquisitions or otherwise, and the
Subsidiaries of the Borrower may create or acquire new Subsidiaries, provided
that:
     (a) Concurrently with (and in any event within 15 Business Days after) the
creation or direct or indirect acquisition by the Borrower thereof, (i) each
such new Subsidiary will execute and deliver to the Administrative Agent (A) a
joinder to the Guaranty, pursuant to which such new Subsidiary shall become a
guarantor thereunder and shall guarantee the payment in full of the Obligations
of the Borrower under this Agreement and the other Credit Documents, (B) a
joinder to the Security Agreement, pursuant to which such new Subsidiary shall
become a party thereto and shall grant to the Administrative Agent a first
priority Lien upon and security interest in its accounts receivable, inventory,
equipment, general intangibles and other personal property as Collateral for its
obligations under the Guaranty, subject only to Permitted Liens, and (C) unless
the Administrative Agent agrees otherwise in writing, a Mortgage with respect to
any owned or leased interests of such new Subsidiary in real property with a
value in excess of $1,000,000 and the Borrower will, or will cause the parent
Subsidiary that owns the Capital Stock of such new Subsidiary to, execute and
deliver to the Administrative Agent an amendment or supplement to the Security
Agreement pursuant to which all of the Capital Stock of such new Subsidiary
shall be pledged to the Administrative Agent, together with the certificates
evidencing such Capital Stock and undated stock powers duly executed in blank;

68



--------------------------------------------------------------------------------



 



     (b) Concurrently with (and in any event within 15 Business Days after) the
creation or acquisition of any new Subsidiary, the Borrower will deliver to the
Administrative Agent:
     (i) if such Subsidiary, after giving effect to any Permitted Acquisition
contemplated in connection with such Subsidiary, is reasonably expected to have
Consolidated EBITDA in excess of $5,000,000 for the following 12 months, a
written legal opinion of counsel to such Subsidiary addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, which shall cover such
matters relating to such Subsidiary and the creation or acquisition thereof
incident to the transactions contemplated by this Agreement and this
Section 6.10 and the other Credit Documents as set forth in the legal opinion of
counsel delivered to the Administrative Agent and the Lenders on the Closing
Date;
     (ii) (A) a copy of the certificate of incorporation (or other charter
documents) of such Subsidiary, certified as of a date that is reasonably
acceptable to the Administrative Agent by the applicable Governmental Authority
of the jurisdiction of incorporation or organization of such Subsidiary, (B) a
copy of the bylaws or similar organizational document of such Subsidiary,
certified on behalf of such Subsidiary as of a date that is reasonably
acceptable to the Administrative Agent by the corporate secretary or assistant
secretary of such Subsidiary, (C) an original certificate of good standing for
such Subsidiary issued by the applicable Governmental Authority of the
jurisdiction of incorporation or organization of such Subsidiary and (D) copies
of the resolutions of the board of directors and, if required, stockholders or
other equity owners of such Subsidiary authorizing the execution, delivery and
performance of the agreements, documents and instruments executed pursuant to
Section 6.10(a), certified on behalf of such Subsidiary by an Authorized Officer
of such Subsidiary, all in form and substance reasonably satisfactory to the
Administrative Agent;
     (iii) a report of Uniform Commercial Code financing statement, tax and
judgment lien searches performed against such Subsidiary in each jurisdiction in
which such Subsidiary is incorporated or organized and has a principal place of
business, which report shall show no Liens on its assets (other than Permitted
Liens);
     (iv) a certificate of the secretary or an assistant secretary of such
Subsidiary as to the incumbency and signature of the officers executing
agreements, documents and instruments executed pursuant to Section 6.10(a);
     (v) a certificate as to the solvency of such Subsidiary, addressed to the
Administrative Agent and the Lenders, dated as of the date of creation or
acquisition of such Subsidiary and in form and substance reasonably satisfactory
to the Administrative Agent;
     (vi) evidence satisfactory to the Administrative Agent that no Default or
Event of Default shall exist immediately before or after the creation or
acquisition of such Subsidiary or be caused thereby; and
     (vii) a certificate executed by an Authorized Officer of each of the
Borrower and such Subsidiary, which shall constitute a representation and
warranty by the Borrower and such Subsidiary as of the date of the creation or
acquisition of such Subsidiary that all conditions contained in this Agreement
to such creation or acquisition have been satisfied, in form and substance
reasonably satisfactory to the Administrative Agent;

69



--------------------------------------------------------------------------------



 



     (c) As promptly as reasonably possible, the Borrower and its Subsidiaries
will deliver any such other documents, certificates and opinions, in form and
substance reasonably satisfactory to the Administrative Agent, as the
Administrative Agent or the Required Lenders may reasonably request in
connection therewith and will take such other action as the Administrative Agent
may reasonably request to create in favor of the Administrative Agent, for the
benefit of the Lenders, a perfected security interest in the Collateral being
pledged pursuant to the documents described above; and
     (d) Notwithstanding the foregoing provisions of this Section 6.10, with
respect to any Foreign Subsidiary, (i) the Capital Stock of such Foreign
Subsidiary will not be required to be pledged to the extent (but only to the
extent) that (y) such Foreign Subsidiary is a Subsidiary of a Foreign Subsidiary
or (z) such pledge exceeds 65% of the voting Capital Stock of such Foreign
Subsidiary, unless and to the extent that the pledge of greater than 65% of the
voting Capital Stock of such Foreign Subsidiary would not cause any adverse tax
consequences to the Borrower, and (ii) such Foreign Subsidiary will not be
required to become a Subsidiary Guarantor if doing so would cause any adverse
tax consequences to the Borrower, determined by whether the execution of the
Guaranty by such Foreign Subsidiary would constitute an investment of earnings
in United States property under Section 956 (or any successor statute) of the
Code which would trigger an increase in the gross income of the Borrower
pursuant to Section 951 (or any successor provision) of the Code without
corresponding credits or other offsets.
     (e) Notwithstanding the foregoing, for any Subsidiary created for the sole
purpose of making a Permitted Acquisition and so long as such Subsidiary has no
assets, the Borrower shall not be required to comply with this Section 6.10
until the consummation of such Permitted Acquisition.
     6.11 Banking Relationship. The Borrower and each of its Subsidiaries shall
maintain a significant operating relationship with Wells Fargo during the period
for which any Loans or the Commitment is outstanding, including without
limitation, maintaining its primary depository account, cash management and
lockbox services with Wells Fargo.
     6.12 Additional Security. The Borrower will, and will cause each of its
Subsidiaries to, grant to the Administrative Agent, for the benefit of the
Lenders, from time to time security interests, mortgages and other Liens in and
upon such of its assets and properties as are not covered by the Security
Documents executed and delivered on the Closing Date or pursuant to Section 6.10
(including, without limitation and within 30 Business Days after any acquisition
of any fee or leasehold interest in any real property value in excess of
$1,000,000 by any Credit Party other than a Foreign Subsidiary, a Mortgage with
respect thereto, unless the Administrative Agent agrees otherwise in writing),
and as may be reasonably requested from time to time by the Administrative Agent
or the Required Lenders, but subject to the proviso at the end of Section 6.10.
Such security interests, mortgages and Liens shall be granted pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and shall constitute valid and perfected security interests
and Liens, subject to no Liens other than Permitted Liens. Without limitation of
the foregoing, in connection with the grant of any Mortgage, the Borrower will,
and will cause each applicable Subsidiary to, at the Borrower’s expense,
prepare, obtain and deliver to the Administrative Agent any environmental
assessments, appraisals, surveys, title insurance and other matters or documents
as the Administrative Agent may reasonably request or as may be required under
applicable banking laws and regulations.
     6.13 Environmental Laws. The Borrower will, and will cause each of its
Subsidiaries to, (i) comply in all material respects with, and use commercially
reasonable efforts to ensure compliance in all material respects by all tenants
and subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental

70



--------------------------------------------------------------------------------



 



Laws, except to the extent that the failure to do so could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
and (ii) conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions, required under Environmental Laws
and promptly comply in all material respects with all lawful orders and
directives of all Governmental Authorities regarding Environmental Laws, except
to the extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
     6.14 OFAC, PATRIOT Act Compliance. The Borrower will, and will cause each
of its Subsidiaries to, (i) refrain from doing business in a Sanctioned Country
or with a Sanctioned Person in violation of the economic sanctions of the United
States administered by OFAC, and (ii) provide, to the extent commercially
reasonable, such information and take such actions as are reasonably requested
by the Administrative Agent or any Lender in order to assist the Administrative
Agent and the Lenders in maintaining compliance with the PATRIOT Act.
     6.15 Further Assurances. The Borrower will, and will cause each of its
Subsidiaries to, make, execute, endorse, acknowledge and deliver any amendments,
modifications or supplements hereto and restatements hereof and any other
agreements, instruments or documents, and take any and all such other actions,
as may from time to time be reasonably requested by the Administrative Agent or
the Required Lenders to perfect and maintain the validity and priority of the
Liens granted pursuant to the Security Documents and to effect, confirm or
further assure or protect and preserve the interests, rights and remedies of the
Administrative Agent and the Lenders under this Agreement and the other Credit
Documents.
     6.16 Landlord Agreements. The Borrower shall, and shall cause its
Subsidiaries to, use its best efforts to deliver to the Administrative Agent
within 120 days of the Closing Date, a landlord waiver for the Borrower’s chief
executive office and each parcel of leased Realty that holds Collateral (other
than fixtures) with an aggregate book value in excess of $1,000,000, each of
which shall be in form and substance reasonably satisfactory to the
Administrative Agent.
     6.17 Delivery of Certain Certificates representing Capital Stock. Within
120 days of the Closing Date, the Borrower shall have delivered to the
Administrative Agent certificates evidencing 65% the Capital Stock of any
Foreign Subsidiaries formed under the laws of Canada and undated assignments
separate from certificate for any such certificate, duly executed in blank; and
in connection with the pledged Capital Stock of any Foreign Subsidiary, and such
foreign pledge agreements, instruments and other documents as shall, in the
reasonable judgment of the Administrative Agent, be required or advisable under
applicable foreign Requirements of Law in order to effect such pledge.
     6.18 Certain Consents. Within 90 days of the Closing Date, the
Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to it that the consents to be obtained in connection
with the acquisition by the Borrower of Choice Environmental Services, Inc. and
its Subsidiaries, from Highlands County and Lee County have been obtained,
unless such failure to obtain could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
ARTICLE VII
FINANCIAL COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and

71



--------------------------------------------------------------------------------



 



interest with respect to the Loans and all Reimbursement Obligations together
with all fees, expenses and other amounts then due and owing hereunder:
     7.1 Senior Net Leverage Ratio. The Borrower will not permit the Senior Net
Leverage Ratio, at any time during the periods set forth below, to be greater
than the ratio set forth below opposite the such period:

              Maximum Senior   Period   Net Leverage Ratio  
fiscal quarter ending March 31, 2011 through the fiscal quarter ending
December 31, 2011
    *  
fiscal quarter ending March 31, 2012 through the fiscal quarter ending
September 30, 2012
    *  
fiscal quarter ending December 31, 2012 and thereafter
    *  

; provided that as of August 1, 2012, the foregoing covenant shall be deleted in
its entirety and replaced with the following: The Borrower will not permit the
Senior Leverage Ratio, at any time during the periods set forth below, to be
greater than the ratio set forth below opposite the such period:

              Maximum Senior   Period   Leverage Ratio  
fiscal quarter ending September 30, 2012
    *  
fiscal quarter ending December 31, 2012 and thereafter
    *  

; provided further, that, notwithstanding the foregoing, following a Specified
Availability Increase, the foregoing covenant shall be deleted in its entirety
and replaced with the following: The Borrower will not permit the Senior
Leverage Ratio, at any time during the periods set forth below, to be greater
than the ratio set forth below opposite the such period:

              Maximum Senior   Period   Leverage Ratio  
From the fiscal quarter in which the Specified Availability Increase occurs
through the two subsequent fiscal quarters
    *  
Thereafter
    *  

Notwithstanding anything to the contrary herein, in no event shall a revision of
the financial covenant in this Section 7.1 following a Specified Availability
Increase result in a higher maximum Senior Leverage Ratio at any time following
such Specified Availability Increase than the maximum Senior Net Leverage Ratio
or maximum Senior Leverage Ratio, as applicable, that would have otherwise been
applicable absent the occurrence of such Specified Availability Increase.
 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

72



--------------------------------------------------------------------------------



 



     7.2 Total Net Leverage Ratio. The Borrower will not permit the Total Net
Leverage Ratio, at any time during the periods set forth below, to be greater
than the ratio set forth below opposite such period:

              Maximum Total   Period   Net Leverage Ratio  
fiscal quarter ending March 31, 2011 through the fiscal quarter ending
December 31, 2011
    *  
fiscal quarter ending March 31, 2012 through the fiscal quarter ending
September 30, 2012
    *  
fiscal quarter ending December 31, 2012 and thereafter
    *  

; provided that as of August 1, 2012, the foregoing covenant shall be deleted in
its entirety and replaced with the following: The Borrower will not permit the
Total Leverage Ratio, at any time during the periods set forth below, to be
greater than the ratio set forth below opposite the such period:

              Maximum Total   Period   Leverage Ratio  
fiscal quarter ending September 30, 2012
    *  
fiscal quarter ending December 31, 2012 and thereafter
    *  

; provided that, notwithstanding the foregoing, following a Specified
Availability Increase, the foregoing covenant shall be deleted in its entirety
and replaced with the following: The Borrower will not permit the Total Leverage
Ratio, at any time during the periods set forth below, to be greater than the
ratio set forth below opposite the such period:

              Maximum Total   Period   Leverage Ratio  
From the fiscal quarter in which the Specified Availability Increase occurs
through the two subsequent fiscal quarters
    *  
Thereafter
    *  

Notwithstanding anything to the contrary herein, in no event shall a revision of
the financial covenant in this Section 7.2 following a Specified Availability
Increase result in a higher maximum Total Leverage Ratio at any time following
such Specified Availability Increase than the maximum Total Net Leverage Ratio
or maximum Total Leverage Ratio, as applicable, that would have otherwise been
applicable absent the occurrence of such Specified Availability Increase.
 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

73



--------------------------------------------------------------------------------



 



     7.3 Consolidated EBITDA. The Borrower will not permit Consolidated EBITDA
for any Reference Period ending as of the last day of any fiscal quarter to be
less than the amount set forth below opposite such fiscal quarter (or opposite
the period that includes such fiscal quarter):

              Minimum Consolidated   Period   EBITDA  
fiscal quarter ending March 31, 2011
  $ *  
fiscal quarter ending June 30, 2011
  $ *  
fiscal quarter ending September 30, 2011
  $ *  
fiscal quarter ending December 31, 2011
  $ *  
fiscal quarter ending March 31, 2012 and each fiscal quarter thereafter
  $ *  

; provided that following a Specified Availability Increase, the foregoing
covenant shall be deleted in its entirety and replaced with the following: The
Borrower will not permit Consolidated EBITDA for any Reference Period ending as
of the last day of any fiscal quarter to be less than *.
     7.4 Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed
Charge Coverage Ratio as of the last day of any fiscal quarter to be less than
the ratio set forth below opposite such fiscal quarter (or opposite the period
that includes such fiscal quarter):

              Minimum Fixed       Coverage Charge   Period   Ratio  
fiscal quarter ending September 30, 2011 through the fiscal quarter ending
December 31, 2011
    *  
fiscal quarter ending March 31, 2012 and thereafter
    *  

     7.5 Unencumbered Liquidity to Current Maturity of Convertible Seller Notes.
The Borrower will not permit the ratio of (i) Unencumbered Liquidity as of the
last day of any fiscal quarter to (ii) the aggregate of all scheduled payments
on Convertible Seller Notes scheduled to be made in the next 6 months following
such day, to be less than the 1.0 to 1.0.
     7.6 Minimum Unencumbered Liquidity. The Borrower will not permit, at any
time, Unencumbered Liquidity to be less than *; provided that following a
Specified Availability Increase, the Borrower will not permit, at any time,
Unencumbered Liquidity to be less than *.
 

*   Confidential terms omitted and provided separately to the Securities and
Exchange Commission.

74



--------------------------------------------------------------------------------



 



ARTICLE VIII
NEGATIVE COVENANTS
     The Borrower covenants and agrees that, until the termination of the
Commitments, the termination or expiration of all Letters of Credit and the
payment in full in cash of all principal and interest with respect to the Loans
and all Reimbursement Obligations together with all fees, expenses and other
amounts then due and owing hereunder:
     8.1 Merger; Consolidation. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, liquidate, wind up or dissolve, or enter into
any consolidation, merger or other combination, or agree to do any of the
foregoing; provided, however, that:
     (i) any Subsidiary of the Borrower may merge or consolidate with, or be
liquidated into, (y) the Borrower (so long as the Borrower is the surviving or
continuing entity) or (z) any other Subsidiary of the Borrower, (subject to the
limitations on outstanding Investments in non-Wholly Owned Subsidiaries and so
long as, if either constituent entity is a Subsidiary Guarantor, the surviving
or continuing entity is a Subsidiary Guarantor), in each case, so long as no
Default or Event of Default has occurred and is continuing or would result
therefrom;
     (ii) any Subsidiary of the Borrower may merge or consolidate with another
Person (other than another Credit Party and subject to the limitations on
outstanding Investments in non-Wholly Owned Subsidiaries), so long as (x) if
such Subsidiary is a Subsidiary Guarantor, the surviving entity is a Subsidiary
Guarantor, (y) such merger or consolidation constitutes a Permitted Acquisition
and the applicable conditions and requirements of Sections 6.9 and 6.10 are
satisfied, and (z) no Default or Event of Default has occurred and is continuing
or would result therefrom;
     (iii) the Borrower may merge or consolidate with another Person (other than
another Credit Party), so long as (x) the Borrower is the surviving entity,
(y) such merger or consolidation constitutes a Permitted Acquisition and the
applicable conditions and requirements of Sections 6.9 and 6.10 are satisfied,
and (z) no Default or Event of Default has occurred and is continuing or would
result therefrom; and
     (iv) to the extent not otherwise permitted under the foregoing clauses,
(i) any Subsidiary that has sold, transferred or otherwise disposed of all or
substantially all of its assets in connection with an Asset Disposition
permitted under this Agreement and no longer conducts any active trade or
business may be liquidated, wound up and dissolved, (ii) any Subsidiary that is
not a Material Subsidiary may be liquidated, wound up and dissolved at any time,
in each case so long as no Default or Event of Default has occurred and is
continuing or would result therefrom.
     8.2 Indebtedness. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, create, incur, assume or suffer to exist any
Indebtedness, without the consent of the Required Lenders, other than (without
duplication):
     (i) Indebtedness of the Credit Parties in favor of the Administrative Agent
and the Lenders incurred under this Agreement and the other Credit Documents;
     (ii) Indebtedness of the Borrower and its Subsidiaries consisting of seller
notes (including Convertible Seller Notes and Contingent Purchase Price
Obligations) in connection with (x) Permitted Acquisitions and (y) acquisitions
consummated prior to the Closing Date, and

75



--------------------------------------------------------------------------------



 



including, without duplication, any standby letter of credit obligations of the
Borrower and its Subsidiaries in respect of letters of credit issued on behalf
of the Borrower and its Subsidiaries to provide support for such seller notes,
provided that Borrower shall promptly deliver to the Administrative Agent an
updated schedule of such Indebtedness upon the reasonable request of the
Administrative Agent;
     (iii) Indebtedness of the Borrower and its Subsidiaries in favor of
California First Leasing Corporation with respect to the lease of, or sale and
leaseback with respect to, certain equipment, provided that all such
Indebtedness does not exceed $500,000;
     (iv) Indebtedness of the Borrower and its Subsidiaries under Hedge
Agreements entered into in connection with this Agreement or in the ordinary
course of business to manage existing or anticipated interest rate or foreign
currency risks and not for speculative purposes;
     (v) purchase money Indebtedness of the Borrower and its Subsidiaries
incurred solely to finance the acquisition, construction or improvement of any
equipment, real property or other fixed assets in the ordinary course of
business (or assumed or acquired by the Borrower and its Subsidiaries in
connection with a Permitted Acquisition or other transaction permitted under
this Agreement), (but excluding Capital Lease Obligations), and any renewals,
replacements, refinancings or extensions thereof, provided that all such
Indebtedness shall not exceed $2,500,000 in aggregate principal amount
outstanding at any one time;
     (vi) Capital Lease Obligations (including resulting from sale-leaseback
transactions and other lease programs with respect to trucks or other equipment
of the Borrower and its Subsidiaries) in an amount not to exceed $10,000,000
outstanding at any time; provided that following a Specified Availability
Increase, such Indebtedness shall not exceed $20,000,000;
     (vii) unsecured loans and advances (A) by the Borrower or any Subsidiary to
any Subsidiary Guarantor, (B) by any Subsidiary to the Borrower, provided in
each case that any such loan or advance is subordinated in right and time of
payment to the Obligations and is evidenced by a promissory note, in form and
substance reasonably satisfactory to the Administrative Agent and pledged to the
Administrative Agent pursuant to the Security Documents;
     (viii) Indebtedness consisting of Guaranty Obligations of the Borrower or
any of its Subsidiaries incurred in the ordinary course of business for the
benefit of the Borrower or a Subsidiary Guarantor, provided that the primary
obligation being guaranteed is permitted by this Agreement;
     (ix) Guaranty Obligations of customers of the Borrower and its Subsidiaries
outside of the ordinary course of business in connection with its customer
financing program, the underlying obligations of which do not exceed $2,500,000
outstanding at any time;
     (x) notwithstanding subsection (v) above, purchase money Indebtedness of
the Borrower or its subsidiaries incurred in order to continue to develop its
technology platform, in an amount not to exceed $2,500,000;
     (xi) Indebtedness of the Borrower and its Subsidiaries arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds in the ordinary course of            business,
provided that such Indebtedness is extinguished within five Business Days of its
incurrence;

76



--------------------------------------------------------------------------------



 



     (xii) Indebtedness existing as of the date hereof to Royal Palm Mortgage
Group LLC pursuant to the promissory note executed by Swisher International Inc.
dated as of August 9, 2010;
     (xiii) Indebtedness that may be deemed to exist pursuant to any performance
bond, surety, statutory appeal or similar obligation entered into or incurred by
the Borrower or any of its Subsidiaries in the ordinary course of business; and
     (xiv) other general unsecured Indebtedness not to exceed $500,000 in the
aggregate outstanding at any time.
     8.3 Liens. The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, make, create, incur, assume or suffer
to exist, any Lien upon or with respect to any part of its property or assets,
whether now owned or hereafter acquired, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income or profits under the
Uniform Commercial Code of any state or under any similar recording or notice
statute, or agree to do any of the foregoing, other than the following
(collectively, “Permitted Liens”):
     (i) Liens in favor of the Administrative Agent and the Lenders created by
or otherwise existing under or in connection with this Agreement and the other
Credit Documents;
     (ii) Liens in existence on the Closing Date and set forth on Schedule 8.3,
and any extensions, renewals or replacements thereof; provided that any such
extension, renewal or replacement Lien shall be limited to all or a part of the
property that secured the Lien so extended, renewed or replaced (plus any
improvements on such property) and shall secure only those obligations that it
secures on the date hereof (and any renewals, replacements, refinancings or
extensions of such obligations that do not increase the outstanding principal
amount thereof);
     (iii) Liens imposed by law, such as Liens of carriers, warehousemen,
mechanics, materialmen and landlords, incurred in the ordinary course of
business for sums not constituting borrowed money that are not overdue for a
period of more than 30 days (or the underlying obligations of which do not
exceed $250,000) or that are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP (if so required);
     (iv) Liens (other than any Lien imposed by ERISA, the creation or
incurrence of which would result in an Event of Default under Section 9.1(j))
incurred in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other forms of governmental insurance or
benefits, or to secure the performance of letters of credit, bids, tenders,
statutory obligations, surety and appeal bonds, leases, public or statutory
obligations, government contracts and other similar obligations (other than
obligations for borrowed money) entered into in the ordinary course of business
provided that all such liens in the aggregate have no reasonable likelihood of
causing a Material Adverse Effect;
     (v) Liens for current taxes, assessments or other governmental charges or
statutory obligations that are not delinquent or remain payable without any
material penalty or that are being contested in good faith and with due
diligence by appropriate proceedings, and for which adequate reserves have been
established in accordance with GAAP (if so required), provided that all such
liens in the aggregate have no reasonable likelihood of causing a Material
Adverse Effect;

77



--------------------------------------------------------------------------------



 



     (vi) Liens of judgments, execution, attachment or similar process which
will not result or have not yet resulted in the occurrence of an Event of
Default as set forth in Section 9.1(h) hereof;
     (vii) with respect to any Realty occupied by the Borrower or any of its
Subsidiaries, (a) all easements, rights of way, reservations, licenses,
encroachments, variations and similar restrictions, charges and encumbrances on
title that do not secure monetary obligations and do not materially impair the
use of such property for its intended purposes or the value thereof, and (b) any
other Lien or exception to coverage described in mortgagee policies of title
insurance issued in favor of and accepted by the Administrative Agent;
     (viii) Liens securing the purchase money Indebtedness permitted under
Section 8.2(v), provided that (x) any such Lien shall attach to the property
being acquired, constructed or improved with such Indebtedness concurrently with
or within 90 days after the acquisition (or completion of construction or
improvement) or the refinancing thereof by the Borrower or such Subsidiary,
(y) the amount of the Indebtedness secured by such Lien shall not exceed 100% of
the cost to the Borrower or such Subsidiary of acquiring, constructing or
improving the property and any other assets then being financed solely by the
same financing source, and (z) any such Lien shall not encumber any other
property of the Borrower or any of its Subsidiaries except assets then being
financed solely by the same financing source;
     (ix) Liens of California First Leasing Corporation with respect to the
certain equipment leased therefrom and securing the Indebtedness permitted under
Section 8.2(iii);
     (x) Liens arising from the filing (for notice purposes only) of UCC-1
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) in respect of true leases otherwise permitted hereunder;
     (xi) Liens securing the Indebtedness permitted under Section 8.2(ii) with
respect to the assets of the franchise or other entity or business acquired
thereby; provided that the Indebtedness giving rise to such Liens on accounts
and inventory shall not exceed $2,500,000 at any time without the prior written
consent of the Required Lenders (not to be unreasonably withheld, delayed or
conditioned); provided further that all such Liens (and the underlying
Indebtedness) shall be subordinated to the Liens in favor of the Administrative
Agent, in form and substance reasonably acceptable to the Administrative Agent;
and provided further that Borrower shall promptly deliver to the Administrative
Agent an updated schedule of such Liens upon the reasonable request of the
Administrative Agent; and
     (xii) other Liens securing obligations of the Borrower and its Subsidiaries
not exceeding $1,000,000 in aggregate principal amount outstanding at any time.
     8.4 Asset Dispositions. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, directly or indirectly, make or agree to make any
Asset Disposition except for:
     (i) the sale or other disposition of inventory and Cash Equivalents in the
ordinary course of business, the sale, discount or write-off of past due or
impaired accounts receivable for collection purposes (but not for factoring,
securitization or other financing purposes unless otherwise permitted
hereunder), and the termination or unwinding of Hedge Agreements permitted
hereunder;
     (ii) the sale or other disposition of assets pursuant to any Casualty
Event,;

78



--------------------------------------------------------------------------------



 



     (iii) the sale, lease or other disposition of assets by the Borrower or any
Subsidiary of the Borrower to the Borrower or to a Subsidiary Guarantor, in each
case so long as no Event of Default shall have occurred and be continuing or
would result therefrom;
     (iv) the sale, exchange or other disposition in the ordinary course of
business of equipment or other assets that are obsolete or no longer necessary
for the operations of the Borrower and its Subsidiaries with an aggregate net
book value on such Person’s balance sheet of no more than $2,000,000 per year
(and an individual net book value for any single piece of such equipment or
asset not to exceed $300,000);
     (v) Equity Issuances;
     (vi) dividends permitted under Section 8.6; and
     (vii) the sale of all or any portion of any franchisee or complementary
business for fair value so long as the proceeds of all such sales do not exceed
the lesser of $5,000,000 so long as such businesses, in the aggregate, do not
represent greater the 5% of the revenues of the Borrower and its Subsidiaries
for the prior 12 month period.
     8.5 Restricted Investments. The Borrower will not, and will not permit or
cause any of its Subsidiaries to, directly or indirectly, without the consent of
the Required Lenders, purchase, own, invest in or otherwise acquire any Capital
Stock, evidence of indebtedness or other obligation or security or any interest
whatsoever in any other Person, or make or permit to exist any loans, advances
or extensions of credit to, or any investment in cash or by delivery of property
in, any other Person, or purchase or otherwise acquire (whether in one or a
series of related transactions) any portion of the assets, business or
properties of another Person (including pursuant to an Acquisition), or create
or acquire any Subsidiary, or become a partner or joint venturer in any
partnership or joint venture (collectively, “Investments”), or make a commitment
or otherwise agree to do any of the foregoing, other than:
     (i) Investments consisting of Cash Equivalents;
     (ii) Investments consisting of the extension of trade credit, the creation
of prepaid expenses, the purchase of inventory, supplies, equipment and other
assets, and advances to employees, in each case by the Borrower and its
Subsidiaries in the ordinary course of business;
     (iii) Investments (including equity securities and debt obligations) of the
Borrower and its Subsidiaries received in connection with the bankruptcy or
reorganization of suppliers and customers and in good faith settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
     (iv) without duplication, Investments consisting of intercompany
Indebtedness permitted under Section 8.2(vii);
     (v) Investments of the Borrower under Hedge Agreements entered into in
connection with this Agreement or in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risks and not for
speculative purposes;
     (vi) Investments in Subsidiaries organized under the laws of one of the
United States, provided the Borrower and its Subsidiaries, as applicable, comply
with the applicable terms of Section 6.10;

79



--------------------------------------------------------------------------------



 



     (vii) Investments of the Borrower and its Subsidiaries in Foreign
Subsidiaries organized under the laws of Canada made prior to the Closing Date
     (viii) Investments in connection with the creation (but not acquisition) of
new Foreign Subsidiaries organized under the laws of Canada or new Investments
in such Subsidiaries existing as of the Closing Date, provided that in no event
shall such Investments, together with all Investments, when added to the
Acquisition Amounts for all Permitted Acquisitions involving the Capital Stock
of Foreign Subsidiaries organized under the laws of Canada permitted under
clause (vii) of the definition of Permitted Acquisitions, shall not exceed an
aggregate amount of $7,500,000 at any time outstanding;
     (ix) Investments in connection with the creation (but not acquisition) of
new Subsidiaries organized under the laws of a jurisdiction outside of the
United States (other than Canada) and Investments made prior to the Closing Date
and new Investment in Subsidiaries existing as of the Closing Date and organized
under the laws of a jurisdiction outside of the United States (other than
Canada); provided that in no event shall such Investments, when added to the
Acquisition Amounts for all Permitted Acquisitions involving the Capital Stock
of Foreign Subsidiaries organized under the laws of a jurisdiction outside of
the United States (other than Canada) permitted under clause (vii) of the
definition of Permitted Acquisitions, exceed an aggregate of $15,000,000 at any
time outstanding for all such Investments;
     (x) Permitted Acquisitions;
     (xi) Investments in non-Wholly Owned Subsidiaries; provided that in no
event shall such Investments outstanding at any time exceed an aggregate amount
of $5,000,000;
     (xii) Investments consisting of loans and advances to employees, officers
and directors for the payment of travel or other reasonable expenses in the
ordinary course of business not to exceed $500,000 in the aggregate at any time
outstanding;
     (xiii) Investments in certain customers of the Borrower and its
Subsidiaries in connection with the customer financing program of the Borrower
and its Subsidiaries provided that in no event shall such investments exceed an
aggregate amount of $5,000,000 outstanding at any time; and
     (xiv) other Investments of the Borrower and its Subsidiaries not otherwise
permitted under this Section 8.5 in an aggregate amount not exceeding $5,000,000
at any time outstanding for all such Investments, provided that immediately
after giving pro forma effect to such Investment (and the incurrence of any
Indebtedness in connection therewith), the Borrower is in compliance with the
financial covenants set forth in Article VI for the fiscal quarter most recently
ended for which financial statements are required to have been delivered under
Section 6.1(a) or 6.1(b).
     8.6 Restricted Payments.
     (a) The Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, declare or make any dividend payment,
or make any other distribution of cash, property or assets, in respect of any of
its Capital Stock or any warrants, rights or options to acquire its Capital
Stock, or purchase, redeem, retire or otherwise acquire for value any shares of
its Capital Stock or any warrants, rights or options to acquire its Capital
Stock, or set aside funds for any of the foregoing, except that:

80



--------------------------------------------------------------------------------



 



     (i) the Borrower and any of its Subsidiaries may declare and make dividend
payments or other distributions on a pro rata basis payable solely in its Common
Stock;
     (ii) each of the Subsidiaries of the Borrower may make payments to the
Borrower and its Subsidiaries for its proportionate share of the tax liability
of the affiliated group of entities that file consolidated federal income tax
returns, provided that such payments are used to pay taxes; and
     (iii) each Subsidiary of the Borrower may declare and make dividend
payments or other distributions to the Borrower or to another Subsidiary of the
Borrower on a pro rata basis, in each case to the extent not prohibited under
applicable Requirements of Law.
     (b) The Borrower will not, and will not permit any of its Subsidiaries to,
make any payment in respect of any Contingent Purchase Price Obligations
(whether or not such Contingent Purchase Price Obligations constitute
Indebtedness) unless (i) no Default or Event of Default has occurred and is
continuing or would result therefrom and (ii) immediately after giving effect to
such payment, the Borrower is in compliance with the financial covenants
contained in Article VII, such compliance determined with regard to calculations
made on a Pro Forma Basis for the Reference Period most recently ended,
calculated in accordance with GAAP as if such payment had been made on the last
day of such Reference Period, and the Administrative Agent has received a
certificate of a Financial Officer of the Borrower to such effect.
     8.7 Transactions with Affiliates. The Borrower will not, and will not
permit or cause any of its Subsidiaries to, enter into any transaction
(including, without limitation, any purchase, sale, lease or exchange of
property or the rendering of any service) with any officer, director,
stockholder or other Affiliate of the Borrower or any of its Subsidiaries,
except in the ordinary course of its business and upon fair and reasonable terms
that are no less favorable to it than it would be obtained in a comparable arm’s
length transaction with a Person other than an Affiliate of the Borrower or any
of its Subsidiaries; provided, however, that nothing contained in this
Section 8.7 shall prohibit:
     (i) transactions described on Schedule 8.7 (and any renewals or
replacements thereof on terms not materially more disadvantageous to the
applicable Credit Party) or otherwise expressly permitted under this Agreement;
     (ii) transactions among the Borrower and/or the Subsidiary Guarantors not
prohibited under this Agreement (provided that such transactions shall remain
subject to any other applicable limitations and restrictions set forth in this
Agreement);
     (iii) transactions with franchisees or Affiliates pursuant to the
reasonable requirements of the business of such franchisee or Affiliate and on
terms substantially no more favorable to such franchisee or Affiliate than those
that such franchisee or Affiliate would obtain in a comparable arms-length
transaction with a Person not an Affiliate;
     (iv) Equity Issuances with respect to the Borrower’s Capital Stock to
directors, officers and employees of the Credit Parties pursuant to employee
benefit plans, employment agreements or other employment arrangements approved
by the Board of Directors of the Borrower; and
     (v) the payment by the Borrower of reasonable compensation and benefits to
its directors, officers and employees.

81



--------------------------------------------------------------------------------



 



     8.8 Sale-Leaseback Transactions. Except as permitted pursuant to
Section 8.2(vi), the Borrower will not, and will not permit or cause any of its
Subsidiaries to, directly or indirectly, become or remain liable as lessee or as
guarantor or other surety with respect to any lease, whether an operating lease
or a Capital Lease, of any property (whether real, personal or mixed, and
whether now owned or hereafter acquired) (i) that any Credit Party has sold or
transferred (or is to sell or transfer) to a Person that is not a Credit Party
or (ii) that any Credit Party intends to use for substantially the same purpose
as any other property that, in connection with such lease, has been sold or
transferred (or is to be sold or transferred) by a Credit Party to another
Person that is not a Credit Party, in each case except for transactions
otherwise expressly permitted under this Agreement.
     8.9 Certain Amendments. The Borrower will not, and will not permit or cause
any of its Subsidiaries to, amend, modify or waive any provision of any Material
Contract, its articles or certificate of incorporation (other than the proposed
amendments to the certificate of incorporation of the Borrower as described in
the preliminary proxy statement filed by the Borrower on March 14, 2011) or
formation, bylaws, operating agreement or other applicable formation or
organizational documents, as applicable, the terms of any class or series of its
Capital Stock, or any agreement among the holders of its Capital Stock or any of
them, in each case other than in a manner that could not reasonably be expected
to adversely affect the Lenders in any material respect (provided that the
Borrower shall give the Administrative Agent and the Lenders notice of any
material amendment, modification or change, together with copies thereof).
     8.10 Limitation on Certain Restrictions. The Borrower will not, and will
not permit or cause any of its Subsidiaries to, directly or indirectly, create
or otherwise cause or suffer to exist or become effective any restriction or
encumbrance on (a) the ability of the Credit Parties to perform and comply with
their respective obligations under the Credit Documents or (b) the ability of
any Subsidiary of the Borrower to make any dividend payment or other
distribution in respect of its Capital Stock, to repay Indebtedness owed to the
Borrower or any other Subsidiary, to make loans or advances to the Borrower or
any other Subsidiary, or to transfer any of its assets or properties to the
Borrower or any other Subsidiary, except (in the case of clause (b) above only)
for such restrictions or encumbrances existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) customary non-assignment provisions in leases and licenses of real or
personal property entered into by the Borrower or any Subsidiary as lessee or
licensee in the ordinary course of business, restricting the assignment or
transfer thereof or of property that is the subject thereof, and (iv) customary
restrictions and conditions contained in any agreement relating to the sale of
assets (including Capital Stock of a Subsidiary) pending such sale, provided
that such restrictions and conditions apply only to the assets being sold and
such sale is permitted under this Agreement.
     8.11 No Other Negative Pledges. The Borrower will not, and will not permit
or cause any of its Subsidiaries to, enter into or suffer to exist any agreement
or restriction that, directly or indirectly, prohibits or conditions the
creation, incurrence or assumption of any Lien upon or with respect to any part
of its property or assets, whether now owned or hereafter acquired, or agree to
do any of the foregoing, except for such agreements or restrictions existing
under or by reason of (i) this Agreement and the other Credit Documents,
(ii) applicable Requirements of Law, (iii) any agreement or instrument creating
a Permitted Lien (but only to the extent such agreement or restriction applies
to the assets subject to such Permitted Lien), (iv) customary provisions in
leases and licenses of real or personal property entered into by the Borrower or
any Subsidiary as lessee or licensee in the ordinary course of business,
restricting the granting of Liens therein or in property that is the subject
thereof, and (v) customary restrictions and conditions contained in any
agreement relating to the sale of assets (including Capital Stock of a
Subsidiary) pending such sale, provided that such restrictions and conditions
apply only to the assets being sold and such sale is permitted under this
Agreement.

82



--------------------------------------------------------------------------------



 



     8.12 Lines of Business. Without the prior written consent of the Required
Lenders (not to be unreasonably withheld or delayed), the Borrower will not, and
will not permit or cause any of its Subsidiaries to (i) engage in any business
other than the business in which it is currently engaged or a business
reasonably related thereto or complementary thereof, or (ii) make any material
change in its business objectives. Such businesses may include, waste brokerage,
food safety, pest control or prevention and related facility services including
linen rental and sales.
     8.13 Fiscal Year. The Borrower will not, and will not permit or cause any
of its Subsidiaries to, change its fiscal year or its method of determining
fiscal quarters.
     8.14 Accounting Changes. Other than as permitted pursuant to Section 1.2,
the Borrower will not, and will not permit or cause any of its Subsidiaries to,
make or permit any material change in its accounting policies or reporting
practices, except as may be required by GAAP.
     8.15 Change of Control. Without the prior written consent of the Required
Lenders, the Borrower will not cause, or permit to occur, a Change of Control.
ARTICLE IX
EVENTS OF DEFAULT
     9.1 Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default”:
     (a) The Borrower shall fail to pay when due (i) any principal of any Loan
or any Reimbursement Obligations, or (ii) any interest on any Loan, any fee
payable under this Agreement or any other Credit Document, or (except as
provided in clause (i) above) any other Obligation (other than any Obligation
under a Hedge Agreement), and (in the case of this clause (ii) only) such
failure shall continue for a period of three Business Days;
     (b) The Borrower or any other Credit Party shall (i) fail to observe,
perform or comply with any condition, covenant or agreement contained in any of
Sections 2.14, 6.1, 6.2(n), 6.3(i), 6.9, 6.10 or in Articles VII or VIII or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in Section 6.2 (other than Section 6.2(n)) and (in the case
of this clause (ii) only) such failure shall continue unremedied for a period of
five Business Days after the earlier of (y) the date on which a Responsible
Officer of the Borrower acquires knowledge thereof and (z) the date on which
written notice thereof is delivered by the Administrative Agent or any Lender to
the Borrower;
     (c) The Borrower or any other Credit Party shall fail to observe, perform
or comply with any condition, covenant or agreement contained in this Agreement
or any of the other Credit Documents other than those enumerated in
Sections 9.1(a) and 9.1(b), and such failure (i) by the express terms of such
Credit Document, constitutes an Event of Default, or (ii) shall continue
unremedied for any grace period specifically applicable thereto or, if no grace
period is specifically applicable, for a period of 30 days after the earlier of
(y) the date on which a Responsible Officer of the Borrower acquires actual
knowledge thereof and (z) the date on which written notice thereof is delivered
by the Administrative Agent or any Lender to the Borrower; or any default or
event of default shall occur under any Hedge Agreement with a notional amount in
excess of $100,000 to which the Borrower and any Hedge Party are parties;
     (d) Any representation or warranty made or deemed made by or on behalf of
the Borrower or any other Credit Party in this Agreement, any of the other
Credit Documents or in any certificate, instrument, report or other document
furnished at any time in connection herewith or therewith shall

83



--------------------------------------------------------------------------------



 



prove to have been incorrect, false or misleading in any material respect as of
the time made, deemed made or furnished;
     (e) The Borrower or any other Credit Party shall (i) fail to pay when due
(whether by scheduled maturity, acceleration or otherwise and after giving
effect to any applicable grace period or notice provisions) (y) any principal of
or interest on any Indebtedness (other than the Indebtedness incurred pursuant
to this Agreement or a Hedge Agreement) having an aggregate principal amount of
at least $1,000,000 or (z) any termination or other payment under any Hedge
Agreement covering a notional amount of Indebtedness of at least $1,000,000 or
(ii) fail to observe, perform or comply with any condition, covenant or
agreement contained in any agreement or instrument evidencing or relating to any
such Indebtedness, or any other event shall occur or condition exist in respect
thereof, and the effect of such failure, event or condition is to cause, or
permit the holder or holders of such Indebtedness (or a trustee or agent on its
or their behalf) to cause (with or without the giving of notice, lapse of time,
or both), without regard to any subordination terms with respect thereto, such
Indebtedness to become due, or to be prepaid, redeemed, purchased or defeased,
prior to its stated maturity;
     (f) The Borrower or any other Credit Party shall (i) file a voluntary
petition or commence a voluntary case seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts or any other
relief under any Debtor Relief Law, (ii) consent to the institution of, or fail
to controvert in a timely and appropriate manner, any petition or case of the
type described in Section 9.1(g), (iii) apply for or consent to the appointment
of or taking possession by a custodian, trustee, receiver or similar official
for or of itself or all or a substantial part of its properties or assets,
(iv) fail generally, or admit in writing its inability, to pay its debts
generally as they become due, (v) make a general assignment for the benefit of
creditors or (vi) take any corporate action to authorize or approve any of the
foregoing;
     (g) Any involuntary petition or case shall be filed or commenced against
the Borrower or any other Credit Party seeking liquidation, winding-up,
reorganization, dissolution, arrangement, readjustment of debts, the appointment
of a custodian, trustee, receiver or similar official for it or all or a
substantial part of its properties or any other relief under any Debtor Relief
Law now or hereafter in effect, and such petition or case shall continue
undismissed and unstayed for a period of 60 days; or an order, judgment or
decree approving or ordering any of the foregoing shall be entered in any such
proceeding, and in any such event concerning only non-Material Subsidiaries,
such event reasonably could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, and provided further, that no more
than three such events with respect to non-Material Subsidiaries occur during
the term of this Agreement;
     (h) Any one or more money judgments, writs or warrants of attachment,
executions or similar processes involving an aggregate amount (to the extent not
paid or fully bonded or covered by insurance as to which the surety or insurer,
as the case may be, has the financial ability to perform and has acknowledged
liability in writing) in excess of $1,000,000 shall be entered or filed against
the Borrower or any other Credit Party or any of their respective properties and
the same shall not be paid, dismissed, bonded, vacated, stayed or discharged
within a period of 30 days or in any event later than five days prior to the
date of any proposed sale of such property thereunder;
     (i) Any Security Document to which the Borrower or any other Credit Party
is now or hereafter a party shall for any reason cease to be in full force and
effect or cease to be effective to give the Administrative Agent a valid and
perfected security interest in and Lien upon the Collateral purported to be
covered thereby, subject to no Liens other than Permitted Liens, in each case
unless any such cessation occurs in accordance with the terms thereof or is due
to any act or failure to act on the part of the Administrative Agent or any
Lender, or the Borrower or any other Credit Party shall assert any of the

84



--------------------------------------------------------------------------------



 



foregoing; or the Guaranty shall for any reason cease to be in full force and
effect as to any Guarantor, or any Guarantor or any Person acting on its behalf
shall deny or disaffirm such Guarantor’s obligations thereunder;
     (j) Any ERISA Event or any other event or condition shall occur or exist
with respect to any Plan or Multiemployer Plan and, as a result thereof,
together with all other ERISA Events and other events or conditions then
existing, any Credit Party and its ERISA Affiliates have incurred, or could
reasonably be expected to incur, liability to any one or more Plans or
Multiemployer Plans or to the PBGC (or to any combination thereof) in excess of
$1,000,000;
     (k) Any one or more licenses, permits, accreditations or authorizations of
the Borrower or any other Credit Party shall be suspended, limited or terminated
or shall not be renewed, or any other action shall be taken, by any Governmental
Authority in response to any alleged failure by the Borrower or any other Credit
Party to be in compliance with applicable Requirements of Law, and such action,
individually or in the aggregate, has or could reasonably be expected to have a
Material Adverse Effect;
     (l) Any one or more Environmental Claims shall have been asserted against
the Borrower or any other Credit Party (or a reasonable basis shall exist
therefor) or the Borrower or any other Credit Party shall have incurred or could
reasonably be expected to incur liability, interruption of operations or other
adverse effects as a result thereof; and such Environmental Claims, liability or
other effect, individually or in the aggregate, has or could reasonably be
expected to have a Material Adverse Effect;
     (m) There shall occur (i) any uninsured damage to, or loss, theft or
destruction of, any Collateral or other assets or properties of the Credit
Parties that has or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or (ii) any labor dispute, act of God or
other casualty that has or could reasonably be expected to have a Material
Adverse Effect; and
     (n) The Borrower and its Subsidiaries, taken as a whole, cease to be
Solvent, or ceases to conduct its business substantially as now conducted or is
enjoined, restrained or in any way prevented by court order from conducting all
or any material part of its business affairs.
     9.2 Remedies: Termination of Commitments, Acceleration, etc. Upon and at
any time after the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall at the direction, or may with the
consent, of the Required Lenders, take any or all of the following actions at
the same or different times:
     (a) Declare the Commitments, the Swingline Commitment and the Issuing
Lender’s obligation to issue Letters of Credit to be terminated, whereupon the
same shall terminate; provided that, upon the occurrence of a Bankruptcy Event,
the Commitments, the Swingline Commitment and the Issuing Lender’s obligation to
issue Letters of Credit shall automatically be terminated;
     (b) Declare all or any part of the outstanding principal amount of the
Loans to be immediately due and payable, whereupon the principal amount so
declared to be immediately due and payable, together with all interest accrued
thereon and all other amounts payable under this Agreement and the other Credit
Documents (but excluding any amounts owing under any Hedge Agreement), shall
become immediately due and payable without presentment, demand, protest, notice
of intent to accelerate or other notice or legal process of any kind, all of
which are hereby knowingly and expressly waived by the Borrower; provided that,
upon the occurrence of a Bankruptcy Event, all of the outstanding principal
amount of the Loans and all other amounts described in this Section 9.2(b) shall
automatically become immediately due and payable without presentment, demand,
protest, notice of intent to accelerate or other

85



--------------------------------------------------------------------------------



 



notice or legal process of any kind, all of which are hereby knowingly and
expressly waived by the Borrower;
     (c) Direct the Borrower to deposit (and the Borrower hereby agrees,
forthwith upon receipt of notice of such direction from the Administrative
Agent, to deposit) with the Administrative Agent from time to time such
additional amount of cash as is equal to the aggregate Stated Amount of all
Letters of Credit then outstanding (whether or not any beneficiary under any
Letter of Credit shall have drawn or be entitled at such time to draw
thereunder), such amount to be held by the Administrative Agent in the Cash
Collateral Account as security for the Letter of Credit Exposure as described in
Section 3.8;
     (d) Appoint or direct the appointment of a receiver for the properties and
assets of the Credit Parties, both to operate and to sell such properties and
assets, and the Borrower, for itself and on behalf of its Subsidiaries, hereby
consents to such right and such appointment and hereby waives any objection the
Borrower or any Subsidiary may have thereto or the right to have a bond or other
security posted by the Administrative Agent on behalf of the Lenders, in
connection therewith; and
     (e) Exercise all rights and remedies available to it under this Agreement,
the other Credit Documents and applicable law.
     9.3 Remedies: Set-Off. Upon and at any time after the occurrence and during
the continuance of any Event of Default, each Lender, the Issuing Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, the Issuing Lender or any such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Credit Document to such Lender or the Issuing Lender,
irrespective of whether or not such Lender or the Issuing Lender shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or the Issuing Lender different from the branch
or office holding such deposit or obligated on such indebtedness; provided, that
in the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.20
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender and the Lenders (including the Swingline Lender), and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Issuing Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the Issuing Lender or their respective Affiliates may
have. Each Lender and the Issuing Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.
ARTICLE X
THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authority. Each of the Lenders (for purposes of this
Article, references to the Lenders shall also mean the Issuing Lender and the
Swingline Lender)hereby irrevocably appoints Wells Fargo to act on its behalf as
the Administrative Agent hereunder and under the other Credit

86



--------------------------------------------------------------------------------



 



Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Except as set forth in Section 10.6, the
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Credit Party shall
have rights as a third party beneficiary of any of such provisions.
     10.2 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     10.3 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default or Event of Default has occurred and is
continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.5 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower or a Lender.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this

87



--------------------------------------------------------------------------------



 



Agreement, any other Credit Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
     10.4 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
     10.5 Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Credit Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     10.6 Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (1) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Credit Documents (if not already discharged therefrom as
provided above in this Section). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed

88



--------------------------------------------------------------------------------



 



between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Credit Documents, the
provisions of this Article and Section 11.1 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
     10.7 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.
     10.8 Collateral and Guaranty Matters.
     (a) The Administrative Agent is hereby authorized on behalf of the Lenders,
without the necessity of any notice to or further consent from the Lenders, from
time to time (but without any obligation) to take any action with respect to the
Collateral and the Security Documents that may be deemed by the Administrative
Agent in its discretion to be necessary or advisable to perfect and maintain
perfected the Liens upon the Collateral granted pursuant to the Security
Documents.
     (b) The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, (i) to release any Lien granted to or held by the
Administrative Agent upon any Collateral (A) upon termination of the
Commitments, termination, expiration or cash collateralization of all
outstanding Letters of Credit and payment in full of all of the Obligations
(other than Obligations owing to any Hedge Party under or in connection with any
Hedge Agreement required or permitted by this Agreement) then due and payable,
(B) constituting property sold or to be sold or disposed of as part of or in
connection with any disposition expressly permitted hereunder or under any other
Credit Document or to which the Required Lenders have consented in writing or
(C) otherwise pursuant to and in accordance with the provisions of any
applicable Credit Document, (ii) to subordinate any Lien on any property granted
to or held by the Administrative Agent under any Credit Document to the holder
of any Lien on such property that is permitted by Section 8.3(vii); and (iii) to
release any Guarantor from its obligations under the Guaranty if such Person
ceases to be a Subsidiary as a result of a transaction permitted hereunder. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty, pursuant to this Section 10.8(b).
     10.9 Issuing Lender and Swingline Lender. The provisions of this Article X
(other than Section 10.2) shall apply to the Issuing Lender and the Swingline
Lender mutatis mutandis to the same extent as such provisions apply to the
Administrative Agent.

89



--------------------------------------------------------------------------------



 



ARTICLE XI
MISCELLANEOUS
     11.1 Expenses; Indemnity; Damage Waiver.
     (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Credit Documents or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the Issuing Lender (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or the Issuing Lender; provided that the Borrower shall only be
responsible to indemnify for one counsel to the Administrative Agent, the
Issuing Lender and the Lenders absent a conflict of interest arising in such
single representation), in connection with the enforcement or protection of its
rights (A) in connection with this Agreement and the other Credit Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit, and (iv) any civil penalty or fine assessed
by OFAC against, and all reasonable costs and expenses (including counsel fees
and disbursements) incurred in connection with defense thereof by, the
Administrative Agent or any Lender as a result of conduct of the Borrower that
violates a sanction enforced by OFAC.
     (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
persons (each such person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Borrower or any other Credit Party
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Substances on or from any property owned or
operated by any Credit Party, or any Environmental Claim related in any way to
any Credit Party, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Credit Party, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Credit Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Credit Document,
if the Borrower or such Credit Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

90



--------------------------------------------------------------------------------



 



     (c) To the extent that the Borrower for any reason fails to indefeasibly
pay any amount required under Section 11.1(a) or Section 11.1(b) to be paid by
it to the Administrative Agent (or any sub-agent thereof), the Issuing Lender or
any Related Party of any of the foregoing, each Lender severally agrees to pay
to the Administrative Agent (or any such sub-agent), the Issuing Lender or such
Related Party, as the case may be, such Lender’s proportion (based on the
percentages as used in determining the Required Lenders as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or the Issuing
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or the
Issuing Lender in connection with such capacity. The obligations of the Lenders
under this Section 11.1(c) are subject to the provisions of Section 2.3(c).
     (d) To the fullest extent permitted by applicable law, the Borrower, each
other Credit Party and each Related Party of any of the foregoing persons and
each Indemnitee shall not assert, and each hereby waives, any claim against the
Borrower, each other Credit Party and each Related Party or any Indemnitee, as
applicable, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.
     (e) All amounts due under this Section shall be payable by the Borrower
upon demand therefor.
     11.2 Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process.
     (A) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS SHALL (EXCEPT AS MAY BE
EXPRESSLY OTHERWISE PROVIDED IN ANY CREDIT DOCUMENT) BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NORTH CAROLINA (WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF).
     (B) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
NORTH CAROLINA SITTING IN MECKLENBURG COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE WESTERN DISTRICT OF NORTH CAROLINA, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER CREDIT DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT

91



--------------------------------------------------------------------------------



 



DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.
     (C) THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 11.2(B). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
     (D) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.4. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.]
     11.3 Arbitration; Preservation and Limitation of Remedies.
     (a) Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement or any other Credit
Document (“Disputes”) between or among the Credit Parties, the Administrative
Agent and the Lenders, or any of them, shall be resolved by binding arbitration
as provided herein. Institution of a judicial proceeding by a party does not
waive the right of that party to demand arbitration hereunder. Disputes may
include, without limitation, tort claims, counterclaims, claims brought as class
actions, claims arising from documents executed in the future, disputes as to
whether a matter is subject to arbitration, or claims arising out of or
connected with the transactions contemplated by this Agreement and the other
Credit Documents. Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”), as in effect from time to time,
and the Federal Arbitration Act, Title 9 of the U.S. Code. All arbitration
hearings shall be conducted in the city in which the principal office of the
Administrative Agent is located. A hearing shall begin within 90 days of demand
for arbitration and all hearings shall be concluded within 120 days of demand
for arbitration. These time limitations may not be extended unless a party shows
cause for extension and then for no more than a total of 60 days. The expedited
procedures set forth in Rule 51 et seq. of the Arbitration Rules shall be
applicable to claims of less than $1,000,000. All applicable statutes of
limitation shall apply to any Dispute. A judgment upon the award may be entered
in any court having jurisdiction. The panel from which all arbitrators are
selected shall be comprised of licensed attorneys selected from the Commercial
Financial Dispute Arbitration Panel of the AAA. The single arbitrator selected
for expedited procedure shall be a retired judge from the highest court of
general jurisdiction, state or federal, of the state where the hearing will be
conducted. Notwithstanding the foregoing, this arbitration provision does not
apply to Disputes under or related to any Hedge Agreement. The parties do not
waive applicable federal or state substantive law except as provided herein.
     (b) Notwithstanding the preceding binding arbitration provisions, the
parties hereto agree to preserve, without diminution, certain remedies that any
party hereto may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Any party hereto shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any Collateral by
exercising a power of sale granted pursuant to any of the Credit Documents or
under applicable law or by judicial foreclosure and sale, including a proceeding
to confirm the sale; (ii) all rights of self-help, including peaceful occupation
of real property and

92



--------------------------------------------------------------------------------



 



collection of rents, set-off, and peaceful possession of personal property;
(iii) obtaining provisional or ancillary remedies, including injunctive relief,
sequestration, garnishment, attachment, appointment of a receiver and filing an
involuntary bankruptcy proceeding; and (iv) when applicable, a judgment by
confession of judgment. Any claim or controversy with regard to any party’s
entitlement to such remedies is a Dispute. Preservation of these remedies does
not limit the power of an arbitrator to grant similar remedies that may be
requested by a party in a Dispute. The parties hereto agree that no party shall
have a remedy of punitive or exemplary damages against any other party in any
Dispute, and each party hereby waives any right or claim to punitive or
exemplary damages that it has now or that may arise in the future in connection
with any Dispute, whether such Dispute is resolved by arbitration or judicially.
The parties acknowledge that by agreeing to binding arbitration they have
irrevocably waived any right they may have to a jury trial with regard to a
Dispute.
     11.4 Notices; Effectiveness; Electronic Communication.
     (a) Except in the cases of notices and other communications expressly
permitted to be given by telephone (and except as provided in Section 11.4(b)),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:
     (i) if to the Borrower, the Administrative Agent, the Swingline Lender or
the Issuing Lender to it at the address (or telecopier number) specified for
such Person on Schedule 1.1(a); and
     (ii) if to any Lender, to it at its address (or telecopier number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in Section 11.4(b) shall be effective as provided in Section 11.4(b).
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article 1.3(b) if such Lender has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communication pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or other communications posted to an internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient at its e-mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.

93



--------------------------------------------------------------------------------



 



     (c) Any party hereto may change its address or telecopier number for
notices and other communications hereunder by notice to the other parties hereto
(except that each Lender need not give notice of any such change to the other
Lenders in their capacities as such).
     11.5 Amendments, Waivers, etc. No amendment, modification, waiver or
discharge or termination of, or consent to any departure by any Credit Party
from, any provision of this Agreement or any other Credit Document shall be
effective unless in a writing signed by the Required Lenders (or by the
Administrative Agent at the direction or with the consent of the Required
Lenders), and then the same shall be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, modification, waiver, discharge, termination or consent shall:
     (a) unless agreed to in writing by each Lender directly affected thereby,
(i) reduce or forgive the principal amount of any Loan or Reimbursement
Obligation, reduce the rate of or forgive any interest thereon (provided that
only the consent of the Required Lenders shall be required to waive the
applicability of any post-default increase in interest rates), or reduce or
forgive any fees hereunder (other than fees payable to the Administrative Agent,
the Arranger or the Issuing Lender for its own account) (it being understood
that an amendment to the definition of Total Net Leverage Ratio (or any defined
terms used therein) shall not constitute a reduction of any interest rate or
fees hereunder), (ii) extend the final scheduled maturity date or any other
scheduled date for the payment of any principal of or interest on any Loan
(including any scheduled date for the mandatory reduction or termination of any
Commitments, but excluding any mandatory prepayment of the Loans pursuant to
Sections 2.6(c) and Section 2.6(d) or reduction or termination of the
Commitments in connection therewith), extend the time of payment of any
Reimbursement Obligation or any interest thereon, extend the expiry date of any
Letter of Credit beyond the Letter of Credit Maturity Date, or extend the time
of payment of any fees hereunder (other than fees payable to the Administrative
Agent or the Issuing Lender for its own account), or (iii) increase any
Commitment of any such Lender over the amount thereof in effect or extend the
maturity thereof (it being understood that a waiver of any condition precedent
set forth in Section 4.2 or of any Default or Event of Default or mandatory
reduction in the Commitments, if agreed to by the Required Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase), or (iv) reduce the percentage of the aggregate
Commitments or of the aggregate unpaid principal amount of the Loans, or the
number or percentage of Lenders, that shall be required for the Lenders or any
of them to take or approve, or direct the Administrative Agent to take, any
action hereunder or under any other Credit Document (including as set forth in
the definition of “Required Lenders”);
     (b) unless agreed to in writing by all of the Lenders, (i) release all or
substantially all of the Collateral (except as may be otherwise specifically
provided in this Agreement or in any other Credit Document), (ii) release any
Material Subsidiary that is a Guarantor from its obligations under any guaranty
agreement (other than (A) as may be otherwise specifically provided in this
Agreement or in any other Credit Document or (B) in connection with the sale or
other disposition of all of the Capital Stock of such Guarantor in a transaction
expressly permitted under or pursuant to this Agreement), (iii) reduce the
percentage of the aggregate Commitments or of the aggregate unpaid principal
amount of the Loans, or the number or percentage of Lenders, that shall be
required for the Lenders or any of them to take or approve, or direct the
Administrative Agent to take, any action hereunder or under any other Credit
Document (including as set forth in the definition of “Required Lenders”),
(iv) change any other provision of this Agreement or any of the other Credit
Documents requiring, by its terms, the consent or approval of all the Lenders
for such amendment, modification, waiver, discharge, termination or consent, or
(v) change or waive any provision of Section 2.15, any other provision of this
Agreement or any other Credit Document requiring pro rata treatment of any
Lenders, or this Section 11.5;

94



--------------------------------------------------------------------------------



 



     (c) unless agreed to in writing by all of the Lenders, reduce the
percentage set forth in the definition of “Required Lenders” (it being
understood that no consent of any other Lender or the Administrative Agent is
required);
     (d) unless agreed to in writing by the Required Lenders, (i) except for any
such changes to which Section 11.5(a) applies, change any provision of
Article 2.20 or any terms or provisions of any Letter of Credit or any
supporting documentation relating thereto (it being understood that no consent
of any other Lender or the Administrative Agent is required), or (ii) amend,
modify or waive any condition precedent to any Borrowing of Revolving Loans or
issuance of a Letter of Credit set forth in Section 4.2 (including in connection
with any waiver of an existing Default or Event of Default);
     (e) unless agreed to in writing by the Issuing Lender, the Swingline Lender
or the Administrative Agent in addition to the Lenders required as provided
hereinabove to take such action, affect the respective rights or obligations of
the Issuing Lender, the Swingline Lender or the Administrative Agent, as
applicable, hereunder or under any of the other Credit Documents; and
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.
Notwithstanding the fact that the consent of all Lenders is required in certain
circumstances as set forth above, each Lender is entitled to vote as such Lender
sees fit on any bankruptcy reorganization plan that affects the Loans, and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersedes the unanimous consent provisions set forth herein.
     11.6 Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Borrower nor any other Credit Party
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
Section 11.6(b), (ii) by way of participation in accordance with the provisions
of Section 11.6(d) or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of Section 11.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 11.6(d) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Any Lender may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans (including for purposes of this
Section 11.6(b), participations in Letters of Credit and in Swingline Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

95



--------------------------------------------------------------------------------



 



     (i) (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned, and (B) in any case not described in clause
(A) above, the aggregate amount of the Commitment (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date) shall not be less than (x) $5,000,000, in the
case of any assignment in respect of a Revolving Commitment (which for this
purpose includes Revolving Loans outstanding), (y) the entire Swingline
Commitment and the full amount of the outstanding Swingline Loans, in the case
of Swingline Loans, in any case, treating assignments to two or more Approved
Funds under common management as one assignment for purposes of the minimum
amounts, unless each of the Administrative Agent and, so long as no Default or
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loan or the Commitment assigned, except that
this clause (ii) shall not apply to rights in respect of Swingline Loans;
     (iii) no consent shall be required for any assignment except to the extent
required by clause (B) of Section 11.6(b)(i) and, in addition:
     (A) the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (y) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (z) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of a Commitment if such assignment is to a Person that is not a Lender, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; and
     (C) the consent of the Issuing Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and
     (D) the consent of the Swingline Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of a Commitment.
     (iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 for each assignment and the assignee, if it is not
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire;
     (v) no such assignment shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries; and

96



--------------------------------------------------------------------------------



 



     (vi) no such assignment shall be made to a natural person.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.6(c), from and after the effective date specified in each
Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.16(a), 2.16(b), 2.17, 2.18 and 11.1 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. If requested by or on behalf of the assignee, the Borrower, at its
own expense, will execute and deliver to the Administrative Agent a new Note or
Notes to the order of the assignee (and, if the assigning Lender has retained
any portion of its rights and obligations hereunder, to the order of the
assigning Lender), prepared in accordance with the applicable provisions of
Section 2.4 as necessary to reflect, after giving effect to the assignment, the
Commitments and/or outstanding Loans, as the case may be, of the assignee and
(to the extent of any retained interests) the assigning Lender, in substantially
the form of Exhibits A-1, A-2, A-3 and/or A-4, as applicable. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 11.6(b) shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.6(d).
     (c) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at its address for notices referred to in
Schedule 1.1(a) a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by each of the Borrower and the Issuing Lender, at any
reasonable time and from time to time upon reasonable prior notice.
     (d) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Swingline
Lender, the Issuing Lender and the Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.5(a) and clause (i) of Section 11.5(b) that affects such
Participant. Subject to Section 11.6(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.16(a), 2.16(b), 2.17
and 2.18 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 11.6(b). To the extent permitted by law, each
Participant also

97



--------------------------------------------------------------------------------



 



shall be entitled to the benefits of Section 9.3 as though it were a Lender;
provided such Participant agrees to be subject to Section 2.15(b) as though it
were a Lender.
     (e) A Participant shall not be entitled to receive any greater payment
under Section 2.16(a), Section 2.16(b) or Section 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.17 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.17(e) as though it were a Lender.
     (f) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement (including under its Notes, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     (g) The words “execution,” “signed,” “signature,” and words of like import
in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act or any state laws
based on the Uniform Electronic Transactions Act.
     (h) Any Lender or participant may, in connection with any assignment,
participation, pledge or proposed assignment, participation or pledge pursuant
to this Section 11.6, disclose to the Assignee, Participant or pledgee or
proposed Assignee, Participant or pledgee any information relating to the
Borrower and its Subsidiaries furnished to it by or on behalf of any other party
hereto, provided that such Assignee, Participant or pledgee or proposed
Assignee, Participant or pledgee agrees in writing to keep such information
confidential to the same extent required of the Lenders under Section 11.11.
     (i) Notwithstanding anything to the contrary contained herein, if Wells
Fargo assigns all of its Commitments and Revolving Loans in accordance with this
Section 11.6, Wells Fargo may resign as Issuing Lender upon written notice to
the Borrower and the Lenders. Upon any such notice of resignation, the Borrower
shall have the right to appoint from among the Lenders a successor Issuing
Lender; provided that no failure by the Borrower to make such appointment shall
affect the resignation of Wells Fargo as Issuing Lender. Wells Fargo shall
retain all of the rights and obligations of the Issuing Lender hereunder with
respect to all Letters of Credit issued by it and outstanding as of the
effective date of its resignation and all obligations of the Borrower and the
Lenders with respect thereto (including the right to require the Lenders to make
Revolving Loans or fund participation interests pursuant to Article 2.20).
     11.7 No Waiver. The rights and remedies of the Administrative Agent and the
Lenders expressly set forth in this Agreement and the other Credit Documents are
cumulative and in addition to, and not exclusive of, all other rights and
remedies available at law, in equity or otherwise. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, power or privilege preclude other or further
exercise thereof or the exercise of any other right, power or privilege or be
construed to be a waiver of any Default or Event of Default. No course of
dealing between any Credit Party, the Administrative Agent or the Lenders or
their agents or employees shall be effective to amend, modify or discharge any
provision of this Agreement or any other Credit Document or to constitute a

98



--------------------------------------------------------------------------------



 



waiver of any Default or Event of Default. No notice to or demand upon any
Credit Party in any case shall entitle any Credit Party to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
right of the Administrative Agent or any Lender to exercise any right or remedy
or take any other or further action in any circumstances without notice or
demand.
     11.8 Survival. All representations, warranties and agreements made by or on
behalf of the Borrower or any other Credit Party in this Agreement and in the
other Credit Documents shall survive the execution and delivery hereof or
thereof, the making and repayment of the Loans and the issuance and repayment of
the Letters of Credit. In addition, notwithstanding anything herein or under
applicable law to the contrary, the provisions of this Agreement and the other
Credit Documents relating to indemnification or payment of costs and expenses,
including, without limitation, the provisions of Sections 2.8(f), 2.16(a),
2.16(b), 2.17, 2.18 and 11.1, shall survive the payment in full of all Loans and
Letters of Credit, the termination of the Commitments and all Letters of Credit,
and any termination of this Agreement or any of the other Credit Documents.
     11.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     11.10 Construction. The headings of the various articles, sections and
subsections of this Agreement and the table of contents have been inserted for
convenience only and shall not in any way affect the meaning or construction of
any of the provisions hereof. Except as otherwise expressly provided herein and
in the other Credit Documents, in the event of any inconsistency or conflict
between any provision of this Agreement and any provision of any of the other
Credit Documents, the provision of this Agreement shall control. Any Hedge
Agreement between the Borrower and any Hedge Party is an independent agreement
governed by the writing provisions of such Hedge Agreement, which shall remain
in full force and effect, unaffected by any repayment, prepayment, acceleration,
reduction, increase or change in the terms applicable to the Loans under this
Agreement, except as otherwise expressly provided in such Hedge Agreement, and
any payoff statement from the Administrative Agent relating to this Agreement
shall not apply to such Hedge Agreement except as expressly provided therein.
     11.11 Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Lender agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Requirements of Law or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
Hedge Agreement or any action or proceeding relating to this Agreement or any
other Credit Document or any Hedge Agreement or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) an investor or prospective investor in an
Approved Fund, (h) a trustee, collateral manager, servicer, backup servicer,
noteholder or secured party in an Approved Fund in connection with the
administration, servicing and reporting on the assets serving as collateral for
an Approved Fund, (i) a nationally recognized rating agency that requires access
to information regarding the Credit Parties, the Loans and

99



--------------------------------------------------------------------------------



 



Credit Documents in connection with ratings issued with respect to an Approved
Fund, (j) with the consent of the Borrower or (i) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Lender or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower or any of its Subsidiaries or Affiliates.
     For purposes of this Section, “Information” means all information received
from the Credit Parties relating to any Credit Party or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Lender or the Issuing Lender on a nonconfidential
basis prior to disclosure by any Credit Party, provided that, in the case of
information received from any Credit Party after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
     11.12 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Credit Documents constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof (except
for the Fee Letter). Except as provided in Section 4.1, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.
     11.13 Disclosure of Information. The Borrower agrees and consents to the
Administrative Agent’s and the Arranger’s disclosure of information relating to
this transaction to Gold Sheets and other similar bank trade publications. Such
information will consist of deal terms and other information customarily found
in such publications.
     11.14 USA Patriot Act Notice. Each Lender that is subject to the PATRIOT
Act and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act.

100



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their duly authorized officers as of the date first above written.

            SWISHER HYGIENE INC.
      By:   /s/ Hugh H. Cooper        Name:   Hugh H. Cooper        Title:  
Chief Financial Officer        WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and as a Lender
      By:   /s/ Cavan J. Harris        Name:   Cavan J. Harris        Title:  
Senior Vice President     

Signature Page to Credit Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
Borrower’s Taxpayer Identification No.                 
REVOLVING NOTE

      $                                                         , 2011    
Charlotte, North Carolina

     FOR VALUE RECEIVED, SWISHER HYGIENE INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
                                 the “Lender”), at the offices of Wells Fargo
Bank, National Association (the “Administrative Agent”) located at [1525 W. W.T.
Harris Blvd., Building 3A2, Mailcode NC 0680, Charlotte, North Carolina 28262]
(or at such other place or places as the Administrative Agent may designate), at
the times and in the manner provided in the Credit Agreement, dated as of
                           , 2011 (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time parties thereto, and Wells Fargo Bank, National
Association, as Administrative Agent, the principal sum of
                                          DOLLARS($               ), or such
lesser amount as may constitute the unpaid principal amount of the Revolving
Loans made by the Lender, under the terms and conditions of this promissory note
(this “Revolving Note”) and the Credit Agreement. The defined terms in the
Credit Agreement are used herein with the same meaning. The Borrower also
promises to pay interest on the aggregate unpaid principal amount of this
Revolving Note at the rates applicable thereto from time to time as provided in
the Credit Agreement.
     This Revolving Note is one of a series of Revolving Notes referred to in
the Credit Agreement and is issued to evidence the Revolving Loans made by the
Lender pursuant to the Credit Agreement. All of the terms, conditions and
covenants of the Credit Agreement are expressly made a part of this Revolving
Note by reference in the same manner and with the same effect as if set forth
herein at length, and any holder of this Revolving Note is entitled to the
benefits of and remedies provided in the Credit Agreement and the other Credit
Documents. Reference is made to the Credit Agreement for provisions relating to
the interest rate, maturity, payment, prepayment and acceleration of this
Revolving Note.
     In the event of an acceleration of the maturity of this Revolving Note,
this Revolving Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.

 



--------------------------------------------------------------------------------



 



     In the event this Revolving Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.
     This Revolving Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of North Carolina. The
Borrower hereby submits to the nonexclusive jurisdiction and venue of the
federal and state courts located in Mecklenburg County, North Carolina, although
the Lender shall not be limited to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Revolving Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

            SWISHER HYGIENE INC.
      By:   /s/         Title:              

2



--------------------------------------------------------------------------------



 



EXHIBIT A-2
Borrower’s Taxpayer Identification No.                 
SWINGLINE NOTE

      $5,000,000                        , 2011     Charlotte, North Carolina

     FOR VALUE RECEIVED, SWISHER HYGIENE INC. , a Delaware corporation (the
“Borrower”), hereby promises to pay to the order of
     WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Swingline Lender”), at the
offices of Wells Fargo Bank, National Association (the “Administrative Agent”)
located at [1525 W. W.T. Harris Blvd., Building 3A2, Mailcode NC 0680,
Charlotte, North Carolina 28262] (or at such other place or places as the
Administrative Agent may designate), at the times and in the manner provided in
the Credit Agreement, dated as of                            , 2011 (as amended,
modified, restated or supplemented from time to time, the “Credit Agreement”),
among the Borrower, the Lenders from time to time parties thereto, and Wells
Fargo Bank, National Association, as Administrative Agent, the principal sum of
     FIVE MILLION AND NO/100 DOLLARS ($5,000,000), or such lesser amount as may
constitute the unpaid principal amount of the Swingline Loans made by the
Swingline Lender, under the terms and conditions of this promissory note (this
“Swingline Note”) and the Credit Agreement. The defined terms in the Credit
Agreement are used herein with the same meaning. The Borrower also promises to
pay interest on the aggregate unpaid principal amount of this Swingline Note at
the rates applicable thereto from time to time as provided in the Credit
Agreement.
     This Swingline Note is issued to evidence the Swingline Loans made by the
Swingline Lender pursuant to the Credit Agreement. All of the terms, conditions
and covenants of the Credit Agreement are expressly made a part of this
Swingline Note by reference in the same manner and with the same effect as if
set forth herein at length, and any holder of this Swingline Note is entitled to
the benefits of and remedies provided in the Credit Agreement and the other
Credit Documents. Reference is made to the Credit Agreement for provisions
relating to the interest rate, maturity, payment, prepayment and acceleration of
this Swingline Note.
     In the event of an acceleration of the maturity of this Swingline Note,
this Swingline Note shall become immediately due and payable, without
presentation, demand, protest or notice of any kind, all of which are hereby
waived by the Borrower.
     In the event this Swingline Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to the principal
and interest, all costs of collection, including reasonable attorneys’ fees.

 



--------------------------------------------------------------------------------



 



     This Swingline Note shall be governed by and construed in accordance with
the internal laws and judicial decisions of the State of North Carolina. The
Borrower hereby submits to the nonexclusive jurisdiction and venue of the
federal and state courts located in Mecklenburg County, North Carolina, although
the Swingline Lender shall not be limited to bringing an action in such courts.
     IN WITNESS WHEREOF, the Borrower has caused this Swingline Note to be
executed by its duly authorized corporate officer as of the day and year first
above written.

            SWISHER HYGIENE INC.
      By:   /s/         Title:              

2



--------------------------------------------------------------------------------



 



EXHIBIT B-1
NOTICE OF BORROWING

[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, Swisher Hygiene Inc. (the “Borrower”), refers to the
Credit Agreement, dated as of                            , 2011, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(b)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a Borrowing of Revolving Loans under the
Credit Agreement, and to that end sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required by Section 2.2(b) of the
Credit Agreement:
     (i) The aggregate principal amount of the Proposed Borrowing is $          
                .1
     (ii) The Loans comprising the Proposed Borrowing shall be initially made as
[Base Rate Loans] [LIBOR Loans].2
     (iii) [The initial Interest Period for the LIBOR Loans comprising the
Proposed Borrowing shall be [one/two/three/six months].]3
 

1   Amount of Proposed Borrowing must comply with Section 2.2(b) of the Credit
Agreement.   2   Select the applicable Type of Loans.   3   Include this clause
in the case of a Proposed Borrowing comprised of LIBOR Loans, and select the
applicable Interest Period.

 



--------------------------------------------------------------------------------



 



     (iv) The Proposed Borrowing is requested to be made on           
                 (the “Borrowing Date”).4
     The Borrower hereby certifies that the following statements are true on and
as of the date hereof and will be true on and as of the Borrowing Date:
     A. Each of the representations and warranties contained in Article V of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding, (ii) the aggregate
Letter of Credit Exposure of all Lenders, and (iii) the aggregate principal
amount of Swingline Loans outstanding, will not exceed the aggregate Commitments
or the Maximum Availability.

            Very truly yours,

SWISHER HYGIENE INC.
      By:   /s/         Title:              

 

4   Shall be a Business Day at least one Business Day after the date hereof (in
the case of Base Rate Loans) or at least three Business Days after the date
hereof (in the case of LIBOR Loans).

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NOTICE OF SWINGLINE BORROWING

[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Wells Fargo Bank, National Association,
as Swingline Lender
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, SWISHER HYGIENE INC. (the “Borrower”), refers to the
Credit Agreement, dated as of                            , 2011, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.2(d)
of the Credit Agreement, hereby gives you, as Administrative Agent and as
Swingline Lender, irrevocable notice that the Borrower requests a Borrowing of a
Swingline Loan under the Credit Agreement, and to that end sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(d) of the Credit Agreement:
     (i) The principal amount of the Proposed Borrowing is $          
                .1
     (ii) The Proposed Borrowing is requested to be made on           
                 (the “Borrowing Date”).2
     The Borrower hereby certifies that the following statements are true on and
as of the date hereof and will be true on and as of the Borrowing Date:
 

1   Amount of Proposed Borrowing must comply with Section 2.2(d) of the Credit
Agreement.   2   Shall be a Business Day.

 



--------------------------------------------------------------------------------



 



     A. Each of the representations and warranties contained in Article V of the
Credit Agreement and in the other Credit Documents is and will be true and
correct on and as of each such date, with the same effect as if made on and as
of each such date, both immediately before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom (except to
the extent any such representation or warranty is expressly stated to have been
made as of a specific date, in which case such representation or warranty shall
be true and correct as of such date);
     B. No Default or Event of Default has occurred and is continuing or would
result from the Proposed Borrowing or from the application of the proceeds
therefrom; and
     C. After giving effect to the Proposed Borrowing, the sum of (i) the
aggregate principal amount of Revolving Loans outstanding, (ii) the aggregate
Letter of Credit Exposure of all Lenders, and (iii) the aggregate principal
amount of Swingline Loans outstanding, will not exceed the aggregate Commitments
or the Maximum Availability.

            Very truly yours,

SWISHER HYGIENE INC.
      By:   /s/         Title:              

2



--------------------------------------------------------------------------------



 



EXHIBIT B-2
NOTICE OF CONVERSION/CONTINUATION

[Date]
Wells Fargo Bank, National Association,
as Administrative Agent
1525 W. W.T. Harris Blvd
Building 3A2, Mailcode NC 0680
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
Ladies and Gentlemen:
     The undersigned, SWISHER HYGIENE INC. (the “Borrower”), refers to the
Credit Agreement, dated as of                            , 2011, among the
Borrower, certain Lenders from time to time parties thereto, and you, as
Administrative Agent for the Lenders (as amended, modified, restated or
supplemented from time to time, the “Credit Agreement,” the terms defined
therein being used herein as therein defined), and, pursuant to Section 2.11(b)
of the Credit Agreement, hereby gives you, as Administrative Agent, irrevocable
notice that the Borrower requests a [conversion] [continuation]1 of Loans under
the Credit Agreement, and to that end sets forth below the information relating
to such [conversion] [continuation] (the “Proposed [Conversion] [Continuation]”)
as required by Section 2.11(b) of the Credit Agreement:
     (i) The Proposed [Conversion] [Continuation] is requested to be made on
                           .2
     (ii) The Proposed [Conversion] [Continuation] involves $          
                3 in aggregate principal amount of Revolving Loans made pursuant
to a Borrowing on                            ,4 which Loans are presently
maintained as [Base Rate] [LIBOR] Loans and are proposed hereby to be
 

1   Insert “conversion” or “continuation” throughout the notice, as applicable.
  2   Shall be a Business Day at least one Business Day after the date hereof
(in the case of any conversion of LIBOR Loans into Base Rate Loans) or at least
three Business Days after the date hereof (in the case of any conversion of Base
Rate Loans into, or continuation of, LIBOR Loans), and additionally, in the case
of any conversion of LIBOR Loans into Base Rate Loans, or continuation of LIBOR
Loans, shall be the last day of the Interest Period applicable to such LIBOR
Loans.   3   Amount of Proposed Conversion or Continuation must comply with
Section 2.11(b) of the Credit Agreement.   4   Insert the applicable Borrowing
Date for the Loans being converted or continued.

 



--------------------------------------------------------------------------------



 



     [converted into Base Rate Loans] [converted into LIBOR Loans] [continued as
LIBOR Loans].5
     (iii) [The initial Interest Period for the Loans being [converted into]
[continued as] LIBOR Loans pursuant to the Proposed [Conversion] [Continuation]
shall be [one/two/three/six months].]6
     The Borrower hereby certifies that the following statement is true both on
and as of the date hereof and on and as of the effective date of the Proposed
[Conversion] [Continuation]: no Default or Event of Default has or will have
occurred and is continuing or would result from the Proposed [Conversion]
[Continuation].

            Very truly yours,

SWISHER HYGIENE INC.
      By:   /s/         Title:              

 

5   Complete with the applicable bracketed language.   6   Include this clause
in the case of a Proposed Conversion or Continuation involving a conversion of
Base Rate Loans into, or continuation of, LIBOR Loans, and select the applicable
Interest Period.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
COMPLIANCE CERTIFICATE
     THIS CERTIFICATE is delivered pursuant to the Credit Agreement, dated as of
March 30, 2011 (the “Credit Agreement”), among Swisher Hygiene Inc., a Delaware
corporation (the “Borrower”), the Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent. Capitalized
terms used herein without definition shall have the meanings given to such terms
in the Credit Agreement.
     The undersigned hereby certifies that:
     1. The undersigned is a duly elected Financial Officer of the Borrower.
     2. Enclosed with this Certificate are copies of the financial statements of
the Borrower and its Subsidiaries as of                            , and for the
[                 -month period] [year] then ended, required to be delivered
under Section [6.1(a)][6.1(b)] of the Credit Agreement. Such financial
statements have been prepared in accordance with GAAP [(subject to the absence
of notes required by GAAP and subject to normal year-end adjustments)]1 and
fairly present the financial condition of the Borrower and its Subsidiaries on a
consolidated basis as of the date indicated and the results of operation of the
Borrower and its Subsidiaries on a consolidated basis for the period covered
thereby.
     3. The undersigned has reviewed the terms of the Credit Agreement and has
made, or caused to be made under the supervision of the undersigned, a review in
reasonable detail of the transactions and condition of the Borrower and its
Subsidiaries during the accounting period covered by such financial statements.
     4. The examination described in paragraph 3 above did not disclose, and the
undersigned has no knowledge of the existence of, any Default or Event of
Default during or at the end of the accounting period covered by such financial
statements or as of the date of this Certificate. [, except as set forth below.
Describe here or in a separate attachment any exceptions to paragraph 4 above by
listing, in reasonable detail, the nature of the Default or Event of Default,
the period during which it existed and the action that the Borrower has taken or
proposes to take with respect thereto.]
     5. Attached to this Certificate as Attachment A is a covenant compliance
worksheet reflecting the computation of the financial covenants set forth in
Article VII of the Credit Agreement as of the last day of and for the period
covered by the financial statements enclosed herewith.
 

1   Insert in the case of quarterly financial statements.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has executed and delivered this
Certificate as of the            day of                            ,           
.

            SWISHER HYGIENE INC.
      By:   /s/         Name:           Title:      

2



--------------------------------------------------------------------------------



 



         

ATTACHMENT A
COVENANT COMPLIANCE WORKSHEET
[to be added]

 



--------------------------------------------------------------------------------



 



EXHIBIT D
ASSIGNMENT AND ASSUMPTION
     THIS ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Name of Assignor] (the “Assignor”) and [Name of Assignee] (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto (the “Standard Terms and Conditions”) are hereby
agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Revolving Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any Letters of Credit, guarantees, and
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Revolving Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned pursuant to clauses
(i) and (ii) above being referred to herein collectively as the “Assigned
Interest”). Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

            1.     Assignor:  
                                                                 
   
 
2.     Assignee:  
                                                                 
[and is an Affiliate/Approved Fund of [identify Lender]1]
   
 
3.     Borrower:  
Swisher Hygiene Inc.

4.     Administrative Agent: Wells Fargo Bank, National Association, as the
Administrative Agent under the Credit Agreement.
 

    1Select as applicable.

 



--------------------------------------------------------------------------------



 



     5.     Credit Agreement: Credit Agreement, dated as of                ,
2011 (as amended, modified, restated or supplemented from time to time, the
“Credit Agreement”), among the Borrower, certain lenders from time to time
parties thereto (the “Lenders”), and Wells Fargo Bank, National Association, as
Administrative Agent.
     6.     Assigned Interest:

                                        Aggregate Amount of     Amount of      
Percentage Assigned of               Commitment/Revolving    
Commitment/Revolving       Commitment/Revolving       CUSIP       Loans for all
Lenders2     Loans Assigned2       Loans3       Number4      
$
    $           %                
$
    $           %                
$
    $           %                

     7.     Trade Date:                      ]5
     8.     Effective Date:                       [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
 

    2Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.    
  3Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.       4Insert if applicable.       5To be completed if
the Assignor and the Assignee intend that the minimum assignment amount is to be
determined as of the Trade Date.

2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR:


[NAME OF ASSIGNOR]
      By:   /s/         Title:              

            ASSIGNEE:


[NAME OF ASSIGNEE]
      By:   /s/         Title:              

[Consented to and]6 Accepted:

          WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
    By:   /s/       Title:              

[Consented to:]7

          [NAME OF RELEVANT PARTY]
    By:   /s/       Title:            

 

    6To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.       7To be added only if the consent of the
Borrower and/or other parties (e.g. Swingline Lender, Issuing Lender) is
required by the terms of the Credit Agreement.

 



--------------------------------------------------------------------------------



 



ANNEX 1 to Assignment and Assumption
Credit Agreement, dated as of                            , 2011, among Swisher
Hygiene Inc.,
as Borrower, certain Lenders from time to time parties thereto, and
Wells Fargo Bank, National Association, as Administrative Agent

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Credit Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Credit Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Credit Document.
     1.2 Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an eligible Assignee under Section 11.6 of the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Revolving Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Revolving
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations that by the terms of the
Credit Documents are required to be performed by it as a Revolving Lender.

 



--------------------------------------------------------------------------------



 



     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the laws of the State of North Carolina
(without regard to the conflicts of law provisions thereof).

2



--------------------------------------------------------------------------------



 



EXHIBIT E
PLEDGE AND SECURITY AGREEMENT
     THIS PLEDGE AND SECURITY AGREEMENT, dated as of the            day of
                           , 2011 (this “Agreement”), is made by SWISHER HYGIENE
INC., a Delaware corporation (the “Borrower”), and by each of the undersigned
Subsidiaries of the Borrower and each other Subsidiary that, after the date
hereof, executes an instrument of accession hereto substantially in the form of
Exhibit C (a “Pledgor Accession”; the undersigned and such other Subsidiaries,
collectively, together with the Borrower, the “Pledgors”), in favor of WELLS
FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent for the Lenders party
to the Credit Agreement referred to below (in such capacity, the “Administrative
Agent”), for the benefit of the Secured Parties (as hereinafter defined). Except
as otherwise provided herein, capitalized terms used herein without definition
have the meanings given to them in the Credit Agreement referred to below.
RECITALS
     A. The Borrower, the Lenders and the Administrative Agent are parties to a
Credit Agreement, dated as of                 , 2011 (as amended, modified,
restated or supplemented from time to time, the “Credit Agreement”), providing
for the availability of certain credit facilities to the Borrower upon the terms
and subject to the conditions set forth therein.
     B. As a condition to the extension of credit to the Borrower under the
Credit Agreement, each Subsidiary that is a party to this Agreement as of the
date hereof has entered into a Guaranty Agreement, dated as of the date hereof
(as amended, modified, restated or supplemented from time to time, the “Guaranty
Agreement”), pursuant to which each such Subsidiary has guaranteed to the
Secured Parties the payment in full of the Obligations of the Borrower under the
Credit Agreement and the other Credit Documents. Additionally, certain other
Subsidiaries of the Borrower may from time to time after the date hereof enter
into the Guaranty Agreement, pursuant to which such Subsidiaries will guarantee
to the Secured Parties the payment in full of the Obligations of the Borrower
under the Credit Agreement and the other Credit Documents.
     C. It is a further condition to the extension of credit to the Borrower
under the Credit Agreement that the Pledgors shall have agreed, by executing and
delivering this Agreement, to secure the payment in full of their respective
obligations under the Credit Agreement, the Guaranty Agreement and the other
Credit Documents. The Secured Parties are relying on this Agreement in their
decision to extend credit to the Borrower under the Credit Agreement, and would
not enter into the Credit Agreement without the execution and delivery of this
Agreement by the Pledgors.
     D. The Pledgors will obtain benefits as a result of the extension of credit
to the Borrower under the Credit Agreement, which benefits are hereby
acknowledged, and, accordingly, desire to execute and deliver this Agreement.

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Secured Parties to enter into the Credit Agreement
and to induce the Lenders to extend credit to the Borrower thereunder, each
Pledgor hereby agrees as follows:
ARTICLE I
DEFINITIONS
     1.1 Defined Terms. The following terms that are defined in the Uniform
Commercial Code (as hereinafter defined) are used in this Agreement as so
defined (and, in the event any such term is defined differently for purposes of
Article 9 of the Uniform Commercial Code than for any other purpose or purposes
of the Uniform Commercial Code, the Article 9 definition shall govern): Account,
As-Extracted Collateral, Chattel Paper, Commercial Tort Claim, Commodity
Account, Commodity Intermediary, Deposit Accounts, Documents, Electronic Chattel
Paper, Equipment, Fixtures, General Intangibles, Goods, Instruments, Inventory,
Investment Property, Letter-of-Credit Rights, Record, Securities Account,
Securities Intermediary, Software, Supporting Obligations and Tangible Chattel
Paper. In addition, the following terms have the meanings set forth below:
          “Collateral” has the meaning given to such term in Section 2.1.
          “Collateral Accounts” has the meaning given to such term in
Section 6.3.
          “Contracts” means, collectively, all rights of each Pledgor under all
leases, contracts and agreements to which such Pledgor is now or hereafter a
party, including, without limitation, all rights, privileges and powers under
Ownership Agreements and Licenses, together with any and all extensions,
modifications, amendments and renewals of such leases, contracts and agreements
and all rights of such Pledgor to receive moneys due or to become due thereunder
or pursuant thereto and to amend, modify, terminate or exercise rights under
such leases, contracts and agreements.
          “Copyright Collateral” means, collectively, all Copyrights and
Copyright Licenses to which any Pledgor is or hereafter becomes a party and all
other General Intangibles embodying, incorporating, evidencing or otherwise
relating or pertaining to any Copyright or Copyright License, in each case
whether now owned or existing or hereafter acquired or arising.
          “Copyright License” means any agreement now or hereafter in effect
granting any right to any third party under any Copyright now or hereafter owned
by any Pledgor or which any Pledgor otherwise has the right to license, or
granting any right to any Pledgor under any property of the type described in
the definition of Copyright herein now or hereafter owned by any third party,
and all rights of any Pledgor under any such agreement.
          “Copyrights” means, collectively, all of each Pledgor’s copyrights,
copyright registrations and applications for copyright registration, whether
under the laws of the United States or any other country or jurisdiction,
including all recordings, supplemental registrations and derivative or
collective work registrations, and all renewals and extensions thereof, in each
case whether now owned or existing or hereafter acquired or arising.

2



--------------------------------------------------------------------------------



 



          “Excluded Collateral” means collectively the following property of a
Pledgor: (a) “intent-to-use” United States trademarks until such time as such
Pledgor begins to use such trademarks, and (b) any item of Accounts, Chattel
Paper, Contracts, Documents, General Intangibles, or Instruments (the “Subject
Collateral”) but only to the extent that any such item of Subject Collateral (or
any agreement evidencing such item of Subject Collateral) contains a term or is
subject to a rule of law, statute or regulation that restricts, prohibits, or
requires a consent (that has not been obtained) of a Person (other than such
Pledgor) to, the creation, attachment or perfection of the security interest
granted herein, and any such restriction, prohibition and/or requirement of
consent is effective and enforceable under applicable law and is not rendered
ineffective by applicable law (including, without limitation, pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code); provided,
however, that (x) the foregoing clause (b) shall not include any proceeds of any
item of Subject Collateral, and (y) any item of Subject Collateral that at any
time ceases to satisfy the criteria for the foregoing clause (b) (whether as a
result of the applicable Pledgor obtaining any necessary consent, any change in
any rule of law, statute or regulation, or otherwise), shall no longer be
excluded pursuant to clause (b).
          “Knowledge of the Pledgor” means the actual knowledge of any
Responsible Officer of such Pledgor.
          “License” means any Copyright License, Patent License or Trademark
License.
          “Mobile Goods” means, collectively, all of each Pledgor’s motor
vehicles, tractors, trailers, aircraft, rolling stock and other like property,
whether or not the title thereto is governed by a certificate of title or
ownership, in each case whether now owned or existing or hereafter acquired.
          “Ownership Agreement” means any partnership agreement, joint venture
agreement, limited liability company operating agreement, stockholders agreement
or other agreement creating, governing or evidencing any such capital stock or
equity interests and to which any Pledgor is now or hereafter becomes a party,
as any such agreement may be amended, modified, supplemented, restated or
replaced from time to time.
          “Patent Collateral” means, collectively, all Patents and all Patent
Licenses to which any Pledgor is or hereafter becomes a party and all other
General Intangibles embodying, incorporating, evidencing or otherwise relating
or pertaining to any Patent or Patent License, in each case whether now owned or
existing or hereafter acquired or arising.
          “Patent License” means any agreement now or hereafter in effect
granting to any third party any right to make, use or sell any invention on
which a Patent, now or hereafter owned by any Pledgor or which any Pledgor
otherwise has the right to license, is in existence, or granting to any Pledgor
any right to make, use or sell any invention on which property of the type
described in the definition of Patent herein, now or hereafter owned by any
third party, is in existence, and all rights of any Pledgor under any such
agreement.

3



--------------------------------------------------------------------------------



 



          “Patents” means, collectively, all of each Pledgor’s letters patent,
whether under the laws of the United States or any other country or
jurisdiction, all recordings and registrations thereof and applications
therefor, including, without limitation, the inventions and improvements
described therein, and all reissues, continuations, divisions, renewals,
extensions, substitutions and continuations-in-part thereof, in each case
whether now owned or existing or hereafter acquired or arising.
          “Permitted Hedge Agreement” means any Hedge Agreement that is required
or permitted by the Credit Agreement to be entered into by the Borrower.
          “Pledged Interests” means, collectively, (i) all of the issued and
outstanding shares, interests or other equivalents of capital stock of each
Person that is a direct Subsidiary of any Pledgor as of the date hereof or that
becomes a direct Subsidiary of any Pledgor at any time after the date hereof, at
any time now or hereafter owned by any Pledgor, whether voting or non-voting and
whether common or preferred; (ii) all partnership, joint venture, limited
liability company or other equity interests in each Person not a corporation
that is a direct Subsidiary of any Pledgor as of the date hereof or that becomes
a direct Subsidiary of any Pledgor at any time after the date hereof, at any
time now or hereafter owned by any Pledgor; (iii) all options, warrants and
other rights to acquire, and all securities convertible into, any of the
foregoing; (iv) all rights to receive interest, income, dividends,
distributions, returns of capital and other amounts (whether in cash,
securities, property, or a combination thereof), and all additional stock,
warrants, options, securities, interests and other property, from time to time
paid or payable or distributed or distributable in respect of any of the
foregoing (but subject to the provisions of Section 5.3), including, without
limitation, all rights of such Pledgor to receive amounts due and to become due
under or in respect of any Ownership Agreement or upon the termination thereof;
(v) all rights of access to the books and records of any such Person; and
(vi) all other rights, powers, privileges, interests, claims and other property
in any manner arising out of or relating to any of the foregoing, of whatever
kind or character (including any tangible or intangible property or interests
therein), and whether provided by contract or granted or available under
applicable law in connection therewith, including, without limitation, such
Person’s right to vote and to manage and administer the business of any such
Subsidiary pursuant to any applicable Ownership Agreement, in each case together
with all certificates, instruments and entries upon the books of financial
intermediaries at any time evidencing any of the foregoing.
          “Proceeds” has the meaning given to such term in Section 2.1.
          “Secured Parties” means, collectively, the Lenders (including the
Issuing Lender and the Swingline Lender in their capacities as such), the Hedge
Parties and the Administrative Agent.
          “Trademark Collateral” means, collectively, all Trademarks and
Trademark Licenses to which any Pledgor is or hereafter becomes a party and all
other General Intangibles embodying, incorporating, evidencing or otherwise
relating or pertaining to any Trademark or Trademark License, in each case
whether now owned or existing or hereafter acquired or arising.
          “Trademark License” means any agreement now or hereafter in effect
granting any right to any third party under any Trademark now or hereafter owned
by any Pledgor or which any Pledgor otherwise has the right to license, or
granting any right to any Pledgor under any property of the type described in
the definition of Trademark herein now or hereafter owned by any third party,
and all rights of any Pledgor under any such agreement.

4



--------------------------------------------------------------------------------



 



          “Trademarks” means, collectively, all of each Pledgor’s trademarks,
service marks, trade names, corporate and company names, business names, logos,
trade dress, trade styles, other source or business identifiers, designs and
general intangibles of a similar nature, whether under the laws of the United
States or any other country or jurisdiction, all recordings and registrations
thereof and applications therefor, all renewals, reissues and extensions
thereof, all rights corresponding thereto, and all goodwill associated therewith
or symbolized thereby, in each case whether now owned or existing or hereafter
acquired or arising.
          “Uniform Commercial Code” means the Uniform Commercial Code as the
same may be in effect from time to time in the State of North Carolina; provided
that if, by reason of applicable law, the validity or perfection of any security
interest in any Collateral granted under this Agreement is governed by the
Uniform Commercial Code as in effect in another jurisdiction, then as to the
validity or perfection, as the case may be, of such security interest, “Uniform
Commercial Code” means the Uniform Commercial Code as in effect from time to
time in such other jurisdiction.
     1.2 Other Terms; Construction. All terms in this Agreement that are not
capitalized shall, unless the context otherwise requires, have the meanings
provided by the Uniform Commercial Code to the extent the same are used or
defined therein.
ARTICLE II
CREATION OF SECURITY INTEREST
     2.1 Pledge and Grant of Security Interest. Each Pledgor hereby pledges,
assigns and delivers to the Administrative Agent, for the ratable benefit of the
Secured Parties, and grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a Lien upon and security interest in, all of such
Pledgor’s right, title and interest in and to the following property and assets
of such Pledgor, in each case whether now owned or existing or hereafter
acquired or arising and wherever located (collectively, the “Collateral”):
     (i) all Accounts;
     (ii) all As-Extracted Collateral;
     (iii) all Chattel Paper;
     (iv) the Commercial Tort Claims (if any) set forth on Annex I hereto;
     (v) all Contracts;
     (vi) all Copyright Collateral;
     (vii) all Deposit Accounts;
     (viii) all Documents;
     (ix) all Equipment;

5



--------------------------------------------------------------------------------



 



     (x) all Fixtures;
     (xi) all General Intangibles;
     (xii) all Goods;
     (xiii) all Instruments;
     (xiv) all Inventory;
     (xv) all Investment Property;
     (xvi) all Letter-of-Credit Rights;
     (xvii) all Patent Collateral;
     (xviii) all Pledged Interests; provided, however, that at no time shall the
Pledged Interests of any Foreign Subsidiary exceed 65% of all such shares,
interests, rights and other property of the type described in this clause
(xviii) of such Foreign Subsidiary;
     (xix) all Software;
     (xx) all Supporting Obligations;
     (xxi) all Trademark Collateral;
     (xxii) all cash, cash equivalents and money of such Pledgor, wherever held;
     (xxiii) to the extent not covered or not specifically excluded by clauses
(i) through (xxii) above, all of such Pledgor’s other personal property;
     (xxiv) all Records evidencing or relating to any of the foregoing or that
are otherwise necessary or useful in the collection thereof;
     (xxv) all accessions, additions, attachments, improvements, modifications
and upgrades to, replacements of and substitutions for any of the foregoing; and
     (xxvi) any and all proceeds, as defined in the Uniform Commercial Code,
products, rents, royalties and profits of or from any and all of the foregoing
and, to the extent not otherwise included in the foregoing, (w) all payments
under any insurance (whether or not the Administrative Agent is the loss payee
thereunder), indemnity, warranty or guaranty with respect to any of the
foregoing Collateral, (x) all payments in connection with any requisition,
condemnation, seizure or forfeiture with respect to any of the foregoing
Collateral, (y) all claims and rights (but not obligations) to recover for any
past, present or future infringement or dilution of or injury to any Copyright
Collateral, Patent Collateral or Trademark Collateral, and (z) all other amounts
from time to time paid or payable under or with respect to any of the foregoing
Collateral (collectively, “Proceeds”). For purposes of this Agreement, the term
“Proceeds” includes whatever is receivable or received when Collateral or
Proceeds are sold, exchanged, collected or otherwise disposed of, whether
voluntarily or involuntarily;

6



--------------------------------------------------------------------------------



 



provided, however, Collateral shall not include any Excluded Collateral.
Notwithstanding the foregoing, the Administrative Agent may, in its sole
discretion, reject or refuse to accept for credit toward payment of the Secured
Obligations any Collateral that is an Account, Instrument, Chattel Paper, lease
or other obligation or property of any kind due or owing from or belonging to a
Sanctioned Person.
     2.2 Security for Secured Obligations. This Agreement and the Collateral
secure the full and prompt payment, at any time and from time to time as and
when due (whether at the stated maturity, by acceleration or otherwise), of
(a) in the case of the Borrower, all Obligations of the Borrower under the
Credit Agreement and the other Credit Documents, including, without limitation,
all principal of and interest on the Loans, all Reimbursement Obligations, all
fees, expenses, indemnities and other amounts payable by the Borrower under the
Credit Agreement or any other Credit Document (including interest accruing after
the filing of a petition or commencement of a case by or with respect to the
Borrower seeking relief under any applicable federal and state laws pertaining
to bankruptcy, reorganization, arrangement, moratorium, readjustment of debts,
dissolution, liquidation or other debtor relief, specifically including, without
limitation, the Bankruptcy Code and any fraudulent transfer and fraudulent
conveyance laws, whether or not the claim for such interest is allowed in such
proceeding), and all obligations of the Borrower to any Hedge Party under any
Permitted Hedge Agreement, and (b) in the case of each other Pledgor, all of its
liabilities and obligations as a Guarantor (as defined in the Guaranty
Agreement) in respect of the Obligations; and in each case under (a) and
(b) above, (i) all such liabilities and obligations that, but for the operation
of the automatic stay under Section 362(a) of the Bankruptcy Code, would become
due, and (ii) all fees, costs and expenses payable by the Pledgors under
Section 8.1, in each case under (a) and (b) above whether now existing or
hereafter created or arising and whether direct or indirect, absolute or
contingent, due or to become due (the liabilities and obligations of the
Pledgors described in this Section 2.2, collectively, the “Secured
Obligations”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     Each Pledgor represents and warrants as follows:
     3.1 Ownership of Collateral. Each Pledgor owns, or has valid rights as a
lessee or licensee with respect to, all Collateral purported to be pledged by it
hereunder, free and clear of any Liens except for the Liens granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to this
Agreement, and except for other Permitted Liens. No security agreement,
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any government or public office, and
no Pledgor has filed or consented to the filing of any such statement or notice,
except (i) Uniform Commercial Code financing statements naming the
Administrative Agent as secured party, (ii) security instruments filed in the
U.S. Copyright Office or the U.S. Patent and Trademark Office naming the
Administrative Agent as secured party, (iii) filings with respect to which
termination statements and other necessary releases have been delivered to the
Administrative Agent for filing, and (iv) as may be otherwise permitted by the
Credit Agreement.

7



--------------------------------------------------------------------------------



 



     3.2 Security Interests; Filings. This Agreement, together with (i) the
filing, with respect to each Pledgor, of duly completed Uniform Commercial Code
financing statements naming such Pledgor as debtor, the Administrative Agent as
secured party, and describing the Collateral, in the jurisdictions set forth
with respect to such Pledgor on Annex A hereto, (ii) to the extent required by
applicable law, the filing, with respect to each relevant Pledgor, of duly
completed and executed assignments in the forms set forth as Exhibits A and B
with the U.S. Copyright Office or the U.S. Patent and Trademark Office, as
appropriate, with regard to registered Copyright Collateral, Patent Collateral
and Trademark Collateral of such Pledgor, as the case may be, (iii) in the case
of uncertificated Pledged Interests consisting of capital stock and constituting
“securities” under Article 8 of the Uniform Commercial Code, registration of
transfer thereof to the Administrative Agent on the issuer’s books or the
execution by the issuer of a control agreement satisfying the requirements of
Section 8-106 (or its successor provision) of the Uniform Commercial Code, and
(iv) the delivery to the Administrative Agent of all stock certificates and
Instruments included in the Collateral (and assuming continued possession
thereof by the Administrative Agent), creates, and at all times shall
constitute, a valid and perfected security interest in and Lien upon the
Collateral in favor of the Administrative Agent, for the benefit of the Secured
Parties, to the extent a security interest therein can be perfected by such
filings or possession, as applicable, superior and prior to the rights of all
other Persons therein (except for Permitted Liens), and no other or additional
filings, registrations, recordings or actions are or shall be necessary or
appropriate under current law in order to maintain the perfection and priority
of such Lien and security interest, other than actions required with respect to
Collateral of the types excluded from Article 9 of the Uniform Commercial Code
or from the filing requirements under such Article 9 by reason of Section 9-109,
9-309 or 9-310 of the Uniform Commercial Code and other than continuation
statements required under the Uniform Commercial Code.
     3.3 Locations. Annex B lists, as to each Pledgor, (i) its exact legal name,
(ii) the jurisdiction of its incorporation or organization, its federal tax
identification number, and (if applicable) its organizational identification
number, (iii) the addresses of its chief executive office and each other place
of business, (iv) the address of each location of its books and records or other
information evidencing or relating to the Collateral of such Pledgor, and (v)
the address of each location at which any material Equipment or material
Inventory (other than Mobile Goods and Goods in transit) owned by such Pledgor
is kept or maintained, in each instance except for any new locations established
in accordance with the provisions of Section 4.2. Except as may be otherwise
noted therein, all locations identified in Annex B are leased by the applicable
Pledgor. No Pledgor that is the owner of Collateral that constitutes a material
portion of the Collateral of the Pledgors taken as a whole (x) presently
conducts business under any prior or other corporate or company name or under
any trade or fictitious names, except as indicated beneath its name on Annex B,
(y) except as set forth on Annex B, has entered into any contract or granted any
Lien within the past five years under any name other than its legal corporate
name or a trade or fictitious name indicated on Annex B, or (z) has filed any
tax return under any name other than its exact legal name or the exact legal
name of the Borrower or any Subsidiary of the Borrower, except as indicated
beneath its name on Annex B.

8



--------------------------------------------------------------------------------



 



     3.4 Authorization; Consent. The execution, delivery and performance by each
Pledgor of this Agreement and the grant by such Pledgor of the Lien and security
interest in favor of the Administrative Agent provided for herein, or the
exercise by the Administrative Agent of its rights and remedies hereunder do not
require any authorization, exemption, consent or approval of, notice to, or
declaration or filing with, any Governmental Authority other than those obtained
on or before the Closing Date (other than those, if not obtained, that could not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect).
     3.5 No Restrictions. There are no statutory or regulatory restrictions,
prohibitions or limitations on any Pledgor’s ability to grant to the
Administrative Agent a Lien upon and security interest in the Collateral
pursuant to this Agreement or (except for the provisions of the federal
Anti-Assignment Act and Anti-Claims Act, as amended) on the exercise by the
Administrative Agent of its rights and remedies hereunder (including any
foreclosure upon or collection of the Collateral), and there are no contractual
restrictions on any Pledgor’s ability so to grant such Lien and security
interest.
     3.6 Accounts. Each Account is, or at the time it arises will be, except as
would not have, individually or in the aggregate, a Material Adverse Effect,
(i) a bona fide, valid and legally enforceable indebtedness of the account
debtor according to its terms, arising out of or in connection with the sale,
lease or performance of Goods or services by the Pledgors or any of them,
(ii) subject to no offsets, discounts, counterclaims, contra accounts or any
other defense of any kind and character, other than customarily given by the
Pledgors in the ordinary course of business and warranties provided by
applicable law, (iii) to the extent listed on any schedule of Accounts at any
time furnished to the Administrative Agent, a true and correct statement of the
amount actually and unconditionally owing thereunder, maturing as stated in such
schedule and in the invoice covering the transaction creating such Account, and
(iv) not evidenced by any Tangible Chattel Paper or other Instrument; or if so,
such Tangible Chattel Paper or other Instrument (other than invoices and related
correspondence and supporting documentation) shall promptly be duly endorsed to
the order of the Administrative Agent and delivered to the Administrative Agent
to be held as Collateral hereunder. To the knowledge of each Pledgor, there are
no facts, events or occurrences that would in any way impair the validity or
enforcement of any Accounts except as set forth above.
     3.7 Pledged Interests. As of the date hereof, the Pledged Interests
required to be pledged hereunder by each Pledgor consist of the number and type
of shares of capital stock (in the case of issuers that are corporations) or the
percentage and type of other equity interests (in the case of issuers other than
corporations) as described beneath such Pledgor’s name in Annex C. All of the
Pledged Interests have been duly and validly issued and are fully paid and
nonassessable (or, in the case of partnership, limited liability company or
similar Pledged Interests, not subject to any capital call or other additional
capital requirement) and not subject to any preemptive rights, warrants, options
or similar rights or restrictions in favor of third parties or any contractual
or other restrictions upon transfer. As to each issuer thereof, the Pledged
Interests pledged hereunder constitute 100% of the outstanding capital stock of
or other equity interests in such issuer, except as set forth in Annex C (or, in
the case of any issuer that is a Foreign Subsidiary, such lower percentage, not
less than 65% (with respect to voting capital stock or other equity interests
only) in any event, as may be permitted by the terms of this Agreement and the
Credit Agreement).

9



--------------------------------------------------------------------------------



 



     3.8 Intellectual Property. Annexes D, E and F correctly set forth all
registered Copyrights, Patents and Trademarks owned by any Pledgor as of the
date hereof (and as amended from time to time pursuant to Section 4.8) and used
or proposed to be used in its business. Each such Pledgor owns or has the legal
right to use all Copyrights, Patents and Trademarks; all registrations therefor
have been validly issued under applicable law and are in full force and effect;
no claim has been made in writing, is pending, or, to the Knowledge of such
Pledgor, is threatening, challenging or questioning the use of any of the
Copyrights, Patents or Trademarks or the validity or effectiveness of any such
Copyrights, Patents or Trademarks, which, if adversely determined is reasonably
likely to result in a Material Adverse Effect, and to the Knowledge of such
Pledgor, the use of such Copyright, Patent or Trademark by such Pledgor does not
infringe on the rights of any Person.
     3.9 Deposit Accounts. Annex G lists, as of the date hereof (and as amended
from time to time pursuant to Section 4.10), all Deposit Accounts maintained by
any Pledgor, and lists in each case the name in which the account is held, the
name of the depository institution, the account number, and a description of the
type or purpose of the account.
     3.10 Securities and Commodity Accounts. Annex H lists, as of the date
hereof (and as amended from time to time pursuant to Section 4.11), all
Securities Accounts and Commodity Accounts maintained by any Pledgor with any
Securities Intermediary or Commodity Intermediary, and lists in each case the
name in which the account is held, the name of the Securities Intermediary or
Commodity Intermediary, the account number, and a description of the type or
purpose of the account.
     3.11 Documents of Title. No bill of lading, warehouse receipt or other
Document or Instrument of title is outstanding with respect to any material
portion of the Collateral other than Mobile Goods and other than Inventory in
transit in the ordinary course of business to a location set forth on Annex B or
to a customer of a Pledgor.
     3.12 Commercial Tort Claims. Annex I lists, as of the date hereof and to
the knowledge of each Pledgor, all Commercial Tort Claims existing in favor of
any Pledgor.
ARTICLE IV
COVENANTS
     4.1 Use and Disposition of Collateral. So long as no Event of Default shall
have occurred and be continuing, each Pledgor may, in any lawful manner not
inconsistent with the provisions of this Agreement and the other Credit
Documents, use, control and manage the Collateral in the operation of its
businesses, and receive and use the income, revenue and profits arising
therefrom and the Proceeds thereof, in the same manner and with the same effect
as if this Agreement had not been made; provided, however, that no Pledgor will
sell or otherwise dispose of, grant any option with respect to, or mortgage,
pledge, grant any Lien with respect to or otherwise encumber any of the
Collateral or any interest therein, except for the security interest created in
favor of the Administrative Agent hereunder and except as may be otherwise
expressly permitted in accordance with the terms of this Agreement and the
Credit Agreement (including any applicable provisions therein regarding delivery
of proceeds of sale or disposition to the Administrative Agent).

10



--------------------------------------------------------------------------------



 



     4.2 Change of Name, Locations, etc. No Pledgor will (i) change its name,
identity or corporate structure, (ii) change its chief executive office from the
location thereof listed on Annex B, (iii) change the jurisdiction of its
incorporation or organization from the jurisdiction listed on Annex B (whether
by merger or otherwise), (iv) file any document with the Internal Revenue
Service using any name other than its exact legal name listed on Annex B, or
(v) remove any Collateral (other than Mobile Goods and Goods in transit), or any
books, records or other information relating to Collateral, from the applicable
location thereof listed on Annex B, or keep or maintain any Collateral at a
location not listed on Annex B, unless in each case such Pledgor has (1) given
at least fifteen (15) days’ written notice prior to any such change or removal
such documents to the Administrative Agent of its intention to do so, together
with information regarding any such new location and such other information in
connection with such proposed action as the Administrative Agent may reasonably
request, and (2) delivered to the Administrative Agent prior to any such change
or removal such documents, instruments and financing statements as may be
required by the Administrative Agent, all in form and substance satisfactory to
the Administrative Agent, paid all necessary filing and recording fees and
taxes, and taken all other actions reasonably requested by the Administrative
Agent (including, at the request of the Administrative Agent, delivery of
opinions of counsel reasonably satisfactory to the Administrative Agent to the
effect that all such actions have been taken), in order to perfect and maintain
the Lien upon and security interest in the Collateral provided for herein in
accordance with the provisions of Section 3.2.
     4.3 Records; Inspection.
     (a) Each Pledgor will keep and maintain at its own cost and expense
satisfactory and complete records of the Accounts and all other Collateral,
including, without limitation, records of all payments received, all credits
granted thereon, all merchandise returned and all other documentation relating
thereto, and will furnish to the Administrative Agent from time to time such
statements, schedules and reports (including, without limitation, accounts
receivable aging schedules) with regard to the Collateral as the Administrative
Agent may reasonably request.
     (b) Each Pledgor shall, from time to time during business hours as may be
reasonably requested and upon reasonable notice, (i) make available to the
Administrative Agent for inspection and review at such Pledgor’s offices copies
of all invoices and other documents and information relating to the Collateral,
and (ii) permit the Administrative Agent or its representatives to visit its
offices or the premises upon which any Collateral may be located, inspect its
books and records and make copies and memoranda thereof, inspect the Collateral,
discuss its finances and affairs with its officers, directors and independent
accountants and take any other actions necessary for the protection of the
interests of the Secured Parties in the Collateral. At the reasonable request of
the Administrative Agent, each Pledgor will legend, in form and manner
satisfactory to the Administrative Agent, the books, records and materials
evidencing or relating to the Collateral with an appropriate reference to the
fact that the Collateral has been assigned to the Administrative Agent and that
the Administrative Agent has a security interest therein. Following the
occurrence and during the continuance of any Event of Default, the
Administrative Agent shall have the right to make test verifications of Accounts
in any reasonable manner and through any reasonable medium, and each Pledgor
agrees to furnish all such reasonable assistance and information as the
Administrative Agent may require in connection therewith.

11



--------------------------------------------------------------------------------



 



     4.4 Accounts. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor shall endeavor to collect its
Accounts and all amounts owing to it thereunder in accordance with sound
business practices and shall apply forthwith upon receipt thereof all such
amounts as are so collected to the outstanding balances thereof, and in
connection therewith shall, at the request of the Administrative Agent following
the occurrence and during the continuance of any Event of Default, take such
action as the Administrative Agent may deem necessary or advisable (within
applicable laws) to enforce such collection. Each Pledgor shall promptly notify
the Administrative Agent in writing of any Accounts in excess of $1,000,000 that
constitute a claim against a federal governmental agency or authority, and, upon
request of the Administrative Agent, such Pledgor shall take such steps as may
be necessary or desirable to comply with the federal Assignment of Claims Act of
1940, as amended.
     4.5 Delivery of Certain Collateral; Further Actions. All certificates or
Instruments representing or evidencing any Accounts, Investment Property or
other Collateral with a value in excess of $1,500,000 shall be delivered
promptly to the Administrative Agent pursuant hereto to be held as Collateral
hereunder, shall be in form suitable for transfer by delivery and shall be
delivered together with undated stock powers duly executed in blank, appropriate
endorsements or other necessary instruments of registration, transfer or
assignment, duly executed and in form and substance satisfactory to the
Administrative Agent, and in each case together with such other instruments or
documents as the Administrative Agent may reasonably request. Each Pledgor will,
at its own cost and expense, cooperate with the Administrative Agent in
obtaining a control agreement, in form and substance reasonably satisfactory to
the Administrative Agent, and in taking such other actions as may be requested
by the Administrative Agent from time to time with respect to any Investment
Property or other Collateral in which a security interest may be perfected by
(or can be perfected only by) control under the Uniform Commercial Code.
     4.6 Equipment. Each Pledgor will, in accordance with sound business
practices, maintain all material Equipment used by it in its business (other
than obsolete Equipment or no longer useful or desirable) in good repair,
working order and condition (normal wear and tear excepted) and from time to
time make all necessary repairs and replacements thereof. No Pledgor shall
knowingly permit any Equipment to become a Fixture to any real property (other
than real property the fee interest in which is subject to a Mortgage in favor
of the Administrative Agent).
     4.7 Inventory. Each Pledgor will, in accordance with sound business
practices, maintain all Inventory held by it or on its behalf in good saleable
or useable condition. Unless notified otherwise by the Administrative Agent in
accordance with the terms hereof, each Pledgor may, in accordance with the
Credit Agreement and the other Credit Documents, process, use and sell its
Inventory.

12



--------------------------------------------------------------------------------



 



     4.8 Intellectual Property.
     (a) Each applicable Pledgor will, at its own expense, execute and deliver
to the Administrative Agent on the Closing Date fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office with regard to any
Copyright Collateral, Patent Collateral or Trademark Collateral, as the case may
be, described in Annex D, E or F hereto. In the event that after the date hereof
any Pledgor shall acquire any registered Copyright, Patent or Trademark, or
effect any registration of any Copyright, Patent or Trademark or file any
application for registration thereof, whether within the United States or any
other country or jurisdiction, such Pledgor shall promptly furnish written
notice thereof to the Administrative Agent together with information sufficient
to permit the Administrative Agent, upon its receipt of such notice, to (and
each Pledgor hereby authorizes the Administrative Agent to) modify this
Agreement, as appropriate, by amending Annexes D, E and F hereto or to add
additional exhibits hereto to include any Copyright, Patent or Trademark that
becomes part of the Collateral under this Agreement, and such Pledgor shall
additionally, at its own expense, execute and deliver to the Administrative
Agent, as promptly as possible (but in any event within 15 days) after the date
of such acquisition, registration or application, as applicable, with regard to
United States Patents, Trademarks and Copyrights, fully completed assignments in
the forms of Exhibits A and B, as applicable, for recordation in the U.S.
Copyright Office or the U.S. Patent and Trademark Office as more fully described
hereinabove, together in all instances with any other agreements, instruments
and documents that the Administrative Agent may reasonably request from time to
time to further effect and confirm the assignment and security interest created
by this Agreement in such Copyrights, Patents and Trademarks, and each Pledgor
hereby appoints the Administrative Agent its attorney-in-fact to execute,
deliver and record any and all such agreements, instruments and documents for
the foregoing purposes, all acts of such attorney being hereby ratified and
confirmed and such power, being coupled with an interest, shall be irrevocable
for so long as this Agreement shall be in effect with respect to such Pledgor.
     (b) Each Pledgor (either itself or through its licensees or its
sublicensees) will, for each Trademark that is material to the conduct of its
business, use its best efforts to (i) maintain such Trademark in full force and
effect, free from any claim of abandonment or invalidity for non-use,
(ii) maintain the quality of products and services offered under such Trademark,
(iii) display such Trademark with notice of federal registration to the extent
required by applicable law and (iv) not knowingly use or knowingly permit the
use of such Trademark in violation of any third-party rights.
     (c) Each Pledgor (either itself or through its licensees or sublicensees)
will refrain from committing any act, or omitting any act, whereby any Patent
that is material to the conduct of such Pledgor’s business may become
invalidated or dedicated to the public, and shall continue to mark any products
covered by a Patent with the relevant patent number as required by applicable
patent laws.
     (d) Each Pledgor (either itself or through its licensees or sublicensees)
will, for each work covered by a Copyright that is material to the conduct of
its business or the failure to maintain would have, individually or in
aggregate, a Material Adverse Effect, continue to publish, reproduce, display,
adopt and distribute the work with appropriate copyright notice as required
under applicable copyright laws.

13



--------------------------------------------------------------------------------



 



     (e) Each Pledgor shall notify the Administrative Agent immediately if it
knows or has reason to know that any Patent, Trademark or Copyright may become
abandoned or dedicated to the public, or of any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the U.S. Patent and Trademark Office, U.S.
Copyright Office or any court) regarding such Pledgor’s ownership of any Patent,
Trademark or Copyright, its right to register the same, or to keep and maintain
the same, to the extent that any of the foregoing is likely to result in,
individually or in the aggregate, a Material Adverse Effect.
     (f) Each Pledgor will take all necessary steps that are consistent with the
practice in any proceeding before the U.S. Patent and Trademark Office, U.S.
Copyright Office or any office or agency in any political subdivision of the
United States or in any other country or any political subdivision thereof, to
maintain and pursue each application relating to any Patents, Trademarks or
Copyrights (and to obtain the relevant grant or registration) and to maintain
each registration of any Patents, Trademarks and Copyrights material to the
conduct of such Pledgor’s business, including the filing of applications for
renewal, affidavits of use, affidavits of incontestability and maintenance fees,
and, if consistent with sound business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.
     (g) In the event that any Collateral consisting of a Patent, Trademark or
Copyright is believed infringed, misappropriated or diluted by a third party to
the extent that such infringement, misappropriation or dilution is reasonably
expected to cause, individually or in the aggregate, a Material Adverse Effect,
such Pledgor shall notify the Administrative Agent promptly after it learns
thereof and shall, if consistent with sound business judgment, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and take such other actions
as are appropriate under the circumstances to protect such Collateral.
     (h) Upon the occurrence and during the continuance of any Event of Default,
if required by the Required Lenders, each Pledgor shall use its reasonable best
efforts to obtain all requisite consents or approvals from the licensor of each
License included within the Copyright Collateral, Patent Collateral or Trademark
Collateral to effect the assignment of all of such Pledgor’s right, title and
interest thereunder to the Administrative Agent or its designee.
     4.9 Mobile Goods. Upon the request of the Administrative Agent at any time,
whether or not an Event of Default shall have occurred and be continuing, each
Pledgor will deliver to the Administrative Agent originals of the certificates
of title or ownership, if any, for all Mobile Goods owned by it, together (in
the case of motor vehicles) with the manufacturer’s statement of origin, if any,
with the Administrative Agent listed as lienholder and odometer statements and
together in all other cases with appropriate instruments or certificates of
transfer and delivery, duly completed and executed, and will take such other
action as the Administrative Agent may deem necessary to perfect the security
interest created by this Agreement in all such Mobile Goods.

14



--------------------------------------------------------------------------------



 



     4.10 Deposit Accounts. Each Pledgor agrees that, unless the Administrative
Agent consents otherwise in writing, (i) it will not open or maintain any
Deposit Account in excess of $1,000,000 (other than Deposit Accounts used
exclusively for payroll purposes) except with the Administrative Agent or with
another bank or financial institution that has executed and delivered to the
Administrative Agent a control agreement with respect to such Deposit Account in
form and substance reasonably satisfactory to the Administrative Agent, (ii) it
will use its best efforts to obtain control agreements with respect to all
Deposit Accounts opened or maintained with a bank or financial institution other
than the Administrative Agent within 90 days of the date hereof or, with respect
to Deposit Accounts opened with a bank or financial institution other than the
Administrative Agent after the date hereof, within 90 days of the opening of
such Deposit Account.
     4.11 Securities and Commodity Accounts. Each Pledgor agrees that, unless
the Administrative Agent consents otherwise in writing, (i) it will not open or
maintain any Securities Account or Commodity Account unless the Administrative
Agent is the entitlement holder or Commodity Intermediary or unless the
Securities Intermediary or Commodity Intermediary (as applicable) has executed
and delivered to the Administrative Agent a control agreement with respect to
such Securities Account or Commodity Account in form and substance reasonably
satisfactory to the Administrative Agent, and (ii) in the event any Pledgor
opens any Securities Account or Commodity Account not already listed on Annex H,
such Pledgor shall (in addition to complying with the other requirements of this
Section) promptly furnish written notice thereof to the Administrative Agent
together with information sufficient to permit the Administrative Agent, upon
its receipt of such notice, to (and each Pledgor hereby authorizes the
Administrative Agent to) modify this Agreement, as appropriate, by amending
Annex H to include such information.
     4.12 Collateral in Possession of Third Party. Without limiting the
generality of any other provision of this Agreement, each Pledgor agrees that it
shall not permit any Collateral with an aggregate book value in excess of
$1,500,000 to be in the possession of any bailee, warehouseman, agent, processor
or other third party at any time unless such bailee or other Person shall have
been notified of the security interest created by this Agreement (or, if
required under applicable law in order to perfect the Administrative Agent’s
security interest in such Collateral, such bailee or other Person shall have
acknowledged to the Administrative Agent in writing that it is holding such
Collateral for the benefit of the Administrative Agent and subject to such
security interest and to the instructions of the Administrative Agent) and such
Pledgor shall have exercised its reasonable best efforts to obtain from such
bailee or other Person, at such Pledgor’s sole cost and expense, the written
acknowledgement described above (if not already required by applicable law to
perfect the Administrative Agent’s security interest) and agreement to waive and
release any Lien (whether arising by operation of law or otherwise) it may have
with respect to such Collateral, such agreement to be in form and substance
reasonably satisfactory to the Administrative Agent.
     4.13 Commercial Tort Claims. Each Pledgor agrees that it will, promptly
upon becoming aware of any Commercial Tort Claim in its favor, furnish to the
Administrative Agent a description thereof meeting the requirements of
Section 9-108(e) of the Uniform Commercial Code, execute and deliver such
documents, financing statements and other instruments, and take such other
action, as the Administrative Agent may reasonably request in order to include
such Commercial Tort Claim as Collateral hereunder and to perfect the security
interest of the Administrative Agent therein.

15



--------------------------------------------------------------------------------



 



     4.14 Protection of Security Interest. Each Pledgor agrees that it will, at
its own cost and expense, take any and all actions necessary in its reasonable
business judgment or reasonably deemed necessary by the Administrative Agent to
warrant and defend the right, title and interest of the Secured Parties in and
to the Collateral against the claims and demands of all other Persons.
ARTICLE V
CERTAIN PROVISIONS RELATING TO PLEDGED INTERESTS
     5.1 After-Acquired Equity Interests; Ownership.
     (a) If any Pledgor shall, at any time and from time to time after the date
hereof, acquire any additional capital stock or other Pledged Interests in any
Person of the types described in the definition of the term “Pledged Interests,”
the same shall be automatically deemed to be Pledged Interests hereunder, and to
be pledged to the Administrative Agent pursuant to Section 2.1 (subject, in the
case of Pledged Interests in Foreign Subsidiaries, to the limitation set forth
in the proviso in Section 2.1(xviii), and such Pledgor will forthwith pledge and
deposit the same with the Administrative Agent and deliver to the Administrative
Agent any certificates therefor, together with undated stock powers or other
necessary instruments of transfer or assignment, duly executed in blank and in
form and substance reasonably satisfactory to the Administrative Agent, together
with such other certificates and instruments as the Administrative Agent may
reasonably request (including Uniform Commercial Code financing statements or
appropriate amendments thereto), and will promptly thereafter deliver to the
Administrative Agent a fully completed and duly executed amendment to this
Agreement in the form of Exhibit D (each, a “Pledge Amendment”) in respect
thereof. Each Pledgor hereby authorizes the Administrative Agent to attach each
such Pledge Amendment to this Agreement, and agrees that all such Collateral
listed on any Pledge Amendment shall for all purposes be deemed Collateral
hereunder and shall be subject to the provisions hereof; provided that the
failure of any Pledgor to execute and deliver any Pledge Amendment with respect
to any such additional Collateral as required hereinabove shall not impair the
security interest of the Administrative Agent in such Collateral or otherwise
adversely affect the rights and remedies of the Administrative Agent hereunder
with respect thereto.
     (b) If any Pledged Interests (whether now owned or hereafter acquired)
included in the Collateral are “uncertificated securities” within the meaning of
the Uniform Commercial Code or are otherwise not evidenced by any certificate or
instrument (unless not constituting a “security” under Article 8 of the Uniform
Commercial Code), each applicable Pledgor will (i) promptly notify the
Administrative Agent thereof and will promptly take and cause to be taken,
(ii) will (if the issuer of such uncertificated securities is a Person other
than a Subsidiary of the Borrower) use commercially reasonable efforts to cause
the issuer to take, all actions required under Articles 8 and 9 of the Uniform
Commercial Code and any other applicable law, to enable the Administrative Agent
to acquire “control” of such uncertificated securities (within the meaning of
such term under Section 8-106 (or its successor provision) of the Uniform
Commercial Code) and as may be otherwise necessary to perfect the security
interest of the Administrative Agent therein, and (iii) will not, except at the
request of the Administrative Agent, cause such Pledged Interest to become
certificated.

16



--------------------------------------------------------------------------------



 



     (c) If any Pledged Interests (whether now owned or hereafter acquired) are
not “securities” under Article 8 of the Uniform Commercial Code, the Borrower
will not, and will not permit any of its Subsidiaries to, take any action to
cause the issuer of such Pledged Interests to “opt-in” to Article 8 of the
Uniform Commercial Code unless the Administrative Agent shall have given its
prior written consent.
     (d) Except to the extent otherwise expressly permitted by or pursuant to
the Credit Agreement, the Pledgors will cause the Pledged Interests in each
issuer pledged hereunder to constitute at all times 100% of the capital stock or
other Pledged Interests in such issuer, such that the issuer shall be a direct
or indirect Wholly Owned Subsidiary of the Borrower (subject, in the case of
Pledged Interests in Foreign Subsidiaries, to the limitation set forth in the
proviso in Section 2.1(xviii), and unless the Administrative Agent shall have
given its prior written consent or except as may be expressly permitted by the
Credit Agreement, no Pledgor will cause or permit any such issuer to issue or
sell any new capital stock, any warrants, options or rights to acquire the same,
or other Pledged Interests of any nature to any Person other than such Pledgor,
or cause, permit or consent to the admission of any other Person as a
stockholder, partner or member of any such issuer.
     5.2 Voting Rights. So long as no Event of Default shall have occurred and
be continuing, each Pledgor shall be entitled to exercise all voting and other
consensual rights pertaining to its Pledged Interests (subject to its
obligations under Section 5.1(a)), and for that purpose the Administrative Agent
will execute and deliver or cause to be executed and delivered to each
applicable Pledgor all such proxies and other instruments as such Pledgor may
reasonably request in writing to enable such Pledgor to exercise such voting and
other consensual rights; provided, however, that no Pledgor will cast any vote,
give any consent, waiver or ratification, or take or fail to take any action, in
any manner that would, or could reasonably be expected to, violate or be
inconsistent with any of the terms of this Agreement, the Credit Agreement or
any other Credit Document or have the effect of materially and adversely
impairing the position or interests of the Secured Parties.
     5.3 Dividends and Other Distributions. So long as no Event of Default shall
have occurred and be continuing (or would occur as a result thereof), and except
as provided otherwise herein, all interest, income, dividends, distributions and
other amounts payable in cash in respect of the Pledged Interests may be paid to
and retained by the Pledgors; provided, however, that all such interest, income,
dividends, distributions and other amounts shall, at all times after the
occurrence and during the continuance of an Event of Default, be paid to the
Administrative Agent and retained by it as part of the Collateral (except to the
extent applied upon receipt to the repayment of the Secured Obligations). Any
and all money and other property paid over to or received by the Administrative
Agent pursuant to the provisions of this Section shall be retained by the
Administrative Agent in a Collateral Account (as hereinafter defined) upon
receipt of such money or other property and shall be applied in accordance with
the provisions of Section 6.2. The Administrative Agent shall, within five
(5) Business Days after all Events of Default have been cured or waived, repay
to each applicable Pledgor all cash interest, income, dividends, distributions
and other amounts that such Pledgor would otherwise be permitted to retain
pursuant to the provisions of this Section and that remain in such Collateral
Account.

17



--------------------------------------------------------------------------------



 



ARTICLE VI
REMEDIES
     6.1 Remedies. If an Event of Default shall have occurred and be continuing,
the Administrative Agent, at the direction or with the consent of, the Required
Lenders, shall be entitled to exercise in respect of the Collateral all of its
rights, powers and remedies provided for herein or otherwise available to it
under any other Credit Document, by law, in equity or otherwise, including all
rights and remedies of a secured party under the Uniform Commercial Code, and
shall be entitled in particular, but without limitation of the foregoing, to
exercise the following rights, which each Pledgor agrees to be commercially
reasonable:
     (a) To notify any or all account debtors or obligors under any Accounts,
Contracts or other Collateral of the security interest in favor of the
Administrative Agent created hereby and to direct all such Persons to make
payments of all amounts due thereon or thereunder directly to the Administrative
Agent or to an account designated by the Administrative Agent; and in such
instance and from and after such notice, all amounts and Proceeds (including
wire transfers, checks and other Instruments) received by any Pledgor in respect
of any Accounts, Contracts or other Collateral shall be received in trust for
the benefit of the Administrative Agent hereunder, shall be segregated from the
other funds of such Pledgor and shall be forthwith deposited into such account
or paid over or delivered to the Administrative Agent in the same form as so
received (with any necessary endorsements or assignments), to be held as
Collateral and applied to the Secured Obligations as provided herein; and by
this provision, each Pledgor irrevocably authorizes and directs each Person who
is or shall be a party to or liable for the performance of any Contract, upon
receipt of notice from the Administrative Agent to the effect that an Event of
Default has occurred and is continuing, to attorn to or otherwise recognize the
Administrative Agent as owner under such Contract and to pay, observe and
otherwise perform the obligations under such Contract to or for the
Administrative Agent or the Administrative Agent’s designee as though the
Administrative Agent or such designee were such Pledgor named therein, and to do
so until otherwise notified by the Administrative Agent;
     (b) To take possession of, receive, endorse, assign and deliver, in its own
name or in the name of any Pledgor, all checks, notes, drafts and other
Instruments relating to any Collateral, including receiving, opening and
properly disposing of all mail addressed to any Pledgor concerning Accounts and
other Collateral; to verify with account debtors or other contract parties the
validity, amount or any other matter relating to any Accounts or other
Collateral, in its own name or in the name of any Pledgor; to accelerate any
indebtedness or other obligation constituting Collateral that may be accelerated
in accordance with its terms; to take or bring all actions and suits deemed
necessary or appropriate to effect collections and to enforce payment of any
Accounts or other Collateral; to settle, compromise or release in whole or in
part any amounts owing on Accounts or other Collateral; and to extend the time
of payment of any and all Accounts or other amounts owing under any Collateral
and to make allowances and adjustments with respect thereto, all in the same
manner and to the same extent as any Pledgor might have done;

18



--------------------------------------------------------------------------------



 



     (c) To notify any or all depository institutions with which any Deposit
Accounts are maintained and which Deposit Accounts are subject to Control in
favor of the Administrative Agent to remit and transfer all monies, securities
and other property on deposit in such Deposit Accounts or deposited or received
for deposit thereafter to the Administrative Agent, for deposit in a Collateral
Account or such other accounts as may be designated by the Administrative Agent,
for application to the Secured Obligations as provided herein;
     (d) To transfer to or register in its name or the name of any of its
Administrative Agents or nominees all or any part of the Collateral, without
notice to any Pledgor and with or without disclosing that such Collateral is
subject to the security interest created hereunder;
     (e) To require any Pledgor to, and each Pledgor hereby agrees that it will
at its expense and upon request of the Administrative Agent forthwith, assemble
all or any part of the Collateral as directed by the Administrative Agent and
make it available to the Administrative Agent at a place designated by the
Administrative Agent;
     (f) To enter and remain upon the premises of any Pledgor and take
possession of all or any part of the Collateral, with or without judicial
process; to use the materials, services, books and records of any Pledgor for
the purpose of liquidating or collecting the Collateral, whether by foreclosure,
auction or otherwise; and to remove the same to the premises of the
Administrative Agent or any designated agent for such time as the Administrative
Agent may desire, in order to effectively collect or liquidate the Collateral;
     (g) To exercise (i) all voting, consensual and other rights and powers
pertaining to the Pledged Interests (whether or not transferred into the name of
the Administrative Agent), at any meeting of shareholders, partners, members or
otherwise, and (ii) any and all rights of conversion, exchange, subscription and
any other rights, privileges or options pertaining to the Pledged Interests as
if it were the absolute owner thereof (including, without limitation, the right
to exchange at its discretion any and all of the Pledged Interests upon the
merger, consolidation, reorganization, reclassification, combination of shares
or interests, similar rearrangement or other similar fundamental change in the
structure of the applicable issuer, or upon the exercise by any Pledgor or the
Administrative Agent of any right, privilege or option pertaining to such
Pledged Interests), and in connection therewith, the right to deposit and
deliver any and all of the Pledged Interests with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine, and give all consents,
waivers and ratifications in respect of the Pledged Interests, all without
liability except to account for any property actually received by it, but the
Administrative Agent shall have no duty to exercise any such right, privilege or
option or give any such consent, waiver or ratification and shall not be
responsible for any failure to do so or delay in so doing; and for the foregoing
purposes each Pledgor will promptly execute and deliver or cause to be executed
and delivered to the Administrative Agent, upon request, all such proxies and
other instruments as the Administrative Agent may reasonably request to enable
the Administrative Agent to exercise such rights and powers; AND IN FURTHERANCE
OF THE FOREGOING AND WITHOUT LIMITATION THEREOF, EACH PLEDGOR HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE AGENT AS THE TRUE AND LAWFUL PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION IN THE
PREMISES, TO EXERCISE ALL SUCH VOTING, CONSENSUAL AND OTHER RIGHTS AND POWERS TO
WHICH ANY HOLDER OF ANY PLEDGED INTERESTS WOULD BE ENTITLED BY VIRTUE OF HOLDING
THE SAME, WHICH PROXY AND POWER OF ATTORNEY, BEING COUPLED WITH AN INTEREST, IS
IRREVOCABLE AND SHALL BE EFFECTIVE FOR SO LONG AS THIS AGREEMENT SHALL BE IN
EFFECT; and

19



--------------------------------------------------------------------------------



 



     (h) To sell, resell, assign and deliver, in its sole discretion, all or any
of the Collateral, in one or more parcels, on any securities exchange on which
any Pledged Interests may be listed, at public or private sale, at any of the
Administrative Agent’s offices or elsewhere, for cash, upon credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as the Administrative Agent may deem satisfactory. If any of the
Collateral is sold by the Administrative Agent upon credit or for future
delivery, the Administrative Agent shall not be liable for the failure of the
purchaser to purchase or pay for the same and, in the event of any such failure,
the Administrative Agent may resell such Collateral. In no event shall any
Pledgor be credited with any part of the Proceeds of sale of any Collateral
until and to the extent cash payment in respect thereof has actually been
received by the Administrative Agent. Each purchaser at any such sale shall hold
the property sold absolutely, free from any claim or right of whatsoever kind,
including any equity or right of redemption of any Pledgor, and each Pledgor
hereby expressly waives all rights of redemption, stay or appraisal, and all
rights to require the Administrative Agent to marshal any assets in favor of
such Pledgor or any other party or against or in payment of any or all of the
Secured Obligations, that it has or may have under any rule of law or statute
now existing or hereafter adopted. No demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law, as
referred to below), all of which are hereby expressly waived by each Pledgor,
shall be required in connection with any sale or other disposition of any part
of the Collateral. If any notice of a proposed sale or other disposition of any
part of the Collateral shall be required under applicable law, the
Administrative Agent shall give the applicable Pledgor at least ten (10) days’
prior notice of the time and place of any public sale and of the time after
which any private sale or other disposition is to be made, which notice each
Pledgor agrees is commercially reasonable. The Administrative Agent shall not be
obligated to make any sale of Collateral if it shall determine not to do so,
regardless of the fact that notice of sale may have been given. The
Administrative Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for sale, and such sale may, without further notice,
be made at the time and place to which the same was so adjourned. Upon each
public sale and, to the extent permitted by applicable law, upon each private
sale, the Administrative Agent may purchase all or any of the Collateral being
sold, free from any equity, right of redemption or other claim or demand, and
may make payment therefor by endorsement and application (without recourse) of
the Secured Obligations in lieu of cash as a credit on account of the purchase
price for such Collateral.
     6.2 Application of Proceeds.
     (a) All Proceeds collected by the Administrative Agent upon any sale, other
disposition of or realization upon any of the Collateral, together with all
other moneys received by the Administrative Agent hereunder, shall be applied in
accordance with the provisions of Section 2.12 of the Credit Agreement. For
purposes of applying amounts in accordance with this Section, the Administrative
Agent shall be entitled to rely upon any Secured Party that has entered into a
Permitted Hedge Agreement with the Borrower for a determination (which such
Secured Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Secured Obligations owed to such
Secured Party under any such Permitted Hedge Agreement. Unless it has actual
knowledge (including by way of written notice from any such Secured Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Permitted Hedge Agreements or Secured Obligations in respect
thereof are in existence between any Secured Party and the Borrower. If any
Lender or Affiliate thereof that is a party to a Permitted Hedge Agreement with
the Borrower (the obligations of the Borrower under which are Secured
Obligations) ceases to be a Lender or Affiliate thereof, such former Lender or
Affiliate thereof shall nevertheless continue to be a Secured Party hereunder
with respect to the Secured Obligations under such Permitted Hedge Agreement.

20



--------------------------------------------------------------------------------



 



     (b) In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Secured Parties are
legally entitled, the Pledgors shall be jointly and severally liable for the
deficiency, together with interest thereon at the highest rate specified in any
applicable Credit Document for interest on overdue principal or such other rate
as shall be fixed by applicable law, together with the costs of collection and
all other fees, costs and expenses payable hereunder.
     (c) Upon any sale of any Collateral hereunder by the Administrative Agent
(whether by virtue of the power of sale herein granted, pursuant to judicial
proceeding, or otherwise), the receipt of the Administrative Agent or the
officer making the sale shall be a sufficient discharge to the purchaser or
purchasers of the Collateral so sold, and such purchaser or purchasers shall not
be obligated to see to the application of any part of the purchase money paid
over to the Administrative Agent or such officer or be answerable in any way for
the misapplication thereof.
     6.3 Collateral Accounts. Upon the occurrence and during the continuance of
an Event of Default, the Administrative Agent shall have the right to cause to
be established and maintained, at its principal office or such other location or
locations as it may establish from time to time in its discretion, one or more
accounts (collectively, “Collateral Accounts”) for the collection of cash
Proceeds of the Collateral. Such Proceeds, when deposited, shall continue to
constitute Collateral for the Secured Obligations and shall not constitute
payment thereof until applied as herein provided. The Administrative Agent shall
have sole dominion and control over all funds deposited in any Collateral
Account, and such funds may be withdrawn therefrom only by the Administrative
Agent. Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall have the right to (and, if directed by the
Required Lenders pursuant to the Credit Agreement, shall) apply amounts held in
the Collateral Accounts in payment of the Secured Obligations in the manner
provided for in Section 6.2.
     6.4 Grant of License. Each Pledgor hereby grants to the Administrative
Agent an irrevocable, non-exclusive license (exercisable without payment of
royalty or other compensation to any Pledgor) to use, license or sublicense any
Patent Collateral, Trademark Collateral or Copyright Collateral now owned or
licensed or hereafter acquired or licensed by such Pledgor, wherever the same
may be located throughout the world, for such term or terms, on such conditions
and in such manner as the Administrative Agent shall determine, whether general,
special or otherwise, and whether on an exclusive or nonexclusive basis, and
including in such license reasonable access to all media in which any of the
licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof. The use of such license
or sublicense by the Administrative Agent shall be exercised, at the option of
the Administrative Agent, only upon the occurrence and during the continuation
of an Event of Default; provided that any license, sublicense or other
transaction entered into by the Administrative Agent in accordance herewith
shall be binding upon each applicable Pledgor notwithstanding any subsequent
cure of an Event of Default.

21



--------------------------------------------------------------------------------



 



     6.5 Private Sales.
     (a) Each Pledgor recognizes that the Administrative Agent may be compelled,
at any time after the occurrence and during the continuance of an Event of
Default, to conduct any sale of all or any part of the Pledged Interests without
registering or qualifying such Pledged Interests under the Securities Act of
1933, as amended (the “Securities Act”), and/or any applicable state securities
laws in effect at such time. Each Pledgor acknowledges that any such private
sales may be made in such manner and under such circumstances as the
Administrative Agent may deem necessary or advisable in its sole and absolute
discretion, including at prices and on terms that might be less favorable than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any such sale shall not be deemed not to have been made in a commercially
reasonable manner solely because it was conducted as a private sale, and agrees
that the Administrative Agent shall have no obligation to conduct any public
sales and no obligation to delay the sale of any Pledged Interests for the
period of time necessary to permit its registration for public sale under the
Securities Act and applicable state securities laws, and shall not have any
responsibility or liability as a result of its election so not to conduct any
such public sales or delay the sale of any Pledged Interests, notwithstanding
the possibility that a substantially higher price might be realized if the sale
were deferred until after such registration. Each Pledgor hereby waives any
claims against the Administrative Agent or any other Secured Party arising by
reason of the fact that the price at which any Pledged Interests may have been
sold at any private sale was less than the price that might have been obtained
at a public sale or was less than the aggregate amount of the Secured
Obligations, even if the Administrative Agent accepts the first offer received
and does not offer such Pledged Interests to more than one offeree.
     (b) Each Pledgor agrees that a breach of any of the covenants contained in
this Section will cause irreparable injury to the Administrative Agent and the
other Secured Parties, that the Administrative Agent and the other Secured
Parties have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section shall be
specifically enforceable against the Pledgors.
     6.6 The Pledgors Remain Liable. Notwithstanding anything herein to the
contrary, (i) the Administrative Agent shall not have any duty, obligation or
liability by reason of this Agreement under any Contract to which any Pledgor is
a party, and Pledgor shall retain all of its duties and obligations under all
Contracts to which it is a party included within the Collateral (including,
without limitation, all Ownership Agreements) to the same extent as if this
Agreement had not been executed, (ii) the exercise by the Administrative Agent
of any of its rights or remedies hereunder shall not release any Pledgor from
any of its obligations under any of such Contracts, and (iii) except as
specifically provided for hereinbelow, the Administrative Agent shall not be
obligated to perform any of the obligations or duties of any Pledgor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

22



--------------------------------------------------------------------------------



 



     The powers, rights and remedies conferred on the Administrative Agent
hereunder are solely to protect its interest and privilege in such Contracts, as
Collateral, and shall not impose any duty upon it to exercise any such powers,
rights or remedies.
     6.7 Waivers. Each Pledgor, to the greatest extent not prohibited by
applicable law, hereby (i) agrees that it will not invoke, claim or assert the
benefit of any rule of law or statute now or hereafter in effect (including,
without limitation, any right to prior notice or judicial hearing in connection
with the Administrative Agent’s possession, custody or disposition of any
Collateral or any appraisal, valuation, stay, extension, moratorium or
redemption law), or take or omit to take any other action, that would or could
reasonably be expected to have the effect of delaying, impeding or preventing
the exercise of any rights and remedies in respect of the Collateral, the
absolute sale of any of the Collateral or the possession thereof by any
purchaser at any sale thereof, and waives the benefit of all such laws and
further agrees that it will not hinder, delay or impede the execution of any
power granted hereunder to the Administrative Agent, but that it will permit the
execution of every such power as though no such laws were in effect, (ii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to require the Administrative Agent to marshal any
Collateral or other assets in favor of such Pledgor or any other party or
against or in payment of any or all of the Secured Obligations, and (iii) waives
all rights that it has or may have under any rule of law or statute now existing
or hereafter adopted to demand, presentment, protest, advertisement or notice of
any kind (except notices expressly provided for herein). In addition, each
Pledgor waives any and all rights of contribution or subrogation upon the sale
or disposition of all or any portion of the Collateral by the Administrative
Agent to the extent set forth in the Credit Agreement and the Guaranty.
ARTICLE VII
THE ADMINISTRATIVE AGENT
     7.1 The Administrative Agent; Standard of Care. The Administrative Agent
will hold all items of the Collateral at any time received under this Agreement
in accordance with the provisions hereof. The obligations of the Administrative
Agent as holder of the Collateral and interests therein and with respect to the
disposition thereof, and otherwise under this Agreement and the other Credit
Documents, are only those expressly set forth in this Agreement and the other
Credit Documents. The Administrative Agent shall act hereunder at the direction,
or with the consent, of the Required Lenders on the terms and conditions set
forth in the Credit Agreement. The powers conferred on the Administrative Agent
hereunder are solely to protect its interest, on behalf of the Secured Parties,
in the Collateral, and shall not impose any duty upon it to exercise any such
powers. Except for treatment of the Collateral in its possession in a manner
substantially equivalent to that which the Administrative Agent, in its
individual capacity, accords its own property of a similar nature, and the
accounting for moneys actually received by it hereunder, the Administrative
Agent shall have no duty as to any Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to the Collateral. Neither the Administrative Agent nor any other
Secured Party shall be liable to any Pledgor (i) for any loss or damage
sustained by such Pledgor, or (ii) for any loss, damage, depreciation or other
diminution in the value of any of the Collateral that may occur as a result of
or in connection with or that is in any way related to any exercise by the
Administrative Agent or any other Secured Party of any right or remedy under
this Agreement, any failure to demand, collect or realize upon any of the
Collateral or any delay in doing so, or any other act or failure to act on the
part of the Administrative Agent or any other Secured Party, except to the
extent that the same is caused by its own gross negligence or willful
misconduct.

23



--------------------------------------------------------------------------------



 



     7.2 Further Assurances; Attorney-in-Fact.
     (a) Each Pledgor hereby irrevocably authorizes the Administrative Agent at
any time and from time to time to file in any filing office in any Uniform
Commercial Code jurisdiction any financing statements and amendments thereto
that (a) indicate the Collateral (i) as all assets of such Pledgor or words of
similar effect, regardless of whether any particular asset included within the
Collateral falls within the scope of Article 9 of the Uniform Commercial Code of
any such jurisdiction, or (ii) as being of an equal or lesser scope or with
greater detail, and (b) provide any other information required by Part 5 of
Article 9 of the Uniform Commercial Code for the sufficiency or filing office
acceptance of any financing statement or amendment.
     (b) Each Pledgor agrees that it will do such further acts and things
(including, without limitation, making any notice filings with state tax or
revenue authorities required to be made by account creditors in order to enforce
any Accounts in such state) and to execute and deliver to the Administrative
Agent such additional conveyances, assignments, agreements and instruments as
the Administrative Agent may reasonably require or deem advisable to perfect,
establish, confirm and maintain the security interest and Lien provided for
herein, to carry out the purposes of this Agreement or to further assure and
confirm unto the Administrative Agent its rights, powers and remedies hereunder.
     (c) Each Pledgor hereby irrevocably appoints the Administrative Agent its
lawful attorney-in-fact, with full authority in the place and stead of such
Pledgor and in the name of such Pledgor, the Administrative Agent or otherwise,
and with full power of substitution in the premises (which power of attorney,
being coupled with an interest, is irrevocable for so long as this Agreement
shall be in effect), from time to time in the Administrative Agent’s discretion
after the occurrence and during the continuance of an Event of Default (except
for the actions described in clause (i) below, which may be taken by the
Administrative Agent without regard to whether an Event of Default has occurred)
to take any action and to execute any instruments that the Administrative Agent
may deem necessary or advisable to accomplish the purpose of this Agreement,
including, without limitation:
     (i) to sign the name of such Pledgor on any financing statement,
continuation statement, notice or other similar document that, in the
Administrative Agent’s opinion, should be made or filed in order to perfect or
continue perfected the security interest granted under this Agreement
(including, without limitation, any title or ownership applications for filing
with applicable state agencies to enable any motor vehicles now or hereafter
owned by such Pledgor to be retitled and the Administrative Agent listed as
lienholder thereon);
     (ii) to ask, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

24



--------------------------------------------------------------------------------



 



     (iii) to receive, endorse and collect any checks, drafts, Instruments,
Chattel Paper and other orders for the payment of money made payable to such
Pledgor representing any interest, income, dividend, distribution or other
amount payable in respect of any of the Collateral and to give full discharge
for the same;
     (iv) to obtain, maintain and adjust any property or casualty insurance
required to be maintained by such Pledgor under Section 6.7 of the Credit
Agreement and direct the payment of proceeds thereof to the Administrative
Agent;
     (v) to pay or discharge taxes, Liens or other encumbrances levied or placed
on or threatened against the Collateral, the legality or validity thereof and
the amounts necessary to discharge the same to be determined by the
Administrative Agent in its sole discretion, any such payments made by the
Administrative Agent to become Secured Obligations of the Pledgors to the
Administrative Agent, due and payable immediately and without demand;
     (vi) to file any claims or take any action or institute any proceedings
that the Administrative Agent may deem necessary or advisable for the collection
of any of the Collateral or otherwise to enforce the rights of the
Administrative Agent with respect to any of the Collateral; and
     (vii) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with any and all of the Collateral as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes, and to do from time to time, at the Administrative
Agent’s option and the Pledgors’ expense, all other acts and things deemed
necessary by the Administrative Agent to protect, preserve or realize upon the
Collateral and to more completely carry out the purposes of this Agreement.
     (d) If any Pledgor fails to perform any covenant or agreement contained in
this Agreement after written request to do so by the Administrative Agent
(provided that no such request shall be necessary at any time after the
occurrence and during the continuance of an Event of Default), the
Administrative Agent may itself perform, or cause the performance of, such
covenant or agreement and may take any other action that it deems necessary and
appropriate for the maintenance and preservation of the Collateral or its
security interest therein, and the reasonable expenses so incurred in connection
therewith shall be payable by the Pledgors under Section 8.1.
ARTICLE VIII
MISCELLANEOUS
     8.1 Indemnity and Expenses. The Pledgors agree jointly and severally:
     (a) To indemnify and hold harmless the Administrative Agent, each other
Secured Party and each of their respective directors, officers, employees,
agents and affiliates from and against any and all claims, damages, demands,
losses, obligations, judgments and liabilities (including, without limitation,
reasonable attorneys’ fees and expenses) in any way arising out of or in
connection with this Agreement and the transactions contemplated hereby, except
to the extent the same shall arise as a result of the gross negligence or
willful misconduct of the party seeking to be indemnified; and

25



--------------------------------------------------------------------------------



 



     (b) To pay the reasonable fees and expenses of counsel to the
Administrative Agent and to reimburse the Administrative Agent upon demand for
all reasonable costs and expenses incurred by it, in each case in connection
with (i) the creation, perfection and maintenance of the perfection of the
Administrative Agent’s Liens upon the Collateral, including, without limitation,
Lien search, filing and recording fees, (ii) the custody, use or preservation
of, or the sale of, collection from or other realization upon, any of the
Collateral, including the reasonable expenses of re-taking, holding, preparing
for sale or lease, selling or otherwise disposing of or realizing on the
Collateral, (iii) the exercise or enforcement of any rights or remedies granted
hereunder, under any of the other Credit Documents or otherwise available to it
(whether at law, in equity or otherwise), or (iv) the failure by any Pledgor to
perform or observe any of the provisions hereof. The provisions of this Section
shall survive the execution and delivery of this Agreement, the repayment of any
of the Secured Obligations, the termination of the Commitments and the
termination or expiration of all Letters of Credit under the Credit Agreement,
the termination of this Agreement or any other Credit Document, and the
termination of, and settlement of the Borrower’s obligations under, any
Permitted Hedge Agreement to which any Hedge Party is a party.
     8.2 No Waiver. The rights and remedies of the Secured Parties expressly set
forth in this Agreement and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Secured
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between the Pledgors and the Secured
Parties or their agents or employees shall be effective to amend, modify or
discharge any provision of this Agreement or any other Credit Document or to
constitute a waiver of any Default or Event of Default. No notice to or demand
upon any Pledgor in any case shall entitle such Pledgor or any other Pledgor to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the right of any Secured Party to exercise any right or
remedy or take any other or further action in any circumstances without notice
or demand.
     8.3 Enforcement. By its acceptance of the benefits of this Agreement, each
Lender agrees that this Agreement may be enforced only by the Administrative
Agent, acting upon the instructions or with the consent of the Required Lenders
as provided for in the Credit Agreement, and that no Lender shall have any right
individually to enforce or seek to enforce this Agreement or to realize upon any
Collateral or other security given to secure the payment and performance of the
Secured Obligations.
     8.4 Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Pledgor from, any
provision of this Agreement, shall be effective unless in a writing signed by
the Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.

26



--------------------------------------------------------------------------------



 



     8.5 Continuing Security Interest; Term; Successors and Assigns; Assignment;
Termination and Release; Survival. This Agreement shall create a continuing
security interest in the Collateral and shall secure the payment and performance
of all of the Secured Obligations as the same may arise and be outstanding at
any time and from time to time from and after the date hereof, and shall
(i) remain in full force and effect until the occurrence of the Termination
Requirements (as hereinafter defined), (ii) be binding upon and enforceable
against each Pledgor and its successors and assigns (provided, however, that no
Pledgor may sell, assign or transfer any of its rights, interests, duties or
obligations hereunder without the prior written consent of the Lenders) and
(iii) inure to the benefit of and be enforceable by each Secured Party and its
successors and assigns. Upon any sale or other disposition by any Pledgor of any
Collateral in a transaction expressly permitted hereunder or under or pursuant
to the Credit Agreement or any other applicable Credit Document, the Lien and
security interest created by this Agreement in and upon such Collateral shall be
automatically released, and upon the satisfaction of all of the Termination
Requirements, this Agreement and the Lien and security interest created hereby
shall terminate (provided that the provisions of Section 6.7 shall survive the
termination of this Agreement); and in connection with any such release or
termination, the Administrative Agent, at the request and expense of the
applicable Pledgor, will execute and deliver to such Pledgor such documents and
instruments evidencing such release or termination as such Pledgor may
reasonably request and will assign, transfer and deliver to such Pledgor,
without recourse and without representation or warranty, such of the Collateral
as may then be in the possession of the Administrative Agent (or, in the case of
any partial release of Collateral, such of the Collateral so being released as
may be in its possession). All representations, warranties, covenants and
agreements herein shall survive the execution and delivery of this Agreement and
any Pledgor Accession. For purposes of this Agreement, “Termination
Requirements” means (x) the payment in full in cash of the Secured Obligations
(other than contingent and indemnification obligations not then due and
payable), (y) the termination of the Commitments and the termination or
expiration of all Letters of Credit under the Credit Agreement, and (z) the
termination of, and settlement of all obligations of the Borrower under, each
Permitted Hedge Agreement to which any Hedge Party is a party.
     8.6 Additional Pledgors. Each Pledgor recognizes that the provisions of the
Credit Agreement require Persons that become Subsidiaries of the Borrower, and
that are not already parties hereto, to execute and deliver a Pledgor Accession,
whereupon each such Person shall become a Pledgor hereunder with the same force
and effect as if originally a Pledgor hereunder on the date hereof, and agrees
that its obligations hereunder shall not be discharged, limited or otherwise
affected by reason of the same, or by reason of the Administrative Agent’s
actions in effecting the same or in releasing any Pledgor hereunder, in each
case without the necessity of giving notice to or obtaining the consent of such
Pledgor or any other Pledgor.
     8.7 Notices. All notices and other communications provided for hereunder
shall be given to the parties in the manner and subject to the other notice
provisions set forth in the Credit Agreement and the Guaranty Agreement.

27



--------------------------------------------------------------------------------



 



     8.8 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of North Carolina (without
regard to the conflicts of law provisions thereof).
     8.9 Severability. To the extent any provision of this Agreement is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Agreement in any jurisdiction.
     8.10 Construction. The headings of the various sections and subsections of
this Agreement have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
     8.11 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.
[The remainder of this page left blank intentionally.]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
under seal by their duly authorized officers as of the date first above written.

            BORROWER:


SWISHER HYGIENE INC.
      By:   /s/         Hugh H. Cooper        Chief Financial Officer     

            PLEDGORS:


SWISHER INTERNATIONAL, INC.
HB SERVICE, LLC
SWISHER HYGIENE FRANCHISE CORP.
SWISHER PEST CONTROL CORP.
SWISHER MAID, INC.
SHFC FINANCE, LLC
SERVICE MINNEAPOLIS, LLC
SHFC OPERATIONS, LLC
EXPRESS RESTAURANT EQUIPMENT
     SERVICE, INC.
SERVICE ARKANSAS, LLC
SERVICE BALTIMORE, LLC
SERVICE BEVERLY HILLS, LLC
SERVICE BIRMINGHAM, LLC
SERVICE CALIFORNIA, LLC
SERVICE CAROLINA, LLC
SERVICE CENTRAL FL, LLC
SERVICE CHARLOTTE LLC
SERVICE CHATTANOOGA, LLC
SERVICE CINCINNATI, LLC
      By:   /s/         Hugh H. Cooper        Chief Financial Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            SERVICE COLUMBIA, LLC
SERVICE COLUMBUS, LLC
SERVICE DC, LLC
SERVICE DENVER, LLC
SERVICE FLORIDA, LLC
SERVICE GAINESVILLE, LLC
SERVICE GOLD COAST, LLC
SERVICE GREENSBORO, LLC
SERVICE GREENVILLE, LLC
SERVICE GULF COAST, LLC
SERVICE HAWAII, LLC
SERVICE HOUSTON, LLC
SERVICE LAS VEGAS, LLC
SERVICE LOUISVILLE, LLC
SERVICE MEMPHIS, LLC
SERVICE MICHIGAN, LLC
SERVICE MIDATLANTIC, LLC
SERVICE MIDWEST, LLC
SERVICE NASHVILLE, LLC
SERVICE NEW ENGLAND, LLC
SERVICE NEW MEXICO, LLC
SERVICE NEW ORLEANS, LLC
SERVICE NORTH, LLC
SERVICE NORTH-CENTRAL, LLC
SERVICE OKLAHOMA CITY, LLC
SERVICE PHILADELPHIA, LLC
SERVICE PHOENIX, LLC
SERVICE PORTLAND, LLC
SERVICE RALEIGH, LLC
SERVICE SALT LAKE CITY, LLC
SERVICE SEATTLE, LLC
SERVICE SOUTH, LLC
SERVICE ST. LOUIS, LLC
SERVICE TALLAHASSEE, LLC
SERVICE TAMPA, LLC
SERVICE TRI-CITIES, LLC
SERVICE VIRGINIA, LLC
      By:   /s/         Hugh H. Cooper        Chief Financial Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



            SERVICE WEST COAST, LLC
SERVICE WESTERN PENNSYLVANIA, LLC
FOUR-STATE HYGIENE, INC.
INTEGRATED BRANDS INC.
ESKIMO PIE CORPORATION
CHOICE ENVIRONMENTAL SERVICES, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF DADE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF COLLIER, INC.
CHOICE RECYCLING SERVICES
     OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF ST. LUCIE, INC.
CHOICE RECYCLING SERVICES
     OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF LEE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
     OF HIGHLANDS COUNTY, INC.
                       

                  By:   /s/         Hugh H. Cooper        Chief Financial
Officer     

(Signature Pages Continue on Following Page)
Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



Accepted and agreed to:

          WELLS FARGO BANK, NATIONAL ASSOCIATION,
     as Administrative Agent
    By:   /s/       Cavan H. Harris      Senior Vice President     

Signature Page to Pledge and Security Agreement

 



--------------------------------------------------------------------------------



 



ANNEX A
FILING LOCATIONS

                Name of Pledgor     Filing Location    
 
    Secretary of State of                          
 
    Secretary of State of                          
 
    Secretary of State of                          
 
    Secretary of State of                          

 



--------------------------------------------------------------------------------



 



ANNEX B
JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS
     *The Chief Executive Office Address and the Location of Books and Records
Related to Collateral for all entities listed on this Annex B is: 4725 Piedmont
Row Dr., Suite 400, Charlotte, NC 28210

                                                                               
      Jurisdiction of                                              
Trade/fictitious or prior       Names used in tax             Incorporation/    
  Federal Tax       Org. ID number:                           corporate names
(last five       filings (last five       Exact Legal Name     Organization:    
  ID number:                 Locations of Equipment or Inventory:       Other
places of business:       years):       years):      
Swisher Hygiene Inc.
                                                                         
[List Subsidiaries]
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         
 
                                                                         

 



--------------------------------------------------------------------------------



 



ANNEX C
PLEDGED INTERESTS

                                  Percentage of                 Outstanding    
Type of   Certificate   No. of shares   Interests Name of Issuer   Interests  
Number   (if applicable)   in Issuer
 
               

 



--------------------------------------------------------------------------------



 



ANNEX D 
 
COPYRIGHTS AND COPYRIGHT APPLICATIONS

                          Issue or Pledgor   Application or Registration No.  
Country   Filing Date
 
                         

 



--------------------------------------------------------------------------------



 



ANNEX E
PATENTS AND PATENT APPLICATIONS

                      Application or           Issue or Pledgor   Registration
No.   Country   Inventor   Filing Date                                    

 



--------------------------------------------------------------------------------



 



ANNEX F
TRADEMARKS AND TRADEMARK APPLICATIONS

                          Application or       Issue or Pledgor   Mark  
Registration No.   Country   Filing Date                                    

 



--------------------------------------------------------------------------------



 



ANNEX G
DEPOSIT ACCOUNTS

 



--------------------------------------------------------------------------------



 



ANNEX H
SECURITIES ACCOUNTS

 



--------------------------------------------------------------------------------



 



ANNEX I
COMMERCIAL TORT CLAIMS
[None.]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GRANT OF SECURITY INTEREST
IN COPYRIGHTS
     WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the copyright
applications and registrations listed on Schedule A attached hereto (all such
copyrights, registrations and applications, collectively, the “Copyrights”); and
     WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of                      , 2011, in which the Pledgor has
agreed with Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), with offices at 1525 W. W.T. Harris Blvd, Building 3A2,
Mailcode NC 0680, Charlotte, North Carolina 28262, to execute this Assignment;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as security for the payment and
performance of the Secured Obligations (as defined in the Security Agreement),
the Pledgor does hereby grant to the Administrative Agent a security interest in
all of its right, title and interest in and to the Copyrights, and the use
thereof, together with all proceeds and products thereof. This Grant has been
given in conjunction with the security interest granted to the Administrative
Agent under the Security Agreement, and the provisions of this Grant are without
prejudice to and in addition to the provisions of the Security Agreement, which
are incorporated herein by this reference.

            [NAME OF PLEDGOR]
      By:   /s/         Title:            

 



--------------------------------------------------------------------------------



 



         

Schedule A
COPYRIGHTS AND COPYRIGHT APPLICATIONS

                          Registration or Owner   Application or Registration
No.   Country   Filing Date                            

 



--------------------------------------------------------------------------------



 



EXHIBIT B
GRANT OF SECURITY INTEREST
IN PATENTS AND TRADEMARKS
     WHEREAS, [NAME OF PLEDGOR] (the “Pledgor”) is the owner of the trademark
applications and registrations listed on Schedule A attached hereto, (all such
trademarks, registrations and applications, collectively, the “Trademarks”) and
is the owner of the patents and patent applications listed on Schedule A
attached hereto (all such patents, registrations and applications, collectively,
the “Patents”); and
     WHEREAS, the Pledgor has entered into a Pledge and Security Agreement (as
amended, modified, restated or supplemented from time to time, the “Security
Agreement”), dated as of                      , 2011, in which the Pledgor has
agreed with Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”), with offices at 1525 W. W.T. Harris Blvd, Building 3A2,
Mailcode NC 0680, Charlotte, North Carolina 28262, to execute this Grant;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, as security for the payment and
performance of the Secured Obligations (as defined in the Security Agreement),
the Pledgor does hereby grant to the Administrative Agent a security interest in
all of its right, title and interest in and to the Trademarks and the Patents,
and the use thereof, together with all proceeds and products thereof and the
goodwill of the businesses symbolized by the Trademarks. This Grant has been
given in conjunction with the security interest granted to the Administrative
Agent under the Security Agreement, and the provisions of this Grant are without
prejudice to and in addition to the provisions of the Security Agreement, which
are incorporated herein by this reference.

            [NAME OF PLEDGOR]
      By:   /s/         Title:            

 



--------------------------------------------------------------------------------



 



         

Schedule A
TRADEMARKS AND TRADEMARK APPLICATIONS

                          Application or       Issue or Owner   Mark  
Registration No.   Country   Filing Date                                        
                                                                               
                                                           

PATENTS AND PATENT APPLICATIONS

                      Application or           Issue or Owner   Registration No.
  Country   Inventor   Filing Date                                    

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF
 
PLEDGOR ACCESSION
     THIS PLEDGOR ACCESSION (this “Accession”), dated as of                ,
     , is executed and delivered by [NAME OF NEW PLEDGOR], a                
corporation (the “New Pledgor”), in favor of Wells Fargo Bank, National
Association, in its capacity as Administrative Agent under the Credit Agreement
referred to hereinbelow (in such capacity, the “Administrative Agent”), pursuant
to the Security Agreement referred to hereinbelow.
     Reference is made to the Credit Agreement, dated as of                ,
2011, among Swisher Hygiene Inc. (the “Borrower”), the Lenders party thereto,
and the Administrative Agent (as amended, modified, restated or supplemented
from time to time, the “Credit Agreement”). In connection with and as a
condition to the initial and continued extensions of credit under the Credit
Agreement, (i) certain subsidiaries of the Borrower, pursuant to a Guaranty
Agreement, dated as of                , 2011 (as amended, modified, restated or
supplemented from time to time, the “Guaranty Agreement”), have guaranteed the
payment in full of the obligations of the Borrower under the Credit Agreement
and the other Credit Documents (as defined in the Credit Agreement), and
(ii) the Borrower and certain of its subsidiaries, pursuant to a Pledge and
Security Agreement, dated as of                , 2011 (as amended, modified,
restated or supplemented from time to time, the “Security Agreement”), have
granted in favor of the Administrative Agent a security interest in and Lien
upon the Collateral described therein as security for their obligations under
the Credit Agreement, the Guaranty Agreement and the other Credit Documents.
Capitalized terms used herein without definition shall have the meanings given
to them in the Security Agreement.
     The Borrower has agreed under the Credit Agreement to cause each of its
future direct and indirect subsidiaries to become a party to the Guaranty
Agreement as a guarantor thereunder and to the Security Agreement as a Pledgor
thereunder. The New Pledgor is a direct or indirect subsidiary of the Borrower
and, as required by the Credit Agreement, has become a guarantor under the
Guaranty Agreement as of the date hereof. The New Pledgor will obtain benefits
as a result of the continued extension of credit to the Borrower under the
Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession. Therefore, in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Lenders to continue to
extend credit to the Borrower under the Credit Agreement, the New Pledgor hereby
agrees as follows:
     1. The New Pledgor hereby joins in and agrees to be bound by each and all
of the provisions of the Security Agreement as a Pledgor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 2.1
of the Security Agreement, and as security for all of the Secured Obligations,
the New Pledgor hereby pledges, assigns and delivers to the Administrative
Agent, for the ratable benefit of the Secured Parties, and grants to the
Administrative Agent, for the ratable benefit of the Secured Parties, a Lien
upon and security interest in, all of its right, title and interest in and to
the Collateral as set forth in Section 2.1 of the Security Agreement, all on the
terms and subject to the conditions set forth in the Security Agreement.

 



--------------------------------------------------------------------------------



 



     2. The New Pledgor hereby represents and warrants that (i) Schedule 1
hereto sets forth all information required to be listed on Annexes A, B, C, D,
E, F, G, H and I to the Security Agreement in order to make each representation
and warranty contained in Sections 3.1 and 3.2 of the Security Agreement true
and correct with respect to the New Pledgor as of the date hereof and after
giving effect to this Accession and (ii) after giving effect to this Accession
and to the incorporation into such Annexes, as applicable, of the information
set forth in Schedule 1, each representation and warranty contained in
Article III of the Security Agreement is true and correct with respect to the
New Pledgor as of the date hereof, as if such representations and warranties
were set forth at length herein.
     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Pledgor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Secured Party and its successors and assigns. This
Accession and its attachments are hereby incorporated into the Security
Agreement and made a part thereof.

 2 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Pledgor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

            [NAME OF NEW PLEDGOR]
      By:   /s/         Title:            

 3 



--------------------------------------------------------------------------------



 



         

Schedule 1
Information to be added to Annex A of the Security Agreement:
FILING LOCATIONS

      Name of Pledgor   Filing Location     Secretary of State of           
                

Information to be added to Annex B of the Security Agreement:
JURISDICTION OF ORGANIZATION, CERTAIN LOCATIONS
[Name of Pledgor:]

     
Jurisdiction of Incorporation/Organization:
                                        
 
   
Federal Tax ID no.:
                                        
 
   
Organizational ID no.:
                                         [N/A]
 
   
Chief Executive Office Address:
                                        
 
                                        
 
                                        
 
   
Records Related to Collateral:
                                        
 
                                        
 
                                        
 
   
Locations of Equipment or Inventory:
                                        
 
                                        
 
                                        
 
   
Other places of business:
                                        
 
                                        
 
                                        
 
   
Trade/fictitious or prior corporate names (last five years):
   
 
                                        
 
   
Names used in tax filings (last five years):
                                        

 4 



--------------------------------------------------------------------------------



 



Information to be added to [Annexes C/D/E/F/G/H/I] of the Security Agreement:
[Complete as applicable]

 5 



--------------------------------------------------------------------------------



 



EXHIBIT D
PLEDGE AMENDMENT
     THIS PLEDGE AMENDMENT, dated as of                            ,           
     , is delivered by [NAME OF PLEDGOR] (the “Pledgor”) pursuant to Section 5.1
of the Security Agreement referred to hereinbelow. The Pledgor hereby agrees
that this Pledge Amendment may be attached to the Pledge and Security Agreement,
dated as of                 , 2011, made by the Pledgor and certain other
pledgors named therein in favor of Wells Fargo Bank, National Association, as
Administrative Agent (as amended, modified, restated or supplemented from time
to time, the “Security Agreement,” capitalized terms defined therein being used
herein as therein defined), and that the Pledged Interests listed on Schedule 1
to this Pledge Amendment shall be deemed to be part of the Pledged Interests
within the meaning of the Security Agreement and shall become part of the
Collateral and shall secure all of the Secured Obligations as provided in the
Security Agreement. This Pledge Amendment and its attachments are hereby
incorporated into the Security Agreement and made a part thereof.

            [NAME OF PLEDGOR]
      By:   /s/         Title:            

 



--------------------------------------------------------------------------------



 



         

Schedule 1
PLEDGED INTERESTS

                                  Percentage of                 Outstanding    
Type of   Certificate   No. of shares   Interests Name of Issuer   Interests  
Number   (if applicable)   in Issuer                                    

 



--------------------------------------------------------------------------------



 



EXHIBIT F
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT, dated as of the 30th day of March, 2011 (this
“Guaranty”), is made by each of the undersigned Subsidiaries of SWISHER HYGIENE
INC., a Delaware corporation (the “Borrower”), and each other Subsidiary of the
Borrower that, after the date hereof, executes an instrument of accession hereto
substantially in the form of Exhibit A (a “Guarantor Accession”; the undersigned
and such other Subsidiaries of the Borrower, collectively, the “Guarantors”), in
favor of the Guaranteed Parties (as hereinafter defined). Capitalized terms used
herein without definition shall have the meanings given to them in the Credit
Agreement referred to below.
RECITALS
     A. The Borrower, certain Lenders, and Wells Fargo Bank, National
Association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”), are parties to a Credit Agreement, dated as of
March 30, 2011 (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), providing for the availability of certain credit
facilities to the Borrower upon the terms and conditions set forth therein.
     B. It is a condition to the extension of credit to the Borrower under the
Credit Agreement that each Guarantor shall have agreed, by executing and
delivering this Guaranty, to guarantee to the Guaranteed Parties the payment in
full of the Guaranteed Obligations (as hereinafter defined). The Guaranteed
Parties are relying on this Guaranty in their decision to extend credit to the
Borrower under the Credit Agreement, and would not enter into the Credit
Agreement without this Guaranty.
     C. The Borrower and the Guarantors are engaged in related businesses and
undertake certain activities and operations on an integrated basis. As part of
such integrated operations, the Borrower, among other things, will advance to
the Guarantors from time to time certain proceeds of the Loans made to the
Borrower by the Lenders under the Credit Agreement. Each Guarantor will
therefore obtain benefits as a result of the extension of credit to the Borrower
under the Credit Agreement, which benefits are hereby acknowledged, and,
accordingly, desires to execute and deliver this Guaranty.

 



--------------------------------------------------------------------------------



 



STATEMENT OF AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, to induce the Guaranteed Parties to enter into the Credit
Agreement and to induce the Lenders to extend credit to the Borrower thereunder,
each Guarantor hereby agrees as follows:
     1. Guaranty.
     (a) Each Guarantor hereby irrevocably, absolutely and unconditionally, and
jointly and severally:
     (i) guarantees (A) to the Lenders (including the Issuing Lender and the
Swingline Lender in their capacities as such) and the Administrative Agent
(together with any Lender (or any Affiliate of any Lender) in the capacity
described in clause (B) below, collectively, the “Guaranteed Parties”) the full
and prompt payment, at any time and from time to time as and when due (whether
at the stated maturity, by acceleration or otherwise), of all Obligations of the
Borrower under the Credit Agreement and the other Credit Documents, including,
without limitation, all principal of and interest on the Loans, all
Reimbursement Obligations, all fees, expenses, indemnities and other amounts
payable by the Borrower under the Credit Agreement or any other Credit Document
(including interest accruing after the filing of a petition or commencement of a
case by or with respect to the Borrower seeking relief under any Insolvency Laws
(as hereinafter defined), whether or not the claim for such interest is allowed
in such proceeding), and all Obligations that, but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, would become due,
and (B) to each applicable Lender or Affiliate of any Lender in its capacity as
a Hedge Party under any Hedge Agreement that is required or permitted by the
Credit Agreement to be entered into by the Borrower (a “Permitted Hedge
Agreement”), all obligations of the Borrower under such Permitted Hedge
Agreement, in each case under (A) and (B) whether now existing or hereafter
created or arising and whether direct or indirect, absolute or contingent, due
or to become due (all liabilities and obligations described in this clause (i),
collectively, the “Guaranteed Obligations”); and
     (ii) agrees to pay the reasonable fees and expenses of counsel to, and
reimburse upon demand all reasonable costs and expenses incurred or paid by,
(y) any Guaranteed Party in connection with any suit, action or proceeding to
enforce or protect any rights of the Guaranteed Parties hereunder and (z) the
Administrative Agent in connection with any amendment, modification or waiver
hereof or consent pursuant hereto, and to indemnify and hold each Guaranteed
Party and its directors, officers, employees, agents and Affiliates harmless
from and against any and all claims, losses, damages, obligations, liabilities,
penalties, costs and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of any kind or nature whatsoever, whether direct,
indirect or consequential, that may at any time be imposed on, incurred by or
asserted against any such indemnified party as a result of, arising from or in
any way relating to this Guaranty or the collection or enforcement of the
Guaranteed Obligations; provided, however, that no indemnified party shall have
the right to be indemnified hereunder for any such claims, losses, costs and
expenses to the extent determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such indemnified party.

2



--------------------------------------------------------------------------------



 



     (b) Notwithstanding the provisions of subsection (a) above and
notwithstanding any other provisions contained herein or in any other Credit
Document:
     (i) no provision of this Guaranty shall require or permit the collection
from any Guarantor of interest in excess of the maximum rate or amount that such
Guarantor may be required or permitted to pay pursuant to applicable law; and
     (ii) the liability of each Guarantor under this Guaranty as of any date
shall be limited to a maximum aggregate amount (the “Maximum Guaranteed Amount”)
equal to the greatest amount that would not render such Guarantor’s obligations
under this Guaranty subject to avoidance, discharge or reduction as of such date
as a fraudulent transfer or conveyance under applicable federal and state laws
pertaining to bankruptcy, reorganization, arrangement, moratorium, readjustment
of debts, dissolution, liquidation or other debtor relief, specifically
including, without limitation, the Bankruptcy Code and any fraudulent transfer
and fraudulent conveyance laws (collectively, “Insolvency Laws”), in each
instance after giving effect to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under applicable Insolvency Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany indebtedness to the Borrower or any of its Affiliates to the
extent that such indebtedness would be discharged in an amount equal to the
amount paid by such Guarantor hereunder, and after giving effect as assets to
the value (as determined under applicable Insolvency Laws) of any rights to
subrogation, contribution, reimbursement, indemnity or similar rights of such
Guarantor pursuant to (y) applicable law or (z) any agreement (including this
Guaranty) providing for an equitable allocation among such Guarantor and other
Affiliates of the Borrower of obligations arising under guaranties by such
parties).
     (c) The Guarantors desire to allocate among themselves, in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made hereunder on any date by a
Guarantor (a “Funding Guarantor”) that exceeds its Fair Share (as hereinafter
defined) as of such date, that Funding Guarantor shall be entitled to a
contribution from each of the other Guarantors in the amount of such other
Guarantor’s Fair Share Shortfall (as hereinafter defined) as of such date, with
the result that all such contributions will cause each Guarantor’s Aggregate
Payments (as hereinafter defined) to equal its Fair Share as of such date. “Fair
Share” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the ratio of (x) the Adjusted Maximum Guaranteed Amount (as
hereinafter defined) with respect to such Guarantor to (y) the aggregate of the
Adjusted Maximum Guaranteed Amounts with respect to all Guarantors, multiplied
by (ii) the aggregate amount paid or distributed on or before such date by all
Funding Guarantors hereunder in respect of the obligations guarantied. “Fair
Share Shortfall” means, with respect to a Guarantor as of any date of
determination, the excess, if any, of the Fair Share of such Guarantor over the
Aggregate Payments of such Guarantor. “Adjusted Maximum Guaranteed Amount”
means, with respect to a Guarantor as of any date of determination, the Maximum
Guaranteed Amount of

3



--------------------------------------------------------------------------------



 



such Guarantor, determined in accordance with the provisions of subsection
(b) above; provided that, solely for purposes of calculating the “Adjusted
Maximum Guaranteed Amount” with respect to any Guarantor for purposes of this
subsection (c), any assets or liabilities arising by virtue of any rights to
subrogation, reimbursement or indemnity or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this subsection (c)). The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
Each Funding Guarantor’s right of contribution under this subsection (c) shall
be subject to the provisions of Section 4. The allocation among Guarantors of
their obligations as set forth in this subsection (c) shall not be construed in
any way to limit the liability of any Guarantor hereunder to the Guaranteed
Parties.
     (d) The guaranty of each Guarantor set forth in this Section is a guaranty
of payment as a primary obligor, and not a guaranty of collection. Each
Guarantor hereby acknowledges and agrees that the Guaranteed Obligations, at any
time and from time to time, may exceed the Maximum Guaranteed Amount of such
Guarantor and may exceed the aggregate of the Maximum Guaranteed Amounts of all
Guarantors, in each case without discharging, limiting or otherwise affecting
the obligations of any Guarantor hereunder or the rights, powers and remedies of
any Guaranteed Party hereunder or under any other Credit Document.
     2. Guaranty Absolute. Each Guarantor agrees that its obligations hereunder
and under the other Credit Documents to which it is a party are irrevocable,
absolute and unconditional, are independent of the Guaranteed Obligations and
any Collateral or other security therefor or other guaranty or liability in
respect thereof, whether given by such Guarantor or any other Person, and shall
not be discharged, limited or otherwise affected by reason of any of the
following, whether or not such Guarantor has notice or knowledge thereof:
     (i) any change in the time, manner or place of payment of, or in any other
term of, any Guaranteed Obligations or any guaranty or other liability in
respect thereof, or any amendment, modification or supplement to, restatement
of, or consent to any rescission or waiver of or departure from, any provisions
of the Credit Agreement, any other Credit Document or any agreement or
instrument delivered pursuant to any of the foregoing;
     (ii) the invalidity or unenforceability of any Guaranteed Obligations, any
guaranty or other liability in respect thereof or any provisions of the Credit
Agreement, any other Credit Document or any agreement or instrument delivered
pursuant to any of the foregoing;
     (iii) the addition or release of Guarantors hereunder or the taking,
acceptance or release of other guarantees of any Guaranteed Obligations or
additional Collateral or other security for any Guaranteed Obligations or for
any guaranty or other liability in respect thereof;

4



--------------------------------------------------------------------------------



 



     (iv) any discharge, modification, settlement, compromise or other action in
respect of any Guaranteed Obligations or any guaranty or other liability in
respect thereof, including any acceptance or refusal of any offer or performance
with respect to the same or the subordination of the same to the payment of any
other obligations;
     (v) any agreement not to pursue or enforce or any failure to pursue or
enforce (whether voluntarily or involuntarily as a result of operation of law,
court order or otherwise) any right or remedy in respect of any Guaranteed
Obligations, any guaranty or other liability in respect thereof or any
Collateral or other security for any of the foregoing; any sale, exchange,
release, substitution, compromise or other action in respect of any such
Collateral or other security; or any failure to create, protect, perfect,
secure, insure, continue or maintain any Liens in any such Collateral or other
security;
     (vi) the exercise of any right or remedy available under the Credit
Documents, at law, in equity or otherwise in respect of any Collateral or other
security for any Guaranteed Obligations or for any guaranty or other liability
in respect thereof, in any order and by any manner thereby permitted, including,
without limitation, foreclosure on any such Collateral or other security by any
manner of sale thereby permitted, whether or not every aspect of such sale is
commercially reasonable;
     (vii) any bankruptcy, reorganization, arrangement, liquidation, insolvency,
dissolution, termination, reorganization or like change in the corporate
structure or existence of the Borrower or any other Person directly or
indirectly liable for any Guaranteed Obligations;
     (viii) any manner of application of any payments by or amounts received or
collected from any Person, by whomsoever paid and howsoever realized, whether in
reduction of any Guaranteed Obligations or any other obligations of the Borrower
or any other Person directly or indirectly liable for any Guaranteed
Obligations, regardless of what Guaranteed Obligations may remain unpaid after
any such application; or
     (ix) any other circumstance that might otherwise constitute a legal or
equitable discharge of, or a defense, set-off or counterclaim available to, the
Borrower, any Guarantor or a surety or guarantor generally, other than the
occurrence of all of the following: (x) the payment in full in cash of the
Guaranteed Obligations (other than contingent and indemnification obligations
not then due and payable), (y) the termination of the Commitments and the
termination or expiration of all Letters of Credit under the Credit Agreement,
and (z) the termination of, and settlement of all obligations of the Borrower
under, each Permitted Hedge Agreement to which any Hedge Party is a party (the
events in clauses (x), (y) and (z) above, collectively, the “Termination
Requirements”).

5



--------------------------------------------------------------------------------



 



     3. Certain Waivers. Each Guarantor hereby knowingly, voluntarily and
expressly waives:
     (i) presentment, demand for payment, demand for performance, protest and
notice of any other kind, including, without limitation, notice of nonpayment or
other nonperformance (including notice of default under any Credit Document with
respect to any Guaranteed Obligations), protest, dishonor, acceptance hereof,
extension of additional credit to the Borrower and of any of the matters
referred to in Section 2 and of any rights to consent thereto;
     (ii) any right to require the Guaranteed Parties or any of them, as a
condition of payment or performance by such Guarantor hereunder, to proceed
against, or to exhaust or have resort to any Collateral or other security from
or any deposit balance or other credit in favor of, the Borrower, any other
Guarantor or any other Person directly or indirectly liable for any Guaranteed
Obligations, or to pursue any other remedy or enforce any other right; and any
other defense based on an election of remedies with respect to any Collateral or
other security for any Guaranteed Obligations or for any guaranty or other
liability in respect thereof, notwithstanding that any such election (including
any failure to pursue or enforce any rights or remedies) may impair or
extinguish any right of indemnification, contribution, reimbursement or
subrogation or other right or remedy of any Guarantor against the Borrower, any
other Guarantor or any other Person directly or indirectly liable for any
Guaranteed Obligations or any such Collateral or other security; and, without
limiting the generality of the foregoing, each Guarantor hereby specifically
waives the benefits of Sections 26-7 through 26-9, inclusive, of the General
Statutes of North Carolina, as amended from time to time, and any similar
statute or law of any other jurisdiction, as the same may be amended from time
to time;
     (iii) any right or defense based on or arising by reason of any right or
defense of the Borrower or any other Person, including, without limitation, any
defense based on or arising from a lack of authority or other disability of the
Borrower or any other Person, the invalidity or unenforceability of any
Guaranteed Obligations, any Collateral or other security therefor or any Credit
Document or other agreement or instrument delivered pursuant thereto, or the
cessation of the liability of the Borrower for any reason other than the
satisfaction of the Termination Requirements;
     (iv) any defense based on any Guaranteed Party’s acts or omissions in the
administration of the Guaranteed Obligations, any guaranty or other liability in
respect thereof or any Collateral or other security for any of the foregoing,
and promptness, diligence or any requirement that any Guaranteed Party create,
protect, perfect, secure, insure, continue or maintain any Liens in any such
Collateral or other security;
     (v) any right to assert against any Guaranteed Party, as a defense,
counterclaim, crossclaim or set-off, any defense, counterclaim, claim, right of
recoupment or set-off that it may at any time have against any Guaranteed Party
(including, without limitation, failure of consideration, fraud, fraudulent
inducement, statute of limitations, payment, accord and satisfaction and usury),
other than compulsory counterclaims and other than the payment in full in cash
of the Guaranteed Obligations; and

6



--------------------------------------------------------------------------------



 



     (vi) any defense based on or afforded by any applicable law that limits the
liability of or exonerates guarantors or sureties or that may in any other way
conflict with the terms of this Guaranty.
     4. No Subrogation. Each Guarantor hereby waives, and agrees that it will
not exercise or seek to exercise, any claim or right that it may have against
the Borrower or any other Guarantor at any time as a result of any payment made
under or in connection with this Guaranty or the performance or enforcement
hereof, including any right of subrogation to the rights of any of the
Guaranteed Parties against the Borrower or any other Guarantor, any right of
indemnity, contribution or reimbursement against the Borrower or any other
Guarantor (including rights of contribution as set forth in Section 1(c)), any
right to enforce any remedies of any Guaranteed Party against the Borrower or
any other Guarantor, or any benefit of, or any right to participate in, any
Collateral or other security held by any Guaranteed Party to secure payment of
the Guaranteed Obligations, in each case whether such claims or rights arise by
contract, statute (including without limitation the Bankruptcy Code), common law
or otherwise; provided, however, that a Guarantor may enforce the rights of
contribution set forth in Section 1(c) after satisfaction of the Termination
Requirements. Each Guarantor further agrees that all indebtedness and other
obligations, whether now or hereafter existing, of the Borrower or any other
Subsidiary of the Borrower to such Guarantor, including, without limitation, any
such indebtedness in any proceeding under the Bankruptcy Code and any
intercompany receivables, together with any interest thereon, shall be, and
hereby are, subordinated and made junior in right of payment to the Guaranteed
Obligations. Each Guarantor further agrees that if any amount shall be paid to
or any distribution received by any Guarantor (i) on account of any such
indebtedness at any time after the occurrence and during the continuance of an
Event of Default, or (ii) on account of any rights of contribution at any time
prior to the satisfaction of the Termination Requirements, such amount or
distribution shall be deemed to have been received and to be held in trust for
the benefit of the Guaranteed Parties, and shall forthwith be delivered to the
Administrative Agent in the form received (with any necessary endorsements in
the case of written instruments), to be applied against the Guaranteed
Obligations, whether or not matured, in accordance with the terms of the
applicable Credit Documents and without in any way discharging, limiting or
otherwise affecting the liability of such Guarantor under any other provision of
this Guaranty. Additionally, in the event the Borrower or any other Credit Party
becomes a “debtor” within the meaning of the Bankruptcy Code, the Administrative
Agent shall be entitled, at its option, on behalf of the Guaranteed Parties and
as attorney-in-fact for each Guarantor, and is hereby authorized and appointed
by each Guarantor, to file proofs of claim on behalf of each relevant Guarantor
and vote the rights of each such Guarantor in any plan of reorganization, and to
demand, sue for, collect and receive every payment and distribution on any
indebtedness of the Borrower or such Credit Party to any Guarantor in any such
proceeding, each Guarantor hereby assigning to the Administrative Agent all of
its rights in respect of any such claim, including the right to receive payments
and distributions in respect thereof.
     5. Representations and Warranties. Each Guarantor hereby represents and
warrants to the Guaranteed Parties that, as to itself, all of the
representations and warranties relating to it contained in the Credit Agreement
are true and correct.

7



--------------------------------------------------------------------------------



 



     6. Financial Condition of Borrower. Each Guarantor represents that it has
knowledge of the Borrower’s financial condition and affairs and that it has
adequate means to obtain from the Borrower on an ongoing basis information
relating thereto and to the Borrower’s ability to pay and perform the Guaranteed
Obligations, and agrees to assume the responsibility for keeping, and to keep,
so informed for so long as this Guaranty is in effect with respect to such
Guarantor. Each Guarantor agrees that the Guaranteed Parties shall have no
obligation to investigate the financial condition or affairs of the Borrower for
the benefit of any Guarantor nor to advise any Guarantor of any fact respecting,
or any change in, the financial condition or affairs of the Borrower that might
become known to any Guaranteed Party at any time, whether or not such Guaranteed
Party knows or believes or has reason to know or believe that any such fact or
change is unknown to any Guarantor, or might (or does) materially increase the
risk of any Guarantor as guarantor, or might (or would) affect the willingness
of any Guarantor to continue as a guarantor of the Guaranteed Obligations.
     7. Payments; Application; Set-Off.
     (a) Each Guarantor agrees that, upon the failure of the Borrower to pay any
Guaranteed Obligations when and as the same shall become due (whether at the
stated maturity, by acceleration or otherwise), and without limitation of any
other right or remedy that any Guaranteed Party may have at law, in equity or
otherwise against such Guarantor, such Guarantor will, subject to the provisions
of Section 1(b), forthwith pay or cause to be paid to the Administrative Agent,
for the benefit of the Guaranteed Parties, an amount equal to the amount of the
Guaranteed Obligations then due and owing as aforesaid.
     (b) All payments made by each Guarantor hereunder will be made in Dollars
to the Administrative Agent, without set-off, counterclaim or other defense and,
in accordance with the Credit Agreement, free and clear of and without deduction
for any Taxes, each Guarantor hereby agreeing to comply with and be bound by the
provisions of the Credit Agreement in respect of all payments made by it
hereunder.
     (c) All payments made hereunder shall be applied in accordance with the
provisions of Section 2.12 of the Credit Agreement. For purposes of applying
amounts in accordance with this Section, the Administrative Agent shall be
entitled to rely upon any Guaranteed Party that has entered into a Permitted
Hedge Agreement with the Borrower for a determination (which such Guaranteed
Party agrees to provide or cause to be provided upon request of the
Administrative Agent) of the outstanding Guaranteed Obligations owed to such
Guaranteed Party under any such Permitted Hedge Agreement. Unless it has actual
knowledge (including by way of written notice from any such Guaranteed Party) to
the contrary, the Administrative Agent, in acting hereunder, shall be entitled
to assume that no Permitted Hedge Agreements or Guaranteed Obligations in
respect thereof are in existence between any Guaranteed Party and the Borrower.
If any Lender or Affiliate thereof that is a party to a Permitted Hedge
Agreement with the Borrower (the obligations of the Borrower under which are
Guaranteed Obligations) ceases to be a Lender or Affiliate thereof, such former
Lender or Affiliate thereof shall nevertheless continue to be a Guaranteed Party
hereunder with respect to the Guaranteed Obligations under such Permitted Hedge
Agreement.

8



--------------------------------------------------------------------------------



 



     (d) In the event that the proceeds of any such sale, disposition or
realization are insufficient to pay all amounts to which the Guaranteed Parties
are legally entitled, the Guarantors shall be jointly and severally liable for
the deficiency, together with interest thereon at the highest rate specified in
any applicable Credit Document for interest on overdue principal or such other
rate as shall be fixed by applicable law, together with the costs of collection
and all other fees, costs and expenses payable hereunder.
     (e) Upon and at any time after the occurrence and during the continuance of
any Event of Default, each Guaranteed Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Guaranteed Party or any such Affiliate to or for the credit
or the account of any Guarantor against any and all of the obligations of such
Guarantor now or hereafter existing under this Guaranty or any other Credit
Document to such Guaranteed Party, irrespective of whether or not such
Guaranteed Party shall have made any demand under this Guaranty or any other
Credit Document and although such obligations of such Guarantor may be
contingent or unmatured or are owed to a branch or office of such Guaranteed
Party different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Guaranteed Party and their respective
Affiliates under this subsection are in addition to other rights and remedies
(including other rights of setoff) that such Guaranteed Parties or their
respective Affiliates may have. Each Guaranteed Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
     8. No Waiver. The rights and remedies of the Guaranteed Parties expressly
set forth in this Guaranty and the other Credit Documents are cumulative and in
addition to, and not exclusive of, all other rights and remedies available at
law, in equity or otherwise. No failure or delay on the part of any Guaranteed
Party in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege or be construed to be a waiver of any Default or
Event of Default. No course of dealing between any of the Guarantors and the
Guaranteed Parties or their agents or employees shall be effective to amend,
modify or discharge any provision of this Guaranty or any other Credit Document
or to constitute a waiver of any Default or Event of Default. No notice to or
demand upon any Guarantor in any case shall entitle such Guarantor or any other
Guarantor to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the right of any Guaranteed Party to
exercise any right or remedy or take any other or further action in any
circumstances without notice or demand.
     9. Enforcement. The Guaranteed Parties agree that, except as provided in
Section 7(e), this Guaranty may be enforced only by the Administrative Agent,
acting upon the instructions or with the consent of the Required Lenders as
provided for in the Credit Agreement, and that no Guaranteed Party shall have
any right individually to enforce or seek to enforce this Guaranty or to realize
upon any Collateral or other security given to secure the payment and
performance of the Guarantors’ obligations hereunder. The obligations of each
Guarantor hereunder are independent of the Guaranteed Obligations, and a
separate action or actions may be brought against each Guarantor whether or not
action is brought against the Borrower or any other Guarantor and whether or not
the Borrower or any other Guarantor is joined in any such action. Each Guarantor
agrees that to the extent all or part of any payment of the Guaranteed

9



--------------------------------------------------------------------------------



 



Obligations made by any Person is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid by or on behalf
of any Guaranteed Party to a trustee, receiver or any other party under any
Insolvency Laws (the amount of any such payment, a “Reclaimed Amount”), then, to
the extent of such Reclaimed Amount, this Guaranty shall continue in full force
and effect or be revived and reinstated, as the case may be, as to the
Guaranteed Obligations intended to be satisfied as if such payment had not been
received; and each Guarantor acknowledges that the term “Guaranteed Obligations”
includes all Reclaimed Amounts that may arise from time to time.
     10. Amendments, Waivers, etc. No amendment, modification, waiver, discharge
or termination of, or consent to any departure by any Guarantor from, any
provision of this Guaranty, shall be effective unless in a writing signed by the
Administrative Agent and such of the Lenders as may be required under the
provisions of the Credit Agreement to concur in the action then being taken, and
then the same shall be effective only in the specific instance and for the
specific purpose for which given.
     11. Addition, Release of Guarantors. Each Guarantor recognizes that the
provisions of the Credit Agreement require Persons that become Subsidiaries of
the Borrower and that are not already parties hereto to become Guarantors
hereunder by executing a Guarantor Accession (subject to certain excepts
regarding Foreign Subsidiaries), and agrees that its obligations hereunder shall
not be discharged, limited or otherwise affected by reason of the same, or by
reason of the Administrative Agent’s actions in effecting the same or in
releasing any Guarantor hereunder, in each case without the necessity of giving
notice to or obtaining the consent of any other Guarantor.
     12. Continuing Guaranty; Term; Successors and Assigns; Assignment;
Survival. This Guaranty is a continuing guaranty and covers all of the
Guaranteed Obligations as the same may arise and be outstanding at any time and
from time to time from and after the date hereof, and shall (i) remain in full
force and effect until satisfaction of all of the Termination Requirements
(provided that the provisions of Sections 1(a)(ii) and 4 shall survive any
termination of this Guaranty), (ii) be binding upon and enforceable against each
Guarantor and its successors and assigns (provided, however, that no Guarantor
may sell, assign or transfer any of its rights, interests, duties or obligations
hereunder without the prior written consent of the Required Lenders) and
(iii) inure to the benefit of and be enforceable by each Guaranteed Party and
its successors and assigns. Without limiting the generality of clause
(iii) above, any Guaranteed Party may, in accordance with the provisions of the
Credit Agreement, assign all or a portion of the Guaranteed Obligations held by
it (including by the sale of participations), whereupon each Person that becomes
the holder of any such Guaranteed Obligations shall (except as may be otherwise
agreed between such Guaranteed Party and such Person) have and may exercise all
of the rights and benefits in respect thereof granted to such Guaranteed Party
under this Guaranty or otherwise. Each Guarantor hereby irrevocably waives
notice of and consents in advance to the assignment as provided above from time
to time by any Guaranteed Party of all or any portion of the Guaranteed
Obligations held by it and of the corresponding rights and interests of such
Guaranteed Party hereunder in connection therewith. All representations,
warranties, covenants and agreements herein shall survive the execution and
delivery of this Guaranty and any Guarantor Accession.

10



--------------------------------------------------------------------------------



 



     13. Governing Law; Consent to Jurisdiction; Appointment of Borrower as
Representative, Process Agent, Attorney-in-Fact.
     (a) This Guaranty shall be governed by, and construed and enforced in
accordance with, the laws of the State of North Carolina (without regard to the
conflicts of law provisions thereof).
     (b) Each Guarantor irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the courts of the State of
North Carolina sitting in Mecklenburg County and of the United States District
Court of the Western District of North Carolina, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Guaranty or any other Credit Document, or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such state court or, to the fullest extent permitted by applicable
law, in such federal court. Each of the parties hereto agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Credit Document shall
affect any right that any Guaranteed Party may otherwise have to bring any
action or proceeding relating to this Guaranty or any other Credit Document
against any Guarantor or its properties in the courts of any jurisdiction.
     (c) Each Guarantor irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action or proceeding arising out of or
relating to this Guaranty or any other Credit Document in any court referred to
in Section 13(b). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.
     (d) Each Guarantor hereby irrevocably designates and appoints the Borrower
as its designee, appointee and agent to receive on its behalf all service of
process in any such action or proceeding and any other notice or communication
hereunder, irrevocably consents to service of process in any such action or
proceeding by registered or certified mail directed to the Borrower at its
address set forth in the Credit Agreement (and service so made shall be deemed
to be completed upon the earlier of actual receipt thereof or three (3) business
days after deposit in the United States mails, proper postage prepaid and
properly addressed), and irrevocably agrees that service so made shall be
effective and binding upon such Guarantor in every respect and that any other
notice or communication given to the Borrower at the address and in the manner
specified herein shall be effective notice to such Guarantor. Nothing in this
Section shall affect the right of any party to serve legal process in any other
manner permitted by law or affect the right of any Guaranteed Party to bring any
action or proceeding against any Guarantor in the courts of any other
jurisdiction.
     (e) Further, each Guarantor does hereby irrevocably make, constitute and
appoint the Borrower as its true and lawful attorney-in-fact, with full
authority in its place and stead and in its name, the Borrower’s name or
otherwise, and with full power of substitution in the premises, from time to
time in the Borrower’s discretion to agree on behalf of, and sign the name of,
such

11



--------------------------------------------------------------------------------



 



Guarantor to any amendment, modification or supplement to, restatement of, or
waiver or consent in connection with, this Guaranty, any other Credit Document
or any document or instrument pursuant hereto or thereto, and to take any other
action and do all other things on behalf of such Guarantor that the Borrower may
deem necessary or advisable to carry out and accomplish the purposes of this
Guaranty and the other Credit Documents. The Borrower will not be liable for any
act or omission nor for any error of judgment or mistake of fact unless the same
shall occur as a result of the gross negligence or willful misconduct of the
Borrower. This power, being coupled with an interest, is irrevocable by any
Guarantor for so long as this Guaranty shall be in effect with respect to such
Guarantor. By its signature hereto, the Borrower consents to its appointment as
provided for herein and agrees promptly to distribute all process, notices and
other communications to each Guarantor.
     14. Arbitration; Preservation and Limitation of Remedies.
     (a) Upon demand of any party hereto, whether made before or after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Guaranty or any other Credit
Document (“Disputes”) between or among the Guarantors and the Guaranteed
Parties, or any of them, shall be resolved by binding arbitration as provided
herein. Institution of a judicial proceeding by a party does not waive the right
of that party to demand arbitration hereunder. Disputes may include, without
limitation, tort claims, counterclaims, claims brought as class actions, claims
arising from documents executed in the future, disputes as to whether a matter
is subject to arbitration, or claims arising out of or connected with the
transactions contemplated by this Guaranty, the Credit Agreement and the other
Credit Documents. Arbitration shall be conducted under and governed by the
Commercial Financial Disputes Arbitration Rules (the “Arbitration Rules”) of the
American Arbitration Association (the “AAA”), as in effect from time to time,
and the Federal Arbitration Act, Title 9 of the U.S. Code, as amended. All
arbitration hearings shall be conducted in the city in which the principal
office of the Administrative Agent is located. A hearing shall begin within
ninety (90) days of demand for arbitration and all hearings shall be concluded
within 120 days of demand for arbitration. These time limitations may not be
extended unless a party shows cause for extension and then for no more than a
total of sixty (60) days. The expedited procedures set forth in Rule 51 et seq.
of the Arbitration Rules shall be applicable to claims of less than $1,000,000.
All applicable statutes of limitation shall apply to any Dispute. A judgment
upon the award may be entered in any court having jurisdiction. The panel from
which all arbitrators are selected shall be comprised of licensed attorneys
selected from the Commercial Financial Dispute Arbitration Panel of the AAA. The
single arbitrator selected for expedited procedure shall be a retired judge from
the highest court of general jurisdiction, state or federal, of the state where
the hearing will be conducted. Notwithstanding the foregoing, this arbitration
provision does not apply to Disputes under or related to any Hedge Agreement.
The parties do not waive applicable federal or state substantive law except as
provided herein.
     (b) Notwithstanding the preceding binding arbitration provisions, the
parties hereto agree to preserve, without diminution, certain remedies that any
party hereto may employ or exercise freely, either alone, in conjunction with or
during a Dispute. Any party hereto shall have the right to proceed in any court
of proper jurisdiction or by self-help to exercise or prosecute the following
remedies, as applicable: (i) all rights to foreclose against any Collateral by
exercising a power of sale granted pursuant to any of the Credit Documents or
under

12



--------------------------------------------------------------------------------



 



applicable law or by judicial foreclosure and sale, including a proceeding to
confirm the sale; (ii) all rights of self-help, including peaceful occupation of
real property and collection of rents, set-off, and peaceful possession of
personal property; (iii) obtaining provisional or ancillary remedies, including
injunctive relief, sequestration, garnishment, attachment, appointment of a
receiver and filing an involuntary bankruptcy proceeding; and (iv) when
applicable, a judgment by confession of judgment. Any claim or controversy with
regard to any party’s entitlement to such remedies is a Dispute. Preservation of
these remedies does not limit the power of an arbitrator to grant similar
remedies that may be requested by a party in a Dispute. The parties hereto agree
that no party shall have a remedy of punitive or exemplary damages against any
other party in any Dispute, and each party hereby waives any right or claim to
punitive or exemplary damages that it has now or that may arise in the future in
connection with any Dispute, whether such Dispute is resolved by arbitration or
judicially. The parties acknowledge that by agreeing to binding arbitration they
have irrevocably waived any right they may have to a jury trial with regard to a
Dispute. The Guarantors agree, jointly and severally, to pay the reasonable fees
and expenses of counsel to the Guaranteed Parties in connection with any Dispute
subject to arbitration as provided herein.
     15. Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows: (a) if
to any Guarantor, in care of the Borrower and at the Borrower’s address for
notices set forth in the Credit Agreement, and (b) if to any Guaranteed Party,
at its address for notices set forth in the Credit Agreement; in each case, as
such addresses may be changed from time to time pursuant to the Credit
Agreement, and with copies to such other Persons as may be specified under the
provisions of the Credit Agreement. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient). Notices delivered through electronic
communications to the extent provided in the Credit Agreement shall be effective
as provided therein.
     16. Severability. To the extent any provision of this Guaranty is
prohibited by or invalid under the applicable law of any jurisdiction, such
provision shall be ineffective only to the extent of such prohibition or
invalidity and only in such jurisdiction, without prohibiting or invalidating
such provision in any other jurisdiction or the remaining provisions of this
Guaranty in any jurisdiction.
     17. Construction. The headings of the various sections and subsections of
this Guaranty have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof. Unless the
context otherwise requires, words in the singular include the plural and words
in the plural include the singular.
     18. Counterparts; Effectiveness. This Guaranty may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be an original, but all of
which shall together constitute one and the same instrument. This Guaranty shall
become effective, as to any Guarantor, upon the execution and delivery by such
Guarantor of a counterpart hereof or a Guarantor Accession.

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Guaranty to be executed
under seal by their duly authorized officers as of the date first above written.

            SWISHER HYGIENE INC.
      By:           Hugh H. Cooper        Chief Financial Officer     




            GUARANTORS:

SWISHER INTERNATIONAL, INC.
HB SERVICE, LLC
SWISHER HYGIENE FRANCHISE CORP.
SWISHER PEST CONTROL CORP.
SWISHER MAID, INC.
SHFC FINANCE, LLC
SERVICE MINNEAPOLIS, LLC
SHFC OPERATIONS, LLC
EXPRESS RESTAURANT EQUIPMENT SERVICE, INC.
SERVICE ARKANSAS, LLC
SERVICE BALTIMORE, LLC
SERVICE BEVERLY HILLS, LLC
SERVICE BIRMINGHAM, LLC
SERVICE CALIFORNIA, LLC
SERVICE CAROLINA, LLC
SERVICE CENTRAL FL, LLC
SERVICE CHARLOTTE LLC
SERVICE CHATTANOOGA, LLC
SERVICE CINCINNATI, LLC
SERVICE COLUMBIA, LLC
SERVICE COLUMBUS, LLC
SERVICE DC, LLC
SERVICE DENVER, LLC
      By:           Hugh H. Cooper        Chief Financial Officer     

(Signatures continue on following page)
Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SERVICE FLORIDA, LLC
SERVICE GAINESVILLE, LLC
SERVICE GOLD COAST, LLC
SERVICE GREENSBORO, LLC
SERVICE GREENVILLE, LLC
SERVICE GULF COAST, LLC
SERVICE HAWAII, LLC
SERVICE HOUSTON, LLC
SERVICE LAS VEGAS, LLC
SERVICE LOUISVILLE, LLC
SERVICE MEMPHIS, LLC
SERVICE MICHIGAN, LLC
SERVICE MIDATLANTIC, LLC
SERVICE MIDWEST, LLC
SERVICE NASHVILLE, LLC
SERVICE NEW ENGLAND, LLC
SERVICE NEW MEXICO, LLC
SERVICE NEW ORLEANS, LLC
SERVICE NORTH, LLC
SERVICE NORTH-CENTRAL, LLC
SERVICE OKLAHOMA CITY, LLC
SERVICE PHILADELPHIA, LLC
SERVICE PHOENIX, LLC
SERVICE PORTLAND, LLC
SERVICE RALEIGH, LLC
SERVICE SALT LAKE CITY, LLC
SERVICE SEATTLE, LLC
SERVICE SOUTH, LLC
SERVICE ST. LOUIS, LLC
SERVICE TALLAHASSEE, LLC
SERVICE TAMPA, LLC
SERVICE TRI-CITIES, LLC
SERVICE VIRGINIA, LLC
SERVICE WEST COAST, LLC
SERVICE WESTERN PENNSYLVANIA, LLC
FOUR-STATE HYGIENE, INC.
INTEGRATED BRANDS INC.
ESKIMO PIE CORPORATION
      By:           Hugh H. Cooper        Chief Financial Officer     

(Signatures continue on following page)
Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            CHOICE ENVIRONMENTAL SERVICES,
   INC.
CHOICE ENVIRONMENTAL SERVICES
   OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF DADE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF COLLIER, INC.
CHOICE RECYCLING SERVICES
   OF MIAMI, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF ST. LUCIE, INC.
CHOICE RECYCLING SERVICES
   OF BROWARD, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF LEE COUNTY, INC.
CHOICE ENVIRONMENTAL SERVICES
   OF HIGHLANDS COUNTY, INC.
      By:           Hugh H. Cooper        Chief Financial Officer     

(Signatures continue on following page)
Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



          Accepted and agreed to:

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
    By:           Cavan J. Harris        Senior Vice President     

Signature Page to Guaranty Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
GUARANTOR ACCESSION
     THIS GUARANTOR ACCESSION (this “Accession”), dated as of __________, _____,
is executed and delivered by [NAME OF NEW GUARANTOR], a _______________
corporation (the “New Guarantor”), pursuant to the Guaranty Agreement referred
to hereinbelow.
     Reference is made to the Credit Agreement, dated as of March 30, 2011,
among Swisher Hygiene Inc. (the “Borrower”), the Lenders party thereto, and the
Administrative Agent (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”). In connection with and as a condition to the
initial and continued extensions of credit under the Credit Agreement, the
Borrower and certain of its Subsidiaries have executed and delivered a Guaranty
Agreement, dated as of March 30, 2011 (as amended, modified, restated or
supplemented from time to time, the “Guaranty Agreement”), pursuant to which
such Subsidiaries have guaranteed the payment in full of the obligations of the
Borrower under the Credit Agreement and the other Credit Documents (as defined
in the Credit Agreement). Capitalized terms used herein without definition shall
have the meanings given to them in the Guaranty Agreement.
     The Borrower has agreed under the Credit Agreement to cause each of its
future Subsidiaries to become a party to the Guaranty Agreement as a guarantor
thereunder (subject to certain excepts regarding Foreign Subsidiaries). The New
Guarantor is a Subsidiary of the Borrower. The New Guarantor will obtain
benefits as a result of the continued extension of credit to the Borrower under
the Credit Agreement, which benefits are hereby acknowledged, and, accordingly,
desire to execute and deliver this Accession. Therefore, in consideration of the
foregoing and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to induce the Lenders to continue to
extend credit to the Borrower under the Credit Agreement, the New Guarantor
hereby agrees as follows:
     1. The New Guarantor hereby joins in and agrees to be bound by each and all
of the provisions of the Guaranty Agreement as a Guarantor thereunder. In
furtherance (and without limitation) of the foregoing, pursuant to Section 1 of
the Guaranty Agreement, the New Guarantor hereby irrevocably, absolutely and
unconditionally, and jointly and severally with each other Guarantor, guarantees
to the Guaranteed Parties the full and prompt payment, at any time and from time
to time as and when due (whether at the stated maturity, by acceleration or
otherwise), of all of the Guaranteed Obligations, and agrees to pay or reimburse
upon demand all other obligations of the Guarantors under the Guaranty
Agreement, all on the terms and subject to the conditions set forth in the
Guaranty Agreement.
     2. The New Guarantor hereby represents and warrants that after giving
effect to this Accession, each representation and warranty related to it
contained in the Credit Agreement is true and correct with respect to the New
Guarantor as of the date hereof.

 



--------------------------------------------------------------------------------



 



     3. This Accession shall be a Credit Document (within the meaning of such
term under the Credit Agreement), shall be binding upon and enforceable against
the New Guarantor and its successors and assigns, and shall inure to the benefit
of and be enforceable by each Guaranteed Party and its successors and assigns.
This Accession and its attachments are hereby incorporated into the Guaranty
Agreement and made a part thereof.
     IN WITNESS WHEREOF, the New Guarantor has caused this Accession to be
executed under seal by its duly authorized officer as of the date first above
written.

            [NAME OF NEW GUARANTOR]
      By:           Title:              

2



--------------------------------------------------------------------------------



 



Schedule 1.1(a)
Commitments and
Notice Addresses
Commitments

          Lender   Revolving Commitment  
Wells Fargo Bank, National Association
  $ 100,000,000  
Total
  $ 100,000,000  

Notice Addresses

      Party   Address
Borrower
  Swisher Hygiene, Inc.
 
  4725 Piedmont Row Drive
 
  Suite 400
 
  Charlotte, North Carolina 28210
 
  Attention: Hugh Cooper, Chief Financial Officer
 
  Telephone: (704) 602-7163
 
  Facsimile: (704) 6027972
 
   
Wells Fargo Bank, National Association
  Wire Instructions:
 
   
 
  Wells Fargo Bank, National Association
 
  ABA Routing No. 053000219
 
  Charlotte, North Carolina
 
  Account Number: 01459670001944
 
  Account Name: Swisher Hygiene Inc.
 
  Attention: Syndication Agency Services
 
   
 
  Address for notices as a Lender:
 
   
 
  Wells Fargo Bank, National Association
 
  301 South Tryon Street, 28th Floor
 
  Charlotte, North Carolina 28288-0334
 
  Attention: Cavan J. Harris
 
  Telephone: (704) 383-6423
 
  Telecopy: (704) 374-6483

 



--------------------------------------------------------------------------------



 



      Party   Address
 
  Lending Office:
 
   
 
  Wells Fargo Bank, National Association
 
  1525 W. W.T. Harris Blvd.
 
  Building 3A2, Mailcode NC 0680
 
  Charlotte, North Carolina 28262
 
  Attention: Syndication Agency Services
 
  Telephone: (704) 383-3721
 
  Telecopy: (704) 383-0288

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1(b)
Certain Indebtedness
Schedule of Indebtedness
As of Feb 28, 2011

                              Date of   Date of   Original     Current   Seller
Notes   Inception   Maturity   Balance     Balance  
Portland
  10/20/2009   12/17/2013   $ 608,703     $ 536,059  
Total Cost-1
  11/5/2010   3/11/2011     37,200       15,525  
Albuquerque
  11/2/2009   7/30/2012     55,000       27,778  
Toronto-1
  11/2/2009   9/30/2013     720,000       662,035  
Toronto-2
  9/30/2010   9/30/2013     180,000       165,511  
Total Cost-2
  8/30/2010   9/30/2013     600,000       552,603  
Atlanta 1
  5/1/2009   5/1/2019     1,000,000       816,667  
Atlanta 2
  5/1/2009   5/1/2019     1,700,000       1,388,333  
Northern NJ 2
  7/1/2009   7/1/2014     74,287       50,763  
Northern NJ
  11/2/2009   9/30/2012     350,000       188,168  
Calgary
  9/15/2010   9/30/2013     330,000       285,921  
Chattanooga
  3/29/2008   4/1/2013     240,000       107,318  
Cleveland
  10/30/2009   10/30/2012     11,305       6,406  
E. Mass
  11/2/2009   12/2/2012     274,118       204,991  
Edmonton
  9/15/2010   9/30/2013     170,000       147,144  
Fresno
  7/1/2009   7/1/2014     230,000       153,333  
Kansas City
  7/1/2009   7/2/2011     40,888       6,815  
Pittsburgh
  11/2/2009   10/1/2014     750,000       547,755  
Rhode Island
  10/30/2009   10/1/2014     525,000       392,598  
Knoxville
  7/10/2009   7/10/2014     200,000       136,673  
Mission Viejo
  1/12/2011   1/31/2014     300,000       267,798  
Milwaukee 1
  7/10/2009   12/10/2011     241,990       87,426  
Milwaukee 2
  7/6/2009   7/6/2014     255,000       174,250  
Reno 2
  3/9/2007   6/9/2011     99,000       5,522  
SANTEC
  7/10/2009   7/19/2014     475,000       348,074  
E Mass 1
  11/2/2009   9/19/2014     125,000       49,514  
Rochester Hills
  10/19/2009   9/19/2014     460,000       328,340  
Denver
  6/30/2008   6/30/2011     600,000       142,699  
Total Seller Notes
            10,652,491       7,796,019  
 
                       
Convertible Seller Notes
                       
Vancouver
  12/1/2011   6/30/2011     3,920,000       3,920,000  
Mission
  1/12/2011   12/15/2011     1,600,000       1,600,000  

 



--------------------------------------------------------------------------------



 



                              Date of   Date of   Original     Current   Seller
Notes   Inception   Maturity   Balance     Balance  
Cheney
  12/31/2010   9/30/2011     850,000       850,000  
Total Service
  2/7/2011   12/31/2011     150,000       150,000  
Express Service
  1/28/2011   12/31/2011     1,400,000       1,400,000  
Enviro-Solutions
  1/10/2011   9/30/2011     1,000,000       1,000,000  
Total Convertible Notes
            8,920,000       8,920,000  
 
                       
Earnout Contingencies
                       
TCS
  9/1/2010   9/1/2013     586,998       586,998  
Enviro-Solutions
  1/1/2011   12/31/2013     1,000,000       1,000,000  
Total Earnouts
            1,586,998       1,586,998  
 
                       
Total Subordinate Debt
          $ 21,159,489     $ 18,303,016  

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.11
Issued by Wachovia Bank, N.A., LOC # SM234456W, Service South, LLC, in favor of
Harold Cumbie, $2,700,000.00, dated 4/30/2010.
Issued by Wachovia Bank, N.A., LOC # SM236009W,Service Philadelphia, LLC, in
favor of JTC Ventures, LLC, $350,000.00, dated 11/6/2010
Issued by Wells Fargo Bank, N.A., LOC # SM238309W,Swisher International, Inc.,
in favor of ASC Hygiene, Inc., $1,660,000.00, dated 01/2011

 



--------------------------------------------------------------------------------



 



Schedule 4.2
Certain Post-Closing Deliveries

1.   Certain Lien Searches. The certified reports listing any judgment or tax
lien filings referenced in Section 4.1(g) for certain Subsidiaries of the
Borrower that were not delivered prior to the Closing Date, the results thereof
to be reasonably satisfactory to the Administrative Agent   2.   Certain Liens.
Evidence, reasonably satisfactory to the Administrative Agent, of the
termination of record of (i) the judgment liens filed against Service Tampa, LLC
and Service West Coast, LLC in Pinellas County, Florida in the amount of
$800,000, and (ii) the liens of record in favor of JPMorgan Chase Bank, N.A.,
against Coolbrands International, Inc. (a predecessor entity of the Borrower),
recorded in the Province of Ontario, Canada   3.   Certain Pledged Capital
Stock. Except as set forth in Section 6.17, any certificates evidencing the
Capital Stock being pledged under the Security Agreement not delivered to the
Administrative Agent as of the Closing Date and undated assignments separate
from certificate for any such certificate, duly executed in blank (including the
certificates evidencing the Capital Stock of the Subsidiaries of Choice
Environmental Services, Inc. that are uncertificated as of the Closing Date)  
4.   Certain Organizational Documents. True and complete copies of the articles
or certificate of incorporation, certificate of formation or other
organizational document and all amendments thereto of the Credit Parties and a
true and complete copy of the bylaws, operating agreement or similar governing
document of such Credit Parties, as in effect on the Closing Date and at all
times from the date on which the resolutions delivered pursuant to
Section 4.1(c) were adopted by such Credit Party, in each case to the extent not
delivered to the Administrative Agent on or prior to the Closing Date   5.  
Certain Legal Opinions. Written legal opinions of counsel to each Subsidiary of
the Borrower organized in the State of Nevada and each Subsidiary of the
Borrower organized in the State of North Carolina, each addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.9
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.10(c)
In January 2009, the Borrower entered into a UK Master License Agreement
pursuant to which itsold certain assets of its UK subsidiary, including a Master
License, to an unrelated third party (the “UK Master Licensee”). The purchase
price for the Master License was $137,650, which is payable in monthly
installments through 2014 with interest at 6% (the “Master License Note”). The
purchase price for the assets of the business was $854,807 and is payable
monthly based on the percentage of monthly revenue the UK Master Licensee earns
from its customers through January 2019 (“Asset Purchase Note”). These amounts
were recorded as Notes Receivable based on the cash flow expected to be received
from these payments discounted at 8.08%. The balance due at February 28, 2011
from the Asset Purchase Note was $632,910.10 and from the Master License Note
was $135,544.10.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.13
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.14
None of the Credit Parties own an interest in real properties. All properties
contained in this schedule are as to a leasehold interest held by the subsidiary
listed below.

                          Street Address   City   ST   Zip   Nature of Use  
LANDLORD NAME
12500 Central Blvd. SE, Units A1 & A2
  Albuquerque   NM     87123-0000     Warehouse/Office   TIJERAS SELF STORAGE
5415 W. 59th Avenue, Unit F
  Arvada   CO     80003-0000     Warehouse/Office   Cherokee Properties 54515 W
59 Ave LLC
4402 S. Congress, #206
  Austin   TX     78746-0000     Warehouse/Office   Smith & Jones
3916 Vero Rd Suite M
  Baltimore   MD     21227     Warehouse/Office   St. John Properties, Inc.
524-C Mineral Trace
  Birmingham   AL     35244-0000     Warehouse/Office   TAO, LLC
2768 S. Featherly Way
  Boise   ID     83709     Warehouse/Office   Nacho Brothers LLC There is also a
MTM sublease in SLC with this closing
5107 Lena Rd #110
  Bradenton   FL     34211-9494     Warehouse/Office   CJV Corporation
1370 West Government St
  Brandon   MS     39042     Warehouse/Office   Crossgate Corporate Storage
1370 W Government St #C27
  Brandon   MS     39042     Warehouse/Office   Crossgate Corp Storage
1103 Volunteer Parkway
  Bristol   TN     37620-0000     Warehouse/Office   Capstone Real Estate Group
Cap Realty
2100 N. Willow Ave, Suite A & B
  Broken Arrow   OK     74012-0000     Warehouse/Office   Willow Business
Center, LLC
3725 North 126th St., Unit M
  Brookfield   WI     53005-0000     Warehouse/Office   SUNSET INVESTMENT
6125 12th St SE
  Calgary   AL     T2H 2K1     Warehouse/Office   Airstate Ltd
1941 Savage Road, Suite 200B
  Charleston   SC     29407-0000     Warehouse/Office   ANCHOR COMMERCIAL
9535 Monroe Road, #120
  Charlotte   NC     28270-0000     Warehouse/Office   9517 Monroe, LLC
4725 Piedmont Row Dr #400
  Charlotte   NC     28210     Corporate Office   PIEDMONT TOWERS
4620 Piedmont Row Dr Unit 604-D
  Charlotte   NC     28210     Condominium   TRIMBUR GROUP
4620 Piedmont Row Dr Unit 309
  Charlotte   NC     28210     Condominium   STEVE SWICEGOOD.
2210 S. Holtclaw Ave
  Chattanooga   TN     37404-0000     Warehouse/Office   Howard Wood
801 Butler Street, Unit #7
  Chesapeake   VA     23323-0000     Warehouse/Office   TEC Properties pay to
SONNY TUDOR
1356 Warren Williams Road
  Columbus   GA     31901-0000     Warehouse/Office   JACKSON-BURGIN, INC.
9155 Marshall Road, Lower Level One
  Cranberry Township   PA     16066-0000     Warehouse/Office   WILLIAM JACK
HOMES, INC.
J&G Industrial Park
  Daytona Beach   FL     32114     Warehouse/Office   P.F.L.P./ Barbara Cameron

 



--------------------------------------------------------------------------------



 



                          Street Address   City   ST   Zip   Nature of Use  
LANDLORD NAME
3411-107 Avenue
  Edmonton   AL     T5W 0C8     Warehouse/Office   1179965 AB Ltd
401 E Las Olas Blvd #1220
  Fort Lauderdale   FL     33301     Warehouse/Office   Boise, Schiller,
Flexner, LLC
2161 Andrea Lane
  Fort Myers   FL     33907-0000     Warehouse/Office   ANDREA LANE LTD
5644 East Westover, Suite 110
  Fresno   CA     93727-1331     Warehouse/Office   Westover & Larking
2420 NW 66th Court, Suite B
  Gainesville   FL     32653-0000     Warehouse/Office   Enrique J. Rabell
4500 Greenpoint Drive, Suite 105
  Greensboro   NC     27409-0000     Warehouse/Office   Liberty Property Limited
Partnership
5905 Green Point Drive South
  Groveport   OH     43125-0000     Warehouse/Office   Meritex Green Pointe, LLC
3858 Sylon Blvd
  Hainesport   NJ     08036-0000     Warehouse/Office   South Hainesport
Industrial Trust
120 South St
  Hopkinton   MA     01748-2209     Warehouse/Office   O’Brien Investment
Management, LLC
16750 Hedgecroft, Suite 512
  Houston   TX     77060-0000     Warehouse/Office   THE KHOSHBIN PROPERTIES
2753 Brill Rd
  Indianapolis   IN     46225     Warehouse/Office   Wheeler Mission Ministries
130 Hunter Village Drive, Suite F
  Irmo   SC     29063-0000     Warehouse/Office   Katana Business Ctr —
guarantor is SHFC
2463 Lloyd Road
  Jacksonville   FL     32254-0000     Warehouse/Office   Noel Lloyd LLC
5227 North Middlebrook Pike, Suite D
  Knoxville   TN     37921-0000     Warehouse/Office   BROWNLEE PROPERTIES
4030 Kidron Road, #10
  Lakeland   FL     33811-0000     Warehouse/Office   Ruthven Airpark LLC
4020 Kidron Road, #1 & 2
  Lakeland   FL     33811-0000     Warehouse/Office   Pace Investors, LLC
538 36 St N.
  Lethbridge   AL/CAN           Warehouse/Office   Andeo Holdings Ltd
1854 Production Court
  Louisville   KY     40299-0000     Warehouse/Office   Weston Kentucky LLC
177-A Woodfield Dr.
  Macon   GA     31208-0000     Warehouse/Office   Eberhardt & Barry Property
Management
2197 Canton Road, Suite 207
  Marietta   GA     30066-0000     Warehouse/Office   TOH & ASSOC
570 Alden Rd, Unit 5
  Markham   ON     L3R 8N5     Warehouse/Office   Markham Gate Investments
Limited
11872 Dorsett Road
  Maryland Heights   MO     63043-0000     Warehouse/Office   Hutkin Development
Company
620 E. Smith Rd, Unit E-6B
  Medina   OH     44256     Warehouse/Office   620 East Smith Rd, Inc dba 620
Corporation
11701 NW 102 Road #22
  Medley   FL     33178-0000     Warehouse/Office   Flagler Development Company
1710 Shelby Oaks Drive N, #15
  Memphis   TN     38134-0000     Warehouse/Office   BICO Attn: A/R
1910 E. Warner, Suites C&D
  Santa Ana   CA     92705     Warehouse/Office   The Camera Living Trust
750 Lakeside Drive, Suite E
  Mobile   AL     36693-0000     Warehouse/Office   Lakeside Ventures, LLC

 



--------------------------------------------------------------------------------



 



                          Street Address   City   ST   Zip   Nature of Use  
LANDLORD NAME
35-37 Abbett Avenue
  Morristown   NJ     07960-0000     Warehouse/Office   Abbett Business Park
1650 Elm Hill Pike Suite 7
  Nashville   TN     37215-0000     Warehouse/Office   FIRST INDUSTRIAL REALTY
16601 Roscoe Place
  North Hills   CA     91343-0000     Warehouse/Office   Caldwell Sutherland
Trust
720 W. Cheyenne Ave. Suite 60
  North Las Vegas   NV     89030-0000     Warehouse/Office   Harsh Investment
Properties, LLC
4149 Highline Blvd #270
  OKC   OK     73108     Warehouse/Office   Westpark Business Center Company LLC
19000 W 158 St #J
  Olathe   KS     66062     Warehouse/Office   Riffe
4424 Seaboard Road, Suite A
  Orlando   FL     32808-0000     Warehouse/Office   R.B.I. HOLDING COMPANY
320 Thor Avenue #4
  Palm Bay   FL     32909-0000     Warehouse/Office   Affordable Warehouse
4006 S 23rd Street, #1
  Phoenix   AZ     85040-0000     Warehouse/Office   RGA Properties LLC and
BCCH,LLC (Cutler)
3985 Gateway Center Blvd. #180
  Pinellas Park   FL     33782-0000     Warehouse/Office   Gateway 135, LLC
171 West Montcalm
  Pontiac   MI     48342-0000     Warehouse/Office   SKI POWDER
12729 NE Whitaker Way
  Portland   OR     97320-0000     Warehouse/Office   TRI-DEVELOPMENT
2014 Garner Station Blvd.
  Raleigh   NC     27603-0000     Warehouse/Office   BPG MANAGEMENT Parker
Lincoln
3515 Airway Drive
  Reno   NV     89511-0000     Warehouse/Office   Bayside Corporate Center
(Reno)
1200 Dinwiddie Avenue
  Richmond   VA     23224-0000     Warehouse/Office   The WDS Company
2000 Avenue P, Suite 11
  Riviera Beach   FL     33404-0000     Warehouse/Office   RIVIERA DOLPHIN 1,
LLC
7736 Garland Circle Suite 105
  Roanoke   VA     24019     Warehouse/Office   Stratford-VA, LLC
1985 S. Milestone Drive, Unit C
  Salt Lake City   UT     84104-0000     Warehouse/Office   Century East
Business Center
1042 Industry Drive
  Seattle   WA     98188-0000     Warehouse/Office   Walton CWWA Tukwila 1,
L.L.C. CalWest?
29 Standen Dr Suite 104
  Hamilton   OH     45015     Warehouse/Office   Dupps Properties
350 Chapel Road, Unit 3
  South Windsor   CT     06074-0000     Warehouse/Office   ESR INVESTMENT LLC
1628 County Rd 10
  Spring Lake Park   MN     55432-000     Warehouse/Office   Gabuk Properties,
LLC
2081 Exchange Dr
  St Charles   MO     63303     Warehouse/Office   Wohsale Properties LLC
122-5 Hamilton Park Drive
  Tallahassee   FL     32304-0000     Warehouse/Office   Hamilton Leasing
Partnership
3305 Rutherford Road
  Taylors   SC     29687-0000     Warehouse/Office   C. C. R. Management
(Proffitt LP?)
3959 E. Speedway Blvd., Suite 312
  Tucson   AZ     85712-0000     Warehouse/Office   Central Point Business Plaza
LP
3751 North Fraser Way
  Vancouver   BC     V5J 5G4     Warehouse/Office   BUK Investments Ltd

 



--------------------------------------------------------------------------------



 



                          Street Address   City   ST   Zip   Nature of Use  
LANDLORD NAME
2754 Sherwin Avenue, #7
  Ventura   CA     93003-0000     Warehouse/Office   Whitmire Family Trust, paid
to Robert Whitmire
4510 North Chase Pkwy N.E. Unit F
  Wilmington   NC     28405-7485     Warehouse/Office   North Chase I LLC
13621 Jefferson Davis Hy
  Woodbridge   VA     22191     Warehouse/Office   Larry N. Scartz
Building T-0503-0-58-00
  Toa Alta   PR           Warehouse/Office    
2501 Sw 57 Ave Unit 106
  Ocala   FL     33474     Warehouse/Office   Wiechens Realty, Inc.
11531 Portal Dr #21, 22
  Omaha   NE     68138     Warehouse/Office    
13601 Energy Way Unit A
  Waverly   NE     68462-1451     Warehouse/Office   Over Pass Storage
3101 NW 16th TE, Pompano
  Pompano Beach   FL     33064     Solid waste
collection site   3010 Holdings, LLC
1899 S.W. 31 Street
  Pembroke Park   FL     330009     Process solid waste   The Kelsey Group, Inc.
5151 Kenilworth Blvd.
  Sebring   FL     33870     Offices, vehicle
storage   Alpha Lou Howard
13300 N.W. 38th Court
  Opa Locka   FL     33054     Solid waste
collection,
recycling   Choice Realty Holdings, L.L.C.
7300 and 7320 N.E. 1st Place
  Miami   FL     33138     Waste processing,
recycling   Alvin E. Kublin & Phyllis Kublin
120 Jefferson Avenue
  Immokalee   FL     34142-3145     Vehicle and container storage   Immokalee
Realty Holdings, L.L.C.
5560-5584-5594 6th Street
  Lehigh Acres   FL     33905     Waste collection,
recycling   Lee County Realty Holdings, L.L.C.
 
                      Milcos, LLC
2860 State Road 84
  Fort Lauderdale   FL     33312     Office space   Gulfstream Holdings, L.P.
Point of Switch in Railway’s southbound main track, 3491 feet westerly of Mile
Post LR-0
                  400 feet of industrial spur track   Florida East Coast
Railway, L.L.C.
3901 Riverland Road
  Fort Lauderdale   FL     33312     Storage unit   U-Store-It Mini Warehouse
Co.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.15
The list of registered Intellectual Property is attached hereto and incorporated
herein by reference. In addition to the listed Intellectual Property are the
following:
Fictitious Name: Santec Chemical, Registration Number G09000141036, Florida
Department of State, Division of Corporations.
Websites:
www.swisherhygiene.com
swisherhygieneinc.com
swisheremail.com
swisherhygiene.com
swishertraining.com
germcentral.com
sani-service.com
swisheronline.com
swishersafety.com
workingsafer.com

 



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
1.
  02/14/12   Swisher Total Image   US   REG   78691594
08/12/05   3059156
02/14/06   02/14/12   02/14/11   02/14/16   02/14/15   The period is open for
filing a Section 8 & 15 Affidavit     .0409  
2.
  02/14/11-02/14/12   “S” Design   US   REG   78575314
02/25/05   3059018
02/14/06   02/14/12   02/14/11   02/14/16   02/14/15   The period is open for
filing a Section 8 & 15 Affidavit     .0403  
3.
  08/22/22-08/22/12   Sanigenics (Cl. 42)   US   REG   78721268
09/27/05   3133017
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0411  
4.
  08/22/11-08/22/12   Sanigenics & Design (Cl. 42)   US   REG   78721440
09/27/05   3133022
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0412  
5.
  08/22/11-08/22/12   Sanigenics (Cl. 37)   US   REG   78773348
12/14/05   3133177
08/22/06   08/22/12   08/22/11   08/22/16   08/22/15         .0417  
6.
  08/29/11   Swisher   Mexico   REG   504226
08/29/01   752320
06/27/02   N/A   N/A   08/29/11   N/A         .0600  
7.
  08/30/11   Saniservice   Canada   REG   744438
12/22/93   TMA462236
08/30/96   N/A   N/A   08/30/11   N/A         .0606  
8.
  09/19/11-09/19/12   A Healthy Respect for Hygiene   US   REG   78738048
10/21/05   3145374
09/19/06   09/19/12   09/19/11   09/19/16   09/19/15         .0413  
9.
  01/05/12-01/05/13   Swisher & Design   US   REG   74250147
02/27/92   1744818
01/05/93   Accepted   N/A   01/05/13   01/05/12         .0400  
10.
  01/21/12   Swisher & Design   Macau   REG   N/003045
01/21/98   N/003045
07/03/98   N/A   N/A   01/21/12   N/A         .0619  
11.
  02/25/12   “S” Design   Canada   REG   744427
12/22/93   TMA471527
02/25/97   N/A   N/A   02/25/12   N/A         .0607  
12.
  02/25/12   “S” Swisher Maids & Design   Canada   REG   755673
05/26/94   TMA471555
02/25/97   N/A   N/A   02/25/12   N/A         .0608  
13.
  05/22/12-05/22/13   Steady Step & Design   US   REG   78929606
07/14/06   3244712
05/22/07   05/22/13   05/22/12   05/22/17   05/22/16         .0420  
14.
  05/22/12-05/22/13   Swisher Daily   US   REG   78916999
06/26/06   3244590
05/22/07   05/22/13   05/22/12   05/22/17   05/22/16         .0421  

1



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
15.
  04/04/13 10th Anniv.   Swisher & Design   Philippines   REG   123799
08/20/97   41997-123799
04/04/02   04/04/13 10th Anniv.   N/A   4/4/2018 15th Anniv.   N/A         .0623
 
16.
  06/24/13   Swisher & Design   Ecuador   REG   129437
12/05/02   2221
06/24/03   N/A   N/A   06/24/13   N/A         .0635  
17.
  06/24/13   Swisher & Design   Ecuador   REG   129438
12/05/02   24467
06/24/03   N/A   N/A   06/24/13   N/A   P. Matte has attempted to send
communications to M. Puente requesting that file information be forwarded to
Williams Mullen, attention Tom Bergert; however, M. Puente cannot seem to be
located.     .0601  
18.
  06/24/13   Swisher & Design   Ecuador   REG   129798
12/17/02   8329
06/24/03   N/A   N/A   06/24/13   N/A         .0636  
19.
  01/09/14   Swisher & Design (Cl. 16)   Macau   REG   N/23848
01/09/07   N/23848
01/09/07   N/A   N/A   01/09/14   N/A         .0647  
20.
  01/25/14   Swisher   US   REG   74362093
02/25/93   1818173
01/25/94   Accepted   N/A   01/25/14   N/A         .0401  
21.
  02/15/14   A Health Respect for Hygiene (Cl. 37)   Macau   REG   N/23788
08/22/06   N/23788
02/15/07   N/A   N/A   02/15/14   N/A         .0650  
22.
  04/20/14   Swisher & Design (Cl. 37)   Macau   REG   N/23849
08/24/06   N/23849
04/20/07   N/A   N/A   04/20/14   N/A         .0651  
23.
  06/29/14   Swisher (Cl. 37)   CTM1   REG   3920683
06/29/04   3920683
02/21/06   N/A   N/A   08/29/14   N/A         .0621  
24.
  07/29/14   Swisher & Design   Guatemala   REG   007336-2003
10/09/03   131162
07/29/04   N/A   N/A   07/29/14   N/A         .0602  
25.
  11/19/14   Swisher   Turkey   REG   2004/37716
11/19/04   2004/37716
06/28/05   N/A   N/A   11/19/14   N/A         .0604  

2



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln.No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
26.
  11/19/14   Swisher & Design   Turkey   REG   2004/37717
11/19/04   2004/37717
11/19/04   N/A   N/A   11/19/14   N/A         .0605  
27.
  12/17/14   Swisher   New Zealand   REG   232932
12/17/93   232932
01/22/97   N/A   N/A   12/17/14   N/A         .0616  
28.
  12/17/14   Swisher & Design   New Zealand   REG   232933
12/17/93   232933
01/22/97   N/A   N/A   12/17/14   N/A         .0617  
29.
  01/12/15-01/12/16   STI   US   REG   78772806
12/14/05   3738230
01/12/10   01/12/16   01/12/15   01/12/20   01/12/19         .0410  
30.
  04/07/14-04/07/15   Swisher Services & Design   US   REG   78678233
07/26/05   3604376
04/07/09   04/07/15   04/07/14   04/07/19   04/17/18         .0408  
31.
  04/07/14-04/07/15   Swisher Hygiene & Design   US   REG   78677819
07/25/05   3604375
04/07/09   N/A   N/A   04/07/15   N/A         .0405  
32.
  09/09/15   “S” Design   CTM   REG   4580437
09/09/06   4580437
08/31/06   N/A   N/A   09/09/15   N/A         .0632  
33.
  03/26/16   Sanigenics (Cls. 5, 37 & 42)   Hong Kong   REG   300608012
03/27/06   300608012
03/27/06   N/A   N/A   03/26/16   N/A         .0641  
34.
  03/26/16   Sanigenics (Cls. 5 & 42)   Hong Kong   REG   300608021
03/27/06   300608021
03/27/06   N/A   N/A   03/26/16   N/A         .0642  
35.
  03/27/16   Sanigenics (Cls. 5, 37 & 42)   Madrid Protocol2   REG   906192
03/27/06   906192
03/27/06   N/A   N/A   03/27/16   N/A         .0640  
36.
  04/20/16   A Healthy Respect for Hygiene (Cl. 37)   Australia   REG   1109562
04/20/06   1109562
04/20/06   N/A   N/A   04/20/16   N/A         .0644  
37.
  06/24/16   Swisher & Design   Hong Kong   REG   99/08072
06/24/99   200006353
06/24/99   N/A   N/A   06/24/16   N/A         .0613  
38.
  07/10/16   Swisher & Design (Cl. 37)   CTM   REG   287565
07/10/96   287565
01/26/99   N/A   N/A   07/10/16   N/A         .0603  
39.
  07/30/16   Swisher & Design   Australia   REG   713983
07/30/96   713983
07/30/96   N/A   N/A   07/30/16   N/A         .0609  
40.
  08/03/16   Swisher & Design   Singapore   REG   8108/96
08/03/96   8108/96
08/03/96   N/A   N/A   08/03/16   N/A         .0612  

3



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
41.
  08/12/16   Swisher & Design   Thailand   REG   314800
08/13/96   BOR5642
09/02/97   N/A   N/A   08/12/16   N/A         .0627  
42.
  08/23/16   Swisher & Design (Cls. 16 & 37)   Hong Kong   REG   300707337
08/24/06   300707337
08/24/06   N/A   N/A   08/23/16   N/A         .0646  
43.
  11/08/16   Swisher & Design   Indonesia   REG   J96-24802
11/08/96   IDM0000816 36 (ex No. 402108) 11/08/96   N/A   N/A   11/08/16   N/A  
      .0622  
44.
  08/28/17   A Healthy Respect for Hygiene (Cl. 37)   CTM   REG   6234983
08/28/07   6234983
07/24/08   N/A   N/A   08/28/17   N/A         .0652  
45.
  08/31/17   Swisher & Design   Taiwan   REG   (85)038080
08/02/96   93545
09/01/97   N/A   N/A   08/31/17   N/A         .0626  
46.
  12/01/17   Swisher & Design   Malaysia   REG   97/18894
12/01/97   97/18894
12/01/97   N/A   N/A   12/01/17   N/A         .0611  
47.
  12/05/17   Swisher & Design   Japan   REG   89829/96
12/05/97   4089444
12/05/97   N/A   N/A   12/05/17   N/A         .0624  
48.
  10/27/18   Swisher & Design   China   REG   970010 6284
10/09/97   1219941
10/28/98   N/A   N/A   10/27/18   N/A         .0610  
49.
  10/27/18   Swisher & Design   Korea   REG   97-11601
06/97   49435
11/13/98   N/A   N/A   10/27/18   N/A   Renewal appln. no. 51-2008-0004849    
.0615  
50.
  07/13/19   Swisher & Design   Ireland   REG   99/2377
07/14/99   214241
07/14/99   N/A   N/A   07/13/19   N/A         .0614  
51.
  08/27/19   Swisher & Design (Cl. 16)   Chine   REG   5535130 (Cl. 16)  
5535130
08/28/09   N/A   N/A   08/27/19   N/A   Mark must be in use no later than
08/28/12     .0645  
52.
  10/07/19   Swisher & Design   Norway   REG   199906182
06/24/99   199799
10/07/99   N/A   N/A   10/17/19   N/A         .0618  
53.
  11/27/19   Swisher & Design (Cl. 37)   China   REG   5535131 (Cl. 37)  
5535131
11/28/09   N/A   N/A   11/27/19   N/A   Mark must in use no later than 11/28/12
    .0645  

4



--------------------------------------------------------------------------------



 



SWISHER INTERNATIONAL, INC.
DOMESTIC AND INTERNATIONAL
TRADEMARK STATUS REPORT
Dated: March 9, 2011
(Client No. 032479)

                                                          Next Due              
Appln. No./   Reg. No./   8 & 15   Window   Renewal   Window       Matter    
Date   Mark   Cty   Status   Appln. Date   Reg. Date   Due   Opens   Due   Opens
  Comments   No.
54.
  07/17/22   Sanigenics   Canada   REG   1283489
12/13/05   TMA692180
07/17/07   N/A   N/A   07/17/22   N/A         .0633  
55.
  07/17/22   Sanigenics & Design   Canada   REG   1283488
12/13/05   TMA692181
07/17/07   N/A   N/A   07/17/22   N/A         .0634  

 

1   Countries currently covered under a Community Trade Mark (“CTM”)
registration are: Austria, Benelux (Belgium, the Netherlands and Luxembourg),
Cyprus, the Czech Republic, Denmark, Estonia, Finland, France, Germany, Greece,
Hungary, Ireland, Italy, Latvia, Lithuania, Malta, Poland, Portugal, the Slovak
Republic, Slovenia, Spain, Sweden and the United Kingdom.   2   This Madrid
Protocol registration covers the following countries: Australia, China, European
Union and Singapore.

5



--------------------------------------------------------------------------------



 



SCHEDULE 5.16

    Swisher — United States:

                          Type of                     Insurance   Policy Number
  Coverage Limits   Deductibles   Insurer   Expiration Date
Property
  YU2L5L289957040   Blanket limit:
$8,787,000 including
Business Income   $5,000 for
Property; $50,000
for Flood or Quake   Liberty Mutual   12/31/2011
 
                       
General Liability
  TBKZ51289597030   Liability ($1,000,000 per Occurrence)   None   Liberty
Mutual   12/31/2011
 
                       
Automobile
  ASKZ51289957020   $ 1,000,000     None — Liability coverage only   Liberty
Mutual   12/31/2011
 
                       
Umbrella
  BE35053266   $ 25,000,000     None   Chartis Specialty Insurance. Co.  
12/31/2011
 
                       
Worker’s Compensation
  WCCZ51289957010   Statutory (WC)   None   Liberty Mutual   6/01/2011
 
                       
International Package (Including Property, Liability, and Auto)
  PHFD36885373   $60,000 at unnamed
foreign locations,
$20,000 on vessels,
$1,000,000 per occurrence —
Liability coverages   Property — $2,500;
None for
Liability coverages   ACE USA   12/30/2011
 
                       
ERISA Fidelity Bond
  22BDDEI1590   $ 150,000     None   Hartford   12/05/2012

 



--------------------------------------------------------------------------------



 



     Swisher/Sani-Service Canada:

                              Type of Insurance   Policy Number   Limits  
Deductibles   Insurer   Expiration Date
Commercial Package
(including Property,
General Liability &
Umbrella)
    501273160     Property limits
$530,500
(4 locations);
$2,000,000 for GL
and $3,000,000 for Umbrella   $1,000 for Property; 3% for Earthquake; $2,500 for
Liability (BI & PD)   Intact   8/16/2011
 
                           
Automobile
    730505438     $ 2,000,000     $1,000 -
Comprehensive &
Collision only   Intact   8/16/2011
 
                           
Automobile (In British Columbia)
  One policy per vehicle
(341085525,
341091107,
341092313)   $ 5,000,000     $300 for
Comprehensive /
$500 for Collision   ICBC (Government
run carrier)   12/06/2011

     Note: All limits are in Canadian dollars

 



--------------------------------------------------------------------------------



 



     CHOICE ENVIRONMENTAL SERVICES, INC.

      American Empire (CRC)   Property
National Union Fire Insurance Company of Pittsburgh PA (Chartis)
  General Liability
 
   
National Union Fire Insurance Company of Pittsburgh PA (Chartis)
  Automobile — Liability
 
   
National Union Fire Insurance Company of Pittsburgh PA (Chartis)
  Automobile — Physical Damage
 
   
Interstate Fire & Casualty Company (CRC)
  Excess — $5mm xs $1mm
 
   
Everest Indemnity Insurance Company (CRC)
  Excess — 10mm xs $5mm
 
   
National Union Fire Insurance Company of Pittsburgh PA (Chartis)
  D&O/Crime/EPL
 
   
Zenith Insurance Company
  Workers’ Compensation Insurance
 
   
Florida Combined Life Insurance Company, Inc.
  Dental Insurance
 
   
Florida Combined Life Insurance Company, Inc.
  Group Term Life Insurance
 
   
BlueCross BlueShield of Florida
  Medical Plans
 
   
Aflac
  Supplemental Insurance

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.20
     As of March 30, 2011, the Borrower has issued and outstanding:
(i) 139,875,427 shares of common stock which are listed on the NASDAQ Stock
Market and the Toronto Stock Exchange; and (ii) 6,418,077 warrants to purchase
the common stock of the Borrower. The Borrower has granted stock options and
restricted stock units to employees and consultants, however, all such equity
grants remain subject to the approval of the 2010 Stock Incentive Plan by the
Borrower’s stockholders.

                                          Percentage of                 No. of
shares   Outstanding Name of Issuer   Type of Interests   Membership Interest  
Certificate Number   (if applicable)   Interests in Issuer HB SERVICE OPERATING
SUBSIDIARIES:                                           HB Service, LLC  
Membership Interests   Swisher International, Inc.   N/A   N/A   100%          
            Service Beverly Hills, LLC   Membership Interests   Service
California, LLC   N/A   N/A   100%                       Service California, LLC
  Membership Interests   HB Service, LLC   N/A   N/A   100%                    
  Service Cincinnati, LLC   Membership Interests   Service Midwest, LLC   N/A  
N/A   100%                       Service Columbus, LLC   Membership Interests  
Service Midwest, LLC   N/A   N/A   100%                       Service
Louisville, LLC   Membership Interests   Service Midwest, LLC   N/A   N/A   100%
                      Service Midwest LLC   Membership Interests   HB Service,
LLC   N/A   N/A   100%                       Santec Chemical (DBA filing)   N/A
  Service Gold Coast, LLC   N/A   N/A   N/A                       Service
Arkansas, LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%      
                Service Baltimore, LLC   Membership Interests   Service
MidAtlantic, LLC   N/A   N/A   100%                       Service Birmingham,
LLC   Membership Interests   Service Gulf Coast, LLC   N/A   N/A   100%        
              Service Central FL, LLC   Membership Interests   Service North
Carolina, LLC   N/A   N/A   100%                       Service Chattanooga, LLC
  Membership Interests   Service Carolina, LLC   N/A   N/A   100%              
        Service Columbia, LLC   Membership Interests   Service Carolina, LLC  
N/A   N/A   100%                       Service DC, LLC*   Membership Interests  
HB Service, LLC &
Larry Scartz   N/A   N/A   80%                       Service Denver, LLC  
Membership Interests   HB Service, LLC   N/A   N/A   100%                      
Service Florida, LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%
                      Service Gainesville, LLC   Membership Interests   Service
Florida, LLC   N/A   N/A   100%                       Service Gold Coast, LLC  
Membership Interests   Service Florida, LLC   N/A   N/A   100%                  
    Service Greenville, LLC   Membership Interests   Service Carolina, LLC   N/A
  N/A   100%                       Service Gulf Coast, LLC   Membership
Interests   HB Service, LLC   N/A   N/A   100%                       Service
Hawaii, LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%        
              Service Houston, LLC   Membership Interests   HB Service, LLC  
N/A   N/A   100%                       Service Las Vegas, LLC   Membership
Interests   HB Service, LLC   N/A   N/A   100%                       Service
Memphis, LLC   Membership Interests   Service Gulf Coast, LLC   N/A   N/A   100%
                      Service Michigan, LLC*   Membership Interests   HB
Service, LLC &
David Bradley, Inc.   N/A   N/A   80%                       Service MidAtlantic,
LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%                
      Service Nashville, LLC   Membership Interests   HB Service, LLC   N/A  
N/A   100%                       Service New England, LLC   Membership Interests
  HB Service, LLC   N/A   N/A   100%                       Service New Mexico,
LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%

 



--------------------------------------------------------------------------------



 



                                          Percentage of                 No. of
shares   Outstanding Name of Issuer   Type of Interests   Membership Interest  
Certificate Number   (if applicable)   Interests in Issuer Service New Orleans,
LLC   Membership Interests   Service Gulf Coast, LLC   N/A   N/A   100%        
              Service North, LLC   Membership Interests   Service - North
Central, LLC   N/A   N/A   100%                       Service North Central, LLC
  Membership Interests   Service Florida, LLC   N/A   N/A   100%                
      Service Oklahoma City, LLC   Membership Interests   HB Service, LLC   N/A
  N/A   100%                       Service Philadelphia, LLC   Membership
Interests   Service MidAtlantic, LLC   N/A   N/A   100%                      
Service Phoenix, LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%
                      Service Portland, LLC   Membership Interests   HB Service,
LLC   N/A   N/A   100%                       Service Salt Lake City, LLC  
Membership Interests   HB Service, LLC   N/A   N/A   100%                      
Service Seattle, LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%
                      Service South, LLC   Membership Interests   Service Gulf
Coast   N/A   N/A   100%                       Service St. Louis, LLC  
Membership Interests   HB Service, LLC   N/A   N/A   100%                      
Service Tallahassee, LLC*   Membership Interests   Service Florida, LLC &
Tod Bierling   N/A   N/A   60%                       Service Tampa, LLC*  
Membership Interests   Service Florida, LLC & Andrew
Martin   N/A   N/A   80%                       Service Tri Cities, LLC  
Membership Interests   Service Carolina, LLC   N/A   N/A   100%                
      Service Virginia, LLC   Membership Interests   Service Carolina, LLC   N/A
  N/A   100%                       Service West Coast, LLC*   Membership
Interests   Service Florida, LLC,
Dave Goodwin &
Henry Gonzalez   N/A   N/A   75%                       Service Western
Pennsylvania,
LLC   Membership Interests   HB Service, LLC   N/A   N/A   100%                
      Four State - Hygiene, Inc.   Common Shares   Service Western Pennsylvania,
LLC   N/A   N/A   100%                       Service Carolina, LLC   Membership
Interests   HB Service, LLC   N/A   N/A   100%                       Service
Charlotte LLC   Membership Interests   Service Carolina, LLC   N/A   N/A   100%
                      Service Greensboro, LLC   Membership Interests   Service
Carolina, LLC   N/A   N/A   100%                       Service Raleigh, LLC  
Membership Interests   Service Carolina, LLC   N/A   N/A   100%                
      Service Puerto Rico 4725, LLC   Membership Interests   HB Service, LLC  
N/A   N/A   100%                       SWISHER COMPANIES:                      
                    Swisher Hygiene Franchise Corp   Common Shares   Swisher
International, Inc.   1   800   100%                       Swisher
International, Inc   Common Shares   Swisher Hygiene, Inc.   N/A   N/A   100%  
                    Swisher Pest Control Corp.   Common Shares   Swisher
International, Inc.   N/A   N/A   100%                       Swisher Maids, Inc.
  Common Shares   Swisher International, Inc.   N/A   N/A   100%                
      SHFC Finance, LLC   Membership Interests   Swisher International, Inc.  
N/A   N/A   100%                       Service Minneapolis, LLC   Membership
Interests   SHFC Operations, LLC   N/A   N/A   100%                       SHFC
Operations, LLC   Membership Interests   Swisher International, Inc.   N/A   N/A
  100%                       7324375 Canada Inc   Common Shares   Swisher
International, Inc.   C - 1, C - 2   100,001   100%                      
1283465 Ontario Inc   Common Shares   732465 Canada Inc.   COMA - 2, SA - 3, SB
- 2,
SC - 2, SD - 2   1,910   100%                       Express Restaurant Equipment
Service, Inc.   Common Shares   HB Service, LLC   N/A   N/A   100%              
        AS A RESULT OF COOLBRANDS
MERGER:                                           7624026 Canada Inc.   Common
Shares   Swisher Hygiene Inc.   C - 1, C - 2, C - 3   2,003   100%              
        Integrated Brands, Inc.   Common Shares   7624026 Canada Inc.   N/A  
N/A   100%                       Eskimo Pie Corporation   Common Shares  
Integrated Brands, Inc.   N/A   N/A   100%

 



--------------------------------------------------------------------------------



 



                                          Percentage of                 No. of
shares   Outstanding Name of Issuer   Type of Interests   Membership Interest  
Certificate Number   (if applicable)   Interests in Issuer AS A RESULT OF CHOICE
MERGER:                                           Choice Environmental
Services, Inc.   Common Shares   Swisher Hygiene Inc.   No. 1   1,000   100%    
                  Choice Environmental Services
of Broward, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A  
N/A   100%                       Choice Environmental Services
of Collier, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A  
N/A   100%                       Choice Environmental Services
of Dade County, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A
  N/A   100%                       Choice Environmental Services
of Highlands County, Inc.   Common Shares   Choice Environmental Services, Inc.
  N/A   N/A   100%                       Choice Environmental Services
of Lee County, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A
  N/A   100%                       Choice Environmental Services
of Miami, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A   N/A
  100%                       Choice Environmental Services
of St Lucie, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A  
N/A   100%                       Choice Recycling Services of
Broward, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A   N/A
  100%                       Choice Recycling Services of
Miami, Inc.   Common Shares   Choice Environmental Services, Inc.   N/A   N/A  
100%

 

*    These LLCs have both Class A and Class B members. The Class B members are
minority/non-management interests. See below for additional detail.

      Subsidiary:   Service DC, LLC
 
  Class A Member: HB Service, LLC
Class A Units Held: 8,000
Class B Member: Larry Scartz
Class B Units Held: 2,000
 
   
Subsidiary:
  Service Michigan, LLC
Class A Member: HB Service, LLC
Class A Units Held: 800
Class B Member: David Bradley, Inc.
Class B Units Held: 200
 
   
Subsidiary:
  Service Tallahassee, LLC
Class A Member: Service Florida, LLC
Class A Units Held: 6,000
Class B Member: Tod Bierling
Class B Units Held: 4,000
 
   
Subsidiary:
  Service Tampa, LLC
Class A Member: Service Florida, LLC
Class A Units Held: 8,000
Class B Member: Andrew Martin
Class B Units Held: 2,000
 
   
Subsidiary:
  Service West Coast, LLC
Class A Member: Service Florida, LLC
Class A Units Held: 7,500
Class B Member: Henry Gonzalez, III
Class B Units Held: 500
Class B Member: Dave Goodwin
Class B Units Held: 2,000

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.25
None.

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.3
Final Judgment against Service Tampa, LLC and Service West Coast, LLC, in favor
of Kathleen Howe in the sum of $800,000.00 (Eight Hundred Thousand Dollars),
settled and satisfied pursuant to a Settlement Agreement and Release of Claims
dated August 10th, 2007. (Indebtedness satisfied in full and in process of
clearing lien of record).
Financing Statement filed in the Province of Ontario, Canada, File
No. 624078216, dated April 7, 2006, as to Coolbrands International Inc., Debtor,
and JP Morgan Bank, N.A. as Administrative Agent, Secured Party, as modified on
May 16, 2007. (Indebtedness satisfied in full and in process of clearing lien of
record).
Financing Statement filed in the Province of Ontario, Canada, File
No. 623788965, dated March 29, 2006, as to Coolbrands International Inc.,
Debtor, and JP Morgan Bank, N.A. as Administrative Agent, Secured Party, as
modified May 16, 2007. (Indebtedness satisfied in full and in process of
clearing lien of record).

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.7
Loans and Advances from Stockholders
     The company has funded a significant amount of its growth and development
through stockholder loans and advances. From May 2008, through June 2010, the
company borrowed an aggregate of $21,445,000 from Royal Palm, an affiliate of
Mr. Huizenga, pursuant to an unsecured promissory note (the “Royal Palm Note”),
which has been amended as additional amounts have been advanced. The note bears
interest at LIBOR plus two basis points. A schedule of the dates and amounts
advanced by Royal Palm pursuant to the Royal Palm Note through May, 2010 are as
follows:

              Principal   Date of Note   Amount  
05/15/2008
  $ 2,500,000  
09/16/2008
    2,500,000  
03/24/2009
    1,200,000  
06/02/2009
    2,000,000  
04/13/2009
    250,000  
07/10/2009
    595,000  
09/21/2009
    250,000  
10/14/2009
    1,500,000  
12/04/2009
    250,000  
12/09/2009
    5,800,000  
03/25/2010
    2,100,000  
5/26/2010
    2,500,000  
 
     
 
       
Total
  $ 21,445,000  
 
     

     In July 2010, Mr. Berrard purchased $10,722,500 of the total debt,
including accrued interest, represented by the Royal Palm Note. $16,845,000 of
the borrowings under the Royal Palm Note are reported in our audited financial
statements as of and for the year ended December 31, 2009 as a long-term
liability. The aggregate $21,445,000, including $4,600,000 borrowed from Royal
Palm during the six months ended June 30, 2010, are reported in our unaudited
interim financial statements as of and for the nine months ended September 30,
2010 as a current liability because the aggregate note was contributed as
capital on November 2, 2010, in connection with the Merger.
     Subsequent to June 30, 2010, the company borrowed $2,000,000, $950,000 and
$320,000 from Royal Palm on August 9, 2010, August 31, 2010, and October 25,
2010, respectively, pursuant to unsecured promissory notes. The notes bear
interest at the short-term Applicable Federal Rate, as adjusted on a monthly
basis. The $2,000,000 note matures on November 2, 2011. The $1,270,000 note
matured and was repaid on the closing date of the Merger.
Stockholder Guarantees
     During the years ended December 31, 2009 and 2008, the company incurred or
assumed $7,954,305 and $240,000, respectively, of debt to sellers in connection
with certain acquisitions. Two of the seller notes payable, totaling $3,050,000,
are secured by letters of credit, which are secured by certain assets of
Messrs. Huizenga and Berrard.
HB Service, LLC
     In March 2005, Messrs. Berrard and Huizenga formed HB Service, LLC to
acquire franchises and related businesses under the Swisher name. Through
September 2010, HB Service acquired and operated 68 former franchises of the
company and purchased nine other related businesses, for an aggregate of
$28,593,333. Effective

 



--------------------------------------------------------------------------------



 



July 13, 2010, HB Service entered into a Contribution Agreement with the company
pursuant to which Messrs. Huizenga and Berrard contributed their membership
interests in HB Service to the company, at which time HB Service became a
wholly-owned subsidiary of the company.
New River Capital Partners
During the fiscal year ended December 31, 2010, the company paid $51,300 for
training course development and utilization of the delivery platform from
CertiLean, Inc., the majority of which is owned by New River Capital Partners, a
company owned by Messrs. Berrard, Byrne and Aucamp. In February, 2011, the
Company paid $126,363 to CertiLearn, Inc. to satisfy outstanding accrued
expenses, which were accrued since 2009.

 